 



Exhibit 10.1
EXECUTION VERSION
$275,000,000 AMENDED AND RESTATED CREDIT AGREEMENT
dated as of July 21, 2006
among
THE HILLMAN COMPANIES, INC.
HILLMAN INVESTMENT COMPANY
THE HILLMAN GROUP, INC.
THE LENDERS FROM TIME TO TIME PARTY HERETO,
MERRILL LYNCH CAPITAL,
as Administrative Agent, Issuing Lender and Swingline Lender,
JPMORGAN CHASE BANK,
as Syndication Agent,
and
MERRILL LYNCH & CO.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
and J.P. MORGAN SECURITIES INC.
as Joint Lead Arrangers and Joint Lead Bookrunners
 

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page ARTICLE I         DEFINITIONS        
 
       
Section 1.01 Defined Terms
    1  
Section 1.02 Computation of Time Periods and Other Definitional Provisions
    42  
Section 1.03 Accounting Terms and Determinations
    43  
Section 1.04 Classes and Types of Borrowings
    43  
Section 1.05 Amended and Restated Agreement
    43  
 
        ARTICLE II         THE CREDIT FACILITIES        
 
       
Section 2.01 Commitments to Lend
    43  
Section 2.02 Notice of Borrowings
    46  
Section 2.03 Notice to Lenders; Funding of Loans
    47  
Section 2.04 Evidence of Loans
    48  
Section 2.05 Letters of Credit
    49  
Section 2.06 Interest
    57  
Section 2.07 Extension and Conversion
    58  
Section 2.08 Maturity of Loans
    60  
Section 2.09 Prepayments
    60  
Section 2.10 Adjustment of Commitments
    63  
Section 2.11 Fees
    65  
Section 2.12 Pro-Rata Treatment
    66  
Section 2.13 Sharing of Payments
    67  
Section 2.14 Payments; Computations
    67  
 
        ARTICLE III         TAXES, YIELD PROTECTION AND ILLEGALITY        
 
       
Section 3.01 Taxes
    68  
Section 3.02 Change in Law, Etc
    70  
Section 3.03 Basis for Determining Interest Rate Inadequate or Unfair
    71  
Section 3.04 Increased Costs and Reduced Return
    71  
Section 3.05 Funding Losses
    73  
Section 3.06 Base Rate Loans Substituted for Affected Eurodollar Loans
    73  
 
        ARTICLE IV         CONDITIONS        
 
       
Section 4.01 Conditions to Closing
    74  
Section 4.02 Conditions to All Credit Extensions
    81  
Section 4.03 Effective Date
    81  
 
        ARTICLE V         REPRESENTATIONS AND WARRANTIES        

-ii-



--------------------------------------------------------------------------------



 



              Page
Section 5.01 Organization and Good Standing
    82  
Section 5.02 Power; Authorization; Enforceable Obligations
    82  
Section 5.03 No Conflicts
    83  
Section 5.04 No Default
    83  
Section 5.05 Financial Condition
    83  
Section 5.06 No Material Change
    85  
Section 5.07 Title to Properties; Possession Under Leases
    85  
Section 5.08 Litigation
    85  
Section 5.09 Taxes
    85  
Section 5.10 Compliance with Law
    86  
Section 5.11 Employee Benefit Arrangements
    86  
Section 5.12 Subsidiaries
    87  
Section 5.13 Governmental Regulations, Etc
    88  
Section 5.14 Purpose of Loans and Letters of Credit
    88  
Section 5.15 Labor Matters
    88  
Section 5.16 Environmental Matters
    89  
Section 5.17 Intellectual Property
    89  
Section 5.18 Solvency
    90  
Section 5.19 Disclosure
    90  
Section 5.20 Collateral Documents
    90  
Section 5.21 Ownership
    91  
Section 5.22 Certain Transactions
    91  
 
        ARTICLE VI         AFFIRMATIVE COVENANTS        
 
       
Section 6.01 Information
    92  
Section 6.02 Preservation of Existence and Franchises
    95  
Section 6.03 Books and Records; Lender Meeting
    95  
Section 6.04 Compliance with Law; Employee Benefit Arrangements
    95  
Section 6.05 Payment of Taxes
    96  
Section 6.06 Insurance; Certain Proceeds
    96  
Section 6.07 Maintenance of Property
    97  
Section 6.08 Use of Proceeds
    97  
Section 6.09 Audits/Inspections
    97  
Section 6.10 Additional Credit Parties; Additional Security
    97  
Section 6.11 Interest Rate Protection Agreements
    100  
Section 6.12 Contributions
    100  
 
        ARTICLE VII         NEGATIVE COVENANTS        
 
       
Section 7.01 Limitation on Debt
    100  
Section 7.02 Restriction on Liens
    103  
Section 7.03 Nature of Business
    105  
Section 7.04 Consolidation, Merger and Dissolution
    105  
Section 7.05 Asset Dispositions
    107  
Section 7.06 Investments
    109  
Section 7.07 Restricted Payments, etc
    111  
Section 7.08 Prepayments of Debt, etc
    113  
Section 7.09 Transactions with Affiliates
    114  

-iii-



--------------------------------------------------------------------------------



 



              Page
Section 7.10 Fiscal Year; Organizational and Other Documents
    115  
Section 7.11 Restrictions with Respect to Intercorporate Transfers
    116  
Section 7.12 Ownership of Subsidiaries; Limitations on Holdings and the Borrower
    117  
Section 7.13 Sale and Leaseback Transactions
    117  
Section 7.14 Capital Expenditures
    118  
Section 7.15 Additional Negative Pledges
    118  
Section 7.16 Impairment of Security Interests
    119  
Section 7.17 Financial Covenants
    119  
Section 7.18 No Other “Designated Senior Debt”
    119  
Section 7.19 Independence of Covenants
    120  
 
        ARTICLE VIII         DEFAULTS        
 
       
Section 8.01 Events of Default
    120  
Section 8.02 Acceleration; Remedies
    122  
Section 8.03 Allocation of Payments After Event of Default
    123  
 
        ARTICLE IX         AGENCY PROVISIONS        
 
       
Section 9.01 Appointment; Authorization
    125  
Section 9.02 Delegation of Duties
    126  
Section 9.03 Exculpatory Provisions
    127  
Section 9.04 Reliance on Communications
    127  
Section 9.05 Notice of Default
    127  
Section 9.06 Credit Decision; Disclosure of Information by Administrative Agent
    128  
Section 9.07 No Reliance on Arranger’s or Agent’s Customer Identification
Program
    128  
Section 9.08 Indemnification
    128  
Section 9.09 Agents in Their Individual Capacity
    129  
Section 9.10 Successor Agents
    129  
Section 9.11 Certain Other Agents
    130  
Section 9.12 Agents’ Fees; Arranger Fee
    130  
 
        ARTICLE X         MISCELLANEOUS        
 
       
Section 10.01 Notices and Other Communications
    130  
Section 10.02 No Waiver; Cumulative Remedies
    131  
Section 10.03 Amendments, Waivers and Consents
    131  
Section 10.04 Expenses
    133  
Section 10.05 Indemnification
    133  
Section 10.06 Successors and Assigns
    134  
Section 10.07 Confidentiality and Disclosure
    138  
Section 10.08 Set-off
    139  
Section 10.09 Interest Rate Limitation
    139  
Section 10.10 Counterparts
    139  
Section 10.11 Integration
    139  
Section 10.12 Survival of Representations and Warranties
    140  
Section 10.13 Severability
    140  
Section 10.14 Headings
    140  

-iv-



--------------------------------------------------------------------------------



 



              Page
Section 10.15 Defaulting Lenders
    140  
Section 10.16 Governing Law; Submission to Jurisdiction
    140  
Section 10.17 Waiver of Jury Trial
    141  
Section 10.18 Binding Effect
    141  
Section 10.19 Lenders’ U.S. Patriot Act Compliance Certification
    141  
Section 10.20 U.S. Patriot Act Notice
    142  
Section 10.21 Amendment and Restatement
    142  
Section 10.22 Reaffirmation and Grant of Security Interests
    142  

         
Schedules:
       
 
       
Schedule 1.01A
  —   Lenders and Commitments
Schedule 1.01B
  —   Consolidated EBITDA; Non-Cash Accounting
 
      Adjustments in Respect of the Acquisition
Schedule 1.01C
  —   Refinanced Agreements
Schedule 1.01D
  —   Management Group
Schedule 1.01E
  —   Lender Addresses
Schedule 1.01F
  —   Insignificant Subsidiaries
Schedule 1.01G
  —   Historical Financial Covenant Information
Schedule 2.05
  —   Existing Letters of Credit
Schedule 4.01(k)(i)
  —   Mortgaged Properties
Schedule 5.02
  —   Required Consents, Authorizations, Notices and Filings
Schedule 5.04
  —   Defaults, Etc.
Schedule 5.05
  —   Certain Liabilities
Schedule 5.08
  —   Litigation
Schedule 5.09
  —   Taxes
Schedule 5.10
  —   Compliance with Law
Schedule 5.11
  —   ERISA
Schedule 5.12
  —   Subsidiaries
Schedule 5.16
  —   Environmental Matters
Schedule 5.17
  —   Intellectual Property
Schedule 5.20(c)
  —   Mortgage Recordings
Schedule 5.21
  —   Ownership of Holdings
Schedule 5.22
  —   Broker’s Fees
Schedule 6.10(b)
  —   Exceptions to Additional Security
Schedule 7.02
  —   Existing Liens
Schedule 7.05
  —   Scheduled Asset Dispositions
Schedule 7.06
  —   Existing Investments
Schedule 7.09
  —   Transactions with Affiliates
 
       
Exhibits:
       
 
       
Exhibit A-1
  —   Form of Notice of Borrowing
Exhibit A-2
  —   Form of Notice of Extension/Conversion
Exhibit A-3
  —   Form of Letter of Credit Request
Exhibit A-4
  —   Form of Swingline Loan Request
Exhibit B-1
  —   Form of Revolving Note
Exhibit B-2
  —   Form of Term B Note
Exhibit B-3
  —   Form of Swingline Note

-v-



--------------------------------------------------------------------------------



 



         
Exhibit C
  —   Form of Assignment and Acceptance
Exhibit D-1
  —   Form of Opinion of Counsel for the Borrower and the
 
      Other Credit Parties
Exhibit D-2
  —   Form of Opinion of Special Local Counsel for the Borrower and the
 
      Other Credit Parties
Exhibit D-3
  —   Form of Opinion of Special Local Counsel for the Borrower and the Other
Credit
 
      Parties (Real Property Collateral)
Exhibit E
  —   Intentionally omitted
Exhibit F-3
  —   Form of Perfection Certificate
Exhibit F-4
  —   Form of Mortgage
Exhibit G
  —   Form of Intercompany Note
Exhibit H
  —   Form of Intercompany Note Subordination Provisions
Exhibit I
  —   Form of Credit Party Accession Agreement
Exhibit J
  —   Form of OFAC/Anti-Terrorism Compliance Certificate
Exhibit K
  —   Form of Solvency Certificate
Exhibit L
  —   Form of Secretary’s Certificate
Exhibit M
  —   Form of Effective Date Certificate
Exhibit N
  —   Form of Acknowledgment and Agreement
Exhibit O
  —   Form of Lender Consent

-vi-



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
               This Amended and Restated Credit Agreement (“this Agreement”) is
dated as of July 21, 2006 and is among THE HILLMAN COMPANIES, INC. (“Holdings”),
HILLMAN INVESTMENT COMPANY (“Intermediate Holdings”), THE HILLMAN GROUP, INC.,
(the “Borrower”), the banks and other financial institutions from time to time
party hereto (the “Lenders”), MERRILL LYNCH CAPITAL, a division of Merrill Lynch
Business Financial Services, Inc., as Administrative Agent, Issuing Lender and
Swingline Lender, JPMORGAN CHASE BANK, as Syndication Agent, and MERRILL LYNCH &
CO., MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and J.P. MORGAN
SECURITIES INC. together as the Joint Lead Arrangers and Joint Bookrunners.
               WHEREAS, Holdings, Intermediate Holdings, the Borrower, the banks
and other financial institutions from time to time party thereto, Merrill Lynch
Capital, as Administration Agent, Issuing Lender and Swingline Lender, JP Morgan
Chase Bank, as Syndication Agent and Merrill Lynch & Co., Merrill Lynch, Pierce,
Fenner & Smith Incorporated and J.P. Morgan Securities Inc., as the Joint Lead
Arrangers and Joint Bookrunners are parties to that certain $257,500,000 Credit
Agreement, dated as of March 31, 2004, as amended on March 31, 2006 (the
“Existing Credit Agreement”) pursuant to which the Lenders thereto made credit
extensions to the Borrower, including a Term B Loan in an aggregate principal
amount of $217,500,000 (the “Existing Term B Loans”);
               WHEREAS, the Borrower desires that the existing lenders and other
parties hereto agree to amend and restate the Existing Credit Agreement in its
entirety to: (i) establish additional Term B Loans hereunder in an aggregate
principal amount of $22,393,750, and (ii) make certain other changes as more
fully set forth herein, which amendment and restatement shall become effective
upon the Effective Date as defined herein;
               WHEREAS, the Borrower has agreed to secure all of its Finance
Obligations under the Existing Credit Agreement as amended and restated hereby
by reaffirming its grant to the Collateral Agent, for the benefit of the Secured
Parties, of a Lien on substantially all of its assets, including a pledge of all
of the Equity Interests of each of its Domestic Subsidiaries and 65% of all the
Equity Interests of each of its Foreign Subsidiaries;
               WHEREAS, it is the intent of the parties hereto that this
Agreement not constitute a novation of the obligations and liabilities of the
parties under the Existing Credit Agreement and that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
Borrower’s obligations outstanding on the Effective Date as contemplated hereby;
and
               WHEREAS, it is the intent of Credit Parties to confirm that all
Finance Obligations of the Credit Parties under the other Credit Documents, as
amended hereby, shall continue in full force and effect and that, from and after
the Effective Date, all references to the “Credit Agreement” contained therein
shall be deemed to refer to this Agreement.
ARTICLE I
DEFINITIONS
               Section 1.01 Defined Terms. The following terms, as used herein,
have the following meanings:

 



--------------------------------------------------------------------------------



 



               “Accession Agreement” means a Credit Party Accession Agreement,
substantially in the form of Exhibit I hereto, executed and delivered by an
Additional Subsidiary Guarantor at any time following the Closing Date in
accordance with Section 6.10(a).
               “Acknowledgment and Agreement” means the Acknowledgment and
Agreement substantially in the form of Exhibit N hereto.
               “Acquisition” means the acquisition contemplated by the
Acquisition Agreement.
               “Acquisition Agreement” means the Agreement and Plan of Merger
dated as of February 14, 2004 among AcquisitionCo, the Sellers and Target, as
the same may be amended, modified or supplemented from time to time in
accordance with the provisions thereof and of this Agreement.
               “AcquisitionCo” means HCI Acquisition Corp., a Delaware
incorporated company.
               “Acquisition Documents” means the Acquisition Agreement,
including all exhibits and schedules thereto, and all other agreements,
documents and instruments relating to the Acquisition, in each case as the same
may be amended, modified or supplemented from time to time in accordance with
the provisions thereof and of this Agreement.
               “Additional Collateral Documents” has the meaning set forth in
Section 6.10(b).
               “Additional Letter of Credit” means any letter of credit issued
hereunder by an Issuing Lender at any time following the Closing Date.
               “Additional Subsidiary Guarantor” means each Person that becomes
a Subsidiary Guarantor at any time following the Closing Date by execution of an
Accession Agreement as provided in Section 6.10.
               “Additional Term B Borrowing” means a Borrowing comprised of
Additional Term B Loans and identified as such in the Notice of Borrowing with
respect thereto.
               “Additional Term B Commitment” means, with respect to any
Incremental Term B Lender, the commitment of such Incremental Term B Lender to
make an Additional Term B Loan on the Effective Date in a principal amount equal
to such Incremental Term B Lender’s Additional Term B Commitment Percentage of
the Additional Term B Committed Amount.
               “Additional Term B Commitment Percentage” means, for each
Incremental Term B Lender, the percentage identified as its Additional Term B
Commitment Percentage on Schedule 1.01A, or in the applicable Assignment and
Acceptance, as such percentage may be (i) reduced pursuant to Section 2.10(c)
and (ii) modified in connection with any assignment made in accordance with the
provisions of Section 10.06(b).
               “Additional Term B Committed Amount” means $22,393,750.
               “Additional Term B Loan” means a Loan made under Section 2.01(b).
               “Adjusted London Interbank Offered Rate” means, for the Interest
Period for each Eurodollar Loan comprising part of the same Group, the quotient
obtained (rounded upward, if necessary, to the next higher 1/100th of 1%) by
dividing (i) the applicable London Interbank Offered Rate for such Interest
Period by (ii) 1.00 minus the Eurodollar Reserve Percentage.

- 2 -



--------------------------------------------------------------------------------



 



               “Administrative Agent” means Merrill Lynch Capital, in its
capacity as administrative agent for the Lenders hereunder and under the other
Senior Finance Documents, and its successor or successors in such capacity.
               “Administrative Agent’s Office” means the Administrative Agent’s
office located at Merrill Lynch Capital, 222 N. LaSalle Street, 16th Floor,
Chicago IL 60601, or such other office as may be designated by the
Administrative Agent by written notice to the Borrower and the Lenders.
               “Affiliate” means, with respect to any Person, (i) any Person
that directly, or indirectly through one or more intermediaries, controls such
Person (a “Controlling Person”) or (ii) any other Person which is controlled by
or is under common control with a Controlling Person. As used herein, the term
“control” means (i) with respect to any Person having voting shares or their
equivalent and elected directors, managers or Persons performing similar
functions, the possession, directly or indirectly, of the power to vote 10% or
more of the Equity Interests having ordinary voting power of such Person or
(ii) the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting shares or their equivalent, by contract or otherwise.
               “Agent” means the Administrative Agent, the Syndication Agent, or
the Collateral Agent and any successors and assigns in such capacity, and
“Agents” means any two or more of them.
               “Agreement” means (i) with respect to the period prior to the
Effective Date, the Existing Credit Agreement and (ii) with respect to any
period on or after the Effective Date, this Amended and Restated Credit
Agreement, as it may be further amended, restated, modified or supplemented from
time to time.
               “Amended and Restated Fee Letter” means the fee letter dated on
or about the date hereof and between the Borrower and the Administrative Agent.
               “Anti-Terrorism Laws” means any Laws relating to terrorism or
money-laundering, including, without limitation, (i) Executive Order No. 13224
on Terrorist Financing, effective September 24, 2001 and relating to Blocking
Property and Prohibiting Transactions with Persons Who Commit, Threaten to
Commit, or Support Terrorism, (ii) the U.S. Patriot Act, (iii) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et seq., (iv) the Bank Secrecy
Act, (v) the Trading with the Enemy Act, 50 U.S.C. App. 1 et seq. and (vi) any
related rules and regulations of the U.S. Treasury Department’s Office of
Foreign Assets Control or any other Governmental Authority, in each case as the
same may be amended, supplemented, modified, replaced or otherwise in effect
from time to time.
               “Applicable Lending Office” means (i) with respect to any Lender
and for each Type of Loan, the “Lending Office” of such Lender (or of an
Affiliate of such Lender) designated for such Type of Loan on Schedule 1.01E
hereto or in any applicable Assignment and Acceptance pursuant to which such
Lender became a Lender hereunder or such other office of such Lender (or of an
Affiliate of such Lender) as such Lender may from time to time (so long as no
additional cost to the Borrower results) specify to the Administrative Agent and
the Borrower as the office by which its Loans of such Type are to be made and
maintained and (ii) with respect to any Issuing Lender and for each Letter of
Credit, the “Lending Office” of such Issuing Lender (or of an Affiliate of such
Issuing Lender) designated on the signature pages hereto or such other office of
such Issuing Lender (or of an Affiliate of such Issuing Lender) as such Issuing
Lender may from time to time specify (so long as no additional cost to the
Borrower results) to the Administrative Agent and the Borrower as the office by
which its Letters of Credit are to be issued and maintained.

- 3 -



--------------------------------------------------------------------------------



 



               “Applicable Margin” means, (i) for purposes of calculating the
applicable interest rate for any day for any Term B Loan, (x) 3.00% in the case
of Eurodollar Loans and 2.00% in the case of Base Rate Loans if the Senior
Leverage Ratio as of the applicable Calculation Date exceeds 2.75 to 1.0 and
(the pricing described in the foregoing clause (i)(x) constituting Pricing Level
I with respect to Term B Loans for purposes of the next succeeding paragraph of
this definition), (y) 2.75% in the case of Eurodollar Loans and 1.75% in the
case of Base Rate Loans if the Senior Leverage Ratio as of the applicable
Calculation Date equals or is less than 2.75 to 1.0 (the pricing described in
the foregoing clause (i)(y) constituting Pricing Level II with respect to Term B
Loans for purposes of the next succeeding paragraph), and (ii) for purposes of
calculating the applicable interest rate for any day for any Revolving Loan, or
any Swingline Loan or the applicable rate of the Letter of Credit Fee for any
day for purposes of Section 2.11(b)(i), the appropriate applicable margin set
forth below corresponding to the Leverage Ratio as of the most recent
Calculation Date:

                                      Revolving Loans and Swingline Loans  
Letter of Credit fees                 Applicable Margin             Applicable
Margin   For Base   Applicable Margin For     Leverage   For   Rate   Letter of
Pricing Level   Ratio   Eurodollar Loans   Loans   Credit Fee
I
  ³3.5 to 1.0     3.00 %     2.00 %     3.00 %
II
  <3.5 to 1.0 but ³2.5 to 1.0     2.75 %     1.75 %     2.75 %
III
  <2.5 to 1.0 but ³1.5 to 1.0     2.50 %     1.50 %     2.50 %
IV
  <1.5 to 1.0     2.25 %     1.25 %     2.25 %

Each Applicable Margin shall be determined and adjusted quarterly on the date
(each a “Calculation Date”) five Business Days after the date by which the
Borrower is required to provide the consolidated financial information required
by Section 6.01(a) or (b) and the officer’s certificate required by
Section 6.01(c) for the fiscal quarter or year of the Borrower most recently
ended prior to the Calculation Date; provided, however, that: (i) the initial
Applicable Margin for Eurodollar Loans shall be 3.00%, in the case of Term B
Loans, Revolving Loans and Letter of Credit Fees; (ii) the initial Applicable
Margin for Base Rate Loans shall be 2.00%, in the case of Term B Loans,
Revolving Loans and Letter of Credit Fees; (iii) the initial Applicable Margins
determined in accordance with the immediately preceding clauses (i) and (ii)
shall remain in effect until the first Calculation Date occurring after the end
of the first full fiscal quarter of the Borrower ending at least three months
after the Effective Date and, thereafter, each Applicable Margin for Term B
Loans, Revolving Loans, Swingline Loans and Letter of Credit Fees shall be based
on the Pricing Level (described in clause (i) (x) and (y) of the preceding
paragraph, in the case of the Term B Loans and in the pricing grid as shown
above, in the case of Revolving Loans, Swingline Loans and Letter of Credit
Fees) corresponding to the Leverage Ratio (or the Senior Leverage Ratio in the
case of Term B Loans) as of the last day of the most recently ended fiscal
quarter or year of the Borrower preceding the applicable Calculation Date; and
(iv) if the Borrower fails to provide the consolidated financial information
required by Section 6.01(a) or (b) or the officer’s certificate required by
Section 6.01(c) for the most recently ended fiscal quarter or year of the
Borrower preceding any applicable Calculation Date, (A) each Applicable Margin
for Term B Loans, Revolving Loans, Swingline Loans and Letter of Credit Fees
from such Calculation Date shall be based on the Pricing Level (described in
clause (i) (x) and (y) of the preceding paragraph, in the case of the Term B
Loans and in the pricing grid as shown above, in the case of Revolving Loans,
Swingline Loans and Letter of Credit Fees) one level above that theretofore in
effect (with Pricing Level I being one level higher than Pricing Level II and so
on) and in each case until such time as such consolidated financial information
and the officer’s

- 4 -



--------------------------------------------------------------------------------



 



certificate is provided, whereupon each Applicable Margin shall be based on the
Pricing Level (described in clause (i) (x) and (y) of the foregoing paragraph,
in the case of the Term B Loans and in the pricing grid as shown above, in the
case of Revolving Loans and Letter of Credit Fees) corresponding to the Leverage
Ratio (or the Senior Leverage Ratio in the case of Term B Loans) as of the last
day of the most recently ended fiscal quarter or year of the Borrower preceding
such Calculation Date. Each Applicable Margin shall be effective from one
Calculation Date until the next Calculation Date. Any adjustment in the
Applicable Margins shall be applicable to all Loans and Letters of Credit then
existing or subsequently made or issued.
               “Approved Fund” means (i) with respect to any Lender, an entity
(whether a corporation, partnership, limited liability company, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is managed by such Lender, its parent holding company or any of
their respective subsidiaries, (ii) with respect to any Lender that is a fund
that invests in bank loans and similar extensions of credit, any other fund that
invests in bank loans and similar extensions of credit and is managed by the
same investment advisor as such Lender or by any parent company of such Lender
or any of their respective Subsidiaries and (iii) any special purpose funding
vehicle described in Section 10.06(h).
               “Asset Disposition” means any sale (including any Sale/Leaseback
Transaction, whether or not involving a Capital Lease), lease (as lessor),
transfer or other disposition (including any such transaction effected by way of
merger or consolidation and including any sale or other disposition of Equity
Interests of a Subsidiary, but excluding any sale or other disposition by way of
Casualty or Condemnation) by any Group Company of any asset.
               “Assignment and Acceptance” means an Assignment and Acceptance,
substantially in the form of Exhibit C hereto, under which an interest of a
Lender hereunder is transferred to an Eligible Assignee pursuant to
Section 10.06(b).
               “Attributable Debt” means, at any date (i) in respect of any
Capital Lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
(ii) in respect of any Synthetic Lease Obligation of any Person, the capitalized
or principal amount of the remaining lease payments under the relevant lease
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or other agreement were accounted for as a
Capital Lease and (iii) in respect of any Sale/Leaseback Transaction described
in Section 7.13, the lesser of (A) the present value, discounted in accordance
with GAAP at the interest rate implicit in the related lease, of the obligations
of the lessee for net rental payments over the remaining term of such lease
(including any period for which such lease has been extended or may, at the
option of the lessor be extended) and (B) the fair market value of the assets
subject to such transaction.
               “Availability Period” means the period from the Closing Date to
the Revolving Termination Date.
               “Bank Secrecy Act” means the Financial Recordkeeping and
Reporting of Currency and Foreign Transactions Act of 1970, 31 U.S.C. 1051, et
seq., as the same may be amended, supplemented, modified, replaced or otherwise
in effect from time to time.
               “Base Rate” means, for any day, a rate per annum equal to the
higher of (i) the Prime Rate for such day and (ii) the sum of 1/2 of 1% plus the
Federal Funds Rate for such day. Any change in the Base Rate due to a change in
the Prime Rate or the Federal Funds Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Rate.

- 5 -



--------------------------------------------------------------------------------



 



               “Base Rate Loan” means at any date a Loan bearing interest at a
rate determined by reference to the Base Rate.
               “Borrower” means The Hillman Group, Inc.
               “Borrowing” has the meaning set forth in Section 1.04.
               “Business Acquisition” means the acquisition by the Borrower or
one or more of its Wholly-Owned Subsidiaries of all of the Equity Interests of,
or all (or any division, line of business or substantial part for which
financial statements or other financial information reasonably satisfactory to
the Administrative Agent is available) of the assets or property of, another
Person.
               “Business Day” means any day except a Saturday, Sunday or other
day on which commercial banks in The City of New York are authorized or required
to close, except that (i) when used in Section 2.05 with respect to any action
taken by or with respect to any Issuing Lender, the term “Business Day” shall
not include any day on which commercial banks are authorized by law to close in
the jurisdiction where such Issuing Lender’s Applicable Lending Office is
located; and (ii) if such day relates to a borrowing of, a payment or prepayment
of principal of or interest on, or the Interest Period for, a Eurodollar Loan,
or a notice by the Borrower with respect to any such borrowing, payment,
prepayment or Interest Period, such day shall also be a day on which commercial
banks are open for international business (including dealings in Dollar
deposits) in London.
               “Capital Lease” of any Person means any lease of (or other
arrangement conveying the right to use) property (whether real, personal or
mixed) by such Person as lessee which would, in accordance with GAAP, be
required to be accounted for as a capital lease on the balance sheet of such
Person.
               “Capital Lease Obligations” means, with respect to any Person,
all obligations of such Person as lessee under Capital Leases, in each case
taken at the amount thereof accounted for as liabilities in accordance with
GAAP.
               “Capitalization Documents” has the meaning set forth in
Section 4.01(f).
               “Cash Collateralize” means to pledge and deposit with or deliver
to the Collateral Agent, for the benefit of the Issuing Lenders and the
Revolving Lenders, as collateral for the LC Obligations, cash or deposit
balances pursuant to documentation in form and substance reasonably satisfactory
to the Administrative Agent and the Issuing Lenders.
               “Cash Equivalents” means, at any date of determination:
          (i) securities issued or directly and fully guaranteed or insured by
the United States or any agency or instrumentality thereof (provided that the
full faith and credit of the United States is pledged in support thereof) or,
with respect to any Foreign Subsidiary, an equivalent obligation of the
government of the country in which such Foreign Subsidiary transacts business,
in each case maturing within one year after such date;
          (ii) time deposits and certificates of deposit, including eurodollar
time deposits and, with respect to any Foreign Subsidiary, time deposits in the
currency of any country in which such Foreign Subsidiary transacts business, of
any commercial bank organized in the United States having capital and surplus in
excess of $100,000,000 or, with respect to any Foreign Subsidiary, a commercial
bank organized under the laws of any other country in which

- 6 -



--------------------------------------------------------------------------------



 



such Foreign Subsidiary transacts business having total assets in excess of
$100,000,000 (or its foreign currency equivalent)with a maturity date not more
than one year from the date of acquisition;
          (iii) repurchase obligations with a term of not more than seven days
for underlying securities of the types described in clauses (i) above entered
into with any bank meeting the qualifications specified in clause (ii) above and
organized in the United States;
          (iv) direct obligations issued by any state of the United States or
any political subdivision of any state or any public instrumentality thereof
maturing within 90 days after the date of acquisition thereof and, at the time
of acquisition, having one of the two highest ratings obtainable from either S&P
or Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then from such other nationally recognized rating service
reasonably acceptable to the Administrative Agent);
          (v) commercial paper issued by the parent corporation of any
commercial bank organized in the United States having capital and surplus in
excess of $100,000,000, or, with respect to any Foreign Subsidiary, a commercial
bank organized under the laws of any other country in which such Foreign
Subsidiary transacts business having total assets in excess of $100,000,000 (or
its foreign currency equivalent), and commercial paper issued by others having
one of the two highest ratings obtainable from either S&P or Moody’s (or, if at
any time neither S&P nor Moody’s shall be rating such obligations, then from
such other nationally recognized rating services reasonably acceptable to the
Administrative Agent) and in each case maturing within one year after the date
of acquisition;
          (vi) overnight bank deposits and bankers’ acceptances at any
commercial bank organized in the United States having capital and surplus in
excess of $100,000,000 or with respect to any Foreign Subsidiary, a commercial
bank organized under the laws of any other country in which such Foreign
Subsidiary transacts business having total assets in excess of $100,000,000 (or
its foreign currency equivalent);
          (vii) deposits available for withdrawal on demand with commercial
banks organized in the United States having capital and surplus in excess of
$50,000,000 or, with respect to any Foreign Subsidiary, a commercial bank
organized under the laws of any other country in which such Foreign Subsidiary
transacts business having total assets in excess of $50,000,000 (or its foreign
currency equivalent); and
          (viii) investments in money market funds substantially all of whose
assets comprise securities of the types described in clauses (i) through (vii).
               “Casualty” means any casualty, loss, damage, destruction or other
similar loss with respect to real or personal property or improvements.
               “Casualty Insurance Policy” means any insurance policy maintained
by any Group Company covering losses with respect to Casualties.
               “Change in Law” means the occurrence, after the date of this
Agreement, of any of the following: (i) the adoption or taking effect of any
applicable law, rule, regulation or treaty, (ii) any change in any applicable
law, rule, regulation or treaty or in the administration, interpretation or
application thereof by any Governmental Authority or (iii) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority.

- 7 -



--------------------------------------------------------------------------------



 



               “Change of Control” means the occurrence of any of the following
events:
          (ix) (A) Holdings shall cease to own directly or indirectly 100% of
the Common Stock Equity Interests of Intermediate Holdings, on a fully-diluted
basis assuming the conversion and exercise of all outstanding Equity Equivalents
(whether or not such securities are then currently convertible or exercisable),
(B) the Investor Group shall cease to own directly or indirectly 51% of the
outstanding Preferred Stock of Intermediate Holdings, (C) Intermediate Holdings
shall cease to own directly or indirectly 100% of the Equity Interests of the
Borrower, on a fully-diluted basis assuming the conversion and exercise of all
outstanding Equity Equivalents (whether or not such securities are then
currently convertible or exercisable), (D) the Investor Group shall cease to own
beneficially (as defined in the Exchange Act), directly or indirectly, at least
51% of the outstanding voting Equity Interests of Holdings, (E) any “person” or
“group” (as each such term is defined in the Exchange Act), other than the
Sponsor Group, is or becomes the “beneficial owner” (as defined in the Exchange
Act, except that a Person will be deemed to have beneficial ownership of all
shares that such Person has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of a greater percentage of the voting Equity Interests of Holdings
and the Preferred Stock of Intermediate Holdings, than the percentage of the
voting Equity Interests of Holdings and Preferred Stock of Intermediate
Holdings, then owned beneficially, directly or indirectly, by the Sponsor Group
or (F) the failure at any time of the Investor Group to control, whether through
the ownership of voting securities or by contract, a majority of the seats on
the board of directors (or persons performing similar functions) of Holdings; or
          (x) during any period of two consecutive calendar years, individuals
who at the beginning of such period constituted the board of directors (or
persons performing similar functions) of Holdings together with any new members
of such board of directors (A) whose elections by such board of directors or
whose nominations for election by the equityholders of Holdings was approved by
a vote of a majority of the members of such board of directors then still in
office who either were directors at the beginning of such period or whose
election or nomination for election was previously so approved or by any new
directors who were nominated to serve on behalf of the Investor Group or
(B) elected or appointed by the Investor Group, cease for any reason to
constitute a majority of the directors of Holdings still in office; or
          (xi) a “change of control” or similar event (as defined in any debt
instrument in excess of $5 million) occurs.
               “Class” has the meaning set forth in Section 1.04.
               “Closing Date” means March 31, 2004, the date on which the
Existing Term B Loans and other extensions of credit under the Existing Credit
Agreement were made.
               “Code” means the Internal Revenue Code of 1986, as amended, and
any successor statute thereto, as interpreted by the rules and regulations
issued thereunder, in each case as in effect from time to time.
               “Collateral” means all of the property which is subject or is
purported to be subject to the Liens granted by the Collateral Documents.
               “Collateral Agent” means Merrill Lynch Capital, in its capacity
as collateral agent for the Finance Parties under the Collateral Documents, and
its successor or successors in such capacity.

- 8 -



--------------------------------------------------------------------------------



 



               “Collateral Documents” means, collectively, the Security
Agreement, the Pledge Agreement, the Depositary Bank Agreements, each Mortgage,
any Additional Collateral Documents, any additional pledges, security
agreements, patent, trademark or copyright filings or mortgages required to be
delivered pursuant to the Finance Documents and any instruments of assignment,
control agreements, lockbox letters or other instruments or agreements executed
pursuant to the foregoing.
               “Commitment” means (i) with respect to each Lender, its Revolving
Commitment and/or its Term B Commitment, as and to the extent applicable,
(ii) with respect to each Issuing Lender, its LC Commitment and (iii) with
respect to the Swingline Lender, the Swingline Commitment, in each case as set
forth on Schedule 1.01A or in the applicable Assignment and Acceptance as its
Commitment of the applicable Class, as any such amount may be increased or
decreased from time to time pursuant to this Agreement.
               “Commitment Fee” has the meaning set forth in Section 2.11(a).
               “Common Stock” means the common stock of either Holdings,
Intermediate Holdings, the Borrower or any of its Subsidiaries.
               “Computer Hardware” means all computer and other electronic data
processing hardware of a Credit Party, whether now or hereafter owned, licensed
or leased by such Credit Party, including, without limitation, all integrated
computer systems, central processing units, memory units, display terminals,
printers, features, computer elements, card readers, tape drives, hard and soft
disk drives, cables, electrical supply hardware, generators, power equalizers,
accessories, peripheral devices and other related computer hardware, all
documentation, flowcharts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes associated with any of the foregoing and all
options, warranties, services contracts, program services, test rights,
maintenance rights, support rights, renewal rights and indemnifications relating
to any of the foregoing.
               “Condemnation” means any taking by a Governmental Authority of
property or assets, or any part thereof or interest therein, for public or
quasi-public use under the power of eminent domain, by reason of any public
improvement or condemnation.
               “Condemnation Award” means all proceeds of any Condemnation or
transfer in lieu thereof.
               “Consolidated Adjusted Working Capital” means at any date the
excess of (i) Consolidated Current Assets (excluding (A) cash and Cash
Equivalents classified as such in accordance with GAAP and (B) deferred taxes
calculated in accordance with GAAP) over (ii) Consolidated Current Liabilities
(excluding (A) the current portion of any Consolidated Funded Debt, (B) the
aggregate principal amount of outstanding Revolving Loans, (C) accrued and
unpaid interest on any Consolidated Funded Debt and/or Revolving Loans and
(D) deferred taxes calculated in accordance with GAAP).
               “Consolidated Capital Expenditures” means for any period the
aggregate amount of all expenditures (whether paid in cash or other
consideration or accrued as a liability) that would, in accordance with GAAP, be
included as additions to property, plant and equipment and other capital
expenditures of Holdings and its Consolidated Subsidiaries for such period, as
the same are or would be set forth in a consolidated statement of cash flows of
Holdings and its Consolidated Subsidiaries for such period (including the amount
of assets leased under any Capital Lease), but excluding (to the extent that
they would otherwise be included) (i) any such expenditures made for the
replacement or restoration of assets in amounts not exceeding the aggregate
amount of Insurance Proceeds or Condemnation Award with respect to the asset or
assets being replaced or restored, (ii) for purposes of Section 7.14 only,
capital

- 9 -



--------------------------------------------------------------------------------



 



expenditures for Permitted Business Acquisitions, (iii) any such expenditures
made with proceeds of a Qualifying Equity Issuance, (iv) any such expenditures
to the extent Holdings or any of its Consolidated Subsidiaries has received
reimbursement in cash from a third party other than Holdings or one or more of
its Consolidated Subsidiaries and (v) capitalized interest; provided, however,
that Consolidated Capital Expenditures for any fiscal quarter shown on
Schedule 1.01G hereto shall be deemed to equal the applicable amount set forth
opposite such fiscal quarter on Schedule 1.01G.
               “Consolidated Cash Interest Expense” means for any period
Consolidated Interest Expense that has been paid in cash for such period, or any
cash interest that is paid in such period for which the interest expense was
accrued in a prior period in accordance with GAAP, other than (to the extent,
but only to the extent, included in the determination of Consolidated Interest
Expense for such period in accordance with GAAP and paid in cash for such
period), (i) amortization of debt discount and debt issuance fees, (ii) any fees
(including underwriting fees and expenses) paid in connection with the
consummation of the Transaction or Permitted Business Acquisitions, (iii) any
payments made to obtain Derivatives Agreements, (iv) any agent or collateral
monitoring fees paid or required to be paid pursuant to any Finance Document,
(v) the actual or implied interest component of any consulting payments and
(vi) annual agency fees, unused line fees and letter of credit fees and expenses
paid hereunder; provided, however, that Consolidated Cash Interest Expense for
any fiscal quarter shown on Schedule 1.01G hereto shall be deemed to equal the
applicable amount set forth opposite such fiscal quarter on Schedule 1.01G.
               “Consolidated Cash Tax Expense” means for any period the
aggregate Federal, state, local and foreign income, franchise, state single
business unitary and similar taxes that have been paid in cash by Holdings and
its Consolidated Subsidiaries for such period; provided, however, that
Consolidated Cash Tax Expense for any fiscal quarter shown on Schedule 1.01G
hereto shall be deemed to equal the applicable amount set forth opposite such
fiscal quarter on Schedule 1.01G.
               “Consolidated Current Assets” means at any date the consolidated
current assets of Holdings and its Consolidated Subsidiaries determined as of
such date.
               “Consolidated Current Liabilities” means at any date the
consolidated current liabilities of Holdings and its Consolidated Subsidiaries
determined as of such date.
               “Consolidated Debt” means at any date the Debt of Holdings and
its Consolidated Subsidiaries, determined on a consolidated basis as of such
date.
               “Consolidated EBITDA” means for any period the sum of
(i) Consolidated Net Income for such period (excluding therefrom (x) any
extraordinary, or non-cash unusual or non recurring items of gain or loss,
(y) any gain or loss from discontinued operations and (z) any gain or loss
attributable to Asset Dispositions made other than in the ordinary course of
business), plus (ii) to the extent not otherwise included in the determination
of Consolidated Net Income for such period, all proceeds of business
interruption insurance policies, if any, received during such period plus (iii)
(without duplication) an amount which, in the determination of Consolidated Net
Income for such period, has been deducted for (A) Consolidated Interest Expense,
(B) provisions for Federal, state, local and foreign income, franchise, state
single business unitary and similar taxes, (C) depreciation, amortization
(including, without limitation, amortization of goodwill and other intangible
assets), impairment of goodwill and other non-cash charges or expenses
(excluding any such non-cash charge to the extent that it represents
amortization of a prepaid cash expense that was paid in a prior period),
(D) non-cash compensation expense, or other non-cash expenses or charges,
arising from the sale of stock, the granting of stock options, the granting of
stock appreciation rights and similar arrangements (including any repricing,
amendment, modification, substitution or change of any such stock, stock option,
stock appreciation rights or similar arrangements), (E) non-cash rent expense,
(F) any financial advisory fees,

- 10 -



--------------------------------------------------------------------------------



 



accounting fees, legal fees and other similar advisory and consulting fees and
related out-of-pocket expenses of the Borrower incurred as a result of the
Transaction, all determined in accordance with GAAP, eliminating any increase or
decrease in income resulting from non-cash accounting adjustments made in
connection with the Acquisition, (G) Transaction related expenditures (including
cash charges in respect of strategic market reviews, management bonuses,
including payments under the sale bonus program, of up to $1,510,000.00 in
aggregate, early retirement of Debt, restructuring, consolidation, severance or
discontinuance of any portion of operations, employees and/or management)
described on Schedule 1.01B, (H) expenses incurred by Holdings or any
Consolidated Subsidiary to the extent reimbursed in cash by a third party other
than Holdings or one or more of its Consolidated Subsidiaries, (I) fees and
expenses in connection with the exchange of the Subordinated Debentures,
(J) unrealized losses on Derivatives Agreements, (K) losses from foreign
currency adjustments, (L) losses in respect of pension or other post-retirement
benefits or pension assets, (M) write-offs of deferred financing costs, (N)
expenses in respect of earn-out obligations (O) any financial advisory fees,
accounting fees, legal fees and similar advisory and consulting fees and related
out-of-pocket expenses of the Borrower and its Consolidated Subsidiaries
incurred as a result of Permitted Business Acquisitions, all determined in
accordance with GAAP and in each case eliminating any increase or decrease in
income resulting from non-cash accounting adjustments made in connection with
the related Permitted Business Acquisition and (P) expenses relating to the
granting and exercising of management options on or prior to the Closing Date,
minus (iv) any amount which, in the determination of Consolidated Net Income for
such period, has been added for any non-cash income or non-cash gains, all as
determined in accordance with GAAP minus (v) the aggregate amount of cash
payments made during such period in respect of any non-cash accrual, reserve or
other non-cash charge or expense accounted for in a prior period and not
otherwise reducing Consolidated Net Income for such period, provided, however,
that Consolidated EBITDA for any fiscal quarter shown on Schedule 1.01G hereto
shall be deemed to equal the applicable amount set forth opposite such fiscal
quarter on Schedule 1.01G; and provided, further, that Consolidated EBITDA for
the fiscal quarter during which the Closing Date occurs shall be calculated on a
Pro-Forma Basis by reducing Consolidated Net Income for such quarter by the
aggregate amount of management fees payable to the Sponsor in respect of such
quarter or which would have been payable in respect of such quarter if the
Closing Date had occurred on the first day of such quarter, each such pro-forma
reduction to be in the applicable amount shown therefor for such quarter on
Schedule 1.01G.
               For purposes of calculating Consolidated EBITDA for any period of
four consecutive fiscal quarters (each, a “Reference Period”) pursuant to any
determination of the Leverage Ratio, the Interest Coverage Ratio and the Fixed
Charge Coverage Ratio, if during such Reference Period (or in the case of
pro-forma calculations, during the period from the last day of such Reference
Period to and including the date as of which such calculation is made) any Group
Company shall have made an Asset Disposition or a series of Asset Dispositions
involving assets comprising all or substantially all of an operating unit of a
business or constituting all or substantially all of the common stock of a
Subsidiary or made a Permitted Business Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving effect thereto on a
Pro-Forma Basis, giving effect to projected or anticipated cost savings
permitted or required by regulations S-X or S-K under the Securities Act or
otherwise agreed to by the Administrative Agent in its reasonable discretion
after consultation with the Borrower.
               “Consolidated Fixed Charges” means, for any period, the sum of
(i) Consolidated Cash Interest Expense for such period plus (ii) Consolidated
Scheduled Debt Payments for such period plus (iii) Consolidated Cash Tax Expense
for such period.
               “Consolidated Funded Debt” means at any date the Funded Debt of
Holdings and its Consolidated Subsidiaries as of such date, determined on a
consolidated basis in accordance with GAAP.

- 11 -



--------------------------------------------------------------------------------



 



               “Consolidated Interest Expense” means, for any period, the total
interest expense, whether paid or accrued in such period and whether or not
capitalized in such period, (including, without limitation, amortization of debt
issuance costs and original issue discount, non-cash interest payments, the
interest component of any deferred payment obligations, the interest component
of all payments under Capital Leases (regardless of whether accounted for as
interest expense under GAAP), all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs in respect of Derivatives Obligations constituting interest rate swaps,
collars, caps or other arrangements requiring payments contingent upon interest
rates of Holdings and its Consolidated Subsidiaries), net of interest income, in
each case determined on a consolidated basis for such period.
               “Consolidated Net Income” means, for any period, the net income
(or net loss) after taxes of Holdings and its Consolidated Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP; provided
that there shall be excluded from the calculation of Consolidated Net Income for
any period (i) the income (or loss) of any Person in which any other Person
(other than Holdings or any of its Wholly-Owned Consolidated Subsidiaries) has
an ownership interest, except to the extent that any such income is actually
received in cash by Holdings or such Wholly-Owned Consolidated Subsidiary in the
form of Restricted Payments during such period, (ii) the income (or loss) of any
Person accrued prior to the date it becomes a Consolidated Subsidiary of
Holdings or is merged with or into or consolidated with Holdings or any of its
Consolidated Subsidiaries or that Person’s assets are acquired by Holdings or
any of its Consolidated Subsidiaries, except as provided in the definitions of
Consolidated EBITDA and “Pro-Forma Basis” herein and (iii) the income of any
Subsidiary of Holdings to the extent that the declaration or payment of
Restricted Payments or similar distributions by that Subsidiary of that income
is not at the time permitted by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Subsidiary.
               “Consolidated Scheduled Debt Payments” means, for any period, the
sum of all scheduled payments of principal on the Loans and all other
Consolidated Funded Debt (including, without limitation, the principal component
of Capital Lease Obligations and Purchase Money Debt) paid or payable during
such period), but excluding payments due on Revolving Loans and Swingline Loans
during such period; provided that Consolidated Scheduled Debt Payments for any
period shall not include voluntary prepayments of Consolidated Funded Debt,
mandatory prepayments of the Term B Loans pursuant to Section 2.09(b) or other
mandatory prepayments (other than by virtue of scheduled amortization) of
Consolidated Funded Debt (but Consolidated Scheduled Debt Payments for a period
shall be adjusted to reflect the effect on scheduled payments of principal for
such period of the application of any prepayments of Consolidated Funded Debt
during or preceding such period); provided, however, that Consolidated Scheduled
Debt Payments for any fiscal quarter shown on Schedule 1.01G hereto shall be
deemed to equal the applicable amount set forth opposite such fiscal quarter on
Schedule 1.01G.
               “Consolidated Subsidiary” means with respect to any Person at any
date any Subsidiary of such Person or other entity the accounts of which would
be consolidated with those of such Person in its consolidated financial
statements if such statements were prepared as of such date in accordance with
GAAP.
               “Consolidated Total Assets” means at any date the total
consolidated assets of Holdings and its Consolidated Subsidiaries determined as
of such date.
               “Copyright” means any of the following, whether now existing or
hereafter arising, created or acquired: (i) all common law and/or statutory
rights in all copyrightable subject matter under the laws of the United States
or any other country (whether or not the underlying works of authorship have
been published); (ii) all registrations and applications for registration of any
such copyright in the United States or any other country, including
registrations, recordings, supplemental, derivative or

- 12 -



--------------------------------------------------------------------------------



 



collective work registrations and pending applications for registrations in the
United States Copyright Office or any other country; (iii) all computer
programs, web pages, computer data bases and computer program flow diagrams,
including all source codes and object codes related to any or all of the
foregoing; (iv) all tangible property embodying or incorporating any or all of
the foregoing, whether in completed form or in some lesser state of completion,
and all masters, duplicates, drafts, versions, variations and copies thereof, in
all formats; (v) all claims for, and rights to sue for, past, present and future
infringement of any of the foregoing; (vi) all income, royalties, damages and
payments now or hereafter due or payable with respect to any of the foregoing,
including, without limitation, damages and payments for past, present or future
infringements thereof and payments and damages under all Copyright Licenses in
connection therewith; (vii) all rights in any of the foregoing, whether arising
under the laws of the United States or any foreign country or otherwise, to
copy, record, synchronize, broadcast, transmit, perform and/or display any of
the foregoing or any matter which is the subject of any of the foregoing in any
manner and by any process now known or hereafter devised; and (viii) the name
and title of each Copyright item and all rights of any Credit Party to the use
thereof, including, without limitation, rights protected pursuant to trademark,
service mark, unfair competition, anti-cybersquatting and/or the rules and
principles of any other applicable statute, common law or other rule or
principle of law now existing or hereafter arising.
               “Copyright License” means any agreement now or hereafter in
existence granting to any Credit Party any rights, whether exclusive or
non-exclusive, to use another Person’s copyrights or copyright applications, or
pursuant to which any Credit Party has granted to any other Person, any right,
whether exclusive or non-exclusive, with respect to any Copyright, whether or
not registered.
               “Credit Exposure” has the meaning set forth in the definition of
“Required Lenders” in this Section 1.01.
               “Credit Extension” means a Borrowing or the issuance, renewal or
extension of a Letter of Credit.
               “Credit Party” means each of Holdings, Intermediate Holdings, the
Borrower and each Subsidiary Guarantor, and “Credit Parties” means any
combination of the foregoing.
               “Debt” of any Person means at any date, without duplication,
(i) all obligations of such Person for borrowed money, (ii) all obligations of
such Person evidenced by bonds, debentures, notes or other similar instruments,
(iii) all obligations of such Person under conditional sale or other title
retention agreements relating to property purchased by such Person to the extent
of the value of such property (other than customary reservations or retentions
of title under agreements with suppliers entered into in the ordinary course of
business), (iv) all obligations, other than intercompany items, of such Person
to pay the deferred purchase price of property or services (other than trade
accounts and accrued expenses arising in the ordinary course of business), (v)
the Attributable Debt of such Person in respect of Capital Lease Obligations,
(vi) (other than the Management Put Rights up to a maximum aggregate amount of
$8,000,000) all obligations of such Person to purchase securities or other
property which arise out of or in connection with the sale of the same or
substantially similar securities or property and which mature or otherwise
become non-contingent on or prior to the later of 90 days after the Revolving
Termination Date and the Term B Maturity Date, (vii) all non-contingent
obligations (and, solely for purposes of Section 7.01 and Section 8.01(e), all
contingent obligations) of such Person to reimburse any bank or other Person in
respect of amounts paid under a letter of credit, bankers’ acceptance or similar
instrument, (viii) all obligations of others secured by (or for which the holder
of such obligations has an existing right, contingent or otherwise, to be
secured by) a Lien on, or payable out of the proceeds of production from, any
property or asset of such Person, whether or not such obligation is assumed by
such Person; provided that the amount of any Debt of others that constitutes
Debt of such Person solely by reason of this clause

- 13 -



--------------------------------------------------------------------------------



 



(viii) shall not for purposes of this Agreement exceed the greater of the book
value or the fair market value of the properties or assets subject to such Lien,
(ix) all Guaranty Obligations of such Person in respect of Debt of another
Person, (x) all Debt Equivalents of such Person, (xi) all Derivatives
Obligations of such Person (determined at their then respective Derivatives
Termination Values) and (xii) the Debt of any other Person (including any
partnership in which such Person is a general partner and any unincorporated
joint venture in which such Person is a joint venturer) to the extent such
Person would be liable therefor under applicable law or any agreement or
instrument by virtue of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such Debt
provide that such person shall not be liable therefore; provided (i) Debt shall
not include (x) earn out obligations until matured or earned or employee
consulting agreements and (y) for the purposes only of Section 7.17, the
Derivatives Termination Value, and (ii) that the amount of any Limited Recourse
Debt of any Person shall be equal to the lesser of (A) the aggregate principal
amount of such Limited Recourse Debt for which such Person provides credit
support of any kind (including any undertaking agreement or instrument that
would constitute Debt), is directly or indirectly liable as a guarantor or
otherwise or is the lender and (B) the fair market value of any assets securing
such Debt or to which such Debt is otherwise recourse.
               “Debt Equivalents” of any Person means any Equity Interest of
such Person which by its terms (or by the terms of any security for which it is
convertible or for which it is exchangeable or exercisable), or upon the
happening of any event or otherwise (including an event which would constitute a
Change of Control but only to the extent such an event occurs), (A) matures or
is mandatorily redeemable or subject to any mandatory repurchase requirement,
pursuant to a sinking fund or otherwise, (B) is convertible into or exchangeable
for Debt or Debt Equivalents or (C) is redeemable or subject to any repurchase
requirement arising at the option of the holder thereof, in each case, in whole
or in part, on or prior to the first anniversary of the latest of the Revolving
Termination Date or the Term B Maturity Date.
               “Debt Issuance” means the issuance by any Group Company of any
Debt.
               “Default” means any condition or event which constitutes an Event
of Default or which with the giving of notice or lapse of time or both would,
unless cured or waived, become an Event of Default.
               “Defaulting Lender” means at any time any Lender that, within one
Business Day of when due, (i) has failed to make a Loan or purchase a
Participation Interest in a Swingline Loan or an LC Obligation required pursuant
to the terms of this Agreement, (ii) other than as set forth in clause (i)
above, has failed to pay to any Agent or any Lender an amount owed by such
Lender pursuant to the terms of the Agreement or any other Senior Finance
Document unless such amount is subject to a good faith dispute or (iii) has been
deemed insolvent or has become subject to a receivership or insolvency event.
               “Depositary Bank Agreement” means an agreement between a Credit
Party and any bank or other depositary institution, substantially in the form of
Exhibit D to the Security Agreement, as the same may be amended, modified or
supplemented from time to time including, without limitation, those Depositary
Bank Agreements entered into on or about the Closing Date.
               “Derivatives Agreement” means (i) any and all rate swap
transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond price or bond index swaps or
options or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts or any other similar

- 14 -



--------------------------------------------------------------------------------



 



transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement and (ii) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement or any other master agreement.
               “Derivatives Creditor” means any Lender or any Affiliate of any
Lender from time to time party to one or more Derivatives Agreements permitted
hereunder with a Credit Party (even if any such Lender for any reason ceases
after the execution of such agreement to be a Lender hereunder), and its
successors and assigns, and “Derivatives Creditors” means any two or more of
them, collectively.
               “Derivatives Obligations” of any Person means all obligations
(including, without limitation, any amounts which accrue after the commencement
of any bankruptcy or insolvency proceeding with respect to such Person, whether
or not allowed or allowable as a claim under any bankruptcy or insolvency
proceeding) of such Person in respect of any Derivatives Agreement, excluding
any amounts which such Person is entitled to set-off against its obligations
under applicable law.
               “Derivatives Termination Value” means, at any date and in respect
of any one or more Derivatives Agreements, after taking into account the effect
of any legally enforceable netting agreements relating to such Derivatives
Agreements, (i) for any date on or after the date such Derivatives Agreements
have been closed out and termination value(s) determined in accordance
therewith, such termination value(s), and (ii) for any date prior to the date
referenced in clause (i), the amount(s) determined as the mark-to-market
value(s) for such Derivatives Agreements, as determined based upon one or more
mid-market or other readily available quotations provided by any recognized
dealer in such Derivatives Agreements (which may include any Lender).
               “Dollars” and the sign “$” means lawful money of the United
States of America.
               “Domestic Subsidiary” means with respect to any Person each
Subsidiary of such Person which is incorporated under the laws of the United
States or any state thereof, and the District of Columbia, and “Domestic
Subsidiaries” means any two or more of them.
               “Effective Date” means the date this Agreement becomes effective
in accordance with Section 10.18.
               “Effective Date Certificate” means an Effective Date Certificate
substantially in the form of Exhibit M.
               “Eligible Assignee” means (i) any Lender, (ii) any Affiliate of a
Lender, (iii) any Approved Fund and (iv) any other commercial bank, finance
company, insurance company or other financial institution or fund (other than a
natural Person) approved by (A) the Administrative Agent, (B) in the case of any
assignment of a Revolving Commitment, the Issuing Lenders and the Swingline
Lender and (C) unless a Default or an Event of Default has occurred and is
continuing at the time any assignment is effected pursuant to Section 10.06(b),
the Borrower (each such approval not to be unreasonably withheld, conditioned or
delayed and any such approval required of the Borrower to be deemed given by the
Borrower if no objection from the Borrower is received by the assigning Lender
and the Administrative Agent within five Business Days after notice of such
proposed assignment has been provided by the assigning Lender to the Borrower);
provided, however, that (i) Holdings and its Affiliates shall not qualify as
Eligible Assignees; and (ii) that no Person shall be an Eligible Assignee if
such Person appears on the list of Specially Designated Nationals and Blocked
Persons prepared by the U.S. Treasury

- 15 -



--------------------------------------------------------------------------------



 



Department’s Office of Foreign Assets Control or the purchase by such Person of
an assignment or the performance by any Agent of its duties under the Senior
Finance Documents with respect to such Person violates or would violate any
Anti-Terrorism Law.
               “Employee Benefit Arrangements” means, in any jurisdiction, the
benefit schemes or arrangements in respect of any employees or past employees
operated by any Group Company or in which any Group Company participates and
which provide benefits on retirement, ill-health, injury, death or voluntary
withdrawal from or termination of employment, including termination indemnity
payments and life assurance and post-retirement medical benefits.
               “Environmental Laws” means all Laws relating in any way to the
protection of the environment, the preservation or reclamation of natural
resources, the management, release or threatened release of any Hazardous
Material or health and safety matters.
               “Environmental Liability” means any liability, contingent or
otherwise (including any liability for damages, costs of remediation, fines,
penalties or indemnities), of any Group Company directly or indirectly resulting
from or based on (i) violation of any Environmental Law, (ii) the generation,
use, handling, transportation, storage, treatment or disposal of any Hazardous
Material, (iii) exposure to any Hazardous Material, (iv) the release or
threatened release of any Hazardous Material into the environment or (v) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
               “Equity Equivalents” means with respect to any Person any rights,
warrants, options, convertible securities, exchangeable securities, indebtedness
or other rights, in each case exercisable for or convertible or exchangeable
into, directly or indirectly, Equity Interests of such Person or securities
exercisable for or convertible or exchangeable into Equity Interests of such
Person, whether at the time of issuance or upon the passage of time or the
occurrence of some future event.
               “Equity Interests” means all shares of capital stock, partnership
interests (whether general or limited), limited liability company membership
interests, beneficial interests in a trust and any other interest or
participation that confers on a Person the right to receive a share of profits
or losses, or distributions of assets, of an issuing Person, but excluding any
debt securities convertible into such Equity Interests.
               “Equity Issuance” means (i) any sale or issuance by any Group
Company to any Person other than Holdings or a Subsidiary of Holdings of any
Equity Interests or any Equity Equivalents (other than any such Equity
Equivalents that constitute Debt) and (ii) the receipt by any Group Company of
any cash capital contributions, whether or not paid in connection with any
issuance of Equity Interests of any Group Company, from any Person other than
Holdings or a Subsidiary of Holdings.
               “ERISA” means the Employee Retirement Income Security Act of
1974, as amended, and any rule or regulation issued thereunder.
               “ERISA Affiliate” means each business or entity which is or was a
member of a “controlled group of corporations”, under “common control” or a
member of an “affiliated service group” with a Group Company within the meaning
of Section 414(b), (c) or (m) of the Code, or required or was required to be
aggregated with a Group Company under Section 414(o) of the Code or is or was
under “common control” with a Group Company, within the meaning of
Section 4001(a)(14) of ERISA.
               “ERISA Event” means:

- 16 -



--------------------------------------------------------------------------------



 



          (i) a reportable event as defined in Section 4043 of ERISA and the
regulations issued under such Section with respect to a Plan, excluding,
however, such events as to which the PBGC by regulation has waived the
requirement of Section 4043(a) of ERISA that it be notified within 30 days of
the occurrence of such event;
          (ii) the requirements of Section 4043(b) of ERISA apply with respect
to a contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of any
Plan, and an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
Plan within the following 30 days;
          (iii) (x) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Plan (whether or not waived in
accordance with Section 412(d) of the Code), the application for a minimum
funding waiver under Section 303 of ERISA with respect to any Plan, or the
failure to make by its due date a required installment under Section 412(m) of
the Code with respect to any Plan; or (y) the failure to make any required
contribution to a Multiemployer Plan;
          (iv) the incurrence of any material liability by a Group Company or
any ERISA Affiliate pursuant to Title I or IV of ERISA or the penalty or excise
tax provisions of the Code relating to employee benefit plans (as defined in
Section 3 of ERISA), or the occurrence or existence of any event, transaction or
condition that could reasonably be expected to result in the incurrence of any
such material liability by a Group Company or any ERISA Affiliate, or in the
imposition of any lien on any of the rights, properties or assets of a Group
Company or any ERISA Affiliate, in either case pursuant to Title I or IV of
ERISA or to such penalty or excise tax provisions of the Code or to
Section 401(a)(29) or 412 of the Code;
          (v) the provision by the administrator of any Plan pursuant to
Section 4041(a)(2) of ERISA of a notice (or the reasonable expectation of such
provision of notice) of intent to terminate such Plan in a distress termination
described in Section 4041(c) of ERISA, the institution by the PBGC of
proceedings to terminate any Plan or the occurrence of any event or condition
which could reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee by the PBGC to administer, any
Plan;
          (vi) the withdrawal of a Group Company or ERISA Affiliate in a
complete or partial withdrawal (within the meaning of Sections 4203 and 4205 of
ERISA) from any Multiemployer Plan if there is any material liability therefor,
or the receipt by a Group Company or ERISA Affiliate of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA;
          (vii) the imposition of material liability (or the reasonable
expectation thereof) on a Group Company or ERISA Affiliate pursuant to
Section 4062, 4063, 4064 or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA;
          (viii) the assertion of a material claim (other than routine claims
for benefits) against any Plan or the assets thereof, or against a Group Company
in connection with any Plan;
          (ix) the receipt from the United States Internal Revenue Service of
notice of the failure of any Plan (or any Employee Benefit Arrangement intended
to be qualified under Section 401(a) of the Code) to qualify under Section
401(a) of the Code, or the failure of any trust

- 17 -



--------------------------------------------------------------------------------



 



forming part of any Plan to qualify for exemption from taxation under Section
501(a) of the Code, and, with respect to Multiemployer Plans, notice thereof to
any Group Company; or
          (x) the establishment or amendment by a Group Company of any Welfare
Plan that provides post-employment welfare benefits in a manner that would
increase the liability of a Group Company.
               “Eurodollar Loan” means at any date a Loan which bears interest
at a rate determined by reference to the Adjusted London Interbank Offered Rate.
               “Eurodollar Reserve Percentage” means for any day that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any other entity succeeding
to the functions currently performed thereby) for determining the maximum
reserve requirement for a member bank of the Federal Reserve System in New York
City with deposits exceeding five billion Dollars in respect of “Eurocurrency
liabilities” (or in respect of any other category of liabilities which includes
deposits by reference to which the interest rate on Eurodollar Loans is
determined or any category of extensions of credit or other assets which
includes loans by a non-United States office of any Lender to United States
residents), whether or not a Lender has any Eurocurrency liabilities subject to
such reserve requirement at that time. Eurodollar Loans shall be deemed to
constitute Eurocurrency liabilities and as such shall be deemed subject to
reserve requirements without benefits of credits for prorations, exceptions or
offsets that may be available from time to time to a Lender. The Adjusted London
Interbank Offered Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurodollar Reserve Percentage.
               “Event of Default” has the meaning set forth in Section 8.01.
               “Evergreen Letter of Credit” has the meaning set forth in
Section 2.05(c).
               “Excess Cash Flow” means for any period an amount equal to
(i) Consolidated EBITDA for such period plus (ii) all cash extraordinary,
unusual or non recurring gains, if any, during such period (whether or not
accrued in such period), plus (iii) (x) the decrease, if any, in Consolidated
Adjusted Working Capital less (y) the decrease, if any, in the principal amount
of Revolving Loans and Swingline Loans, in each case from the first day to the
last day of such period, minus (iv) the amount, if any, which, in the
determination of Consolidated Net Income for such period, has been included in
respect of income or gain from Asset Dispositions of Holdings and its
Consolidated Subsidiaries to the extent utilized or repay or prepay Loans
pursuant to Section 2.09(b)(iv), minus (v) the aggregate amount (without
duplication and in each case except to the extent paid, directly or indirectly,
with proceeds of any Equity Issuance or Debt Issuance (other than Revolving
Loans) by any Group Company) of (A) the sum of (x) cash payments during such
period in respect of Consolidated Capital Expenditures allowed under
Section 7.14 plus (y) to the extent amounts permitted to be paid during such
period in respect of Consolidated Capital Expenditures are carried forward to
the next succeeding period in accordance with Section 7.14(b), the aggregate
amounts of all cash payments (not to exceed such permitted carryforward amount)
in respect of such Consolidated Capital Expenditures made during the first
90 days of such next succeeding period (it being understood and agreed that any
cash payments in respect of Consolidated Capital Expenditures deducted from
Excess Cash Flow pursuant to this clause (v)(A)(y) shall not thereafter be
deducted pursuant to clause (v)(A)(x) above in the determination of Excess Cash
Flow for the period during which such payments were actually paid), (B) cash
payments during such period in respect of Permitted Business Acquisitions
allowed under Section 7.06(a)(xiii), other permitted Investments allowed under
Section 7.06(a)(xxi) and Permitted Joint Ventures allowed under
Section 7.06(a)(xvii), (C) permitted optional prepayments of Debt (other than
Subordinated Debt) during such period, (D) to the extent not included in clause
(v) above, repayments or prepayments of the Revolving

- 18 -



--------------------------------------------------------------------------------



 



Loans and Swingline Loans to the extent the Revolving Commitments and the
Swingline Commitment are permanently reduced at the time of such payment,
(E) earn-out payments paid in cash during such period, (F) the aggregate amount
of all Restricted Payments actually paid in cash in accordance with this
agreement by Holdings during such period, (G) the aggregate amount of all
financial advisory fees, accounting fees, legal fees and other similar advisory
and consulting fees and related out-of-pocket expenses incurred as a result of
the Transaction or any Permitted Business Acquisition and actually paid in cash
by Holdings and its Consolidated Subsidiaries during such period, in each case
to the extent added to Consolidated Net Income in the determination of
Consolidated EBITDA for such period, (H) Transaction related expenditures
(including cash charges arising out of strategic market reviews, early
extinguishment of Debt, management bonuses, restructuring, consolidation,
severance or discontinuance of any portion of operations, employees and/or
management) described on Schedule 1.01B and actually paid in cash by Holdings
and its Consolidated Subsidiaries during such period, in each case to the extent
added to Consolidated Net Income in the determination of Consolidated EBITDA for
such period, (I) Consolidated Cash Interest Expense and, without duplication and
only to the extent included in Consolidated Interest Expense for such period,
any expenses identified in clauses (i) through (vi) of the definition of
Consolidated Cash Interest Expense actually paid in cash by Holdings and its
Consolidated Subsidiaries during such period, (J) Consolidated Cash Tax Expense
actually paid by Holdings and its Consolidated Subsidiaries during such period,
and (K) Consolidated Scheduled Debt Payments actually paid by Holdings and its
Consolidated Subsidiaries during such period, minus (vi) all cash extraordinary,
unusual or non-recurring losses, if any, during such period (whether or not
accrued in such period), minus (vii) (x) the increase, if any, in Consolidated
Adjusted Working Capital less (y) the increase, if any, in the principal amount
of Revolving Loans and Swingline Loans, in each case from the first day to the
last day of such period, minus (viii) to the extent included in the
determination of Consolidated EBITDA for such period, amounts (whether positive
or negative) derived from changes in foreign currency exchange rates during such
period.
               “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
               “Excluded Asset Disposition” means an Asset Disposition permitted
pursuant to Section 7.05 other than Asset Dispositions pursuant to
Sections 7.05(vii), (xiii), and (xv).
               “Excluded Equity Issuance” means (i) any issuance by any
Subsidiary of the Borrower of its Equity Interests to the Borrower or any other
Subsidiary of the Borrower, (ii) the receipt by any Subsidiary of the Borrower
of a capital contribution from the Borrower or a Subsidiary of the Borrower,
(iii) any Qualifying Equity Issuance and (iv) any issuance of Equity Interests
to qualify directors where required by applicable Law or to satisfy other
requirements of applicable Law with respect to the ownership of Equity Interests
of Foreign Subsidiaries.
               “Excluded Taxes” means with respect to any Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder, (i) income or franchise taxes imposed on (or measured
by) its net income by the United States or by the jurisdiction under the laws of
which such recipient is organized or in which its principal office is located
or, in the case of any Lender, in which its Applicable Lending Office is
located, (ii) any branch profits taxes imposed by the United States or any
similar tax imposed by any other jurisdiction in which the Borrower is located,
and (iii) in the case of any Borrowing with respect to any Lender (other than an
Eligible Assignee pursuant to a request by a Borrower under Section 2.10(d)),
any withholding tax imposed by the jurisdiction in which the Borrower is located
that is (A) imposed on amounts payable to such Lender at the time such Lender
becomes a party to this Agreement or (B) is attributable to such Lender’s
failure to comply (other than as a result of a Change in Law) with
Section 3.01(d) and Section 10.06(c), except to the extent that such Lender (or
its assignor, if any) was entitled, at the time of designation of a new

- 19 -



--------------------------------------------------------------------------------



 



lending office (or assignment), to receive additional amounts from the Borrower
with respect to such withholding tax pursuant to Sections 3.01(a).
               “Existing Credit Agreement” has the meaning set forth in the
recitals hereto.
               “Existing Letters of Credit” means the letters of credit that
were issued before the Closing Date and described by date of issuance, letter of
credit number, undrawn amount, names of beneficiary and date of expiry on
Schedule 2.05, and “Existing Letter of Credit” means any one of them.
               “Existing Term B Commitment” means, with respect to any Existing
Term B Lender, the commitment of such Existing Term B Lender to have made an
Existing Term B Loan in a principal amount equal to such Existing Term B
Lender’s Existing Term B Commitment Percentage of the Existing Term B Loans.
               “Existing Term B Commitment Percentage” means, for each Existing
Term B Lender, the percentage identified as its Existing Term B Commitment
Percentage on Schedule 1.01A, or in the applicable Assignment and Acceptance, as
such percentage may be (i) reduced pursuant to Section 2.10(c) and (ii) modified
in connection with any assignment made in accordance with the provisions of
Section 10.06(b).
               “Existing Term B Lender” means each Lender identified on
Schedule 1.01A as having an Existing Term B Commitment and each Eligible
Assignee which acquires a Term B Loan pursuant to Section 10.06(b) and their
respective successors.
               “Existing Term B Loans” has the meaning set forth in the recitals
hereto.
               “Failed Loan” has the meaning set forth in Section 2.03(e).
               “Federal Funds Rate” means for any day the rate per annum equal
to the weighted average of the rates on overnight Federal funds transactions
with members of the Federal Reserve System arranged by Federal funds brokers on
such day, as published by the Federal Reserve Bank of New York on the Business
Day next succeeding such day; provided that (i) if such day is not a Business
Day, the Federal Funds Rate for such day shall be such rate on such transactions
on the next preceding Business Day as so published on the next succeeding
Business Day, and (ii) if no such rate is so published on such next succeeding
Business Day, the Federal Funds Rate for such day shall be the average rate
quoted to Merrill Lynch Capital on such day on such transactions as determined
by the Administrative Agent.
               “Finance Document” means each Senior Finance Document and each
Derivatives Agreement between one or more Credit Parties and a Derivatives
Creditor evidencing Derivatives Obligations permitted hereunder, and “Finance
Documents” means all of them, collectively.
               “Finance Obligations” means, at any date, (i) all Senior
Obligations and (ii) all Derivatives Obligations of a Credit Party permitted
hereunder owed or owing to any Derivatives Creditor.
               “Finance Party” means each Lender, the Swingline Lender, each
Issuing Lender, each Derivatives Creditor, each Agent and each Indemnitee and
their respective successors and assigns, and “Finance Parties” means any two or
more of them, collectively.
               “Fixed Charge Coverage Ratio” means, for any period, the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Fixed Charges for such period plus
the aggregate amount of Consolidated Capital Expenditures for such period
(exclusive of the portion thereof financed with (A) Capital Leases,

- 20 -



--------------------------------------------------------------------------------



 



Purchase Money Debt or other Debt (exclusive of Loans) permitted by Section 7.01
incurred during such period or any Qualifying Equity Issuance or (B) Net Cash
Proceeds of Asset Dispositions received during such period and not required to
be applied to repay Loans or Cash Collateralize Letter of Credit Liabilities
pursuant to Section 2.09(b)(iv)).
               “Foreign Pension Plan” means any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained or formerly established or maintained outside the United States by
any Group Company primarily for the benefit of employees of any Group Company
residing outside the United States, which plan, fund or other similar program
provides or provided, or results or resulted in, retirement income, a deferral
of income in contemplation of retirement or payments to be made upon termination
of employment, and which plan is not subject to ERISA or the Code.
               “Foreign Subsidiary” means with respect to any Person any
Subsidiary of such Person that is not a Domestic Subsidiary of such Person.
               “Funded Debt” means, with respect to any Person, all Debt
(including current maturities) of such Person (including, in respect of the
Credit Parties, the Senior Obligations) that by its terms matures more than one
year after the date of its creation or matures within one year from such date
but is renewable or extendible, at the option of such Person, to a date more
than one year after such date or arises under a revolving credit or similar
agreement that obligates the lender or lenders to extend credit during a period
of more than one year after such date.
               “GAAP” means at any time generally accepted accounting principles
as then in effect in the United States, applied on a basis consistent (except
for changes with which Holdings’s independent public accountants have concurred)
with the most recent audited consolidated financial statements of Holdings and
its Consolidated Subsidiaries previously delivered to the Lenders.
               “Government Acts” has the meaning set forth in
Section 2.05(o)(i).
               “Governmental Authority” means any federal, state, local,
provincial or foreign government, authority, agency, central bank,
quasi-governmental or regulatory authority, court or other body or entity, and
any arbitrator with authority to bind a party at law.
               “Group Company” means any of Holdings, Intermediate Holdings, the
Borrower or their respective Subsidiaries (regardless of whether or not
consolidated with Holdings or the Borrower for purposes of GAAP), and “Group
Companies” means all of them, collectively.
               “Group of Loans” means at any time a group of Loans consisting of
(i) all Loans which are Base Rate Loans at such time or (ii) all Loans which are
Eurodollar Loans having the same Interest Period at such time; provided that, if
a Loan of any particular Lender is converted to or made as a Base Rate Loan
pursuant to Article III, such Loan shall be included in the same Group or Group
of Loans from time to time as it would have been had it not been so converted or
made.
               “Guarantor” means each of Holdings and each Subsidiary Guarantor.
               “Guaranty” means the Guaranty dated as of the Closing Date by
Holdings, Intermediate Holdings, the Borrower and the Subsidiary Guarantors in
favor of the Administrative Agent, as amended, modified or supplemented from
time to time.

- 21 -



--------------------------------------------------------------------------------



 



               “Guaranty Obligation” means, with respect to any Person, without
duplication, any obligation (other than endorsements in the ordinary course of
business of negotiable instruments for deposit or collection) guarantying,
intended to guaranty, or having the economic effect of guarantying, any Debt or
other obligation of any other Person in any manner, whether direct or indirect,
and including, without limitation, any obligation, whether or not contingent,
(i) to purchase any such Debt or other obligation or any property constituting
security therefor, (ii) to advance or provide funds or other support for the
payment or purchase of such indebtedness or obligation or to maintain working
capital, solvency or other balance sheet condition of such other Person
(including, without limitation, maintenance agreements, comfort letters, take or
pay arrangements, put agreements or similar agreements or arrangements) for the
benefit of the holder of Debt or other obligation of such other Person, (iii) to
lease or purchase property, securities or services primarily for the purpose of
assuring the owner of such Debt or other obligation or (iv) to otherwise assure
or hold harmless the owner of such Debt or obligation against loss in respect
thereof, it being understood and agreed that indemnification and similar
reimbursement obligations entered into in the ordinary course of business in
favor of the obligor on any such Debt or other obligation which are not
enforceable by any holder of such Debt or other obligation and which do not
otherwise constitute Debt hereunder shall not be deemed to constitute Guaranty
Obligations for purposes of this Agreement and the other Senior Finance
Documents. The amount of any Guaranty Obligation hereunder shall (subject to any
limitations set forth therein) be deemed to be an amount equal to the lesser of
the outstanding principal amount or maximum principal amount of the Debt or
other obligation in respect of which such Guaranty Obligation is made.
               “Harbour Vest” means Harbour Vest Partners VI – Direct Fund,
L.P., a Delaware limited partnership.
               “Hazardous Materials” means all explosive or radioactive
substances or wastes and all hazardous or toxic substances, wastes or other
pollutants, or environmental contaminants, including petroleum or petroleum
distillates, asbestos or asbestos-containing materials, polychlorinated
biphenyls, radon gas, infectious or medical wastes and all other substances or
wastes of any nature regulated pursuant to any Environment Law.
               “Holdings” means The Hillman Companies, Inc., a Delaware
corporation, and its successors.
               “Holdings Stockholder Agreement” means the stockholders’
agreement dated as of the date of this Agreement, among Holdings and the
Investor Group as the same may be amended, modified or supplemented from time to
time in accordance with the provisions thereof and this Agreement.
               “Incremental Term B Lender” means each Lender identified on
Schedule 1.01A as having an Additional Term B Commitment and each Eligible
Assignee which acquires an Additional Term B Loan pursuant to Section 10.06(b)
and their respective assigns.
               “Indemnified Liabilities” has the meaning set forth in
Section 10.05.
               “Indemnitee” has the meaning set forth in Section 10.05.
               “Insignificant Subsidiaries” means (i) as of the Effective Date,
the Subsidiaries of Holdings listed on Schedule 1.01F hereto and, thereafter,
(ii) any Subsidiary of Holdings which is formed or acquired after the Effective
Date and designated as such by the Borrower; provided, however, that no
Subsidiary of Holdings may remain, or be designated, as an Insignificant
Subsidiary if the assets of such Subsidiary, when taken together with the assets
of the other Insignificant Subsidiaries at such time exceed the lesser of (i) 3%
Consolidated Total Assets or (ii) $7,500,000 in asset value.

- 22 -



--------------------------------------------------------------------------------



 



               “Insurance Proceeds” means all insurance proceeds (other than
business interruption insurance proceeds), damages, awards, claims and rights of
action with respect to any Casualty.
               “Intellectual Property” means all Patents, Trademarks,
Copyrights, Software, Licenses, rights in intellectual property, goodwill, trade
names, service marks, trade secrets, confidential or proprietary technical and
business information, know-how, show-how, domain names, mask works, customer
lists, vendor lists, subscription lists, data bases and related documentation,
registrations, franchises and all other intellectual or other similar property
rights.
               “Intercompany Note” means a promissory note contemplated by
Section 7.06(a)(ix), substantially in the form of Exhibit G hereto, and
“Intercompany Notes” means any two or more of them.
               “Interest Coverage Ratio” means for any period the ratio of
(i) Consolidated EBITDA to (ii) Consolidated Cash Interest Expense for such
period, provided however, that any interest expense under the Junior Debentures
for any such period, shall be excluded from Consolidated Cash Interest Expense
for the purpose of calculating the Interest Coverage Ratio.
               “Interest Payment Date” means (i) as to Base Rate Loans, the last
day of each March, June, September and December and the Maturity Date for Loans
of the applicable Class and (ii) as to Eurodollar Loans, the last day of each
applicable Interest Period and the Maturity Date for Loans of the applicable
Class, and in addition where the applicable Interest Period for a Eurodollar
Loan is greater than three months, then also the date three months from the
beginning of the Interest Period and each three months thereafter.
               “Interest Period” means with respect to each Eurodollar Loan, a
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of
Extension/Conversion and ending one, two, three, six or, if available to all of
the Lenders having Commitments or Loans of the applicable Class, and such
Lenders give their prior written consent, nine or twelve months thereafter, as
the Borrower may elect in the applicable notice; provided that:
          (i) any Interest Period which would otherwise end on a day which is
not a Business Day shall, subject to clause (v) below, be extended to the next
succeeding Business Day unless such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
          (ii) any Interest Period which begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;
          (iii) no Interest Period in respect of Term B Loans may be selected
which extends beyond a Principal Amortization Payment Date for Loans of the
applicable Class unless, after giving effect to the selection of such Interest
Period, the aggregate principal amount of Term B Loans of the applicable Class
which are comprised of Base Rate Loans together with such Term B Loans comprised
of Eurodollar Loans with Interest Periods expiring on or prior to such Principal
Amortization Payment Date are at least equal to the aggregate principal amount
of Term B Loans of the applicable Class due on such date;
          (iv) no Interest Period in excess of one month may be elected at any
time when a Default or an Event of Default is then in existence; and

- 23 -



--------------------------------------------------------------------------------



 



          (v) no Interest Period shall be elected which would end after the
Maturity Date for Loans of the applicable Class.
               “Intermediate Holdings” means Hillman Investment Company, a
Delaware incorporated company.
               “Intermediate Holdings Stockholder Agreement” means the
stockholders’ agreement dated as of the date of this Agreement, among
Intermediate Holdings, Holdings and the Investor Group as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof and this Agreement.
               “Investment” in any Person means (i) the acquisition (whether for
cash, property, services, assumption of Debt, securities or otherwise) of
assets, shares of Capital Stock, bonds, notes, debentures, time deposits or
other securities of such Person, (ii) any deposit with, or advance, loan or
other extension of credit to or for the benefit of such Person (other than
deposits made in connection with the purchase of equipment or inventory in the
ordinary course of business) or (iii) any other capital contribution to or
investment in such Person, including by way of Guaranty Obligations of any Debt
or other obligation of such Person, any support for a letter of credit issued on
behalf of such Person incurred for the benefit of such Person or any release,
cancellation, compromise or forgiveness in whole or in part of any Debt owing by
such Person. The outstanding amount of any Investment shall be deemed to equal
the difference of (i) the aggregate initial amount of such Investment less
(ii) all returns of principal thereof or capital with respect thereto and all
dividends and other distributions of income received in respect thereof and all
liabilities expressly assumed by another Person (and with respect to which
Holdings and its Subsidiaries, as applicable, shall have received a novation) in
connection with the sale of such Investment.
               “Investor Group” means the Sponsor Group, the OTPP, Harbour Vest,
the Management Group and certain other investors identified to the Lead
Arrangers prior to the Closing Date.
               “Investor Preferred Equity Issuance” means the $60,000,000
non-convertible accreting preferred stock of Intermediate Holdings issued to the
Investors Group.
               “Issuing Lender” means (i) Merrill Lynch Capital or a bank or
trust company acceptable to Merrill Lynch Capital, in its capacity as
Administrative Agent, as issuer of Letters of Credit under Section 2.05(b), and
their respective successor or successors in such capacity; and (ii) each Lender
listed in Schedule 2.05 hereto as the issuer of an Existing Letter of Credit;
               “Junior Debentures” mean the junior subordinated debentures
issued by Holdings to The Hillman Group Capital Trust (the “Junior Debentures
Holders”) pursuant to the Junior Debentures Indenture, as such Junior Debentures
may be amended, modified or supplemented from time to time in accordance with
the provisions thereof and the limitations set forth herein.
               “Junior Debentures Documents” means the Junior Debentures
Indenture, in each case including all exhibits and schedules thereto, and all
other agreements, documents and instruments relating to the Junior Debentures,
in each case as the same may be amended, modified or supplemented from time to
time in accordance with the provisions thereof and of this Agreement.
               “Junior Debentures Indenture” means the indenture dated
September 5, 1997 between Holdings and The Bank of New York as the trustee, as
such Junior Debentures Indenture may be amended, modified or supplemented from
time to time.

- 24 -



--------------------------------------------------------------------------------



 



               “Landlord Consent and Estoppel” means with respect to any Leased
Mortgaged Property, a Landlord Consent and Estoppel with respect to such Leased
Mortgaged Property, or similar letter, certificate or other instrument in
writing from the lessor under the related lease, reasonably satisfactory in form
and substance to the Lead Arrangers.
               “Law” means any international, foreign, Federal, state or local
statute, treaty, rule, guideline, regulation, ordinance, code, or administrative
or judicial precedent or authority, including the interpretation or
administration thereof by any Governmental Authority charged with the
enforcement, interpretation or administration thereof, and all applicable
administrative orders, directed duties, requests, licenses, authorizations and
permits of, and agreements with, any Governmental Authority, in each case
whether or not having the force of law.
               “LC Cash Collateral Account” has the meaning set forth in the
Security Agreement.
               “LC Commitment” means the commitment of one or more Issuing
Lenders to issue Letters of Credit in an aggregate face amount at any one time
outstanding (together with the amounts of any unreimbursed drawings thereon) of
up to the LC Committed Amount.
               “LC Committed Amount” has the meaning set forth in
Section 2.05(b).
               “LC Disbursement” means (i) a payment or disbursement made by an
Issuing Lender pursuant to an Existing Letter of Credit, and/or (ii) a payment
made by the Administrative Agent pursuant to an LC Support Agreement.
               “LC Documents” means, with respect to any Letter of Credit or LC
Support Agreement, such Letter of Credit or LC Support Agreement, any amendments
thereto, any documents delivered in connection therewith, any application
therefor and any agreements, instruments, guaranties or other documents (whether
general in application or applicable only to such Letter of Credit or LC Support
Agreement) governing or providing for (i) the rights and obligations of the
parties concerned or at risk or (ii) any collateral security for such
obligations.
               “LC Obligations” means at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under (A) Existing Letters of Credit then outstanding, and (B) Additional
Letters of Credit to the extent subject to an LC Support Agreement, in each case
assuming compliance with all requirements for drawings referred to in such
Letters of Credit plus, without duplication (ii) the aggregate amount of all LC
Disbursements not yet reimbursed by the Borrower as provided in Section 2.05(g)
to the applicable Issuing Lenders or the Administrative Agent in respect of
drawings under Letters of Credit or payments under LC Support Agreements,
respectively, including any portion of any such obligation to which a Lender has
become subrogated pursuant to Section 2.05(h).
               “LC Support Agreement” has the meaning given to it in
Section 2.05(b).
               “Lead Arrangers” means Merrill Lynch & Co., Merrill Lynch,
Pierce, Fenner & Smith Incorporated and J.P. Morgan Securities Inc. in their
capacities as joint-lead arrangers and joint bookrunners.
               “Leased Mortgaged Property” and “Leased Mortgaged Properties”
have the respective meanings set forth in Section 4.01(k).

- 25 -



--------------------------------------------------------------------------------



 



               “Leaseholds” means with respect to any Person all of the right,
title and interest of such Person as lessee or licensee in, to and under leases
or licenses of land, improvements and/or fixtures.
               “Lender” means each bank or other lending institution listed on
Schedule 1.01A, each Eligible Assignee that becomes a Lender pursuant to
Section 10.06(b) and their respective successors and shall include, as the
context may require, the Swingline Lender in such capacity and each Issuing
Lender in such capacity.
               “Lender Consent” means the Lender Consent to the Amendment and
Restatement of the Credit Agreement in the form of Exhibit O hereto.
               “Letter of Credit” means an Existing Letter of Credit or an
Additional Letter of Credit, and “Letters of Credit” means any combination of
the foregoing.
               “Letter of Credit Fee” has the meaning set forth in
Section 2.11(b);
               “Letter of Credit Request” has the meaning set forth in
Section 2.05(c).
               “Leverage Ratio” means on any day the ratio of (i) Consolidated
Funded Debt as of such date, less the aggregate amount outstanding under the
Junior Debentures and Subordinated Seller Paper, to (ii) Consolidated EBITDA for
the four consecutive fiscal quarters of Holdings ended on, or most recently
preceding, such day.
               “License” means any Patent License, Trademark License, Copyright
License Software License or other license or sub-license of rights in
intellectual property.
               “Lien” means, with respect to any asset, any mortgage, pledge,
hypothecation, assignment, deposit arrangement, lien (statutory or other) or
other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the Uniform
Commercial Code or comparable Laws of any jurisdiction). Solely for the
avoidance of doubt, neither the filing of a Uniform Commercial Code financing
statement that is a protective lease filing in respect of an operating lease
that does not constitute a security interest in the leased property or otherwise
give rise to a Lien nor the filing of a Uniform Commercial Code financing
statement in respect of consigned goods that does not constitute a security
interest in the consigned goods or otherwise give rise to a Lien shall
constitute a Lien solely on account of being filed in a public office.
               “Limited Recourse Debt” means with respect to any Persons, Debt
to the extent: (i) such Person (A) provides no credit support of any kind
(including any undertaking, agreement or instrument that would constitute Debt),
(B) is not directly or indirectly liable as a guarantor or otherwise or (C) does
not constitute the lender; and (ii) no default with respect thereto would permit
upon notice, lapse of time or both any holder of any other Debt (other than the
Loans or the Notes) of such Person to declare a default on such other Debt or
cause the payment thereof to be accelerated or payable prior to its stated
maturity.
               “Loan” means a Revolving Loan, a Term B Loan or a Swingline Loan
(or a portion of any Revolving Loans, Term B Loan or Swingline Loans),
individually or collectively as appropriate; provided that, if any such loan or
loans (or portions thereof) are combined or subdivided pursuant to a Notice of
Extension/Conversion, the term “Loan” shall refer to the combined principal
amount resulting

- 26 -



--------------------------------------------------------------------------------



 



from such combination or to each of the separate principal amounts resulting
from such subdivision, as the case may be.
               “London Interbank Offered Rate” means, for any Eurodollar Loan
for the Interest Period applicable thereto:
          (i) the rate per annum equal to the rate determined by the
Administrative Agent to be the offered rate that appears on the page of the
Telerate screen (or any successor thereto) that displays an average British
Bankers Association Interest Settlement Rate for deposits in Dollars (for
delivery on the first day of such Interest Period) for a period of time
comparable to such Interest Period, determined as of approximately 11:00 A.M.
(London time) two Business Days prior to the first day of such Interest Period;
or
          (ii) if the rate referred to in clause (i) above does not appear on
such Telerate page or service on such page or service shall cease to be
available, the rate per annum equal to the rate determined by the Administrative
Agent to be the offered rate or such other page or service that displays an
average British Bankers Association Interest Settlement Rate for deposits in
Dollars (for delivery on the first day of such Interest Period) for a period of
time comparable to such Interest Period, determined as of approximately
11:00 A.M. two Business Days prior to the first day of such Interest Period; or
          (iii) if the rates referenced in the preceding clauses (i) and (ii)
are not available, the rate per annum determined by the Administrative Agent as
the rate of interest (rounded upwards to the next 1/16th of 1%) at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Loan being made,
continued or converted by Merrill Lynch Capital and with a term equivalent to
such Interest Period as would be offered by Merrill Lynch Capital’s London
branch to major banks in the offshore Dollar market at their request at
approximately 11:00 A.M. (London time) two Business Days prior to the first day
of such Interest Period.
               “Management Agreement” means the Management Service Agreement
dated as of the Closing Date, between CHS Management IV, L.P. and The Hillman
Group, Inc. as the same may be amended, supplemented or modified from time to
time in accordance with the terms thereof and of this Agreement
               “Management Group” means the Persons identified on
Schedule 1.01D.
               “Management Put Rights” means the rights of certain members of
management of Holdings or its Subsidiaries to put Equity Interests of Holdings
and Intermediate Holdings to Holdings pursuant to the Executive Securities
Agreements dated as of the date of this Agreement, between HCI Acquisition Corp.
and each such member of management.
               “Margin Stock” means “margin stock” as such term is defined in
Regulation U.
               “Material Adverse Effect” means (i) any material adverse effect
upon the business, operations, assets, condition (financial or otherwise)
liabilities (contingent or otherwise) or prospects of Holdings and its
Consolidated Subsidiaries, taken as a whole, (ii) a material adverse effect on
the ability of a Credit Party to consummate the transactions contemplated hereby
to occur on the Effective Date or (iii) a material impairment of the rights and
remedies of the Lenders in the aggregate under any Senior Finance Document.

- 27 -



--------------------------------------------------------------------------------



 



               “Maturity Date” means (i) as to Revolving Loans and Swingline
Loans, the Revolving Termination Date and (ii) as to Term B Loans, the Term B
Maturity Date.
               “Merger” means the merger of HCI Acquisition Corp. with and into
Holdings pursuant to, and in accordance with the terms of, the Acquisition
Documents, with Holdings as the surviving entity of said merger.
               “Moody’s” means Moody’s Investors Service, Inc., a Delaware
corporation, and its successors or, absent any such successor, such nationally
recognized statistical rating organization as the Borrower and the
Administrative Agent may select.
               “Mortgage” means (i) in the case of owned real property
interests, a mortgage or deed of trust, substantially in the form of, or
otherwise substantially identical in substance to the provisions of, Exhibit F-4
hereto, among any Credit Party, the Collateral Agent and one or more trustees,
as the same may be amended, modified or supplemented from time to time, or
(ii) in the case of a Leasehold, a leasehold mortgage or leasehold deed of
trust, substantially in the form of, or otherwise substantially identical in
substance to the provisions of, Exhibit F-4 hereto, among any Credit Party, the
Collateral Agent and one or more trustees, as the same may be amended, modified
or supplemented from time to time.
               “Mortgage Policies” has the meaning set forth in Section 4.01(k)
hereto.
               “Mortgaged Properties” means the real property interests of
Holdings and its Subsidiaries described in Schedule 4.01(k) hereto.
               “Multiemployer Plan” means a “multiemployer plan” as defined in
Section 3(37) or 4001(a)(3) of ERISA.
               “Net Cash Proceeds” means:
          (i) with respect to any Asset Disposition, (other than an Asset
Disposition consisting of a lease where one or more Group Companies is acting as
lessor, entered into in the ordinary course of business), Casualty or
Condemnation, (A) the gross amount of all cash proceeds (including Insurance
Proceeds and Condemnation Awards in the case of any Casualty or Condemnation,
except to the extent and for so long as such Insurance Proceeds or Condemnation
Awards constitute Reinvestment Funds or unless such Insurance Proceeds or
Condemnation Awards are to be used for repair, restoration or replacement
pursuant to plans approved by the Required Lenders) actually paid to or actually
received by any Group Company in respect of such Asset Disposition, Casualty or
Condemnation (including any cash proceeds received as income or other proceeds
of any noncash proceeds of any Asset Disposition, Casualty or Condemnation as
and when received), less (B) the sum of (w) the amount, if any, of all taxes
(other than income taxes) and all income taxes (as estimated in good faith by
the applicable financial or accounting officer of Holdings giving effect to the
overall tax position of Holdings and its Subsidiaries), and customary fees,
brokerage fees, commissions, costs and other expenses (other than those payable
to any Group Company or to Affiliates of any Group Company other than pursuant
to the Management Agreement as in effect on the Closing Date) that are incurred
in connection with such Asset Disposition, Casualty or Condemnation and are
payable by any Group Company, but only to the extent not already deducted in
arriving at the amount referred to in clause (i)(A) above, (x) all appropriate
amounts that must be set aside as a reserve in accordance with GAAP against any
liabilities associated with such Asset Disposition, Casualty or Condemnation,
(y) if applicable, the amount of any Debt secured by a Permitted Lien that has
been repaid or

- 28 -



--------------------------------------------------------------------------------



 



refinanced in accordance with its terms with the proceeds of such Asset
Disposition, Casualty or Condemnation; and (z) any payments to be made by any
Group Company as agreed between such Group Company and the purchaser of any
assets subject to an Asset Disposition, Casualty or Condemnation in connection
therewith; and
          (ii) with respect to any Equity Issuance or Debt Issuance, the gross
amount of cash proceeds paid to or received by any Group Company in respect of
such Equity Issuance or Debt Issuance as the case may be (including cash
proceeds subsequently as and when received at any time in respect of such Equity
Issuance or Debt Issuance from non-cash consideration initially received or
otherwise), net of underwriting discounts and commissions or placement fees,
investment banking fees, legal fees, consulting fees, accounting fees and other
customary fees and expenses incurred by any Group Company in connection
therewith (other than those payable to any Group Company or to any Affiliate of
any Group Company) other than pursuant to the Management Agreement as in effect
on the Closing Date.
               “Non-Renewal Notice Date” has the meaning set forth in
Section 2.05(c).
               “Note” means a Revolving Note, a Term B Note or a Swingline Note,
and “Notes” means any combination of the foregoing.
               “Notice of Borrowing” means a request by the Borrower for a
Borrowing, substantially in the form of Exhibit A-1 hereto.
               “Notice of Extension/Conversion” has the meaning set forth in
Section 2.07(a).
               “Operating Lease” means, as applied to any Person, a lease
(including leases which may be terminated by the lessee at any time) of any
property (whether real, personal or mixed) by such Person as lessee which is not
a Capital Lease.
               “Other Taxes” has the meaning set forth in Section 3.01(b).
               “OTPP” means the Ontario Teachers’ Pension Plan Board.
               “OTPP Side Letters” means, collectively, (i) that certain side
letter dated as of the Closing Date and among Code Hennessy & Simmons IV LP
(“CHS”), Holdings, the Borrower and Teabar Capital Corporation, and (ii) that
certain side letter dated as of the Closing Date hereof by and among CHS, the
Borrower and OTPP.
               “Owned Mortgaged Property” and “Owned Mortgaged Properties” have
the respective meanings set forth in Section 4.01(k).
               “Participation Interest” means a Credit Extension by a Lender by
way of a purchase of a participation interest in an LC Support Agreement or LC
Obligations as provided in Section 2.05(e), in Swingline Loans as provided in
Section 2.01(c)(vi) or in any Loans as provided in Section 2.13.
               “Patent” means any of the following: (i) all letters patent and
design letters patent of the United States or any other country; (ii) all
applications filed or in preparation for filing for letters patent and design
letters patent of the United States or any other country including, without
limitation, applications in the United States Patent and Trademark Office or in
any similar office or agency of the United States or any other country or
political subdivision thereof; (iii) all reissues, divisions, continuations,
continuations-in-part, revisions, renewals or extensions thereof; (iv) all
claims for, and

- 29 -



--------------------------------------------------------------------------------



 



rights to sue for, past, present or future infringement of any of the foregoing;
(v) all income, royalties, damages and payments now or hereafter due or payable
with respect to any of the foregoing, including, without limitation, damages and
payments for past, present or future infringements thereof and payments and
damages under all Patent Licenses in connection therewith; and (vi) all rights
corresponding to any of the foregoing whether arising under the laws of the
United States or any foreign country or otherwise.
               “Patent License” means any agreement now or hereafter in
existence granting to any Credit Party any right, whether exclusive or
non-exclusive, with respect to any Person’s patent or any invention now or
hereafter in existence, whether or not patentable, or pursuant to which any
Credit Party has granted to any other Person, any right, whether exclusive or
non-exclusive, with respect to any Patent or any invention now or hereafter in
existence, whether or not patentable and whether or not a Patent or application
for Patent is in or hereafter comes into existence on such invention.
               “PBGC” means the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA or any entity succeeding to any or
all of its functions under ERISA.
               “Perfection Certificate” means with respect to any Credit Party a
certificate, substantially in the form of Exhibit F-3 to this Agreement,
completed and supplemented with the schedules and attachments contemplated
thereby and duly executed by a Responsible Officer of such Credit Party.
               “Permit” means any license, permit, franchise, right or
privilege, certificate of authority or order, or any waiver of the foregoing,
issued or issuable by any Governmental Authority.
               “Permitted Business Acquisition” means a Business Acquisition;
provided that:
          (i) the Equity Interests or property or assets acquired in such
acquisition relate to a line of business similar to the business of the Borrower
or any of its Subsidiaries engaged in on the Closing Date or reasonably related
or ancillary or complimentary thereto;
          (ii) the representations and warranties made by the Credit Parties in
each Senior Finance Document shall be true and correct in all material respects
at and as of the date of such acquisition (as if made on such date after giving
effect to such acquisition), except to the extent such representations and
warranties expressly relate to an earlier date (in which case such
representations and warranties shall be true and correct in all material
respects at and as of such earlier date);
          (iii) the Administrative Agent or the Collateral Agent, as applicable,
shall have received all items in respect of the Equity Interests or property or
assets acquired in such acquisition (and/or the seller thereof) required to be
delivered by Section 6.10;
          (iv) in the case of an acquisition of the Equity Interests of another
Person, (A) except in the case of the incorporation of a new Subsidiary, the
board of directors (or other comparable governing body) of such other Person
shall have duly approved such acquisition and (B) the Equity Interests so
acquired shall constitute 100% of the total Equity Interests of the issuer
thereof (it being understood that, subject to the limitations set forth in
Section 7.06(a)(x) and other provisions of this Agreement, the foregoing
restriction shall not prohibit the acquisition of a Person which itself has
non-Wholly-Owned Subsidiaries);
          (v) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
acquisition, and Holdings shall have delivered to the Administrative Agent a
Pro-Forma Compliance Certificate demonstrating

- 30 -



--------------------------------------------------------------------------------



 



that, upon giving effect to such acquisition on a Pro-Forma Basis (with
pro-forma adjustments reasonably satisfactory to the Lead Arrangers),
(A) Holdings shall be in compliance with all of the financial covenants set
forth in Section 7.17 hereof as of the last day of the most recent period of
four consecutive fiscal quarters of Holdings which precedes or ends on the date
of such acquisition and with respect to which the Administrative Agent has
received the consolidated financial information required under Section 6.01(a)
and (b) and the certificate required by Section 6.01(c) and (B) the Leverage
Ratio as of the last day of such period shall not be greater than the ratio set
forth below opposite the period during which such period ends:

      Fiscal Quarters Ended During   Ratio
Effective Date through 9/30/06
  4.25 to 1.0
10/01/06 through 6/30/07
  4.00 to 1.0
7/01/07 through 6/30/08
  3.75 to 1.0
7/01/08 through 9/30/08
  3.50 to 1.0
10/01/08 through 12/31/08
  3.25 to 1.0
1/01/09 through 12/31/09
  3.00 to 1.0
1/01/10 through 12/31/10
  2.50 to 1.0
1/01/11 through 3/31/11
  2.25 to 1.0

          (vi) after giving effect to such acquisition, the Revolving Committed
Amount shall be at least $15,000,000 greater than the aggregate Revolving
Outstandings; and
          (vii) the aggregate consideration (including cash, earn-out payments
(to the extent required to be reserved for under GAAP), assumption and/or
incurrence of Debt and non-cash consideration for all such acquisitions
occurring after the Closing Date shall not exceed $60,000,000; provided that
(A) the aggregate amount of Debt incurred and assumed in connection with all
such acquisitions shall not exceed $40,000,000 plus $10,000,000 permitted to be
incurred under Section 7.01(xvii), and (B) any incurrence of Debt in connection
with such acquisitions shall be permitted under Section 7.01(xi) or (xvii) and
any assumption of Debt in connection with such acquisitions shall be permitted
under Section 7.01(iv).
               “Permitted Encumbrances” means (i) those liens, encumbrances and
other matters affecting title to any Mortgaged Property listed in the Mortgage
Policies in respect thereof and found, on the date of delivery of such Mortgage
Policies to the Collateral Agent in accordance with the terms hereof, reasonably
acceptable by the Collateral Agent, (ii) zoning, building codes, land use and
other similar laws and municipal ordinances which are not violated in any
material respect by the existing improvements and the present use by the
mortgagor of the Premises (as defined in the respective Mortgage), (iii) such
other items to which the Collateral Agent may consent (such consent not to be
unreasonably withheld) and (iv) encumbrances, right of way and other matters
affecting title to any Mortgaged Property that would not have a Material Adverse
Effect.
               “Permitted Joint Venture” means a joint venture, in the form of a
corporation, limited liability company, business trust, joint venture,
association, company or partnership, entered into by the Borrower or any of its
Subsidiaries which (i) is engaged in a line of business related, ancillary or
complementary to those engaged in by the Borrower and its Subsidiaries and
(ii) is formed or organized in a manner that limits the exposure of the Borrower
and its Subsidiaries for the liabilities thereof to (A) the Investments of the
Borrower and its Subsidiaries therein permitted under Section 7.06(a)(xvii) and
(B) any Debt of any Permitted Joint Venture or any Guaranty Obligations by the
Borrower or any of its Subsidiaries in respect of such Debt, which Debt or
Guaranty Obligations are permitted at the time under Section 7.01.

- 31 -



--------------------------------------------------------------------------------



 



               “Permitted Liens” has the meaning set forth in Section 7.02.
               “Person” means an individual, a corporation, a partnership, an
association, a limited liability company, a trust or an unincorporated
association or any other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof.
               “Plan” means an employee pension benefit plan which is covered by
Title IV of ERISA or subject to the minimum funding standards under Section 412
of the Code maintained or formerly maintained by or contributed or formerly
contributed to by any Group Company or any ERISA Affiliate, including a
Multiemployer Plan.
               “Pledge Agreement” means the Pledge Agreement dated as of the
Closing Date among Holdings, Intermediate Holdings, the Borrower, the Subsidiary
Guarantors and the Collateral Agent, as amended, supplemented or modified from
time to time.
               “Pledged Collateral” means the “Collateral” as defined in the
Pledge Agreement.
               “Pre-Commitment Information” means, taken as an entirety,
(i) information with respect to Holdings and its Subsidiaries contained in the
Confidential Information Memorandum dated November 2003 Holdings or the
Acquisition provided to any Agent or Lender by or on behalf of Holdings prior to
the Closing Date.
               “Preferred Stock” means, as applied to the Equity Interests of a
Person, Equity Interests of any class or classes (however designated) which is
preferred as to the payment of dividends or distributions, or as to the
distribution of assets upon any voluntary or involuntary liquidation or
dissolution of such Person, over the Equity Interests of any other class of such
Person.
               “Prepayment Account” has the meaning set forth in
Section 2.09(b)(x).
               “Prime Rate” means for any day the rate of interest announced by
Merrill Lynch Capital in New York City (or such other principal office of the
Administrative Agent as communicated in writing to the Borrower and the Lenders)
from time to time as its Prime Rate for Dollars loaned in the United States. It
is a rate set by Merrill Lynch Capital based upon a variety of factors,
including Merrill Lynch Capital’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate. Any change in
the interest rate resulting from a change in the Prime Rate shall take effect at
the opening of business on the day specified in the announcement of such change.
               “Principal Amortization Payment” means a scheduled principal
payment on the Term B Loan pursuant to Section 2.08(b).
               “Principal Amortization Payment Date” means (i) the last Business
Day of each calendar quarter, commencing with the first such date occurring at
least three months after the Closing Date and ending on the Term B Maturity Date
and (ii) the Term B Maturity Date.
               “Pro-Forma Basis” means, for purposes of calculating compliance
of any transaction with any provision hereof, that the transaction in question
shall be deemed to have occurred as of the first day of the most recent period
of four consecutive fiscal quarters of Holdings which precedes or ends on the
date of such transaction and with respect to which the Administrative Agent has
received the financial information for Holdings and its Consolidated
Subsidiaries required under Section 6.01(a) and (b), as applicable, and the
certificate required by Section 6.01(c) for such period. As used in this
definition,

- 32 -



--------------------------------------------------------------------------------



 



“transaction” means (i) any incurrence or assumption by a Group Company of
Attributable Debt in respect of a Sale/Leaseback Transaction under Section 7.13,
(ii) any Permitted Business Acquisition referred to in Section 7.06(a)(xiii) or
in clause (v) of the definition of “Permitted Business Acquisition” set forth in
Section 1.01, (iii) any Asset Disposition referred to in Section 7.05(xiv), or
(iv) any computation of Consolidated EBITDA under the circumstances contemplated
by the second sentence of the definition thereof, or (v) Equity Issuances
requiring prepayment under Section 2.09(b)(v), and any related repayment of
Debt. In connection with any calculation of the financial covenants set forth in
Section 7.17 upon giving effect to a transaction on a “Pro-Forma Basis”, (i) any
Debt incurred or any Equity Interests issued, and any related repayment of Debt,
by Holdings or any of its Subsidiaries in connection with such transaction (or
any other transaction which occurred during the relevant four fiscal quarter
period) shall be deemed to have been incurred as of the first day of the
relevant four fiscal-quarter period, (ii) if such Debt has a floating or formula
rate, then the rate of interest for such Debt for the applicable period for
purposes of the calculations contemplated by this definition shall be determined
by utilizing the rate which is or would be in effect with respect to such Debt
as at the relevant date of such calculations, (iii) income statement items
(whether positive or negative) attributable to all property acquired in such
transaction or to the Investment comprising such transaction, as applicable,
shall be included as if such transaction has occurred as of the first day of the
relevant four-fiscal-quarter period, (iv) such other pro forma adjustments which
would be permitted or required by Regulation S-X or S-K under the Securities Act
shall be taken into account, and (v) such other adjustments as may be reasonably
agreed between the Borrower and the Administrative Agent shall be taken into
account.
               “Pro-Forma Compliance Certificate” means a certificate of the
chief financial officer or chief accounting officer of Holdings delivered to the
Administrative Agent in connection with any “transaction” as defined in the
definition of “Pro-Forma Basis” above and containing reasonably detailed
calculations, upon giving effect to the applicable transaction on a Pro-Forma
Basis, of the Interest Coverage Ratio and the Leverage Ratio as of the last day
of the most recent period of four consecutive fiscal quarters of Holdings which
precedes or ends on the date of the applicable transaction and with respect to
which the Administrative Agent shall have received the consolidated financial
information for Holdings and its Consolidated Subsidiaries required under
Section 6.01(a) or (b), as applicable, and the certificate required by Section
6.01(c) for such period.
               “Purchase Money Debt” means Debt of Holdings or any of its
Subsidiaries incurred for the purpose of financing all or any part of the
purchase price or cost of construction or improvement of property used in the
business of Holdings or such Subsidiary; provided that such Debt is incurred
within 120 days after such property is acquired or, in the case of improvements,
constructed.
               “Qualifying Equity Issuance” means (i) any Equity Issuance by
Holdings or Intermediate Holdings to, or any receipt by Holdings or Intermediate
Holdings of a capital contribution from, the Investor Group and any other Person
holding Equity Interests, directly or indirectly, of Holdings or Intermediate
Holdings on the Closing Date and any subsequent holders of preemptive rights in
respect of Equity Interests of Holdings or Intermediate Holdings, the Net Cash
Proceeds of which are contributed immediately, directly or indirectly, to the
common equity of the Borrower, (ii) grants of stock of Holdings or Preferred
Stock of Intermediate Holdings, or options to acquire stock of Holdings or
Preferred Stock of Intermediate Holdings, to the management of Holdings and its
Subsidiaries, and (iii) the issuance by Holdings or Intermediate Holdings for
cash of its common Equity Interests to the Sponsor Group or any other Person if:
(A) 100% of the proceeds of such issuance shall be immediately contributed,
directly or indirectly, by Holdings or Intermediate Holdings (as the case may
be) to the Borrower; (B) after giving effect thereto, no Change of Control shall
have occurred; (C) such stock shall be issued in a private placement exempt from
registration under the Securities Act; (D) the proceeds thereof shall be used
(without duplication) only (w) to make Consolidated Capital Expenditures, (x) to
make Permitted Business Acquisitions pursuant to Section 7.06(a)(xiii),
Investments in Permitted Joint Ventures pursuant

- 33 -



--------------------------------------------------------------------------------



 



to Section 7.06(a)(xvii) and other Investments pursuant to Section 7.06(a)(xxi),
(y) to repay Debt of the Borrower and its Subsidiaries or (z) to make Restricted
Payments pursuant to Section 7.07(viii), and in any event the proceeds thereof
shall not be used to repay any Subordinated Debt or to make any Restricted
Payment other than Restricted Payments expressly permitted pursuant to
Section 7.07(viii); (E) within five Business Days after such issuance, Holdings
or Intermediate Holdings (as the case may be) shall have delivered to the
Administrative Agent a certificate of the chief financial officer or chief
accounting officer of Holdings (in each case) attesting to the satisfaction of
the foregoing conditions, describing the uses of the proceeds of such issuance
and attesting that such use shall not constitute a Default or an Event of
Default; and (F) such proceeds shall be used within 30 days after such issuance
as described in such certificate.
               “Real Property” means, with respect to any Person, all of the
right, title and interest of such Person in and to land, improvements and
fixtures, including Leaseholds.
               “Recorded Leasehold Interest” means a Leased Mortgaged Property
with respect to which a Recorded Document has been recorded in all places
necessary or desirable, in the reasonable judgment of the Lead Arrangers, to
give constructive notice of such Leased Mortgaged Property to third-party
purchasers and encumbrancers of the affected real property. For purposes of this
definition, the term “Recorded Document” means, with respect to any Leased
Mortgaged Property, (i) the lease evidencing such Leased Mortgaged Property or a
memorandum thereof, executed and acknowledged by the owner of the affected real
property, as lessor, or (ii) if such Leased Mortgaged Property was acquired or
subleased from the holder of a Recorded Leasehold Interest, the applicable
assignment or sublease document, executed and acknowledged by such holder, in
each case in form and sufficient to give such constructive notice upon
recordation and otherwise in form reasonably satisfactory to the Lead Arrangers.
               “Refinanced Agreements” means those instruments, documents and
agreements listed on Schedule 1.01C.
               “Refunded Swingline Loan” has the meaning set forth in
Section 2.01(c).
               “Register” has the meaning set forth in Section 10.06(d).
               “Regulation D, T, U or X” means Regulation D, T, U or X,
respectively, of the Board of Governors of the Federal Reserve System as
amended, or any successor regulation.
               “Regulation S-X” means Regulation S-X under the Securities Act,
as amended, or any successor regulation.
               “Reinvestment Funds” means, with respect to any Insurance
Proceeds or any Condemnation Award, that portion of such funds as shall,
according to a certificate of a Responsible Officer of Holdings delivered to the
Administrative Agent within 30 days after an executive officer of Holdings
becoming aware of the occurrence of the Casualty or Condemnation giving rise
thereto, be reinvested or contractually committed to be reinvested within one
year after the date of receipt of such Insurance Proceeds or Condemnation Award
in the repair, restoration or replacement of the properties that were the
subject of such Casualty or Condemnation or in other tangible assets of a like
nature used or useful in the ordinary course of business of the Borrower and its
Subsidiaries; provided that (i) the aggregate amount of such proceeds with
respect to any such event or series of related events shall not exceed
$15,000,000 without the prior written consent of the Required Lenders, (ii) such
certificate shall be accompanied by evidence reasonably satisfactory to the
Administrative Agent that any property subject to such Casualty or Condemnation
has been or will be repaired, restored or replaced to, or better than, its
condition immediately prior to such Casualty or Condemnation, or that such
Insurance Proceeds

- 34 -



--------------------------------------------------------------------------------



 



or Condemnation Awards have otherwise been reinvested in tangible assets of a
like nature used or useful in the ordinary course of business of Holdings and
its Subsidiaries, (iii) at the request of the Collateral Agent or the
Administrative Agent, pending such reinvestment in the case of Insurance
Proceeds or Condemnation Awards in excess of $5,000,000, the entire amount of
such proceeds shall be deposited in an account with respect to which an Account
Control Agreement (as defined in the Security Agreement) is in full force and
effect, and (iv) from and after the date of delivery of such certificate,
Holdings or one or more of its Subsidiaries shall diligently proceed, in a
commercially reasonable manner, to complete the repair, restoration or
replacement of the properties that were the subject of such Casualty or
Condemnation or otherwise reinvest such Insurance Proceeds or Condemnation
Awards as described in such certificate; and provided, further, that, if any of
the foregoing conditions shall cease to be satisfied at any time, such funds
shall no longer be deemed Reinvestment Funds and such funds shall immediately be
applied to prepayment of the Loans in accordance with Section 2.09(b); and
provided, further, that any funds not so reinvested within such one year period
shall immediately be applied to the payment of the Loans in accordance with
Section 2.09(b).
               “Replacement Date” has the meaning set forth in Section 2.10(d).
               “Required Lenders” means Lenders whose aggregate Credit Exposure
(as hereinafter defined) constitutes more than 50% of the Credit Exposure of all
Lenders at such time; provided, however, that if any Lender shall be a
Defaulting Lender at such time then there shall be excluded from the
determination of Required Lenders such Lender and the aggregate principal amount
of Credit Exposure of such Lender at such time. For purposes of the preceding
sentence, the term “Credit Exposure” as applied to each Lender shall mean (i) at
any time prior to the termination of the Commitments, the sum of (A) the
Revolving Commitment Percentage of such Lender multiplied by the Revolving
Committed Amount plus (B) the Term B Commitment Percentage of such Lender
multiplied by the aggregate principal amount of the Term B Loans outstanding at
such time, and (ii) at any time after the termination of the Commitments, the
sum of (A) the aggregate amount of the outstanding Loans of such Lender plus
(B) such Lender’s Participation Interests in all LC Obligations and Swingline
Loans.
               “Reset Date” has the meaning set forth in Section 1.05.
               “Required Revolving Lenders” means Lenders whose aggregate
Revolving Credit Exposure (as hereinafter defined) constitutes more than 50% of
the Revolving Credit Exposure of all Lenders at such time; provided, however,
that if any Lender shall be a Defaulting Lender at such time then there shall be
excluded from the determination of Required Revolving Lenders such Lender and
the aggregate principal amount of Revolving Credit Exposure of such Lender at
such time. For purposes of the preceding sentence, the term “Revolving Credit
Exposure” as applied to each Lender shall mean (i) at any time prior to the
termination of the Revolving Commitments, the Revolving Commitment Percentage of
such Lender multiplied by the Revolving Committed Amount, and (ii) at any time
after the termination of the Revolving Commitments, the sum of (A) the principal
balance of the outstanding Revolving Loans of such Lender plus (B) such Lender’s
Participation Interests in all LC Obligations.
               “Responsible Officer” means the chief executive officer,
president, senior vice president, vice president, chief financial officer,
treasurer or assistant treasurer, secretary or assistant secretary of a Credit
Party. Any document delivered hereunder that is signed by a Responsible Officer
of a Credit Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of such Credit
Party and such Responsible Officer shall be conclusively presumed to have acted
on behalf of such Credit Party.
               “Restricted Payment” means (i) any dividend or other
distribution, direct or indirect, on account of any class of Equity Interests or
Equity Equivalents of any Group Company, now or hereafter

- 35 -



--------------------------------------------------------------------------------



 



outstanding, (ii) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any class of
Equity Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding and (iii) any payment made to retire, or to obtain the surrender of,
any outstanding warrants, options or other rights to acquire any class of Equity
Interests or Equity Equivalents of any Group Company, now or hereafter
outstanding.
               “Revolving Borrowing” means a Borrowing comprised of Revolving
Loans and identified as such in the Notice of Borrowing with respect thereto.
               “Revolving Commitment” means, with respect to any Lender, the
commitment of such Lender, in an aggregate principal amount at any time
outstanding of up to such Lender’s Revolving Commitment Percentage of the
Revolving Committed Amount, (i) to make Revolving Loans in accordance with the
provisions of Section 2.01(a), (ii) to purchase Participation Interests in
Swingline Loans in accordance with the provisions of Section 2.01(c) and
(iii) to purchase Participation Interests in Letters of Credit in accordance
with the provisions of Section 2.05(e).
               “Revolving Commitment Percentage” means, for each Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 1.01A
hereto, as such percentage may be modified in connection with any assignment
made in accordance with the provisions of Section 10.06(b).
               “Revolving Committed Amount” means $40,000,000 or such lesser
amount to which the Revolving Committed Amount may be reduced pursuant to
Section 2.10.
               “Revolving Credit Exposure” has the meaning set forth in the
definition of “Required Revolving Lenders” contained in this Section 1.01.
               “Revolving Lender” means each Lender identified in Schedule 1.01A
as having a Revolving Commitment and each Eligible Assignee which acquires a
Revolving Commitment or Revolving Loan pursuant to Section 10.06(b) and their
respective successors.
               “Revolving Loan” means a Loan made under Section 2.01(a).
               “Revolving Note” means a promissory note, substantially in the
form of Exhibit B-1 hereto, evidencing the obligation of the Borrower to repay
outstanding Revolving Loans, as such note may be amended, supplemented,
extended, renewed or replaced from time to time.
               “Revolving Outstandings” means at any date the aggregate
outstanding principal amount of all Revolving Loans and Swingline Loans plus the
aggregate outstanding amount of all LC Obligations.
               “Revolving Termination Date” means the sixth anniversary of the
Closing Date (or, if such day is not a Business Day, the next preceding Business
Day) or such earlier date upon which the Revolving Commitments shall have been
terminated in their entirety in accordance with this Agreement.
               “S&P” means Standard & Poor’s Ratings Group, a division of McGraw
Hill, Inc., a New York corporation, and its successor or, absent any such
successor, such nationally recognized statistical rating organization as the
Borrower and the Administrative Agent may select.
               “Sale/Leaseback Transaction” means any direct or indirect
arrangement with any Person or to which any such Person is a party providing for
the leasing to Holdings or any of its Subsidiaries of any property, whether
owned by Holdings or any of its Subsidiaries as of the Effective Date or later

- 36 -



--------------------------------------------------------------------------------



 



acquired, which has been or is to be sold or transferred by Holdings or any of
its Subsidiaries to such Person or to any other Person from whom funds have
been, or are to be, advanced by such Person on the security of such property.
               “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
               “Security Agreement” means the Security Agreement dated as of the
Closing Date among Holdings, Intermediate Holdings, the Borrower, the Subsidiary
Guarantors and the Collateral Agent, as amended, modified or supplemented from
time to time.
               “Sellers” means the Optionholders and Stockholders, each as
defined under the Acquisition Agreement.
               “Senior Finance Documents” means the Existing Credit Agreement,
this Agreement, the Notes, the Guaranty, the Collateral Documents, each
Perfection Certificate, the Intercompany Notes, each Accession Agreement and
each LC Document, collectively, and all other related agreements and documents
issued or delivered hereunder or thereunder or pursuant hereto or thereto, in
each case as the same may be amended, modified or supplemented from time to
time.
               “Senior Leverage Ratio” means on any day the ratio of
(i) Consolidated Funded Debt as of such date, less the aggregate amount
outstanding under the Subordinated Debentures, the Junior Debentures and
Subordinated Seller Paper as of such date, to (ii) Consolidated EBITDA for the
four consecutive fiscal quarters of Holdings ended on, or most recently
preceding, such date.
               “Senior Obligations” means with respect to each Credit Party,
without duplication:
          (i) in the case of Borrower, all principal of and interest (including,
without limitation, any interest which accrues after the commencement of any
bankruptcy or insolvency proceeding with respect to the Borrower, whether or not
allowed or allowable as a claim under any bankruptcy or insolvency proceeding)
on any Loan made or LC Obligation issued under, or any Note issued pursuant to,
this Agreement or any other Senior Finance Document;
          (ii) all fees, expenses, indemnification obligations, foreign currency
exchange obligations and other amounts of whatever nature now or hereafter
payable by such Credit Party (including, without limitation, any amounts which
accrue after the commencement of any bankruptcy or insolvency proceeding with
respect to such Credit Party, whether or not allowed or allowable as a claim
under any bankruptcy or insolvency proceeding) pursuant to this Agreement or any
other Senior Finance Document;
          (iii) all expenses of the Agents as to which one or more of the Agents
have a right to reimbursement by such Credit Party under Section 10.04 of this
Agreement or under any other similar provision of any other Senior Finance
Document, including, without limitation, any and all sums advanced by the
Collateral Agent to preserve the Collateral or preserve its security interests
in the Collateral to the extent permitted hereunder or under any Senior Finance
Document;
          (iv) all amounts paid by any Indemnitee as to which such Indemnitee
has the right to reimbursement by such Credit Party under Section 10.05 of this
Agreement or under any other similar provision of any other Senior Finance
Document; and

- 37 -



--------------------------------------------------------------------------------



 



          (v) in the case of each Subsidiary Guarantor, all amounts now or
hereafter payable by such Subsidiary Guarantor and all other obligations or
liabilities now existing or hereafter arising or incurred (including, without
limitation, any amounts which accrue after the commencement of any bankruptcy or
insolvency proceeding with respect to the Borrower, Holdings or such Subsidiary
Guarantor, whether or not allowed or allowable as a claim under any bankruptcy
or insolvency proceeding) on the part of such Subsidiary Guarantor pursuant to
this Agreement, the Guaranty or any other Senior Finance Document;
together in each case with all renewals, modifications, consolidations or
extensions thereof.
               “Software” means all “software” (as defined in the UCC), and also
means and includes all software programs, whether now or hereafter owned,
licensed or leased by a Credit Party, designed for use on Computer Hardware,
including, without limitation, all operating system software, utilities and
application programs in whatever form and whether or not embedded in goods, all
source code and object code in magnetic tape, disk or hard copy format or any
other listings whatsoever, all firmware associated with any of the foregoing all
documentation, flowcharts, logic diagrams, manuals, specifications, training
materials, charts and pseudo codes associated with any of the foregoing, and all
options, warranties, services contracts, program services, test rights,
maintenance rights, support rights, renewal rights and indemnifications relating
to any of the foregoing.
               “Software License” means any agreement (including any agreement
constituting a Copyright License, Patent License and/or Trademark License) now
or hereafter in existence granting to any Credit Party any right, whether
exclusive or non-exclusive, to use another Person’s Software, or pursuant to
which any Credit Party has granted to any other Person, any right, whether
exclusive or non-exclusive, to use any Software, whether or not subject to any
registration.
               “Solvent” means, with respect to any Person as of a particular
date, that on such date (i) such Person is able generally to pay its debts and
other liabilities, contingent obligations and other commitments as they mature
in the normal course of business, (ii) such Person does not intend to, and does
not believe that it will, incur debts beyond such Person’s ability to pay as
such debts mature, (iii) such Person is not engaged in a business or a
transaction, and is not about to engage in a business or a transaction, for
which such Person’s assets would constitute unreasonably small capital after
giving due consideration to the prevailing practice in the industry in which
such Person is engaged or is to engage, (iv) the fair value (determined in
accordance with the United States Bankruptcy Code) of the assets of such Person
is greater than the total amount of liabilities, including, without limitation,
probable liabilities, of such Person and (v) the present fair value (i.e., the
amount that may be realized within a commercially reasonable time either through
collection or sale at the regular market value, conceiving the latter as the
amount that could be obtained for the assets in question within such period by a
capable and diligent businessman from a buyer who is willing to purchase under
ordinary selling conditions) of the assets of such Person will exceed the amount
that will be required to pay the probable liability on such Person’s existing
debts as they become absolute and matured. For purposes of this definition,
“debt” means any legal liability, whether matured, unmatured, liquidated or
unliquidated, absolute, fixed or contingent, or (ii) a right to an equitable
remedy for breach of performance if such breach gives rise to a payment, whether
or not such right is an equitable remedy, is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
secured or unsecured.
               “Sponsor” means Code Hennessy & Simmons LLC and Code Hennessy &
Simmons IV, LP, collectively, and their respective successors.
               “Sponsor Group” means the Sponsor and any of its Subsidiaries or
Affiliates.

- 38 -



--------------------------------------------------------------------------------



 



               “Standby Letter of Credit” has the meaning set forth in
Section 2.05(b).
               “Stockholder Agreements” means the Holdings Stockholder Agreement
and the Intermediate Holdings Stockholder Agreement.
               “Subordinated Debentures” means the subordinated debentures
issued by the Borrower in favor of Allied Capital Corporation (the “Subordinated
Debentures Holder”) pursuant to the Subordinated Debentures Indenture, as such
Subordinated Debentures may be amended, modified or supplemented from time to
time in accordance with the limitations set forth herein.
               “Subordinated Debentures Documents” means the Subordinated
Debentures Indenture, in each case including all exhibits and schedules thereto,
the Subordination Agreement and all other agreements, documents and instruments
relating to the Subordinated Debentures, in each case as the same may be
amended, modified or supplemented from time to time in accordance with the
provisions thereof and of this Agreement.
               “Subordinated Debentures Indenture” means the $47,500,000 loan
agreement dated as of the Closing Date between among others the Borrower and
Allied Capital Corporation, as such Subordinated Debentures Indenture may be
amended, modified or supplemented from time to time.
               “Subordinated Debt” of any Person means (i) the Subordinated
Debentures, (ii) the Junior Debentures, and (iii) all other Debt (A) the
principal of which by its terms is not required to be repaid, in whole or in
part, before the first anniversary of the later of the Revolving Termination
Date and the Term B Maturity Date, (B) is contractually or structurally
subordinated in right of payment to such Person’s indebtedness, obligations and
liabilities to the Finance Parties under the Senior Finance Documents pursuant
to payment and subordination provisions reasonably satisfactory in form and
substance to the Lead Arrangers and (C) is issued pursuant to credit documents
having covenants, subordination provisions and events of default that in no
event are less favorable, including with respect to rights of acceleration, to
such Person than the terms hereof or are otherwise reasonably satisfactory in
form and substance to the Lead Arrangers.
               “Subordinated Seller Paper” means unsecured Subordinated Debt of
Holdings which (i) is issued to a seller of assets or a Person the subject of a
Permitted Business Acquisition in a transaction permitted by this Agreement,
(ii) by its terms does not require the payment of interest in cash or Cash
Equivalents until a date on or after the first anniversary of the later of the
Revolving Termination Date and the Term B Maturity Date, and (iii) is issued on
terms, covenants and conditions satisfactory in all respects to the Lead
Arrangers. For the avoidance of doubt Subordinated Seller Paper shall not
include the Subordinated Debentures.
               “Subordination Agreement” means the subordination and
intercreditor agreement dated the Closing Date and made between the Credit
Parties, the Administrative Agent and the Subordinated Debentures Holder, as the
same may be amended, modified or supplemented from time to time in accordance
with the provisions thereof and of this Agreement.
               “Subsidiary” means with respect to any Person any corporation,
partnership, limited liability company, association or other business entity of
which (i) if a corporation, more than 50% of the total voting power of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a partnership,
limited liability company, association or business entity other than a
corporation, more than 50% of the partnership or other similar ownership
interests thereof is at the time owned or controlled,

- 39 -



--------------------------------------------------------------------------------



 



directly or indirectly, by that Person or one or more Subsidiaries of that
Person or a combination thereof. For purposes hereof, a Person or Persons shall
be deemed to have more than 50% ownership interest in a partnership, limited
liability company, association or other business entity if such Person or
Persons shall be allocated more than 50% of partnership, association or other
business entity gains or losses or shall be or control the managing director,
manager or a general partner of such partnership, association or other business
entity.
               “Subsidiary Guarantor” means each Subsidiary of Holdings existing
on the Effective Date (other than a Foreign Subsidiary) and each Subsidiary of
Holdings (other than a Foreign Subsidiary), except to the extent otherwise
provided in Section 6.10(d), that becomes a party to the Guaranty after the
Effective Date by execution of an Accession Agreement referring to the Guaranty
or otherwise, and “Subsidiary Guarantors” means any two or more of them.
               “Swingline Commitment” means the agreement of the Swingline
Lender to make Loans pursuant to Section 2.01(c).
               “Swingline Committed Amount” means $5,000,000, as such Swingline
Committed Amount may be reduced pursuant to Section 2.10.
               “Swingline Lender” means Merrill Lynch Capital, in its capacity
as the Swingline Lender under Section 2.01(c), and its successor or successors
in such capacity.
               “Swingline Loan” means a Base Rate Loan made by the Swingline
Lender pursuant to Section 2.01(c), and “Swingline Loans” means any two or more
of such Base Rate Loans.
               “Swingline Loan Request” has the meaning set forth in
Section 2.02(b).
               “Swingline Note” means a promissory note, substantially in the
form of Exhibit B-3 hereto, evidencing the obligation of the Borrower to repay
outstanding Swingline Loans, as such note may be amended, modified,
supplemented, extended, renewed or replaced from time to time.
               “Swingline Termination Date” means the earlier of (i) the
Revolving Termination Date and (ii) the date on which the Swingline Commitment
is terminated in its entirety in accordance with this Agreement.
               “Synthetic Lease Obligation” means the monetary obligation of a
Person under (i) a so-called synthetic, off-balance sheet or tax retention lease
or (ii) an agreement for the use or possession of property creating obligations
that do not appear on the balance sheet of such Person but which, upon the
insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such person (without regard to accounting treatment).
               “Target” means The Hillman Companies, Inc., a Delaware
corporation (prior to the consummation of the Merger).
               “Taxes” has the meaning set forth in Section 3.01.
               “Term B Commitment” means, collectively, the Existing Term B
Commitments and the Additional Term B Commitments.
               “Term B Committed Amount” means $235,000,000.

- 40 -



--------------------------------------------------------------------------------



 



               “Term B Commitment Percentage” means the Existing Term B
Commitment Percentage and/or the Additional Term B Commitment Percentage, as the
context may require.
               “Term B Lender” means an Existing Term B Lender and/or an
Incremental Term B Lender, as the context may require.
               “Term B Loan” means an Existing Term B Loan and/or an Additional
Term B Loan, as the context may require.
               “Term B Maturity Date” means the seventh anniversary of the
Closing Date (or if such day is not a Business Day, the next preceding Business
Day).
               “Term B Note” means a promissory note, substantially in the form
of Exhibit B-2 hereto, evidencing the obligation of the Borrower to repay
outstanding Term B Loans, as such note may be amended, modified or supplemented
from time to time.
               “Title Insurance Company” has the meaning set forth in
Section 4.01(k).
               “Trade Letter of Credit” has the meaning set forth in
Section 2.05(b).
               “Trademark” means any of the following: (i) all trademarks, trade
names, corporate names, company names, business names, fictitious business
names, trade styles, service marks, logos, certification marks, collective
marks, brand names and trade dress which are or have been used in the United
States or in any state, territory or possession thereof, or in any other place,
nation or jurisdiction, along with all prints and labels on which any of the
foregoing have appeared or appear, package and other designs, and any other
source or business identifiers, and general intangibles of like nature, and the
rights in any of the foregoing which arise under applicable law; (ii) the
goodwill of the business symbolized thereby or associated with each of the
foregoing; (iii) all registrations and applications in connection therewith,
including, without limitation, registrations and applications in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any state thereof or any other country or any political
subdivision thereof, (iv) all reissues, extensions and renewals thereof; (v) all
claims for, and rights to sue for, past, present or future infringements of any
of the foregoing; (vi) all income, royalties, damages and payments now or
hereafter due or payable with respect to any of the foregoing, including,
without limitation, damages and payments for past, present or future
infringements thereof and payments and damages under all Trademark Licenses in
connection therewith; and (vii) all rights corresponding to any of the foregoing
whether arising under the laws of the United States or any foreign country or
otherwise.
               “Trademark License” means any agreement now or hereafter in
existence granting to any Credit Party any right, whether exclusive or
non-exclusive, to use another Person’s trademarks or trademark applications, or
pursuant to which any Credit Party has granted to any other Person, any right,
whether exclusive or non-exclusive, to use any Trademark, whether or not
registered, and the rights to prepare for sale, sell and advertise for sale, all
of the inventory now or hereafter owned by any Credit Party and now or hereafter
covered by such license agreements.
               “Transaction” means the events contemplated by the Transaction
Documents to occur on the Closing Date or the Effective Date, as the case may
be.
               “Transaction Documents” means the Acquisition Documents, the
Capitalization Documents, the Subordinated Debenture Documents, and the Senior
Finance Documents, collectively, and “Transaction Document” means any one of
them.

- 41 -



--------------------------------------------------------------------------------



 



               “Trust Common Securities” means the 11.6% trust common securities
of The Hillman Group Capital Trust held by The Hillman Companies, Inc.
               “Trust Preferred Securities” means the 11.6% trust preferred
securities issued by Hillman Group Capital Trust pursuant to an amended and
restated declaration of trust dated September 5, 1997 as amended, revised or
modified.
               “Type” has the meaning set forth in Section 1.04.
               “UCC” means the Uniform Commercial Code as in effect from time to
time in the State of New York; provided that if by reason of mandatory
provisions of law, the perfection, the effect of perfection or non-perfection or
the priority of the security interests of the Collateral Agent in any Collateral
is governed by the Uniform Commercial Code as in effect in a jurisdiction other
than New York, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.
               “Unfunded Liabilities” means with respect to each Plan, the
amount (if any) by which the present value of all nonforfeitable benefits under
each Plan exceeds the current value of such Plan’s assets allocable to such
benefits, all determined in accordance with the respective most recent
valuations for such Plan using applicable PBGC plan termination actuarial
assumptions (the terms “present value” and “current value” shall have the same
meanings specified in Section 3 of ERISA).
               “United States” means the United States of America, including
each of the States and the District of Columbia, but excluding its territories
and possessions.
               “Unused Revolving Commitment Amount” means, for any period, the
amount by which (i) the then applicable aggregate Revolving Committed Amount of
all non-Defaulting Lenders exceeds (ii) the daily average sum for such period of
(A) the aggregate amount of all outstanding Revolving Loans plus (B) the
aggregate amount of all outstanding LC Obligations.
               “U.S. Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001 (Title III of Pub. L. 107-56 (signed into law October 26, 2001)), as the
same may be amended, supplemented, modified, replaced or otherwise in effect
from time to time.
               “Welfare Plan” means a “welfare plan” as such term is defined in
Section 3(1) of ERISA.
               “Wholly-Owned Subsidiary” means, with respect to any Person at
any date, any Subsidiary of such Person all of the shares of capital stock or
other ownership interests of which (except directors’ qualifying shares are at
the time directly or indirectly owned by such Person and for the purposes of
this Agreement, Intermediate Holdings and the Borrower shall be deemed to be
wholly-owned Subsidiaries of Holdings, notwithstanding the Investor Preferred
Equity Issuance.)
               Section 1.02 Computation of Time Periods and Other Definitional
Provisions. For purposes of computation of periods of time hereunder, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”. All references to time herein shall be references to Eastern
Standard time or Eastern Daylight time, as the case may be, unless specified
otherwise. References in this Agreement to Articles, Sections, Schedules,
Appendices or Exhibits shall be to Articles, Sections, Schedules, Appendices or
Exhibits of or to this Agreement unless otherwise specifically provided. The
definitions in Section 1.01 shall apply equally to both the singular and plural
forms of the terms defined.

- 42 -



--------------------------------------------------------------------------------



 



               Section 1.03 Accounting Terms and Determinations. Except as
otherwise expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Lenders hereunder shall be
prepared, in accordance with GAAP applied on a consistent basis. All financial
statements delivered to the Lenders hereunder shall be accompanied by a
statement from Holdings that GAAP has not changed since the most recent
financial statements delivered by Holdings to the Lenders or if GAAP has changed
describing such changes in detail and explaining how such changes affect the
financial statements. All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with the
most recent annual or quarterly financial statements delivered pursuant to
Section 6.01 (or, prior to the delivery of the first financial statements
pursuant to Section 6.01, consistent with the financial statements described in
Section 5.05(a)); provided, however, if (i) Holdings shall object to determining
such compliance on such basis at the time of delivery of such financial
statements due to any change in GAAP or the rules promulgated with respect
thereto or (ii) either the Administrative Agent or the Required Lenders shall so
object in writing within 60 days after delivery of such financial statements (or
after the Lenders have been informed of the change in GAAP affecting such
financial statements, if later), then such calculations shall be made on a basis
consistent with the most recent financial statements delivered by Holdings to
the Lenders as to which no such objection shall have been made. Any financial
ratios required to be maintained by any Group Company pursuant to this Agreement
shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
               Section 1.04 Classes and Types of Borrowings. The term
“Borrowing” denotes the aggregation of Loans of one or more Lenders made to the
Borrower pursuant to Article II on the same date, all of which Loans are of the
same Class and Type (subject to Article III) and, except in the case of Base
Rate Loans, have the same initial Interest Period. Loans hereunder are
distinguished by “Class” and “Type”. The “Class” of a Loan (or of a Commitment
to make such a Loan or of a Borrowing comprised of such Loans) refers to whether
such Loan is a Revolving Loan or a Term B Loan. The “Type” of a Loan refers to
whether such Loan is a Eurodollar Loan or a Base Rate Loan. Identification of a
Loan (or a Borrowing) by both Class and Type (e.g., a “Term B Eurodollar Loan”)
indicates that such Loan is a Loan of both such Class and such Type (e.g., both
a Term B Loan and a Eurodollar Loan) or that such Borrowing is comprised of such
Loans.
               Section 1.05 Amended and Restated Agreement. This Agreement
amends and restates and replaces in its entirety, the Existing Credit Agreement;
any reference in any of the other Credit Documents to the Existing Credit
Agreement (however defined) shall mean this Agreement and such other Credit
Documents are deemed amended hereby.
ARTICLE II
THE CREDIT FACILITIES
               Section 2.01 Commitments to Lend.
               (a) Revolving Loans. Each Revolving Lender severally agrees, on
the terms and conditions set forth in this Agreement, to make Revolving Loans to
the Borrower pursuant to this Section 2.01(a) from time to time during the
Availability Period in amounts such that its Revolving Outstandings shall not
exceed (after giving effect to all Revolving Loans repaid, all reimbursements of
LC Disbursements made, and all Refunded Swingline Loans paid concurrently with
the making of any Revolving Loans) its Revolving Commitment; provided that,
immediately after giving effect to each such Revolving Loan, (i) the aggregate
Revolving Outstandings shall not exceed the Revolving Committed

- 43 -



--------------------------------------------------------------------------------



 



Amount and (ii) with respect to each Revolving Lender individually, such
Lender’s outstanding Revolving Loans plus its (other than the Swingline Lender’s
in its capacity as such) Participation Interests in outstanding Swingline Loans
plus its Participation Interests in outstanding LC Obligations shall not exceed
such Lender’s Revolving Commitment Percentage of the Revolving Committed Amount.
Each Revolving Borrowing shall be in an aggregate principal amount of $1,000,000
or any larger multiple of $100,000 (except that any such Borrowing may be in the
aggregate amount of the unused Revolving Commitments) and shall be made from the
several Revolving Lenders ratably in proportion to their respective Revolving
Commitments. Within the foregoing limits, the Borrower may borrow under this
Section 2.01(a), repay, or, to the extent permitted by Section 2.09, prepay,
Revolving Loans and reborrow under this Section 2.01(a).
               (b) Term B Loans. The Existing Term B Loans were made to the
Borrower on the Closing Date. Each Incremental Term B Lender severally agrees,
on the terms and conditions set forth in this Agreement, to make an Additional
Term B Loan to the Borrower on the Effective Date in a principal amount not
exceeding its Additional Term B Commitment. The Additional Term B Borrowing
shall be made from the several Term B Lenders ratably in proportion to their
respective Additional Term B Commitments. The Additional Term B Commitments are
not revolving in nature, and amounts repaid or prepaid prior to the Term B
Maturity Date may not be reborrowed.
               (c) Swingline Loans.
          (i) The Swingline Lender agrees, on the terms and subject to the
conditions set forth herein and in the other Senior Finance Documents, to make a
portion of the Revolving Commitments available to the Borrower from time to time
during the Availability Period by making Swingline Loans to the Borrower in
Dollars (each such loan, a “Swingline Loan” and, collectively, the “Swingline
Loans”); provided that (A) the aggregate principal amount of the Swingline Loans
outstanding at any one time shall not exceed the Swingline Committed Amount, (B)
with regard to each Lender individually (other than the Swingline Lender in its
capacity as such), such Lender’s outstanding Revolving Loans plus its
Participation Interests in outstanding Swingline Loans plus its Participation
Interests in outstanding LC Obligations shall not at any time exceed such
Lender’s Revolving Commitment Percentage of the Revolving Committed Amount,
(C) with regard to the Revolving Lenders collectively, the sum of the aggregate
principal amount of Swingline Loans outstanding plus the aggregate amount of
Revolving Loans outstanding plus the aggregate amount of LC Obligations
outstanding shall not exceed the Revolving Committed Amount and (D) the
Swingline Committed Amount shall not exceed the aggregate of the Revolving
Commitments then in effect. Swingline Loans shall be made and maintained as Base
Rate Loans and may be repaid and reborrowed in accordance with the provisions
hereof prior to the Swingline Termination Date. Swingline Loans may be made
notwithstanding the fact that such Swingline Loans, when aggregated with the
Swingline Lender’s other Revolving Outstandings, exceeds its Revolving
Commitment. The proceeds of a Swingline Borrowing may not be used, in whole or
in part, to refund any prior Swingline Borrowing.
          (ii) The principal amount of all Swingline Loans shall be due and
payable on the earliest of (A) the Swingline Termination Date, (B) the
occurrence of a bankruptcy or similar proceeding with respect to the Borrower or
(C) the acceleration of any Loan or the termination of the Revolving Commitments
pursuant to Section 8.02.
          (iii) With respect to any Swingline Loans that have not been
voluntarily prepaid by the Borrower or paid by the Borrower when due under
clause (ii) above, the Swingline Lender (by request to the Administrative Agent)
or the Administrative Agent at any time may, on one Business Day’s notice,
require each Revolving Lender, including the Swingline Lender, and each such
Lender hereby agrees, subject to the provisions of this Section 2.01(c), to make
a Revolving Loan (which shall be

- 44 -



--------------------------------------------------------------------------------



 



initially funded as a Base Rate Loan) in an amount equal to such Lender’s
Revolving Commitment Percentage of the amount of the Swingline Loans (the
“Refunded Swingline Loans”) outstanding on the date notice is given.
          (iv) In the case of Revolving Loans made by Lenders other than the
Swingline Lender under clause (iii) above, each such Revolving Lender shall make
the amount of its Revolving Loan available to the Administrative Agent, in same
day funds, at the Administrative Agent’s Office, not later than 1:00 P.M. on the
Business Day next succeeding the date such notice is given. The proceeds of such
Revolving Loans shall be immediately delivered to the Swingline Lender (and not
to the Borrower) and applied to repay the Refunded Swingline Loans. On the day
such Revolving Loans are made, the Swingline Lender’s Revolving Commitment
Percentage of the Refunded Swingline Loans shall be deemed to be paid with the
proceeds of a Revolving Loan made by the Swingline Lender and such portion of
the Swingline Loans deemed to be so paid shall no longer be outstanding as
Swingline Loans and shall instead be outstanding as Revolving Loans. The
Borrower authorizes the Administrative Agent and the Swingline Lender to charge
the Borrower’s account with the Administrative Agent (up to the amount available
in such account) in order to pay immediately to the Swingline Lender the amount
of such Refunded Swingline Loans to the extent amounts received from the
Revolving Lenders, including amounts deemed to be received from the Swingline
Lender, are not sufficient to repay in full such Refunded Swingline Loans. If
any portion of any such amount paid (or deemed to be paid) to the Swingline
Lender should be recovered by or on behalf of the Borrower from the Swingline
Lender in bankruptcy, by assignment for the benefit of creditors or otherwise,
the loss of the amount so recovered shall be ratably shared among all Revolving
Lenders in the manner contemplated by Section 2.13.
          (v) A copy of each notice given by the Swingline Lender pursuant to
this Section 2.01(c) shall be promptly delivered by the Swingline Lender to the
Administrative Agent and the Borrower. Upon the making of a Revolving Loan by a
Revolving Lender pursuant to this Section 2.01(c), the amount so funded shall no
longer be owed in respect of its Participation Interest in the related Refunded
Swingline Loans.
          (vi) If as a result of any bankruptcy or similar proceeding, Revolving
Loans are not made pursuant to this Section 2.01(c) sufficient to repay any
amounts owed to the Swingline Lender as a result of a nonpayment of outstanding
Swingline Loans, each Revolving Lender agrees to purchase, and shall be deemed
to have purchased, a participation in such outstanding Swingline Loans in an
amount equal to its Revolving Commitment Percentage of the unpaid amount
together with accrued interest thereon. Upon one Business Day’s notice from the
Swingline Lender, each Revolving Lender shall deliver to the Swingline Lender an
amount equal to its respective Participation Interest in such Swingline Loans in
same day funds at the office of the Swingline Lender specified or referred to in
Section 10.01. In order to evidence such Participation Interest each Revolving
Lender agrees to enter into a participation agreement at the request of the
Swingline Lender in form and substance reasonably satisfactory to all parties.
In the event any Revolving Lender fails to make available to the Swingline
Lender the amount of such Revolving Lender’s Participation Interest as provided
in this Section 2.01(c)(vi), the Swingline Lender shall be entitled to recover
such amount on demand from such Revolving Lender together with interest at the
customary rate set by the Swingline Lender for correction of errors among banks
in New York City for one Business Day and thereafter at the Base Rate plus the
then Applicable Margin for Base Rate Loans.
          (vii) Each Revolving Lender’s obligation to make Revolving Loans
pursuant to clause (iv) above and to purchase Participation Interests in
outstanding Swingline Loans pursuant to clause (vi) above shall be absolute and
unconditional and shall not be affected by any circumstance, including (without
limitation) (i) any set-off, counterclaim, recoupment, defense or other right
which such Revolving Lender or any other Person may have against the Swingline
Lender, the Borrower, Holdings or

- 45 -



--------------------------------------------------------------------------------



 



any other Credit Party, (ii) the occurrence or continuance of a Default or an
Event of Default or the termination or reduction in the amount of the Revolving
Commitments after any such Swingline Loans were made, (iii) any adverse change
in the condition (financial or otherwise) of the Borrower, Holdings or any other
Person, (iv) any breach of this Agreement or any other Senior Finance Document
by the Borrower or any other Lender, (v) whether any condition specified in
Article IV is then satisfied or (vi) any other circumstance, happening or event
whatsoever, whether or not similar to any of the forgoing. If such Lender does
not pay such amount forthwith upon the Swingline Lender’s demand therefor, and
until such time as such Lender makes the required payment, the Swingline Lender
shall be deemed to continue to have outstanding Swingline Loans in the amount of
such unpaid Participation Interest for all purposes of the Senior Finance
Documents other than those provisions requiring the other Lenders to purchase a
participation therein. Further, such Lender shall be deemed to have assigned any
and all payments made of principal and interest on its Loans, and any other
amounts due to it hereunder to the Swingline Lender to fund Swingline Loans in
the amount of the Participation Interest in Swingline Loans that such Lender
failed to purchase pursuant to this Section 2.01(c)(vii) until such amount has
been purchased (as a result of such assignment or otherwise).
               Section 2.02 Notice of Borrowings.
               (a) Borrowings Other Than Swingline Loans. Except in the case of
Swingline Loans, the Borrower shall give the Administrative Agent a Notice of
Borrowing (or telephone notice promptly confirmed by a Notice of Borrowing) not
later than 12 noon. on (i) the Business Day of each Base Rate Borrowing and
(ii) the third Business Day before each Eurodollar Borrowing. Each such Notice
of Borrowing shall be irrevocable and shall specify:
          (A) the date of such Borrowing, which shall be a Business Day;
          (B) the aggregate principal amount of such Borrowing;
          (C) the Class and initial Type of the Loans comprising such Borrowing;
          (D) in the case of a Eurodollar Borrowing, the duration of the initial
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period and to Section 2.06(a); and
          (E) the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.03.
If the duration of the initial Interest Period is not specified with respect to
any requested Eurodollar Borrowing, then the Borrower shall be deemed to have
selected an initial Interest Period of one month, subject to the provisions of
the definition of Interest Period and to Section 2.06(a).
               (b) Swingline Borrowings. The Borrower shall request a Swingline
Loan by written notice (or telephone notice promptly confirmed in writing)
substantially in the form of Exhibit A-4 hereto (a “Swingline Loan Request”) to
the Swingline Lender and the Administrative Agent not later than 12 Noon on the
Business Day of the requested Swingline Loan. Each such notice shall be
irrevocable and shall specify (i) that a Swingline Loan is requested, (ii) the
date of the requested Swingline Loan (which shall be a Business Day) and
(iii) the principal amount of the Swingline Loan requested and, (iv) the
location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.03. Each
Swingline Loan shall be made as a Base Rate Loan.

- 46 -



--------------------------------------------------------------------------------



 



               Section 2.03 Notice to Lenders; Funding of Loans.
               (a) Notice to Lenders. Upon receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify each Lender of such Lender’s ratable
share (if any) of the Borrowing referred to therein.
               (b) Funding of Loans.
          (i) On the date of each Borrowing (other than a Swingline Borrowing),
each Lender participating therein shall make available its share of such
Borrowing, in Federal or other immediately available funds, to the
Administrative Agent at the Administrative Agent’s Office. Unless the
Administrative Agent determines that any applicable condition specified in
Article IV has not been satisfied, the Administrative Agent shall promptly
distribute the proceeds to an account designated by the Borrower from time to
time in the Applicable Notice of Borrowing (provided such account is the subject
of an Account Control Agreement (as defined in the Security Agreement) and is in
full force and effect at the date thereof), or if not so identified, credit the
amounts so received to the general deposit account of the Borrower with the
Administrative Agent or, if a Borrowing shall not occur on such date because any
condition precedent herein shall not have been met, promptly return the amounts
received from the Lenders in like funds.
          (ii) Not later than 3:00 P.M. on the date of each Swingline Borrowing,
the Swingline Lender shall, unless the Administrative Agent shall have notified
the Swingline Lender that any applicable condition specified in Article IV has
not been satisfied, make available the amount of such Swingline Borrowing, in
Dollars in Federal or other immediately available funds, to the Borrower at an
account designated by the Borrower from time to time in the Swingline Loan
Request (provided such account is the subject of an Account Control Agreement
(as defined in the Security Agreement) and is in full force and effect at the
date thereof), or if not so identified, to the Borrower at the Swingline
Lender’s address referred to in Section 10.01.
               (c) Funding by the Administrative Agent in Anticipation of
Amounts Due from the Lenders. Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any Borrowing that such
Lender will not make available to the Administrative Agent such Lender’s share
of such Borrowing, the Administrative Agent may assume that such Lender has made
such share available to the Administrative Agent on the date of such Borrowing
in accordance with subsection (b) of this Section 2.03, and the Administrative
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such share available to the Administrative Agent, such Lender
and the Borrower severally agree to repay to the Administrative Agent forthwith
within two Business Days of such corresponding amount, together with interest
thereon for each day from the date such amount is made available to the Borrower
until the date such amount is repaid to the Administrative Agent at (i) a rate
per annum equal to the higher of the Federal Funds Rate and the interest rate
applicable thereto pursuant to Section 2.06, in the case of the Borrower, and
(ii) the Federal Funds Rate, in the case of such Lender. If such Lender shall
repay to the Administrative Agent such corresponding amount, such amount so
repaid shall constitute such Lender’s Loan included in such Borrowing for
purposes of this Agreement.
               (d) Obligations of Lenders Several. The failure of any Lender to
make a Loan required to be made by it as part of any Borrowing hereunder shall
not relieve any other Lender of its obligation, if any, hereunder to make any
Loan on the date of such Borrowing, but no Lender shall be responsible for the
failure of any other Lender to make the Loan to be made by such other Lender on
such date of Borrowing.

- 47 -



--------------------------------------------------------------------------------



 



               (e) Failed Loans. If any Lender shall fail to make any Loan (a
“Failed Loan”) which such Lender is otherwise obligated hereunder to make to the
Borrower on the date of Borrowing thereof, and the Administrative Agent shall
not have received notice from the Borrower or such Lender that any condition
precedent to the making of the Failed Loan has not been satisfied, then, until
such Lender shall have made or be deemed to have made (pursuant to the last
sentence of this subsection (e)) the Failed Loan in full or the Administrative
Agent shall have received notice from the Borrower or such Lender that any
condition precedent to the making of the Failed Loan was not satisfied at the
time the Failed Loan was to have been made, whenever the Administrative Agent
shall receive any amount from the Borrower for the account of such Lender, (i)
the amount so received (up to the amount of such Failed Loan) will, upon receipt
by the Administrative Agent, be deemed to have been paid to the Lender in
satisfaction of the obligation for which paid, without actual disbursement of
such amount to the Lender, (ii) the Lender will be deemed to have made the same
amount available to the Administrative Agent for disbursement as a Loan to the
Borrower (up to the amount of such Failed Loan) and (iii) the Administrative
Agent will disburse such amount (up to the amount of the Failed Loan) to the
Borrower or, if the Administrative Agent has previously made such amount
available to the Borrower on behalf of such Lender pursuant to the provisions
hereof, reimburse itself (up to the amount of the amount made available to the
Borrower); provided, however, that the Administrative Agent shall have no
obligation to disburse any such amount to the Borrower or otherwise apply it or
deem it applied as provided herein unless the Administrative Agent shall have
determined in its sole discretion that to so disburse such amount will not
violate any law, rule, regulation or requirement applicable to the
Administrative Agent. Upon any such disbursement by the Administrative Agent,
such Lender shall be deemed to have made a Base Rate Loan of the same Class as
the Failed Loan to the Borrower in satisfaction, to the extent thereof, of such
Lender’s obligation to make the Failed Loan.
               Section 2.04 Evidence of Loans.
               (a) Lender Accounts. Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing the indebtedness to
such Lender resulting from each Loan made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Agreement.
               (b) Administrative Agent Records. The Administrative Agent shall
maintain accounts in which it will record (i) the amount of each Loan made
hereunder, the Class and Type of each Loan made and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) the amount of any sum received by the Administrative Agent hereunder from
the Borrower and each Lender’s share thereof.
               (c) Evidence of Debt. The entries made in the accounts maintained
pursuant to subsections (a) and (b) of this Section 2.04 shall be prima facie
evidence of the existence and amounts of the obligations therein recorded;
provided, however, that the failure of any Lender or the Administrative Agent to
maintain such accounts or any error therein shall not in any manner affect the
obligations of the Borrower to repay the Loans made to it in accordance with
their terms.
               (d) Notes. Notwithstanding any other provision of this Agreement,
if any Lender shall request and receive a Note or Notes as provided in
Section 10.06 or otherwise, then the Loans of such Lender shall be evidenced by
one or more Revolving Notes or Term B Notes, as applicable, in each case,
substantially in the form of Exhibit B-1 or B-2 as applicable, payable to the
order of such Lender for the account of its Applicable Lending Office in an
amount equal to the aggregate unpaid principal amount of such Lender’s Revolving
Loan or Term B Loan, as applicable. If requested by the Swingline Lender, the
Swingline Loans shall be evidenced by a single Swingline Note, substantially in
the form of Exhibit

- 48 -



--------------------------------------------------------------------------------



 



               B-3, payable to the order of the Swingline Lender in an amount
equal to the aggregate unpaid principal amount of the Swingline Loans.
               (e) Note Endorsements. Each Lender having one or more Notes
issued by the Borrower shall record the date, amount, Class and Type of each
Loan made by it to the Borrower evidenced by such Note and the date and amount
of each payment of principal made by the Borrower with respect thereto, and may,
if such Lender so elects in connection with any transfer or enforcement of any
Note, endorse on the reverse side or on the schedule, if any, forming a part
thereof appropriate notations to evidence the foregoing information with respect
to each outstanding Loan evidenced thereby; provided that the failure of any
Lender to make any such recordation or endorsement shall not affect the
obligations of the Borrower hereunder or under any such Note. Each Lender is
hereby irrevocably authorized by the Borrower so to endorse each of its Notes
and to attach to and make a part of each of its Notes a continuation of any such
schedule as and when required.
               Section 2.05 Letters of Credit.
               (a) Existing Letters of Credit. On the Closing Date, each Issuing
Lender that had issued an Existing Letter of Credit was deemed, without further
action by any party hereto, to have sold to each Revolving Lender, and each such
Revolving Lender was deemed, without further action by any party hereto, to have
purchased from each such Issuing Lender, without recourse or warranty, an
undivided participation interest in such Existing Letter of Credit and the
related LC Obligations in the proportion its Revolving Commitment Percentage
borne to the Revolving Committed Amount (although any fronting fee payable under
Section 2.11 was payable directly to the Administrative Agent for the accounting
of each applicable Issuing Lender, and the Lenders (other than the applicable
Issuing Lender) had no right to receive any portion of such fronting fee) and
any security therefore or guaranty pertaining thereto. On and after the Closing
Date, each Existing Letter of Credit constituted a Letter of Credit for all
purposes hereof.
               (b) Additional Letters of Credit. The Administrative Agent
agrees, on the terms and conditions set forth in this Agreement, to issue
letters of credit or guarantees (each an “LC Support Agreement”) to an Issuing
Lender to induce such Issuing Lender to issue Letters of Credit denominated in
Dollars from time to time before the 30th day prior to the Revolving Termination
Date for the account, and upon the request, of the Borrower and in support of
(i) trade obligations of the Borrower and/or its Subsidiaries, which shall be
payable at sight (each such letter of credit, a “Trade Letter of Credit” and,
collectively, the “Trade Letters of Credit”) and (ii) such other obligations of
the Borrower that are acceptable to the Administrative Agent (each such letter
of credit, a “Standby Letter of Credit” and, collectively, the “Standby Letters
of Credit”); provided that, immediately after each Letter of Credit is issued,
(i) the aggregate LC Obligations shall not exceed $15,000,000 (the “LC Committed
Amount”), (ii) the Revolving Outstandings shall not exceed the Revolving
Committed Amount, and (iii) with respect to each individual Revolving Lender,
the aggregate outstanding principal amount of the Revolving Lender’s Revolving
Loans plus its Participation Interests in outstanding LC Obligations plus its
(other than the Swingline Lender’s) Participation Interests in outstanding
Swingline Loans shall not exceed such Revolving Lender’s Revolving Commitment
Percentage of the Revolving Committed Amount. Notwithstanding the foregoing, the
account party for each Additional Letter of Credit shall be the Borrower.
               (c) Method of Issuance of Letters of Credit. The Borrower shall
give the Administrative Agent notice substantially in the form of Exhibit A-3
hereto (a “Letter of Credit Request”) of the requested issuance or amendment of
a Letter of Credit prior to 1:00 P.M. (Chicago time) on the proposed date of the
issuance or amendment of Trade Letters of Credit (which shall be a Business Day)
and at least three Business Days before the proposed date of issuance or
extension of Standby Letters of

- 49 -



--------------------------------------------------------------------------------



 



Credit (which shall be a Business Day) (or such shorter period as may be agreed
by the applicable Issuing Lender in any particular instance). In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Request shall specify in form and detail reasonably satisfactory to the
Administrative Agent: (i) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (ii) the amount thereof; (iii) the
expiry date thereof; (iv) the name and address of the beneficiary thereof;
(v) the documents to be presented by such beneficiary in case of any drawing
thereunder; (vi) the full text of any certificate to be presented by such
beneficiary in case of any drawing thereunder; and (vii) such other matters as
the Administrative Agent may require. In the case of a request for an amendment
of any outstanding Letter of Credit, such Letter of Credit Request shall specify
in form and detail reasonably satisfactory to the Administrative Agent: (i) the
Letter of Credit to be amended; (ii) the proposed date of amendment thereof
(which shall be a Business Day); (iii) the nature of the proposed amendment; and
(iv) such other matters as the Administrative Agent may require. If requested by
the Administrative Agent, the Borrower shall also submit a letter of credit
application on the Administrative Agent’s standard form in connection with any
request for a letter of credit. The extension or renewal of any Letter of Credit
shall be deemed to be an issuance of such Letter of Credit. Subject to the
provisions of the following paragraph with respect to Evergreen Letters of
Credit, no Letter of Credit shall have a term of more than one year or shall
have a term extending or be extendible beyond the fifth Business Day before the
Revolving Termination Date.
               If the Borrower so requests in any applicable Letter of Credit
Request, the Administrative Agent may, in its sole and absolute discretion,
agree to induce an Issuing Lender to issue a Letter of Credit that has automatic
renewal provisions (each, an “Evergreen Letter of Credit”); provided that any
such Evergreen Letter of Credit must permit the Issuing Lender to prevent any
such renewal at least once in each twelve-month period (commencing with the date
of issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than a day (the “Nonrenewal Notice Date”) in each such
twelve-month period to be agreed upon at the time such Letter of Credit is
issued. Unless otherwise directed by the Administrative Agent, the Borrower
shall not be required to make a specific request to the Administrative Agent for
any such renewal. Once an Evergreen Letter of Credit has been issued, the
Revolving Lenders shall be deemed to have authorized (but may not require) the
Issuing Lender to permit the renewal of such Letter of Credit at any time to a
date not later than the Revolving Termination Date; provided, however, that the
Administrative Agent shall not permit any such renewal if (i) the Issuing Lender
would have no obligation at such time to issue such Letter of Credit in its
renewed form under the terms hereof or (ii) it has received notice (which may be
by telephone or in writing) on or before the Business Day immediately preceding
the Nonrenewal Notice Date (A) from the Administrative Agent that the Required
Revolving Lenders have elected not to permit such renewal or (B) from the
Administrative Agent, any Revolving Lender or the Borrower that one or more of
the applicable conditions specified in Section 4.02 is not then satisfied.
Notwithstanding anything to the contrary contained herein, the Issuing Lender
shall have no obligation to permit the renewal of any Evergreen Letter of Credit
at any time.
               Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the Issuing Lender will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
               (d) Conditions to Issuance of Additional Letters of Credit. The
issuance by the Administrative Agent of an LC Support Agreement to induce an
Issuing Lender to issue each Additional Letter of Credit shall, in addition to
the conditions precedent set forth in Section 4.02, be subject to the conditions
precedent that (i) such Letter of Credit shall be reasonably satisfactory in
form and substance to the Administrative Agent, (ii) the Borrower shall have
executed and delivered such other instruments and agreements relating to such
Letter of Credit as the Administrative Agent shall have reasonably

- 50 -



--------------------------------------------------------------------------------



 



requested, (iii) on the date of (and after giving effect to) such issuance that
(A) the aggregate amount of all LC Obligations will not exceed the LC Committed
Amount and (B) the aggregate Revolving Outstandings will not exceed the
aggregate amount of the Revolving Commitments and (iv) the Issuing Lender shall
not have been notified by the Administrative Agent that any condition specified
in Section 4.02(b) or (c) is not satisfied on the date such Additional Letter of
Credit is to be issued. Notwithstanding any other provision of this
Section 2.05, the Administrative Agent shall not be under any obligation
hereunder to issue any LC Support Agreement if: (i) any order, judgment or
decree of any Governmental Authority shall by its terms purport to enjoin or
restrain the Administrative Agent from issuing such LC Support Agreement, or any
requirement of Law applicable to the Administrative Agent or any request or
directive (whether or not having a force of Law) from any Governmental Authority
with jurisdiction over the Administrative Agent shall prohibit, or request that
the Administrative Agent refrain from, the issuance of letters of credit
generally or such LC Support Agreement in particular or shall impose upon the
Administrative Agent with respect to such LC Support Agreement any restriction,
reserve or capital requirement (for which the Administrative Agent is not
otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon the Administrative Agent any unreimbursed loss, cost or expense
which was not applicable on the Closing Date and which the Administrative Agent
in good faith deems material to it; or (ii) the issuance of such LC Support
Agreement shall violate any applicable general policies of the Administrative
Agent.
               (e) Purchase and Sale of Letter of Credit Participations. Upon
the issuance by an Issuing Lender of an Additional Letter of Credit, the
Administrative Agent shall be deemed, without further action by any party
hereto, to have sold to each Revolving Lender, and each Revolving Lender shall
be deemed, without further action by any party hereto, to have purchased from
the Administrative Agent, without recourse or warranty, an undivided
Participation Interest in the LC Support Agreement obligations in respect of
such Additional Letter of Credit and the related LC Obligations in the
proportion its Revolving Commitment Percentage bears to the Revolving Committed
Amount (although any fronting fee payable under Section 2.11 shall be payable
directly to the Administrative Agent for the account of the applicable Issuing
Lender, and the Lenders (other than such Issuing Lender) shall have no right to
receive any portion of any such fronting fee) and any security therefor or
guaranty pertaining thereto. Upon any change in the Revolving Commitments
pursuant to Section 10.06, there shall be an automatic adjustment to the
Participation Interests in all outstanding LC Support Agreements to reflect the
adjusted Revolving Commitments of the assigning and assignee Lenders or of all
Lenders having Revolving Commitments, as the case may be.
               (f) Duties of Issuing Lenders and the Administrative Agent to
Revolving Lenders; Reliance. In determining whether to pay under any Letter of
Credit or LC Support Agreement, the relevant Issuing Lender or Administrative
Agent as applicable shall not have any obligation relative to the Revolving
Lenders participating in such Letter of Credit or any LC Support Agreement other
than to determine that any document or documents required to be delivered under
a Letter of Credit have been delivered and that they substantially comply on
their face with the requirements of such Letter of Credit. Any action taken or
omitted to be taken by the Administrative Agent as applicable under or in
connection with any LC Support Agreement or Letter of Credit shall not create
for the Issuing Lender or Administrative Agent as applicable any resulting
liability if taken or omitted in the absence of bad faith, gross negligence or
willful misconduct. Each Issuing Lender or the Administrative Agent as
applicable shall be entitled (but not obligated) to rely, and shall be fully
protected in relying, on the representation and warranty by the Borrower set
forth in the last sentence of Section 4.02 to establish whether the conditions
specified in paragraphs (b) and (c) of Section 4.02 are met in connection with
any issuance or extension of an LC Support Agreement or a Letter of Credit. Each
Issuing Lender or the Administrative Agent as applicable shall be entitled to
rely, and shall be fully protected in relying, upon advice and statements of
legal counsel, independent accountants and other experts selected by such
Issuing Lender or Administrative Agent as applicable and upon any Letter of
Credit, LC support Agreement draft, writing,

- 51 -



--------------------------------------------------------------------------------



 



resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopier, telex or teletype message, statement, order or other
document believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person or Persons, and may accept documents
that appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary unless
the beneficiary and the Borrower shall have notified such Issuing Lender or the
Administrative Agent as applicable that such documents do not comply with the
terms and conditions of the Letter of Credit. Each Issuing Lender and the
Administrative Agent shall be fully justified in refusing to take any action
requested of it under this Section 2.05 in respect of any Letter of Credit or
any LC Support Agreement unless it shall first have received such advice or
concurrence of the Required Revolving Lenders as it reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Lenders against any and all liability and expense which may be incurred by it by
reason of taking or continuing to take, or omitting or continuing to omit, any
such action. Notwithstanding any other provision of this Section 2.05, each
Issuing Lender and the Administrative Agent and shall in all cases be fully
protected in acting, or in refraining from acting, under this Section 2.05 in
respect of any LC Support Agreement or Letter of Credit or in accordance with a
request of the Required Revolving Lenders, and such request and any action taken
or failure to act pursuant hereto shall be binding upon all Revolving Lenders
and all future holders of participations in such LC Support Agreement or Letter
of Credit.
               (g) Reimbursement Obligations. The Borrower shall be irrevocably
and unconditionally obligated forthwith to reimburse each Issuing Lender for any
amounts paid by such Issuing Lender upon any drawing under any Existing Letter
of Credit and reimburse the Administrative Agent upon any payment made by the
Administrative Agent pursuant to an LC Support Agreement, together with any and
all reasonable charges and expenses which the Issuing Lender or Administrative
Agent respectively may pay or incur relative to such drawing or payment and
interest on the amount drawn or paid at the rate applicable to Revolving Base
Rate Loans for each day from and including the date such amount is drawn or paid
to but excluding the date such reimbursement payment is due and payable. Such
reimbursement payment shall be due and payable (i) at or before 2:00 P.M.
(Chicago time or the relevant local time, as applicable) on the third Business
Day after the date the Issuing Lender or Administrative Agent (as the case may
be) notifies the Borrower of such drawing or payment; provided that no payment
otherwise required by this sentence to be made by the Borrower at or before 2:00
P.M. (Chicago time or the relevant local time, as applicable) on any day shall
be overdue hereunder if arrangements for such payment satisfactory to the
applicable Issuing Lender or the Administrative Agent, in its reasonable
discretion, shall have been made by the Borrower at or before 2:00 P.M. (Chicago
time or the relevant local time, as applicable) on such day and such payment is
actually made at or before 3:00 P.M. (Chicago time or the relevant local time,
as applicable) on such day. In addition to the foregoing, the Borrower agrees to
pay to the Issuing Lender and Administrative Agent interest, payable on demand,
on any and all amounts not paid by the Borrower to the Issuing Lender or the
Administrative Agent (as applicable) when due under this subsection (g), for
each day from and including the date when such amount becomes due to but
excluding the date such amount is paid in full, whether before or after
judgment, at a rate per annum equal to the sum of 2.00% plus the rate applicable
to Revolving Base Rate Loans for such day. Subject to the satisfaction of all
applicable conditions set forth in Article IV, the Borrower may, at its option,
utilize the Swingline Commitment or the Revolving Commitments, or make other
arrangements for payment satisfactory to the Issuing Lender or the
Administrative Agent, (as applicable) for the reimbursement of all LC
Disbursements as required by this subsection (g). Each reimbursement payment to
be made by the Borrower pursuant to this subsection (g) shall be made to the
Issuing Lender or the Administrative Agent (as applicable) in Federal or other
funds immediately available to it at its address referred to in Section 10.01.
               (h) Obligations of Revolving Lenders to Reimburse Issuing Lender
and the Administrative Agent for Unpaid LC Disbursements. If the Borrower shall
not have reimbursed an

- 52 -



--------------------------------------------------------------------------------



 



Issuing Lender or the Administrative Agent (as the case may be) in full for any
LC Disbursement as required pursuant to subsection (g) of this Section 2.05, the
Issuing Lender shall promptly notify the Administrative Agent, and the
Administrative Agent shall promptly notify each Revolving Lender, (other than
the relevant Issuing Lender), and each such Revolving Lender shall promptly and
unconditionally pay to the Administrative Agent, for the account of such Issuing
Lender; or for itself as the case may be, such Revolving Lender’s pro-rata share
of such unreimbursed LC Disbursement (each such Lender’s pro rata share of such
LC Disbursement determined by the proportion its Revolving Commitment Percentage
bears to the aggregate Revolving Committed Amount) in Dollars in Federal or
other immediately available funds. Such payment from the Revolving Lender shall
be due (i) at or before 1:00 P.M. (Chicago time) on the date the Administrative
Agent so notifies a Revolving Lender, if such notice is given at or before
10:00 A.M. (Chicago time) on such date or (ii) at or before 10:00 A.M. (Chicago
time) on the next succeeding Business Day, together with interest on such amount
for each day from and including the date of such drawing to but excluding the
day such payment is due from such Revolving Lender at the Federal Funds Rate for
such day (which funds, in the case of a failure to reimburse an Issuing Lender
under an Existing Letter of Credit, the Administrative Agent shall promptly
remit to the applicable Issuing Lender). The failure of any Revolving Lender to
make available to the Administrative Agent its pro-rata share of any
unreimbursed LC Disbursement shall not relieve any other Revolving Lender of its
obligation hereunder to make available to the Administrative Agent its pro-rata
share of any payment made under any Letter of Credit or LC Support Agreement (as
applicable) on the date required, as specified above, but no such Lender shall
be responsible for the failure of any other Lender to make available to the
Administrative Agent such other Lender’s pro-rata share of any such payment.
Upon payment in full of all amounts payable by a Lender under this subsection
(h), such Lender shall be subrogated to the rights of the Issuing Lender or the
Administrative Agent as applicable against the Borrower to the extent of such
Lender’s pro-rata share of the related LC Obligation so paid (including interest
accrued thereon). If any Revolving Lender fails to pay any amount required to be
paid by it pursuant to this subsection (h) on the date on which such payment is
due, interest shall accrue on such Lender’s obligation to make such payment, for
each day from and including the date such payment became due to but excluding
the date such Lender makes such payment, whether before or after judgment, at a
rate per annum equal to (i) for each day from the date such payment is due to
the third succeeding Business Day, inclusive, the Federal Funds Rate for such
day as determined by the relevant Issuing Lender and (ii) for each day
thereafter, the sum of 2.00% plus the rate applicable to its Revolving Base Rate
Loans for such day. Any payment made by any Lender after 3:00 P.M. on any
Business Day shall be deemed for purposes of the preceding sentence to have been
made on the next succeeding Business Day.
               (i) Obligations in Respect of Letters of Credit Unconditional.
The obligations of the Borrower under Section 2.05(g) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement, under all circumstances whatsoever, including,
without limitation, the following circumstances:
          (i) any lack of validity or enforceability of this Agreement any LC
Support Agreement, or any Letter of Credit or any document related hereto or
thereto;
          (ii) any amendment or waiver of or any consent to departure from all
or any of the provisions of this Agreement, any LC Support Agreement, or any
Letter of Credit or any document related hereto or thereto, in each case
consented to by the Borrower;
          (iii) the use which may be made of the Letter of Credit by, or any
acts or omission of, a beneficiary of a Letter of Credit (or any Person for whom
the beneficiary may be acting);

- 53 -



--------------------------------------------------------------------------------



 



          (iv) the existence of any claim, set-off, defense or other rights that
the Borrower may have at any time against a beneficiary of a Letter of Credit
(or any Person for whom the beneficiary may be acting), the Administrative
Agent, any Issuing Lender or any other Person, whether in connection with this
Agreement, any LC Support Agreement or any Letter of Credit or any document
related hereto or thereto or any unrelated transaction;
          (v) any statement or any other document presented under an LC Support
Agreement or a Letter of Credit proving to be forged, fraudulent or invalid in
any respect or any statement therein being untrue or inaccurate in any respect
whatsoever;
          (vi) payment under a Letter of Credit against presentation to an
Issuing Lender of a draft or certificate that does not comply with the terms of
such Letter of Credit; provided that the relevant Issuing Lender’s determination
that documents presented under such Letter of Credit comply with the terms
thereof shall not have constituted gross negligence or willful misconduct of
such Issuing Lender; or
          (vii) any other act or omission to act or delay of any kind by the
Administrative Agent, any Issuing Lender or any other Person or any other event
or circumstance whatsoever that might, but for the provisions of this subsection
(vii), constitute a legal or equitable discharge of the Borrower’s obligations
hereunder.
               (j) Designation of Subsidiaries as Account Parties.
Notwithstanding anything to the contrary set forth in this Agreement, an LC
Support Agreement or Letter of Credit issued hereunder may contain a statement
to the effect that such Letter of Credit is issued for the account of a
Subsidiary of the Borrower; provided that notwithstanding such statement, the
Borrower shall be the actual account party for all purposes of this Agreement
for such Letter of Credit and such statement shall not affect the Borrower’s
reimbursement obligations hereunder with respect to such Letter of Credit.
               (k) Modification and Extension. The issuance of any supplement,
restatement, modification, amendment, renewal, or extensions to any LC Support
Agreement or Letter of Credit shall, for purposes hereof, be treated in all
respects the same as a Credit Extension hereunder.
               (l) Uniform Customs and Practices. Unless otherwise expressly
agreed by the Administrative Agent and the Borrower when an LC Support Agreement
is issued in support of a Letter of Credit (including any such agreement
applicable to an Existing Letter of Credit), (i) the rules of the “International
Standby Practices 1998” published by the Institute of International Banking Law
& Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each Standby Letter of Credit, and (ii) the rules of
the Uniform Customs and Practice for Documentary Credits, as most recently
published by the International Chamber of Commerce (the “ICC”) at the time of
issuance (including the ICC decision published by the Commission on Banking
Technique and Practice on April 6, 1998 regarding the European single currency
(euro)) shall apply to each Trade Letter of Credit.
               (m) Responsibility of Issuing Lenders. It is expressly understood
and agreed that the obligations of the Issuing Lenders and Administrative Agent
hereunder to the Revolving Lenders are only those expressly set forth in this
Agreement and that each Issuing Lender and the Administrative Agent shall be
entitled to assume that the conditions precedent set forth in Section 4.02 have
been satisfied unless it shall have acquired actual knowledge that any such
condition precedent has not been satisfied; provided, however, that nothing set
forth in this Section 2.05 shall be deemed to prejudice the right of any
Revolving Lender to recover from any Issuing Lender and the Administrative Agent
any amounts made available by such Revolving Lender to such Issuing Lender and
the Administrative Agent pursuant to this Section 2.05 in the event that it is
determined by a court of competent jurisdiction that the payment with

- 54 -



--------------------------------------------------------------------------------



 



respect to a Letter of Credit or an LC Support Agreement constituted gross
negligence or willful misconduct on the part of the Issuing Lender or
Administrative Agent (as applicable).
               (n) Conflict with LC Documents. In the event of any conflict
between this Agreement and any LC Document, this Agreement shall govern.
               (o) Indemnification of Issuing Lenders and the Administrative
Agent.
          (i) In addition to its other obligations under this Agreement, the
Borrower hereby agrees to protect, indemnify, pay and save the Administrative
Agent and each Issuing Lender harmless from and against any and all claims,
demands, liabilities, damages, losses, costs, charges and expenses (including
reasonable attorneys’ fees) that the Administrative Agent and Issuing Lender may
incur or be subject to as a consequence, direct or indirect, of (A) the issuance
of any LC Support Agreement or Letter of Credit as applicable or (B) the failure
of the Administrative Agent or such Issuing Lender to honor a drawing under an
LC Support Agreement or Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
government or Governmental Authority (all such acts or omissions, herein called
“Government Acts”).
          (ii) As between the Borrower and the Administrative Agent or each
Issuing Lender, the Borrower shall assume all risks of the acts or omissions of
or the misuse of any Letter of Credit by the beneficiary thereof. The
Administrative Agent or Issuing Lender shall not be responsible for: (A) the
form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of any LC Support Agreement or Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of a Letter of Credit to comply fully with conditions required
in order to draw upon a Letter of Credit; (D) errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (E) errors in
interpretation of technical terms; (F) any loss or delay in the transmission or
otherwise of any documents required in order to make a drawing under a Letter of
Credit or of the proceeds thereof; and (G) any consequences arising from causes
beyond the control of the Administrative Agent or Issuing Lender, including,
without limitation, any Government Acts. None of the above shall affect, impair,
or prevent the vesting of the Administrative Agent or Issuing Lender’s rights or
powers hereunder.
          (iii) In furtherance and extension and not in limitation of the
specific provisions hereinabove set forth, any action taken or omitted by the
Administrative Agent or an Issuing Lender, under or in connection with any LC
Support Agreement or Letter of Credit or the related certificates, if taken or
omitted in good faith, shall not put the Administrative Agent or Issuing Lender
under any resulting liability to the Borrower or any other Credit Party other
than for gross negligence, bad faith or willful misconduct. It is the intention
of the parties that this Agreement shall be construed and applied to protect and
indemnify the Administrative Agent or Issuing Lenders against any and all risks
involved in the issuance of any LC Support Agreement or Letter of Credit, all of
which risks are hereby assumed by the Credit Parties, including, without
limitation, any and all risks, whether rightful or wrongful, of any present or
future Government Acts. The Administrative Agent or Issuing Lenders shall not,
in any way, be liable for any failure by the Administrative Agent or Issuing
Lenders or anyone else to pay any drawing under any LC

- 55 -



--------------------------------------------------------------------------------



 



Support Agreement or Letter of Credit as a result of any Government Acts or any
other cause beyond the control of the Issuing Lenders.
          (iv) Nothing in this subsection (o) is intended to limit the
reimbursement obligation of the Borrower contained in this Section 2.05. The
obligations of the Borrower under this subsection (o) shall survive the
termination of this Agreement. No act or omission of any current or prior
beneficiary of a Letter of Credit shall in any way affect or impair the rights
of the Administrative Agent or any Issuing Lender to enforce any right, power or
benefit under this Agreement.
          (v) Notwithstanding anything to the contrary contained in this
subsection (o), the Borrower shall not have any obligation to indemnify the
Administrative Agent or any Issuing Lender in respect of any liability to the
extent incurred by the Administrative Agent or such Issuing Lender arising
solely out of the gross negligence, bad faith, or willful misconduct of the
Administrative Agent or Issuing Lender, respectively, as determined by a court
of competent jurisdiction. Nothing in this Agreement shall relieve
Administrative Agent or any Issuing Lender of any liability to the Borrower in
respect of any action taken by the Administrative Agent or such Issuing Lender
which action constitutes gross negligence, bad faith or willful misconduct of
the Administrative Agent or such Issuing Lender or a violation of the UCP or
Uniform Commercial Code, as applicable, as determined by a court of competent
jurisdiction.
               (p) Cash Collateral. If the Borrower is required pursuant to the
terms of this Agreement to Cash Collateralize any LC Obligations, the Borrower
shall deposit in an account (which may be an LC Cash Collateral Account under
the Security Agreement) with the Collateral Agent an amount in Dollars in cash
equal to 105% of such LC Obligations. Such deposit shall be held by the
Collateral Agent as collateral for the payment and performance of the LC
Obligations. The Collateral Agent shall have exclusive control, including the
exclusive right of withdrawal, over each collateral account referred to in this
subsection (p). The Collateral Agent will, at the request of the Borrower,
invest amounts deposited in such account in Cash Equivalents; provided, however,
that (i) the Collateral Agent shall not be required to make any investment that,
in its sole judgment, would require or cause the Collateral Agent to be in, or
would result in any, violation of any Law, (ii) such Cash Equivalents shall be
subjected to a first priority perfected security interest in favor of the
Collateral Agent and (iii) if an Event of Default shall have occurred and be
continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Collateral Agent. The Borrower shall indemnify the Collateral
Agent for any losses relating to such investments in Cash Equivalents. Other
than any interest or profits earned on such investments, such deposits shall not
bear interest. Interest or profits, if any, on such investments shall accumulate
in such account. Moneys in such account shall be applied by the Collateral Agent
to reimburse the Issuing Lenders immediately for drawings under the applicable
Letters of Credit and reimburse the Administrative Agent immediately for
payments under the applicable LC Support Agreement and, if the maturity of the
Loans has been accelerated, to satisfy the LC Obligations of the Borrower. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of an Event of Default, such amount together with any interest or profits
earned thereon (to the extent not applied as aforesaid) shall be returned to the
Borrower within three Business Days after all Events of Default have been cured
or waived. If the Borrower is required to provide an amount of cash collateral
hereunder pursuant to Section 2.08(a) or 2.09(b)(i), such amount together with
any interest or profits earned thereon (to the extent not applied as aforesaid)
shall be returned to the Borrower upon demand; provided that, after giving
effect to the return, (i) the aggregate Revolving Outstandings would not exceed
the Revolving Committed Amount and (ii) no Default or Event of Default shall
have occurred and be continuing. If the Borrower is required to deposit an
amount of cash collateral hereunder pursuant to Section 2.09(b) (iii), (iv),
(v), (vi), or (vii), interest or profits thereon (to the extent not applied as
aforesaid) shall be returned to the Borrower after the full amount of such
deposit has been applied by the

- 56 -



--------------------------------------------------------------------------------



 



Collateral Agent to reimburse the Issuing Lender for drawings under Letters of
Credit and the Administrative Agent for payments under LC Support Agreements.
The Borrower hereby pledges and assigns to the Collateral Agent, for its benefit
and the benefit of the Finance Parties, each cash collateral account established
by it hereunder (and all monies and investments held therein) to secure its
Finance Obligations.
               (q) Resignation or Removal of an Issuing Lender. An Issuing
Lender may resign at any time by giving 60 days’ notice to the Administrative
Agent, the Revolving Lenders and the Borrower; provided, however, that such
resignation shall not affect the status of any outstanding Letters of Credit
issued by such resigning Issuing Lender as set forth in subsection (r) below.
Upon any such resignation, the Borrower shall (within 60 days after such notice
of resignation) either appoint a successor, or terminate the unutilized LC
Commitment of such Issuing Lender; provided, however, that, if the Borrower
elects to terminate such unutilized LC Commitment, the Borrower may at any time
thereafter that the Revolving Commitments are in effect reinstate such LC
Commitment in connection with the appointment of another Issuing Lender. Subject
to subsection (r) below, upon the acceptance of any appointment as an Issuing
Lender hereunder by a successor Issuing Lender, such successor shall succeed to
and become vested with all the interests, rights and obligations of the retiring
Issuing Lender and the retiring Issuing Lender shall be discharged from its
obligations to issue Additional Letters of Credit hereunder. The acceptance of
any appointment as Issuing Lender hereunder by a successor Issuing Lender shall
be evidenced by an agreement entered into by such successor, in a form
reasonably satisfactory to the Borrower and the Administrative Agent, and, from
and after the effective date of such agreement, (i) such successor shall be a
party hereto and have all the rights and obligations of an Issuing Lender under
this Agreement and the other Senior Finance Documents, and (ii) references
herein and in the other Senior Finance Documents to the “Issuing Lender” shall
be deemed to refer to such successor or to any previous Issuing Lender, or to
such successor and all previous Issuing Lenders, as the context shall require.
               (r) Rights with Respect to Outstanding Letters of Credit. After
the resignation of an Issuing Lender hereunder the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Senior Finance Documents
with respect to Letters of Credit issued by it prior to such resignation, but
shall not be required to issue Additional Letters of Credit.
               (s) Reporting. Each Issuing Lender will report in writing to the
Administrative Agent (i) on the first Business Day of each week, the aggregate
amount of the face amount of Letters of Credit issued by it and outstanding as
of the last Business Day of the preceding week, (ii) on or prior to each
Business Day on which such Issuing Lender expects to issue, amend, renew or
extend any Letter of Credit, the date of such issuance or amendment, and the
aggregate amount of the face amount of Letters of Credit to be issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and such Issuing Lender shall advise the
Administrative Agent on such Business Day whether such issuance, amendment,
renewal or extension occurred and whether the amount thereof changed), (iii) on
each Business Day on which such Issuing Lender makes any LC Disbursement, the
date of such LC Disbursement and the amount of such LC Disbursement and (iv) on
any Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Lender on such day, the date of such
failure, the Borrower and the amount, of such LC Disbursement.
               Section 2.06 Interest.
               (a) Rate Options Applicable to Loans. Each Borrowing shall be
comprised of Base Rate Loans or (except in the case of Swingline Loans, which
shall be made and maintained as Base Rate

- 57 -



--------------------------------------------------------------------------------



 



Loans) Eurodollar Loans, as the Borrower may request pursuant to Section 2.02.
Borrowings of more than one Type may be outstanding at the same time; provided,
however, that the Borrower may not request any Borrowing that, if made, would
result in an aggregate of more than 15 separate Groups of Eurodollar Loans being
outstanding hereunder at any one time. For this purpose, Loans having different
Interest Periods, regardless of whether commencing on the same date, shall be
considered separate Groups.
               (b) Base Rate Loans. Each Loan of a Class which is made as, or
converted into, a Base Rate Loan shall bear interest on the outstanding
principal amount thereof, for each day from the date such Loan is made as, or
converted into, a Base Rate Loan until it becomes due or is converted into a
Loan of any other Type, at a rate per annum equal to the Base Rate for such day
plus the then Applicable Margin. Such interest shall be payable in arrears on
each Interest Payment Date and, with respect to the principal amount of any Base
Rate Loan converted to a Eurodollar Loan, on the date such Base Rate Loan is so
converted.
               (c) Eurodollar Loans. Each Eurodollar Loan of a Class shall bear
interest on the outstanding principal amount thereof, for each day during the
Interest Period applicable thereto, at a rate per annum equal to the sum of the
applicable Adjusted London Interbank Offered Rate for such Interest Period plus
the then Applicable Margin. Such interest shall be payable for each Interest
Period on each Interest Payment Date.
               (d) Determination and Notice of Interest Rates. The
Administrative Agent shall determine each interest rate applicable to the Loans
hereunder. The Administrative Agent shall give prompt notice to the Borrower and
the participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error. Any
such notice shall, without the necessity of the Administrative Agent so stating
in such notice, be subject to the provisions of the definition of “Applicable
Margin” providing for adjustments in the Applicable Margin from time to time.
When during an Interest Period any event occurs that causes an adjustment in the
Applicable Margin applicable to Loans to which such Interest Period is
applicable, the Administrative Agent shall give prompt notice to the Borrower
and the Lenders of such event and the adjusted rate of interest so determined
for such Loans, and its determination thereof shall be conclusive in the absence
of manifest error.
               (e) Default Interest. Upon the occurrence and during the
continuance of an Event of Default under Section 8.01(a) and/or (f), the overdue
principal of and, to the extent permitted by law, overdue interest on the Loans
and any other overdue amounts owing herein or under the other Senior Finance
Documents shall bear interest, payable on demand, at a per annum rate equal to
(i) in the case of principal of any Loan, the rate otherwise applicable to such
Loan during such period pursuant to this Section 2.06 plus 2.00%, (ii) in the
case of interest on any Loan the Base Rate plus the Applicable Margin for Loans
of such Class on such day plus 2.00% and (iii) in the case of any other amount,
if expressly provided for herein, at the rate so provided and otherwise at the
Base Rate plus the Applicable Margin for Revolving Base Rate Loans plus 2.00%.
               Section 2.07 Extension and Conversion.
               (a) Continuation and Conversion Options. The Loans included in
each Borrowing shall bear interest initially at the type of rate allowed by
Section 2.06 and as specified by the Borrower in the applicable Notice of
Borrowing. Thereafter, the Borrower shall have the option to elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to the provisions of Article III and subsection 2.07(d)), as follows:

- 58 -



--------------------------------------------------------------------------------



 



          (i) if such Loans are Base Rate Loans, the Borrower may elect pursuant
to a Notice of Extension/Conversion to convert such Loans to Eurodollar Loans as
of any Business Day; and
          (ii) if such Loans are Eurodollar Loans, the Borrower may elect to
convert such Loans to Base Rate Loans or elect to continue such Loans as
Eurodollar Loans for an additional Interest Period, subject to Section 3.05 in
the case of any such conversion or continuation effective on any day other than
the last day of the then current Interest Period applicable to such Loans.
Each such election shall be made by delivering a notice, substantially in the
form of Exhibit A-2 hereto (a “Notice of Extension/Conversion”) or by telephone
promptly confirmed by a Notice of Extension/Conversion, which notice shall not
thereafter be revocable by the Borrower, to the Administrative Agent not later
than 12:00 Noon on the second Business Day before the conversion or continuation
selected in such notice is to be effective. A Notice of Extension/Conversion
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each $1,000,000 or any larger multiple of $100,000.
               (b) Contents of Notice of Extension/Conversion. Each Notice of
Extension/Conversion shall specify:
          (i) the Group of Loans (or portion thereof) to which such notice
applies;
          (ii) the date on which the conversion or continuation selected in such
notice is to be effective, which shall comply with the applicable clause of
subsection 2.07(a) above;
          (iii) if the Loans comprising such Group are to be converted, the new
Type of Loans and, if the Loans being converted are to be Eurodollar Loans, the
duration of the next succeeding Interest Period applicable thereto; and
          (iv) if such Loans are to be continued as Eurodollar Loans for an
additional Interest Period, the duration of such additional Interest Period.
Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definitions of the term “Interest Period”. If
no Notice of Extension/Conversion is timely received prior to the end of an
Interest Period for any Group of Eurodollar Loans, the Borrower shall be deemed
to have elected that such Group be converted to Base Rate Loans as of the last
day of such Interest Period.
               (c) Notification to Lenders. Upon receipt of a Notice of
Extension/Conversion (written or telephonic as set forth above) from the
Borrower pursuant to subsection 2.07(a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof.
               (d) Limitation on Conversion/Continuation Options. The Borrower
shall not be entitled to elect to convert any Loans to, or continue any Loans
for an additional Interest Period as, Eurodollar Loans if (i) the aggregate
principal amount of any Group of Eurodollar Loans created or continued as a
result of such election would be less than $1,000,000 or (ii) an Event of
Default shall have occurred and be continuing when the Borrower delivers notice
of such election to the Administrative Agent. The Borrower shall not be entitled
to elect to continue any Eurodollar Loans for an Interest Period

- 59 -



--------------------------------------------------------------------------------



 



in excess of one month, if a Default shall have occurred and be continuing when
the Borrower delivers notice of such election to the Administrative Agent.
               (e) Accrued Interest. Accrued interest on a Loan (or portion
thereof) being extended or converted shall be paid by the Borrower (i) with
respect to any Base Rate Loan being converted to a Eurodollar Loan, on the last
day of the first fiscal quarter of the Borrower ending on or after the date of
conversion and (ii) otherwise, on the date of extension or conversion.
               Section 2.08 Maturity of Loans.
               (a) Maturity of Revolving Loans. The Revolving Loans shall mature
on the Revolving Termination Date, and any Revolving Loans, Swingline Loans and
LC Obligations then outstanding (together with accrued interest thereon and fees
in respect thereof) shall be due and payable on such date.
               (b) Scheduled Amortization of Term B Loans. The Borrower shall
repay, and there shall become due and payable (together with accrued interest
thereon) on each Principal Amortization Payment Date, 1/4 of 1% of the aggregate
principal amount of the Term B Loans as of the Effective Date and after giving
effect to the Additional Term B Loans, in the case of each of the 15 Principal
Amortization Payment Dates following the Effective Date and thereafter, the
remaining unpaid aggregate principal amount of the Term B Loans, in equal
installments on the four final Principal Amortization Dates, and in each case
the Term B Loans of each class of each Lender shall be ratably repaid.
               Section 2.09 Prepayments.
               (a) Voluntary Prepayments. The Borrower shall have the right
voluntarily to prepay Loans in whole or in part from time to time, subject to
Section 3.05 but otherwise without premium or penalty; provided, however, that
(i) each partial prepayment of Loans of any Class shall be in a minimum
principal amount of $1,000,000 and integral multiples of $100,000 in excess
thereof, (ii) the Borrower shall have given prior written or telecopy notice (or
telephone notice promptly confirmed by written or telecopy notice) to the
Administrative Agent, (A) in the case of any Revolving Loan which is a Base Rate
Loan or any Swingline Loan, by 12 Noon on the date of prepayment and (B), in the
case of any other Loan, by 12 Noon at least two Business Days prior to the date
of prepayment and (iii) voluntary prepayments of Term B Loans under this
Section 2.09(a) shall be applied ratably to the remaining Principal Amortization
Payments thereof. Each notice of prepayment shall specify the prepayment date,
the principal amount remaining and amount to be prepaid, whether the Loan to be
prepaid is a Revolving Loan, Term B Loan or Swingline Loan, whether the Loan to
be prepaid is a Eurodollar Loan or a Base Rate Loan and, in the case of a
Eurodollar Loan, the Interest Period of such Loan. Each notice of prepayment
shall be irrevocable and shall commit the Borrower to prepay such Loan by the
amount, and on the date stated therein. Subject to the foregoing, amounts
prepaid under this Section 2.09(a) shall be applied as the Borrower may elect;
provided that if the Borrower fails to specify the application of a voluntary
prepayment, then such prepayment shall be applied first to Revolving Loans to
the full extent thereof (without a permanent reduction in the Revolving
Committed Amount), then to Swingline Loans to the full extent thereof (without a
permanent reduction in the Revolving Committed Amount), then to Term B Loans
(ratably to the remaining Principal Amortization Payments thereof), in each case
first to Base Rate Loans and then to Eurodollar Loans of the applicable Class in
direct order of Interest Period maturity. All prepayments under this Section
2.09(a) shall be accompanied by accrued interest on the principal amount being
prepaid to the date of payment. Notwithstanding the foregoing, the Borrower may
elect to cause all or a portion of any such prepayment of Term B Loans to be
applied to the remaining Principal Amortization Payments thereof in direct order
of maturity.

- 60 -



--------------------------------------------------------------------------------



 



               (b) Mandatory Prepayments.
          (i) Revolving Committed Amount. If on any date the aggregate Revolving
Outstandings exceed the Revolving Committed Amount, the Borrower shall repay,
and there shall become due and payable (together with accrued interest thereon),
on such date an aggregate principal amount of Swingline Loans equal to such
excess. If the outstanding Swingline Loans have been repaid in full, the
Borrower shall prepay, and there shall become due and payable (together with
accrued interest thereon), Revolving Loans in such amounts as are necessary so
that, after giving effect to the repayment of the Swingline Loans and the
repayment of Revolving Loans, the aggregate Revolving Outstandings do not exceed
the Revolving Committed Amount. If the outstanding Revolving Loans and Swingline
Loans have been repaid in full, the Borrower shall Cash Collateralize LC
Obligations so that, after giving effect to the repayment of Swingline Loans and
Revolving Loans and the Cash Collateralization of LC Obligations pursuant to
this subsection (i), the aggregate Revolving Outstandings do not exceed the
Revolving Committed Amount. In determining the aggregate Revolving Outstandings
for purposes of this subsection (i), LC Obligations shall be reduced to the
extent that they are Cash Collateralized as contemplated by this subsection (i).
Each prepayment of Revolving Loans required pursuant to this subsection (i)
shall be applied ratably among outstanding Revolving Loans based on the
respective amounts of principal then outstanding. Each Cash Collateralization of
LC Obligations required by this subsection (i) shall be applied ratably among LC
Obligations based on the respective amounts thereof then outstanding.
          (ii) Excess Cash Flow. Within 125 days after the end of each fiscal
year of the Borrower (commencing with the fiscal year ending December 31, 2006),
the Borrower shall prepay the Loans and/or Cash Collateralize or pay the LC
Obligations in an aggregate amount equal to (A) 75% of the Excess Cash Flow for
such prior fiscal year if the Leverage Ratio as of the last day of such prior
fiscal year was equal to or greater than 3.0 to 1.0, (B) 50% of the Excess Cash
Flow for such prior fiscal year, if the Leverage Ratio as of the last day of
such prior fiscal year was less than 3.0 to 1.0 but equal to or greater than 2.0
to 1.0 or (C) 25% of the Excess Cash Flow for the prior fiscal year, if the
Leverage Ratio as of the last day of such prior fiscal year was less than 2.0 to
1.0. Notwithstanding the foregoing, if on the date of such prepayment, a payment
in respect of the Junior Debentures would not be permitted pursuant to
Section 7.08 (d) below, the Borrower shall prepay the Loans and/or Cash
Collateralize or pay the LC Obligations in an aggregate amount equal to 75% of
the Excess Cash Flow for such prior fiscal year.
          (iii) Asset Dispositions, Casualties and Condemnations, etc. Within
five Business Days after receipt by any Group Company of proceeds from any Asset
Disposition (other than any Excluded Asset Disposition), Casualty or
Condemnation, the Borrower shall prepay the Loans and/or Cash Collateralize or
pay the LC Obligations in an aggregate amount equal to 100% of the Net Cash
Proceeds of such Asset Disposition, Casualty or Condemnation, as applicable
          (iv) Debt Issuances. Within five Business Days after receipt by any
Group Company of proceeds from any Debt Issuance (other than such Debt Issuance
permitted pursuant to Section 7.01 of this Agreement), the Borrower shall prepay
the Loans and/or Cash Collateralize the LC Obligations in an aggregate amount
equal to 100% of the Net Cash Proceeds of such Debt Issuance.
          (v) Equity Issuances. Within five Business Days after receipt by any
Group Company of proceeds from any Equity Issuance (other than any Excluded
Equity Issuance), the Borrower shall prepay the Loans and/or Cash Collateralize
the LC Obligations in an aggregate

- 61 -



--------------------------------------------------------------------------------



 



amount equal to (A) 75% of the Net Cash Proceeds of such Equity Issuance if the
Leverage Ratio as of the last day of the fiscal quarter on a Pro-Forma Basis (as
confirmed by the delivery of the Pro-Forma Compliance Certificate) of the
Borrower ending on or most recently preceding the date of the receipt of such
proceeds was equal to or greater than 3.5 to 1.0, (B) 50% of the Net Cash
Proceeds of such Equity Issuance, if the Leverage Ratio as of the last day of
the fiscal quarter on a Pro-Forma Basis (as confirmed by the delivery of the
Pro-Forma Compliance Certificate) of the Borrower ending on or most recently
preceding the date of the receipt of such proceeds was less than 3.5 to 1.0 but
equal to or greater than 2.5 to 1.0, and (C) 25% of the Net Cash Proceeds of
such Equity Issuance, if the Leverage Ratio as of the last day of the fiscal
year of the Borrower ending on or most recently preceding the date of the
receipt of such proceeds was less than 2.5 to 1.0, and in each case, Holdings
shall have delivered to the Administrative Agent a Pro-Forma Compliance
Certificate in connection therewith.
          (vi) Payments in Respect of Subordinated Debt. Immediately upon
receipt by the Administrative Agent or any Lender of any amount pursuant to the
subordination provision of any Debt of Holdings or any of its Subsidiaries that
is subordinate to the Senior Obligations, all proceeds thereof shall be applied
as set forth in subsection (vii)(B) below.
          (vii) Application of Mandatory Prepayments. All amounts required to be
paid pursuant to this Section 2.09(b) shall be applied as follows:
          (A) with respect to all amounts paid pursuant to Section 2.09(b)(i) in
the order provided in such Section; and
          (B) with respect to all amounts paid pursuant to Section 2.09(b)(ii),
(iii), (iv), (v) or (vi) (1) first, to the Term B Loans (ratably to the
remaining Principal Amortization Payments thereof, provided that the Borrower
may elect to cause all or a portion of such prepayment of Term B Loans to be
applied to the remaining Principal Amortization Payments thereof in direct order
of maturity, due in the twelve month period commencing on the date of
prepayment) and (2) second, (x) to the Revolving Loans (with a corresponding
reduction in the Revolving Committed Amount pursuant to Section 2.10(b)),
(y) then to Swingline Loans (with a corresponding reduction in the Revolving
Committed Amount and the Swingline Committed Amount pursuant to Section
2.10(b)), and (z) then to Cash Collateralize LC Obligations.
          (viii) Order of Applications. All amounts allocated to Revolving
Outstandings as provided in this Section 2.09(b) shall be applied, first, to
Swingline Loans, second, after all Swingline Loans have been repaid, to
Revolving Loans, and third, after all Revolving Loans have been repaid, to Cash
Collateralize or pay the LC Obligations; provided that any balance of such
amounts remaining after all Revolving Loans have been repaid and, if applicable,
all LC Obligations have been Cash Collateralized shall be applied to the Term B
Loans in each case ratably to the remaining Principal Amortization Payments
thereof. Within the parameters of the applications set forth above, prepayments
of Revolving Loans and Term B Loans shall be applied first to Base Rate Loans
and then, subject to subsection (ix) below, to Eurodollar Loans in direct order
of Interest Period maturities. All prepayments under this Section 2.09(b) shall
be subject to Section 3.05. All prepayments under this Section 2.09(b) shall be
accompanied by accrued interest on the principal amount being prepaid to the
date of payment.
          (ix) Prepayment Accounts. Amounts to be applied as provided in
subsection (vii) above to the prepayment of Revolving Loans or Term B Loans
shall be applied first to reduce outstanding Base Rate Loans of such Class. Any
amounts remaining after each

- 62 -



--------------------------------------------------------------------------------



 



such application shall, at the option of the Borrower, be applied to prepay
Eurodollar Loans of such Class immediately and/or shall be deposited in a
separate Prepayment Account (as defined below) for the Loans of such Class. The
Administrative Agent shall apply any cash deposited in the Prepayment Account
for any Class of Loans, upon withdrawal by the Collateral Agent, to prepay
Eurodollar Loans of such Class on the last day of their respective Interest
Periods (or, at the direction of the Borrower, on any earlier date) until all
outstanding Loans of such Class have been prepaid or until all the allocable
cash on deposit in the Prepayment Account for such Class has been exhausted.
Concurrently with such application, the aggregate amount of any interest or
profits earned on the amount so applied shall be withdrawn by the Collateral
Agent and paid to the order of the Borrower. For purposes of this Agreement, the
term “Prepayment Account” for any Class of Loans shall mean an account (which
may include the Prepayment Account established under the Security Agreement)
established by the Borrower with the Collateral Agent and over which the
Collateral Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal for application in accordance with this subsection
(ix). The Collateral Agent will, at the request of the Borrower, invest amounts
on deposit in the Prepayment Account for any Class of Loans in Cash Equivalents
that mature prior to the last day of the applicable Interest Periods of the
Eurodollar Loans of such Class to be prepaid; provided, however, that (i) the
Collateral Agent shall not be required to make any investment that, in its sole
judgment, would require or cause the Collateral Agent to be in, or would result
in any, violation of any Law, (ii) such Cash Equivalents shall be subjected to a
first priority perfected security interest in favor of the Collateral Agent and
(iii) if any Event of Default shall have occurred and be continuing, the
selection of such Cash Equivalents shall be in the sole discretion of the
Collateral Agent. The Borrower shall indemnify the Collateral Agent for any
losses relating to such investments in Cash Equivalents so that the amount
available to prepay Eurodollar Loans on the last day of the applicable Interest
Periods is not less than the amount that would have been available had no
investments been made pursuant thereto. Other than any interest or profits
earned on such investments, the Prepayment Accounts shall not bear interest.
Interest or profits, if any, on the investments in any Prepayment Account shall
accumulate in such Prepayment Account and be paid to the Borrower as provided
above. If the maturity of the Loans has been accelerated pursuant to
Section 8.02, the Administrative Agent may, in its sole discretion, cause the
Collateral Agent to withdraw amounts on deposit in the Prepayment Account for
any Class of Loans and apply such funds to satisfy any of the Senior Obligations
related to such Class of Loans.
          (x) Payments Cumulative. Except as otherwise expressly provided in
this Section 2.09, payments required under any subsection or clause of this
Section 2.09 are in addition to payments made or required under any other
subsection or clause of this Section 2.09.
          (xi) Notice. The Borrower shall give to the Administrative Agent and
the Lenders at least five Business Days’ prior written or telecopy notice of
each and every event or occurrence requiring a prepayment under
Section 2.09(b)(iii), (iv), (v) or (vi), including the amount of Net Cash
Proceeds expected to be received therefrom and the expected schedule for
receiving such proceeds; provided, however, that in the case of any prepayment
event consisting of a Casualty or Condemnation, the Borrower shall give such
notice within five Business Days after the occurrence of such event.
               Section 2.10 Adjustment of Commitments.
               (a) Optional Termination or Reduction of Commitments (Pro-Rata).
The Borrower may from time to time permanently reduce or terminate the Revolving
Committed Amount in whole or in part (in minimum aggregate amounts of $1,000,000
or in integral multiples of $100,000 in excess thereof

- 63 -



--------------------------------------------------------------------------------



 



(or, if less, the full remaining amount of the then applicable Revolving
Committed Amount)) upon two Business Days’ prior written or telecopy notice to
the Administrative Agent; provided, however, that no such termination or
reduction shall be made which would cause the Revolving Outstandings to exceed
the Revolving Committed Amount as so reduced unless, concurrently with such
termination or reduction, the Revolving Loans are repaid or, if no Revolving
Loans are outstanding, the Swingline Loans are repaid and, after the Swingline
Loans have been paid in full, the LC Obligations are Cash Collateralized to the
extent necessary to eliminate such excess. The Administrative Agent shall
promptly notify each affected Lender of the receipt by the Administrative Agent
of any notice from the Borrower pursuant to this Section 2.10(a). Any partial
reduction of the Revolving Committed Amount pursuant to this Section 2.10(a)
shall be applied to the Revolving Commitments of the Lenders of the applicable
Class pro-rata based upon their respective Revolving Commitment Percentages. The
Borrower shall pay to the Administrative Agent for the account of the Lenders in
accordance with the terms of Section 2.11, on the date of each termination or
reduction of the Revolving Committed Amount, any fees accrued through the date
of such termination or reduction on the amount of the Revolving Committed Amount
so terminated or reduced.
               (b) Mandatory Reductions.
               On any date that any Revolving Loans are required to be prepaid,
Swingline Loans are required to be prepaid and/or LC Obligations are required to
be Cash Collateralized pursuant to the terms of Section 2.09(b), (iv), (v) or
(vi) (or would be so required if any Revolving Loans, Swingline Loans or LC
Obligations were outstanding), the Revolving Committed Amount shall be
automatically and permanently reduced by the total amount of such required
prepayments and cash collateral (and, in the event that the amount of any
payment referred to in Section 2.09(b), (iv), (v) or (vi) which is allocable to
the Revolving Outstandings exceeds the amount of all outstanding Revolving
Outstandings, the Revolving Committed Amount shall be further reduced by 100% of
such excess).
               (c) Termination. The Revolving Commitments of the Lenders and the
LC Commitments of the Issuing Lenders shall terminate automatically on the
Revolving Termination Date. The Swingline Commitment of the Swingline Lender
shall terminate automatically on the Swingline Termination Date. The Additional
Term B Commitments of the Lenders shall terminate automatically immediately
after the making of the Additional Term B Loans on the Effective Date.
               (d) Optional Termination of Commitments (Non-Pro-Rata). If
(i) any Lender has demanded compensation or indemnification pursuant to
Section 3.01 or Section 3.04, (ii) the obligation of any Lender to make
Eurodollar Loans has been suspended pursuant to Section 3.02, (iii) any Lender
is a Defaulting Lender or (iv) any Lender has failed to consent to a proposed
amendment, waiver, discharge or termination which pursuant to the terms of
Section 10.03 or any other provision of any Senior Finance Document requires the
consent of more than the Required Lenders and with respect to which the Required
Lenders shall have granted their consent, the Borrower shall have the right, if
no Default or Event of Default then exists, to (i) remove such Lender by
terminating such Lender’s Commitment in full or (ii) replace such Lender by
causing such Lender to assign its Commitment to one or more existing Lenders or
Eligible Assignees pursuant to Section 10.06; provided, however, that if the
Borrower elects to exercise such right with respect to any Lender pursuant to
clause (i) or (ii) above, it shall be obligated to remove or replace, as the
case may be, all Lenders that have similar requests then outstanding for
compensation pursuant to Section 3.01 or 3.04 or whose obligation to make
Eurodollar Loans has been similarly suspended. The replacement of a Lender
pursuant to this Section 2.10(d) shall be effective on the date of notice of
such replacement to the Lenders through the Administrative Agent (the
“Replacement Date”), subject to the satisfaction of the following conditions:

- 64 -



--------------------------------------------------------------------------------



 



          (i) each replacement Lender and/or Eligible Assignee, and the
Administrative Agent acting on behalf of each Lender subject to replacement,
shall have satisfied the conditions to an Assignment and Acceptance set forth in
Section 10.06(b) and, in connection therewith, the replacement Lender(s) and/or
Eligible Assignee(s) shall pay:
          (A) to each Lender subject to replacement an amount equal in the
aggregate to the sum of (x) the principal of, and all accrued but unpaid
interest on, its outstanding Loans, (y) the amount of all LC Disbursements that
have been funded by (and not reimbursed to) it under Section 2.05, together with
all accrued but unpaid interest with respect thereto, and (z) all accrued but
unpaid fees owing to it pursuant to Section 2.11; and
          (B) to the Issuing Lenders an amount equal to the aggregate amount
owing by the replaced Lenders to the Issuing Lenders as reimbursement pursuant
to Section 2.05, to the extent such amount was not theretofore funded by such
replaced Lenders; and
          (ii) the Borrower shall have paid to the Administrative Agent for the
account of each replaced Lender an amount equal to all obligations owing to such
replaced Lenders by the Borrower pursuant to this Agreement and the other Senior
Finance Documents (other than those obligations of the Borrower referred to in
clause (i)(A) above).
               In the case of the removal of a Lender pursuant to this
Section 2.10(d), upon (i) payment by the Borrower to the Administrative Agent
for the account of the Lender subject to such removal of an amount equal to the
sum of (A) the aggregate principal amount of all Loans and LC Obligations held
by such Lender and (B) all accrued interest, fees and other amounts owing to
such Lender hereunder, including, without limitation, all amounts payable by the
Borrower to such Lender under Article III or Sections 10.04 and 10.05, and
(ii) provision by the Borrower to the Swingline Lender and each Issuing Lender
of appropriate assurances and indemnities (which may include letters of credit)
as each may reasonably require with respect to any continuing obligation of such
removed Lender to purchase Participation Interests in any LC Obligations or
Swingline Loans then outstanding, such Lender shall, without any further consent
or other action by it, cease to constitute a Lender hereunder; provided that the
provisions of this Agreement (including, without limitation, the provisions of
Article III and Sections 10.04 and 10.05) shall continue to govern the rights
and obligations of a removed Lender with respect to any Loans made, any Letters
of Credit issued or any other actions taken by such removed Lender while it was
a Lender.
               (e) General. The Borrower shall pay to the Administrative Agent
for the account of the Lenders in accordance with the terms of Section 2.11, on
the date of each termination or reduction of the Revolving Committed Amount, the
Commitment Fee accrued through the date of such termination or reduction on the
amount of the Revolving Committed Amount so terminated or reduced.
               Section 2.11 Fees.
               (a) Commitment Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Commitment Fee”) on
such Lender’s Revolving Commitment Percentage of the daily Unused Revolving
Committed Amount, computed at a per annum rate for each day equal to 0.50%. The
Commitment Fee shall commence to accrue on the Effective Date and shall be due
and payable in arrears on the last Business Day of each March, June, September
and December (and any date that the Revolving Committed Amount is reduced as
provided in Section 2.10(a) or (b) and the Revolving Termination Date for the
applicable Class) for the quarter or portion thereof

- 65 -



--------------------------------------------------------------------------------



 



ending on each such date, beginning with the first of such dates to occur after
the Effective Date; provided that, the Commitment Fees to be paid by the
Borrower on the first of such dates to occur after the Effective Date shall
include all Commitment Fees accrued under (and as defined in) the Existing
Credit Agreement to the extent such Commitment Fees remain unpaid as of the
Effective Date.
               (b) Letter of Credit Fees.
          (i) Letter of Credit Fee. The Borrower shall pay to the Administrative
Agent for the account of each Revolving Lender a fee (the “Letter of Credit
Fee”) on such Lender’s Revolving Commitment Percentage of the average daily
maximum amount available to be drawn under each such Letter of Credit computed
at a per annum rate for each day from the date of issuance to the date of
expiration equal to the Applicable Margin for Letter of Credit Fees in effect
from time to time. The Letter of Credit Fee will be payable quarterly in arrears
on the last Business Day of each March, June, September and December for the
immediately preceding quarter (or portion thereof), beginning with the first of
such dates to occur after the date of issuance of such Letter of Credit, and on
the Revolving Termination Date.
          (ii) Fronting Fees. The Borrower shall pay directly to each Issuing
Lender for its own account a fronting fee with respect to each Letter of Credit,
in an amount to be agreed between the Borrower and the relevant Issuing Lender,
such fronting fee to be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date after the issuance of such Letter of Credit, and on the
Revolving Termination Date.
          (iii) Issuing Lender Fees. In addition to the Letter of Credit Fee
payable pursuant to clause (i) above and any fronting fees payable pursuant to
clause (ii) above, the Borrower promises to pay to the Issuing Lender for its
own account without sharing by the other Lenders the letter of credit fronting
and negotiation fees agreed to by the Borrower and the Issuing Lender from time
to time and the customary charges from time to time of the Issuing Lender with
respect to the issuance, amendment, transfer, administration, cancellation and
conversion of, and drawings under, each Letter of Credit (collectively, the
“Issuing Lender Fees”).
          (iv) Computation of Certain Fees after Default. Upon the occurrence
and during the continuance of a payment or insolvency Event of Default under
Section 8.01(a) and/or (f) any overdue Letter of Credit Fee payable under
subsection (i) above shall be computed at a rate per annum equal to the relevant
“Applicable Margin for Letter of Credit Fee” as set forth in the applicable
table in the definition of “Applicable Margin” in Section 1.01 hereof plus
2.00%.
               Section 2.12 Pro-Rata Treatment. Except to the extent otherwise
provided herein:
               (a) Loans. Each Borrowing, each payment or prepayment of
principal of or interest on any Loan, each payment of fees (other than the
Issuing Lender Fees retained by an Issuing Lender for its own account and the
administrative fees retained by the Agents for their own account), each
reduction of the Revolving Committed Amount and each conversion or continuation
of any Loan, shall be allocated pro-rata among the relevant Lenders in
accordance with the respective Revolving Commitment Percentages and Term B
Commitment Percentages, as applicable, of such Lenders (or, if the Commitments
of such Lenders have expired or been terminated, in accordance with the
respective principal amounts of the outstanding Loans of the applicable Class
and Participation Interests of such Lenders); provided that, in the event any
amount paid to any Lender pursuant to this subsection (a) is rescinded or must
otherwise be returned by the Administrative Agent, each Lender shall, upon the
request

- 66 -



--------------------------------------------------------------------------------



 



of the Administrative Agent, repay to the Administrative Agent the amount so
paid to such Lender, with interest for the period commencing on the date such
payment is returned by the Administrative Agent until the date the
Administrative Agent receives such repayment at a rate per annum equal to,
during the period to but excluding the date two Business Days after such
request, the Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per
annum.
               (b) Letters of Credit. Each payment of LC Obligations shall be
allocated to each Revolving Lender pro-rata in accordance with its Revolving
Commitment Percentage; provided that, if any Revolving Lender shall have failed
to pay its applicable pro-rata share of any LC Disbursement, then any amount to
which such Revolving Lender would otherwise be entitled pursuant to this
subsection (b) shall instead be payable to the Issuing Lender; provided,
further, that in the event any amount paid to any Revolving Lender pursuant to
this subsection (b) is rescinded or must otherwise be returned by the Issuing
Lender, each Revolving Lender shall, upon the request of the Issuing Lender,
repay to the Administrative Agent for the account of the Issuing Lender the
amount so paid to such Revolving Lender, with interest for the period commencing
on the date such payment is returned by the Issuing Lender until the date the
Issuing Lender receives such repayment at a rate per annum equal to, during the
period to but excluding the date two Business Days after such request, the
Federal Funds Rate, and thereafter, the Base Rate plus 2.00% per annum.
               Section 2.13 Sharing of Payments. The Lenders agree among
themselves that, except to the extent otherwise provided herein, if any Lender
shall obtain payment in respect of any Loan, unreimbursed LC Disbursements or
any other obligation owing to such Lender under this Agreement through the
exercise of a right of setoff, banker’s lien or counterclaim, or pursuant to a
secured claim under Section 506 of the Bankruptcy Code or other security or
interest arising from, or in lieu of, such secured claim, received by such
Lender under any applicable bankruptcy, insolvency or other similar law or
otherwise, or by any other means, in excess of its pro-rata share of such
payment as provided for in this Agreement, such Lender shall promptly pay in
cash or purchase from the other Lenders a participation in such Loans,
unreimbursed LC Disbursements, and other obligations in such amounts, and make
such other adjustments from time to time, as shall be equitable to the end that
all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Agreement; provided that nothing in this Section
2.13 shall impair the right of any Lender to exercise any right of set-off or
counterclaim it may have for payment of indebtedness of the Borrower other than
its indebtedness hereunder. The Lenders further agree among themselves that if
payment to a Lender obtained by such Lender through the exercise of a right of
setoff, banker’s lien, counterclaim or other event as aforesaid shall be
rescinded or must otherwise be restored, each Lender which shall have shared the
benefit of such payment shall, by payment in cash or a repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. Holdings and the
Borrower agree that any Lender so purchasing such a participation may, to the
fullest extent permitted by law, exercise all rights of payment, including
setoff, banker’s lien or counterclaim, with respect to such participation as
fully as if such Lender were a holder of such Loan, LC Obligation or other
obligation in the amount of such participation. If under any applicable
bankruptcy, insolvency or other similar law, any Lender receives a secured claim
in lieu of a setoff to which this Section 2.13 applies, such Lender shall, to
the extent practicable, exercise its rights in respect of such secured claim in
a manner consistent with the rights of the Lenders under this Section 2.13 to
share in the benefits of any recovery on such secured claim.
               Section 2.14 Payments; Computations.
               (a) Payments by the Borrower. Each payment of principal of and
interest on Loans, LC Obligations and fees hereunder (other than fees payable
directly to the Issuing Lenders) shall be paid not later than 2:00 P.M. on the
date when due, in Federal or other funds immediately available to the

- 67 -



--------------------------------------------------------------------------------



 



Administrative Agent at the account designated by it by notice to the Borrower.
Each such payment shall be made irrespective of any set-off, counterclaim or
defense to payment which might in the absence of this provision be asserted by
the Borrower or any Affiliate against any Agent or any Lender. Payments received
after 2:00 P.M. shall be deemed to have been received on the next Business Day.
The Borrower shall, at the time it makes any payments under this Agreement,
specify to the Administrative Agent the Loan, Letters of Credit, fees or other
amounts payable by the Borrower hereunder to which such payment is to be applied
(and any such specified application would be inconsistent with the terms hereof,
the Administrative Agent shall, subject to Section 2.12, distribute such payment
to the Lenders in such manner as the Administrative Agent may deem reasonably
appropriate). The Administrative Agent will distribute such payments to the
applicable Lenders on the date of receipt thereof, if such payment is received
prior to 2:00 P.M.; otherwise the Administrative Agent may, in its sole
discretion distribute such payment to the applicable Lenders on the date of
receipt thereof or on the immediately succeeding Business Day. Whenever any
payment hereunder shall be due on a day which is not a Business Day, the date
for payment thereof shall be extended to the next succeeding Business Day unless
such Business Day falls in another calendar month, in which case the date for
payment thereof shall be the next preceding Business Day. If the date for any
payment of principal is extended by operation of law or otherwise, interest
thereon shall be payable for such extended time. The Borrower hereby authorizes
and directs each Agent to debit any account maintained by the Borrower for such
purpose with such Agent to pay when due any amounts required to be paid from
time to time under this Agreement as directed at such time(s) by the Borrower.
               (b) Distributions by the Administrative Agent. Unless the
Administrative Agent shall have received notice (written or telephonic) from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date, and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent that the Borrower
shall not have so made such payment, each Lender shall repay to the
Administrative Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Administrative Agent, at the Federal Funds Rate.
               (c) Computations. Except for interest on Base Rate Loans which
shall be computed on the basis of a 365 or 366 day year as the case may be
(unless the Base Rate is determined by reference to the Federal Funds Rate), all
computations of interest and fees hereunder shall be made on the basis of the
actual number of days elapsed over a year of 360 days. Interest shall accrue
from and including the date of borrowing (or continuation or conversion) but
excluding the date of payment.
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
               Section 3.01 Taxes.
               (a) Payments Net of Certain Taxes. Any and all payments by any
Credit Party to or for the account of any Lender or any Agent hereunder or under
any other Senior Finance Document shall be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding any and all Excluded Taxes (all such non-Excluded Taxes being
hereinafter referred to as “Taxes”). If any Credit Party shall be required by
law to deduct or withhold any Taxes from or in respect of any sum payable under
this Agreement or any other Senior Finance Document to any Lender or any Agent,
(i) the sum payable shall be increased as necessary so that after making all
required deductions and withholdings

- 68 -



--------------------------------------------------------------------------------



 



(including deductions and withholdings applicable to additional sums payable
under this Section 3.01) such Lender or such Agent receives an amount equal to
the sum it would have received had no such deductions or withholdings been made,
(ii) such Credit Party shall make such deductions and withholdings, (ii) such
Credit Party shall pay the full amount deducted or withheld to the relevant
taxation authority or other authority in accordance with applicable law and (iv)
such Credit Party shall furnish to the Administrative Agent, at the
Administrative Agent’s Office, the original or a certified copy of a receipt, if
any, evidencing payment thereof or other documentation evidencing such payment.
               (b) Other Taxes. In addition, the Borrower agrees to pay any and
all present or future stamp or documentary, excise or property taxes or similar
charges or levies (including mortgage recording taxes) which arise from any
payment made by it under this Agreement or any other Senior Finance Document or
from the execution, delivery, registration or enforcement of, or otherwise with
respect to, this Agreement or any other Senior Finance Document (hereinafter
referred to as “Other Taxes”).
               (c) Additional Taxes. The Borrower agrees to indemnify each
Lender and each Agent for the full amount of Taxes and Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section 3.01), as applicable, whether
or not correctly or legally asserted, paid by such Lender or such Agent (as the
case may be) and any liability (including penalties, interest and expenses)
arising therefrom or with respect thereto; provided, however, that if the
Borrower reasonably believes that such Taxes or Other Taxes were not correctly
or legally asserted, the Administrative Agent or the Lender, as the case may be,
will use reasonable efforts to cooperate with the Borrower to obtain a refund of
such Taxes or other Taxes so long as such efforts would not, in the sole
discretion of the Administrative Agent or the Lender, as the case may be, result
in any additional costs, expenses or risks or be otherwise disadvantageous to
it.
               (d) U.S. Tax Forms and Certificates. Each Lender organized under
the laws of a jurisdiction outside the United States (a “Non-U.S. Lender”), on
or prior to the date of its execution and delivery of this Agreement in the case
of each Lender listed on the signature pages hereof and on or prior to the date
on which it becomes a Lender in the case of each other Lender, and from time to
time thereafter as required by law, shall provide the Borrower and the
Administrative Agent with (i) Internal Revenue Service Form W-8 BEN, W-8 IMY or
W-8 ECI, as appropriate, or any successor form prescribed by the Internal
Revenue Service, certifying that such Lender is entitled to benefits under an
income tax treaty to which the United States is a party which reduces the rate
of withholding tax on payments of interest or certifying that the income
receivable pursuant to this Agreement is effectively connected with the conduct
of a trade or business in the United States, and (ii) any other form or
certificate required by any taxing authority (including any certificate required
by Sections 871(h) and 881(c) of the Internal Revenue Code), certifying that
such Lender is entitled to an exemption from or a reduced rate of tax on
payments pursuant to this Agreement or any of the other Senior Finance
Documents. Should a Lender, which is otherwise exempt from or subject to a
reduced rate of withholding tax, become subject to Taxes because of its failure
to deliver a form required to be delivered hereunder, the Borrower shall take
such steps as such Lender shall reasonably request to assist such Lender to
recover such Taxes.
               (e) Obligations in Respect of Non-U.S. Lenders. The Borrower
shall not be required to indemnify any Non-U.S. Lender or to pay any additional
amounts to any Non-U.S. Lender, in respect of Taxes (other than Other Taxes)
pursuant to subsection (a) above to the extent that the obligation to withhold
amounts with respect to Taxes (other than Other Taxes) existed on the date such
Non-U.S. Lender became a party to this Agreement (or, in the case of a
participant, on the date such participant acquired its participation interest)
or, with respect to payments to a new Applicable Lending Office, the date such
Non-U.S. Lender designated such new Applicable Lending Office with respect to a
Loan;

- 69 -



--------------------------------------------------------------------------------



 



provided, however, that this subsection (e) shall not apply (i) to any
participant or new Applicable Lending Office that becomes a participant or new
Applicable Lending Office as a result of an assignment, participation, transfer
or designation made at the request of the Borrower and (ii) to the extent the
indemnity payment or additional amounts any participant, or any Lender acting
through a new Applicable Lending Office, would be entitled to receive (without
regard to this subsection (e)) do not exceed the indemnity payment or additional
amounts that the Person making the assignment, participation or transfer to such
participant, or Lender (or participant) making the designation of such new
Applicable Lending Office, would have been entitled to receive in the absence of
such assignment, participation, transfer or designation.
               (f) Mitigation. If any Credit Party is required to pay additional
amounts to or for the account of any Lender pursuant to this Section 3.01, then
such Lender will agree to use reasonable efforts to change the jurisdiction of
its Applicable Lending Office or to file or deliver to the Borrower any
certificate or document so as to eliminate or reduce any such additional payment
which may thereafter accrue if such change, filing or delivery, in the judgment
of such Lender, is not otherwise disadvantageous to such Lender.
               (g) Tax Receipts. Within thirty days after the date of any
payment of Taxes, the Borrower shall furnish to the Administrative Agent the
original or a certified copy of a receipt evidencing such payment (to the extent
the Borrower receives a receipt for such payment).
               (h) Refunds or Credits. If any Lender or Agent (i) receives a
refund from a taxation authority in respect of any tax for which it has been
indemnified by a Credit Party or with respect to which a Credit Party has paid
additional amounts pursuant to this Section 3.01 or (ii) claims any credit or
other tax benefit (such credit to include any increase in any foreign tax
credit) with respect to any tax for which it has been indemnified by a Credit
Party or with respect to which a Credit Party has paid additional amounts
pursuant to this Section 3.01, which refund, credit or other tax benefit in the
sole judgment of such Lender or Agent is directly attributable to any such
indemnified tax or additional amounts, such Lender or Agent shall (within
30 days from the date of such receipt) pay over to such Credit Party the amount
of such refund, credit or other tax benefit (but only to the extent of indemnity
payments made, or additional amounts paid, by such Credit Party with respect to
the tax giving rise to such refund or credit), net of all out-of-pocket expenses
(including any taxes on a refund or on interest received or credited) which such
Lender or Agent certifies that it has reasonably determined to have been
incurred in connection with obtaining such refund, credit or other tax benefit;
provided, however, that (i) each Credit Party shall repay, upon the request of
such Lender or Agent, the amount paid over to such Credit Party (plus penalties,
interest or other charges) to such Lender or Agent in the event such Lender or
Agent is required to repay such refund or credit to such tax authority,
(ii) such Lender or Agent, as the case may be, shall have no obligation to
cooperate with respect to any contest (or continue to cooperate with respect to
any contest), or to seek or claim any refund, credit or other tax benefit if
such Lender or Agent determines that its interest would be adversely affected by
so cooperating (or continuing to cooperate) or by seeking or claiming any such
refund, credit or other tax benefit and (iii) no Credit Party shall have any
right to examine the tax returns or other records of any Lender or Agent or to
obtain any information with respect thereto by reason of the provisions of this
Section 3.01 or any judgment or determination made by any Lender or Agent
pursuant to this Section 3.01.
               Section 3.02 Change in Law, Etc. If, on or after the date of this
Agreement, the adoption of any applicable Law, or any change in any applicable
Law, or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Applicable Lending Office) with any request or directive (whether or not having
the force of Law) of any such authority, central bank or comparable agency shall
make it unlawful or impossible for any Lender (or its Applicable

- 70 -



--------------------------------------------------------------------------------



 



Lending Office) to make, maintain or fund any of its Eurodollar Loans and, in
each such case, the affected Lender shall so notify the Administrative Agent,
the Administrative Agent shall forthwith give notice thereof to the other
Lenders and the Borrower, whereupon, until each affected Lender notifies the
Borrower and the Administrative Agent that the circumstances giving rise to such
suspension no longer exist, (i) the obligation of each affected Lender to make
Eurodollar Loans, or to convert outstanding Loans into Eurodollar Loans, shall
be suspended. Before giving any notice to the Administrative Agent pursuant to
this Section 3.02, such Lender shall designate a different Applicable Lending
Office if such designation will avoid the need for giving such notice and will
not, in the judgment of such Lender, be otherwise disadvantageous to such
Lender. If such notice is given, each Eurodollar Loan of such Lender then
outstanding shall be converted to a Base Rate Loan either (i) on the last day of
the then current Interest Period applicable to such Eurodollar Loan, if such
Lender may lawfully continue to maintain and fund such Loan to such day or
(ii) immediately, if such Lender shall determine that it may not lawfully
continue to maintain and fund such Loan to such day.
          Section 3.03 Basis for Determining Interest Rate Inadequate or Unfair.
If on or prior to the first day of any Interest Period for any Eurodollar Loan:
          (i) the Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the applicable
Eurodollar Rate for such Interest Period; or
          (ii) Lenders having 50% or more of the aggregate amount of the
Commitments of the relevant Class advise the Administrative Agent that the
London Interbank Offered Rate as determined by the Administrative Agent will not
adequately and fairly reflect the cost to such Lenders of funding their
Eurodollar Loans for such Interest Period;
the Administrative Agent shall forthwith give notice thereof to the Borrower and
the relevant Lenders, whereupon, until the Administrative Agent notifies the
Borrower that the circumstances giving rise to such suspension no longer exist,
(i) the obligations of the Lenders to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended and
(ii) each outstanding Eurodollar Loan shall be converted into a Base Rate Loan
on the last day of the then current Interest Period applicable thereto. Unless
the Borrower notifies the Administrative Agent at least two Business Days before
the date of any Eurodollar Borrowing for which a Notice of Borrowing has
previously been given that it elects not to borrow on such date, such Borrowing
shall instead be made as a Base Rate Borrowing in the same aggregate amount as
the requested Borrowing and shall bear interest for each day from and including
the first day to but excluding the last day of the Interest Period applicable
thereto at the rate applicable to Revolving Base Rate Loans for such day.
          Section 3.04 Increased Costs and Reduced Return.
          (a) If on or after the date hereof, the adoption of or any change in
any applicable Law or in the interpretation or application thereof applicable to
any Lender (or its Applicable Lending Office), or compliance by any Lender (or
its Applicable Lending Office) with any request or directive (whether or not
having the force of Law) from any central bank or other Governmental Authority,
in each case made subsequent to the Effective Date (or, if later, the date on
which such Lender becomes a Lender):
          (i) shall subject such Lender (or its Applicable Lending Office) to
any tax of any kind whatsoever with respect to any Letter of Credit, any
Eurodollar Loans made by it or any of its Notes or its obligation to make
Eurodollar Loans or to participate in Letters of Credit, or

- 71 -



--------------------------------------------------------------------------------



 



change the basis of taxation of payments to such Lender (or its Applicable
Lending Office) in respect thereof (except for (A) Taxes and Other Taxes covered
by Section 3.01 (including Taxes imposed solely by reason of any failure of such
Lender to comply with its obligations under Section 3.01(d)) and (B) Excluded
Taxes);
          (ii) shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender (or its Applicable Lending Office) which is not otherwise included
in the determination of the Eurodollar Rate hereunder; or
          (iii) shall impose on such Lender (or its Applicable Lending Office)
any other condition (excluding any tax of any kind whatsoever);
and the result of any of the foregoing is to increase the cost to such Lender
(or its Applicable Lending Office) of making, converting into, continuing or
maintaining any Eurodollar Loans or issuing or participating in Letters of
Credit or to reduce any amount receivable hereunder in respect thereof, then, in
any such case, upon notice to the Borrower from such Lender, through the
Administrative Agent, in accordance herewith, the Borrower shall be obligated to
pay such Lender, within 10 Business Days of its demand, any additional amounts
necessary to compensate such Lender on an after-tax basis (after taking into
account applicable deductions and credits in respect of the amount indemnified)
for such increased cost or reduced amount receivable.
          (b) If any Lender shall have determined that the adoption or the
becoming effective of, or any change in, or any change by any Governmental
Authority, central bank or comparable agency charged with the interpretation or
administration thereof in the interpretation or administration of, any
applicable Law regarding capital adequacy, or compliance by such Lender, or its
parent corporation, with any request or directive regarding capital adequacy
(whether or not having the force of Law) of any such Governmental Authority,
central bank or comparable agency, has or would have the effect of reducing the
rate of return on such Lender’s (or parent corporation’s) capital or assets as a
consequence of its commitments or obligations hereunder to a level below that
which such Lender, or its parent corporation, could have achieved but for such
adoption, effectiveness, change or compliance (taking into consideration such
Lender’s (or parent corporation’s) policies with respect to capital adequacy),
then, upon notice from such Lender to the Borrower, the Borrower shall be
obligated to pay to such Lender such additional amount or amounts as will
compensate such Lender on an after-tax basis (after taking into account
applicable deductions and credits in respect of the amount indemnified) for such
reduction; provided, that the Borrower shall not required to compensate any
Lender pursuant to subsection (a) above or this subsection (b) for any
additional costs or reductions suffered more than 180 days prior to the date
such Lender notifies the Borrower of the circumstances giving rise to such
additional costs or reductions and of such Lender’s intentions to claim
compensation therefor, and provided, further, that, if the Change in Law or in
the interpretation or administration thereof giving rise to such additional
costs or reductions is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof. Each
determination by any such Lender of amounts owing under this Section 3.04 shall,
absent manifest error, be conclusive and binding on the parties hereto.
          (c) A certificate in reasonable detail of each Lender setting forth
such amount or amounts as shall be necessary to compensate such Lender or its
holding company as specified in subsection (a) or (b) above, as the case may be,
shall be delivered to the Borrower and shall be conclusive absent manifest
error. The Borrower shall pay each Lender or the Issuing Lender the amount shown
as due on any such certificate delivered by it within 10 Business Days after
receipt of the same.

- 72 -



--------------------------------------------------------------------------------



 



          (d) Promptly after any Lender becomes aware of any circumstance that
will, in its reasonable judgment, result in a request for increased compensation
pursuant to this Section 3.04, such Lender shall notify the Borrower thereof.
Failure on the part of any Lender so to notify the Borrower or to demand
compensation for any increased costs or reduction in amounts received or
receivable or reduction in return on capital with respect to any period shall
not constitute a waiver of such Lender’s right to demand compensation with
respect to such period or any other period, except as expressly otherwise
provided above. The protection of this Section 3.04 shall be available to each
Lender regardless of any possible contention of the invalidity or
inapplicability of the law, rule, regulation, guideline or other change or
condition which shall have occurred or been imposed.
          Section 3.05 Funding Losses. The Borrower shall indemnify each Lender
against any loss or expense (but excluding in any event loss of anticipated
profit) which such Lender may sustain or incur as a consequence of (i) any
failure by the Borrower to fulfill on the date of any Borrowing hereunder the
applicable conditions set forth in Article IV, (ii) any failure by the Borrower
to borrow or to refinance, convert or continue any Loan hereunder after
irrevocable notice of such Borrowing, refinancing, conversion or continuation
has been given pursuant to Section 2.02 or 2.07, (iii) any payment, prepayment
or conversion of a Eurodollar Loan, whether voluntary or involuntary, pursuant
to any other provision of this Agreement or otherwise made on a date other than
the last day of the Interest Period applicable thereto, or (iv) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period
applicable thereto as a result of a request by the Borrower pursuant to
Section 2.10(d), including, in each such case, any loss or reasonable expense
sustained or incurred or to be sustained or incurred in liquidating or employing
deposits from third parties acquired to effect or maintain such Loan or any part
thereof as a Eurodollar Loan. Such loss or reasonable expense (other than loss
of anticipated profits) shall include an amount equal to the excess, if any, as
reasonably determined by such Lender, of (i) its cost of obtaining the funds for
the Loan being paid, prepaid, converted, not borrowed or assigned (based on the
applicable London Interbank Offered Rate), for the period from the date of such
payment, prepayment, conversion, failure to borrow, convert or continue to the
last day of the Interest Period for such Loan (or, in the case of a failure to
borrow, the Interest Period for such Loan which would have commenced on the date
of such failure to borrow, convert or continue) or assignment over (ii) the
amount of interest (as reasonably determined by such Lender) that would be
realized by such Lender in reemploying the funds so paid, prepaid, converted,
not borrowed, converted or continued for such period or Interest Period or
assignment, as the case may be. A certificate of any Lender setting forth any
amount or amounts which such Lender is entitled to receive pursuant to this
Section 3.05 shall be delivered to the Borrower and shall be conclusive absent
manifest error.
          Section 3.06 Base Rate Loans Substituted for Affected Eurodollar
Loans. If (i) the obligation of any Lender to make, or to continue or convert
outstanding Loans as or to, Eurodollar Loans has been suspended pursuant to
Section 3.02 or (ii) any Lender has demanded compensation under Section 3.01 or
3.04 with respect to its Eurodollar Loans, and in any such case the Borrower
shall, by at least five Business Days’ prior notice to such Lender through the
Administrative Agent, have elected that the provisions of this Section 3.06
shall apply to such Lender, then, unless and until such Lender notifies the
Borrower that the circumstances giving rise to such suspension or demand for
compensation no longer exist, all Loans which would otherwise be made by such
Lender as (or continued as or converted to) Eurodollar Loans shall instead be
Base Rate Loans (on which interest and principal shall be payable
contemporaneously with the related Eurodollar Loans of the other Lenders). If
such Lender notifies the Borrower that the circumstances giving rise to such
suspension or demand for compensation no longer exist, the principal amount of
each such Base Rate Loan shall be converted into a Eurodollar Loan on the first
day of the next succeeding Interest Period applicable to the related Eurodollar
Loans of the other Lenders.

- 73 -



--------------------------------------------------------------------------------



 



ARTICLE IV
CONDITIONS
          Section 4.01 Conditions to Closing. The obligation of each lender
under the Existing Credit Agreement to make an Existing Term B Loan, a Revolving
Loan or issue a Letter of Credit on the Closing Date was subject to the
satisfaction of the following conditions (and each reference in this
Section 4.01 to “this Agreement” shall mean the Existing Credit Agreement):
          (a) Executed Senior Finance Documents. Receipt by the Administrative
Agent of duly executed copies of: (i) this Agreement; (ii) the notes; (iii) the
Guaranty; (iv) the Collateral Documents and (v) all other Senior Finance
Documents, each in form and substance satisfactory to the Lead Arrangers and the
Required Lenders in their sole discretion.
          (b) Legal Matters. All legal matters incident to this Agreement and
the borrowings hereunder shall be reasonably satisfactory to the Lead Arrangers
and to Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Lead
Arrangers.
          (c) Organizational Documents. After giving effect to the transactions
contemplated by the Transaction Documents, the ownership, capital, corporate,
organizational and legal structure of each Credit Party shall be reasonably
satisfactory to the Lead Arrangers, and the Administrative Agent shall have
received: (i) a copy of the certificate or articles of incorporation or other
organizational documents, as applicable, including all amendments thereto, of
each Credit Party, certified as of a recent date by the Secretary of State or
other applicable authority of its respective jurisdiction of organization;
(ii) a certificate as to the good standing of each Credit Party, as of a recent
date, from the Secretary of State or other applicable authority of its
respective jurisdiction of organization and, to the extent reasonably available,
from each other state in which such Credit Party is qualified or is required to
be qualified to do business, together in each case, to the extent generally
available, with a certificate or other evidence of good standing as to payment
of any applicable franchise or similar taxes from the appropriate taxing
authority of each such jurisdiction; (iii) a certificate of the Secretary or
Assistant Secretary of each Credit Party dated the Closing Date substantially in
the form of Exhibit L hereto; (iv) a certificate of another officer as to the
incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (iii) above; and (v) such other
corporate or other constitutive or organizational documents as the Lead
Arrangers or Fried, Frank, Harris, Shriver & Jacobson LLP, counsel for the Lead
Arrangers, may reasonably request.
          (d) Officer’s Certificates. The Administrative Agent shall have
received (i) a certificate, dated the Closing Date and signed by a Responsible
Officer of each of Holdings, Intermediate Holdings and the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.02 and (ii) a certificate, dated the Closing Date and signed by a
Responsible Officer of each other Credit Party, confirming compliance with the
condition precedent set forth in paragraph (b) of Section 4.02.
          (e) Opinions of Counsel. On the Closing Date, the Administrative Agent
shall have received:
          (i) a written opinion of Kirkland & Ellis LLP, special counsel to the
Credit Parties, addressed to the Agents and each Lender, dated the Closing Date,
substantially in the form of Exhibit D-1 hereto;
          (ii) from Kirkland & Ellis LLP, special counsel to the Credit Parties,
or special local counsel to the Borrower and the other Credit Parties (which
counsel shall be

- 74 -



--------------------------------------------------------------------------------



 



reasonably satisfactory to the Lead Arrangers) for each State in which any
Credit Party is located (within the meaning of Section 9-301 of the Uniform
Commercial Code as in effect in the State of New York), an opinion addressed to
the Agents and each Lender, dated the Closing Date, substantially in the form of
Exhibit D-2 hereto and covering such additional matters incident to the
transactions contemplated hereby as the Lead Arrangers or the Required Lenders
may reasonably request;
          (iii) from special local counsel to the Borrower and the other Credit
Parties (which counsel shall be reasonably satisfactory to the Lead Arrangers)
for each jurisdiction in which a Mortgaged Property is located, an opinion
addressed to the Agents and each Lender, dated the Closing Date, substantially
in the form of Exhibit D-3 hereto, with respect to the enforceability of the
form of Mortgage and sufficiency of the form of UCC-1 financing statements or
similar notices to be recorded or filed in such jurisdiction, if applicable, and
such other matters as the Lead Arrangers or the Required Lenders may reasonably
request;
          (iv) from special counsel to the Target in respect of the Acquisition,
copies of each opinion delivered by them in connection with the Acquisition,
accompanied in each case by a letter from such counsel stating that the Agents
and the Lenders are entitled to rely on such opinions as if they were addressed
to the Agents and the Lenders; and
          (v) from Kirkland & Ellis LLP, special counsel to the Borrower, copies
of the opinions delivered by them under the purchase agreement for the
Subordinated Debentures, accompanied in each case by a letter from such special
counsel stating that the Agents and the Lenders are entitled to rely on such
opinions as if they were addressed to the Agents and the Lenders.
          (f) Capitalization. On or prior to the Closing Date, (i) AcquisitionCo
shall have received gross cash proceeds of not less than $95,000,000 (less the
amount of Rollover Stock (as defined in the Acquisition Agreement)) in
connection with the purchase by the Investor Group of common and preferred
equity of AcquisitionCo (the “Investor Equity Issuance”), (ii) Intermediate
Holdings shall have received gross cash proceeds of not less than $60,000,000 in
connection with the Investor Preferred Equity Issuance (less the amount of
Rollover Stock as defined in the Acquisition Agreement), (iii) without the
express written consent of the Lead Arrangers, no common or preferred stock of
Holdings, Intermediate Holdings or the Borrower shall be subject to any
redemption, put, call, repurchase or similar provisions prior to the Maturity
Date with respect to any Loan (except in connection with the Management Put
Rights and preemptive rights), (iv) the proceeds of the Investor Equity Issuance
and the Investor Preferred Equity Issuance, when aggregated with the
Subordinated Debentures and the Term B Loan incurred by the Borrower on the
Closing Date, shall be used, and shall be sufficient, to pay the purchase price
required to be paid on the Closing Date to consummate the Acquisition and to pay
all fees and expenses owing in connection therewith on the Closing Date, and
(v) the Administrative Agent shall have received true and correct copies,
certified as such by an appropriate officer of Holdings, of all subscription
agreements, registration rights agreements, shareholder agreements and other
documents and instruments delivered in connection therewith (collectively, the
“Capitalization Documents”), each of which shall be in full force and effect and
shall be in form and substance reasonably satisfactory to the Lead Arrangers.
          (g) Issuance of Subordinated Debentures. On or prior to the Closing
Date, the Borrower shall have (A) entered into the Subordinated Debentures
Documents on terms that are reasonably satisfactory to the Lead Arrangers,
(B) executed and delivered the Subordinated Debentures, (C) delivered to the
Administrative Agent true and correct copies, certified as such by an
appropriate officer of the Borrower, of the Subordinated Debentures Indenture,
each of the Subordinated Debentures

- 75 -



--------------------------------------------------------------------------------



 



as originally executed and delivered and each of the other Subordinated
Debentures Documents (on terms that are reasonably satisfactory to the Lead
Arrangers), each of which shall be in full force and effect, and (D) utilized
the full amount of such cash proceeds to make payments owing in connection with
the Transaction prior to or concurrently with the utilization of any proceeds of
the Loans for such purpose.
          (h) Consummation of the Acquisition. On or prior to the Closing Date,
there shall have been delivered to the Administrative Agent true and correct
copies of all Acquisition Documents, certified as such by an appropriate officer
of the Borrower, and all terms and conditions of the Acquisition Documents shall
be in form and substance reasonably satisfactory to the Lead Arrangers. The
Acquisition, including all of the terms and conditions thereof and including,
without limitation, the Merger, shall have been duly approved by the board of
directors and (if required by applicable law) the shareholders of each of the
Borrower (prior to the consummation of the Merger), the Target and each other
Group Company party thereto, and all Acquisition Documents shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect. The representations and warranties set forth in the Acquisition
Documents shall be true and correct in all material respects as if made on and
as of the Closing Date (except to the extent such representations and warranties
expressly refer to a prior date, in which case such representations and
warranties shall have been true and correct as of such prior date), and each of
the parties to the Acquisition Documents shall have complied in all material
respects with all covenants set forth in the Acquisition Documents to be
complied with by it on or prior to the Closing Date (without giving effect to
any modification, amendment, supplement or waiver of any of the material terms
thereof unless consented to by the Lead Arrangers, which consent shall not be
unreasonably withheld or delayed). Each of the material conditions precedent to
the Group Companies’ obligations to consummate the Acquisition as set forth in
the Acquisition Documents shall have been satisfied to the reasonable
satisfaction of the Lead Arrangers or waived with the consent of the Lead
Arrangers, and, on or prior to the Closing Date and prior to the borrowing of
the initial Loans, the Acquisition shall have been consummated for aggregate
consideration not in excess of $510,000,000 (excluding purchase price
adjustments) (excluding related transaction fees and expenses not exceeding
$20,000,000) in accordance with all applicable laws and the Acquisition
Documents (without giving effect to any material amendment or modification
thereof or material waiver with respect thereto including, but not limited to,
any material modification, amendment, supplement or waiver relating to any
disclosure schedule or exhibit, unless such modification, amendment, supplement
or waiver could not reasonably be expected to be materially adverse in any
respect to the Lenders or unless consented to by the Lead Arrangers). On the
Closing Date, the certificate of merger with respect to the Merger shall have
been filed with the appropriate Governmental Authority having primary
jurisdiction over affairs of corporations in Delaware.
          (i) Refinancing of Certain Existing Debt; Other Debt. On the Closing
Date, the commitments under all Refinanced Agreements shall have been
terminated, all loans outstanding thereunder shall have been repaid in full
(other than contingent indemnification obligations not due and payable),
together with accrued interest thereon (including, without limitation, any
prepayment premium), all letters of credit issued thereunder shall have been
terminated or backstopped through the issuance of Letters of Credit hereunder or
shall have become Letters of Credit hereunder and all other amounts owing
pursuant to each Refinanced Agreement shall have been repaid in full, and the
Administrative Agent shall have received evidence in form, scope and substance
reasonably satisfactory to the Lead Arrangers that the matters set forth in this
subsection (i) have been satisfied at such time. In addition, on the Closing
Date, the creditors under each Refinanced Agreement shall have terminated and
released all applicable Liens on the capital stock of and assets owned by the
Borrower and its Subsidiaries (including, without limitation, all capital stock
and assets of Holdings and its Subsidiaries), and the Lead Arrangers shall have
received all such releases as may have been requested by the Lead Arrangers,
which releases shall be in form and substance satisfactory to the Lead
Arrangers. After the consummation of the transactions contemplated by the
Acquisition Agreement on the Closing Date, the Group Companies shall have no

- 76 -



--------------------------------------------------------------------------------



 



material liabilities (actual or contingent) required to be disclosed in its
financial statements or Preferred Stock, except (i) as disclosed in the most
recent interim balance sheet included in the financial statements delivered
pursuant to subsection (q) below or the footnotes thereto, (ii) for current
obligations and contractual obligations incurred in the ordinary course of
business, (iii) Debt under the Senior Finance Documents and the Subordinated
Debentures, (iv) the Junior Debentures and the preferred stock issued in
connection with the Investor Preferred Equity Issuance and (v) contingent
indemnification obligations not due and payable.
          (j) Perfection of Personal Property Security Interests and Pledges;
Search Reports. On or prior to the Closing Date, the Collateral Agent shall have
received or have completed or arrangements satisfactory to the Collateral Agent
shall have been provided for:
          (i) a Perfection Certificate from each Credit Party;
          (ii) appropriate financing statements (Form UCC-1 or such other
financing statements or similar notices as shall be required by local law)
authenticated and authorized for filing under the Uniform Commercial Code or
other applicable local law of each jurisdiction in which the filing of a
financing statement or giving of notice may be required, or reasonably requested
by the Collateral Agent, to perfect the security interests created by the
Collateral Documents;
          (iii) copies of reports from CT Corporation or another independent
search service reasonably satisfactory to the Collateral Agent listing all
effective financing statements, notices of tax, PBGC or judgment liens or
similar notices that name the Borrower or any other Credit Party, as such (under
its present name and any previous name and, if requested by the Collateral
Agent, under any trade names), as debtor or seller that are filed in the
jurisdictions referred to in clause (ii) above or in any other jurisdiction
having files which must be searched in order to determine fully the existence of
Uniform Commercial Code security interests, notices of the filing of federal tax
Liens (filed pursuant to Section 6323 of the Code), Liens of the PBGC (filed
pursuant to Section 4068 of ERISA) or judgment Liens on any Collateral, together
with copies of such financing statements, notices of tax, PBGC or judgment Liens
or similar notices (none of which shall cover the Collateral except to the
extent evidencing Permitted Liens or for which the Collateral Agent shall have
received termination statements (Form UCC-3 or such other termination statements
as shall be required by local law) authenticated and authorized for filing);
          (iv) searches of ownership of intellectual property in the appropriate
governmental offices and such patent, trademark and/or copyright filings as may
be requested by the Collateral Agent to the extent necessary or reasonably
advisable to perfect the Collateral Agent’s security interest in intellectual
property Collateral;
          (v) all of the Pledged Collateral, which Pledged Collateral shall be
in suitable form for transfer by delivery, or shall be accompanied by duly
executed instruments of transfer or assignment in blank, with signatures
appropriately guaranteed, accompanied in each case by any required transfer tax
stamps, all in form and substance reasonably satisfactory to the Collateral
Agent; and
          (vi) evidence of the completion of all other filings and recordings of
or with respect to the Collateral Documents and of all other actions as may be
necessary or, in the opinion of the Collateral Agent, desirable to perfect the
security interests intended to be created by the Collateral Documents.

- 77 -



--------------------------------------------------------------------------------



 



          (k) Real Property Collateral. The Collateral Agent shall have received
(in form and substance satisfactory to the Lead Arrangers):
          (i) fully executed and notarized mortgages, deeds of trust or deeds to
secure debt (each a “Mortgage” and, collectively, the “Mortgages”) encumbering
the fee interest of the Credit Parties in each real property asset owned by a
Credit Party set forth on Schedule 4.01(k)(i) (each an “Owned Mortgaged
Property” and collectively, the “Owned Mortgaged Properties”) and the leasehold
interest of the Credit Parties in each real property asset leased by a Credit
Party set forth on Schedule 4.01(k)(i) (each a “Leased Mortgaged Property” and,
collectively, the “Leased Mortgaged Properties” and, together with the Owned
Mortgaged Property, each a “Mortgaged Property” and, collectively, the
“Mortgaged Properties”), together with such UCC-1 financing statements or
similar notices as the Collateral Agent shall reasonably deem appropriate with
respect to each such Mortgaged Property;
          (ii) the Borrower shall have obtained a fully executed Landlord
Consent and Estoppel with respect to each Leased Mortgaged Property, together
with evidence that such Leased Mortgaged Property is a Recorded Leasehold
Interest;
          (iii) ALTA or other appropriate form mortgagee title insurance
policies (the “Mortgage Policies”) issued by Chicago Title Insurance Company
(the “Title Insurance Company”), in an amount reasonably satisfactory to the
Lead Arrangers with respect to each Mortgaged Property, which amount shall not
exceed the fair market value for each such Mortgaged Property, assuring the Lead
Arrangers that the applicable Mortgages create valid and enforceable first
priority mortgage liens on the respective Mortgaged Property, free and clear of
all defects and encumbrances except Permitted Encumbrances, which Mortgage
Policies shall contain such endorsements as shall be reasonably satisfactory to
the Lead Arrangers and for any other matters that the Lead Arrangers may
request, and providing affirmative insurance and such reinsurance as the Lead
Arrangers may request, all of the foregoing in form and substance reasonably
satisfactory to the Lead Arrangers;
          (iv) if requested by the Lead Arrangers, copies of all recorded
documents listed as exceptions to title or otherwise referred to in the Mortgage
Policies; and
          (v) such evidence satisfactory to the Lead Arrangers as the Lead
Arrangers reasonably may request to the effect that each of the Mortgaged
Properties, and the uses of the Mortgaged Properties, are in compliance in all
material respects with all applicable Laws.
          (l) Evidence of Insurance. Receipt by the Collateral Agent of copies
of insurance policies or certificates of insurance of the Credit Parties and
their Subsidiaries evidencing liability and casualty insurance meeting the
requirements set forth in the Senior Finance Documents, including, but not
limited to, naming the Collateral Agent as additional insured and loss payee on
behalf of the Lenders.
          (m) Consents and Approvals. On the Closing Date, all governmental
(domestic or foreign), regulatory and third party approvals (including, without
limitation, with respect to real property leases and license agreements relating
to intellectual property) required and material in connection with the
transactions contemplated by the Acquisition Agreement and the other Transaction
Documents and otherwise referred to herein or therein shall have been obtained
and remain in full force and effect, and all applicable waiting periods
(including any applicable waiting period under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976) and appeal periods shall have expired, in each case
without any action being taken or threatened by any competent authority which
has or could have a reasonable likelihood of restraining, preventing or imposing
materially burdensome conditions on such transactions or impose, in

- 78 -



--------------------------------------------------------------------------------



 



the sole judgment of the Lead Arrangers, materially burdensome conditions or
qualifications upon the consummation of such transactions.
          (n) Litigation; Judgments. On the Closing Date, there shall be no
actions, suits, proceedings, counterclaims or investigations pending or overtly
threatened (i) challenging the consummation of any portion of the Transaction or
which in the judgment of the Lead Arrangers or the Required Lenders could
restrain, prevent or impose burdensome conditions on the Transaction, in the
aggregate, or any other transaction contemplated hereunder, (ii) seeking to
prohibit the ownership or operation by Holdings, the Borrower, or any of their
respective Subsidiaries of all or any material portion of any of their
respective businesses or assets or (iii) seeking to obtain, or which could
result or has resulted in the entry of, any judgment, order or injunction that
(A) would restrain, prohibit or impose adverse or burdensome conditions on the
ability of the Lenders to make the Loans, (B) in the judgment of the Lead
Arrangers and the Required Lenders could reasonably be expected to result in a
Material Adverse Effect with respect to Holdings, the Borrower and their
Subsidiaries taken as a whole (after giving effect to the Transaction) or (C)
could purport to affect the legality, validity or enforceability of any Senior
Finance Document or could have a material adverse effect on the ability of any
Credit Party to fully and timely perform their payment and security obligations
under the Senior Finance Documents or the rights and remedies of the Lenders.
Additionally, there shall not exist any judgment, order, injunction or other
restraint issued or filed or a hearing seeking injunctive relief or other
restraint pending or notified prohibiting or imposing materially adverse
conditions upon the consummation of the transactions contemplated by the
Transaction Documents and otherwise referred to herein or therein.
          (o) Solvency Certificate. On or prior to the Closing Date, the
Borrower shall have delivered or caused to be delivered to the Administrative
Agent a solvency certificate from the chief financial or chief accounting
officer of the Borrower, substantially in the form of Exhibit K hereto and
otherwise in form and substance reasonably satisfactory to the Lead Arrangers,
setting forth the conclusions that, after giving effect to the Acquisition and
the consummation of all financings contemplated herein, Holdings and its
Subsidiaries (on a consolidated basis) and the Borrower and its Subsidiaries (on
a consolidated basis) are solvent.
          (p) Environmental Reports. On or prior to the Closing Date, if
requested by the Lead Arrangers in their reasonable discretion, the Borrower
shall have delivered or caused to be delivered to the Administrative Agent the
environmental assessment reports with respect to the Tempe, AZ and
Goodlettsville, TN facilities) in scope, form and substance and prepared by
Gaiatech, Incorporated or another environmental consultant, in each case
satisfactory to the Lead Arrangers, together with reliance letters with respect
thereto as reasonably requested by the Lead Arrangers.
          (q) Financial Information. The Administrative Agent and the Lead
Arrangers shall each be reasonably satisfied that the financial statements
referred to in Section 5.05, including the pro-forma balance sheet referenced to
in Section 5.05(b), are not materially inconsistent with the information,
projections, sources and uses of funds or financial model delivered to the Lead
Arrangers prior to the Closing Date.
          (r) Material Adverse Effect. There shall not have occurred or become
known any condition, fact, event or development that has resulted or could
reasonably be expected to result in a material adverse change in the business,
assets, operations, condition (financial or otherwise), liabilities (contingent
or otherwise) or prospects of Holdings and its Subsidiaries (including the
Borrower and its Subsidiaries), taken as a whole (both before and after giving
effect to the Transaction) since December 31, 2003.

- 79 -



--------------------------------------------------------------------------------



 



          (s) Management Employment Agreements and Arrangements. On or prior to
the Closing Date, there shall have been delivered to the Administrative Agent
copies of management employment agreements or arrangements, including management
equity incentive agreements, and all terms and conditions of such management
employment agreements or arrangements shall be, as of the Closing Date, in form
and substance reasonably satisfactory to the Lead Arrangers.
          (t) Minimum EBITDA; Maximum Pro-Forma Leverage Ratio. The Lead
Arrangers shall have received reasonably satisfactory evidence (including
satisfactory supporting schedules and other data) that: (i) pro-forma EBITDA of
Holdings and its subsidiaries after giving effect to the Transactions for the
trailing four quarters ended December 31, 2003, calculated in a manner
reasonably acceptable to the Lead Arrangers was not less than $60.0 million and
(ii) the ratio of pro forma consolidated debt (not including undrawn letters of
credit) to pro forma EBITDA of Holdings, Borrower and its subsidiaries after
giving effect to the Transaction for the trailing four quarters ended
December 31, 2003, calculated in a manner reasonably acceptable to the Lead
Arrangers, was not greater than 6.22x (based on an average outstanding revolver
balance necessary to meet average working capital needs over a 12 month period).
At the Closing Date, the maximum aggregate outstandings under all Letters of
Credit shall not exceed $4,648,431.
          (u) OFAC/Anti-Terrorism Compliance Certificate. The Administrative
Agent shall have received a certificate substantially in the form of Exhibit J
hereto, dated the Closing Date and signed by a Responsible Officer of Holdings,
certifying as to the matters set forth in Exhibit J.
          (v) Payment of Fees. All costs, fees and expenses due to the Lead
Arrangers, the Agents and the Lenders on or before the Closing Date shall have
been paid to the extent invoiced to the Borrower (together with reasonable
detail therefor).
          (w) Counsel Fees. The Lead Arrangers shall have received full payment
from the Borrower of the fees and expenses of Fried, Frank, Harris, Shriver &
Jacobson LLP described in Section 10.04 which are billed through the Closing
Date.
          All corporate and legal proceedings and instruments and agreements
relating to the transactions contemplated by this Agreement and the other
Transaction Documents or in any other document delivered in connection herewith
or therewith shall be reasonably satisfactory in form and substance to the Lead
Arrangers and their counsel, and the Lead Arrangers shall have received all
information and copies of all documents and papers, including records of
corporate proceedings, governmental approvals, good standing certificates and
bring-down facsimiles, if any, which the Lead Arrangers reasonably may have
requested in connection therewith, such documents and papers where appropriate
to be certified by proper corporate or Governmental Authorities. The documents
referred to in this Section 4.01 shall be delivered to the Administrative Agent
or Lead Arrangers, as applicable, no later than the Closing Date. The
certificates and opinions referred to in this Section 4.01 shall be dated the
Closing Date.
          The requirement that any document, agreement, certificate or other
writing be reasonably satisfactory to the Required Lenders shall be deemed to be
satisfied if (i) such document, agreement, certificate or other writing was
delivered to the Lenders not less than two Business Days prior to the Closing
Date, (ii) such document, agreement, certificate or other writing is
satisfactory to the Lead Arrangers and (iii) Lenders holding at least 50% of the
Commitments have not objected in writing to such document, agreement,
certificate or other writing to the Lead Arrangers prior to the Closing Date.

- 80 -



--------------------------------------------------------------------------------



 



          Section 4.02 Conditions to All Credit Extensions. The obligation of
any Lender to make a Loan on the occasion of any Borrowing and the obligation of
any Issuing Lender to issue (or renew or extend the term of) any Letter of
Credit is subject to the satisfaction of the following conditions:
          (a) Notice. The Borrower shall have delivered (i) in the case of any
Revolving Loan, to the Administrative Agent, an appropriate Notice of Borrowing,
duly executed and completed, by the time specified in, and otherwise as
permitted by, Section 2.02 and (ii) in the case of any Letter of Credit, to the
Issuing Lender, an appropriate Letter of Credit Request duly executed and
completed in accordance with the provisions of Section 2.05.
          (b) Representations and Warranties. The representations and warranties
made by the Credit Parties in any Senior Finance Document are true and correct
in all material respects at and as if made as of such date except to the extent
they expressly relate to an earlier date.
          (c) No Default. No Default or Event of Default shall exist or be
continuing either prior to or after giving effect thereto.
          (d) Availability. Immediately after giving effect to the making of a
Loan (and the application of the proceeds thereof) or to the issuance of a
Letter of Credit, as the case may be, (i) the sum of the Revolving Loans
outstanding plus the amount of all LC Obligations outstanding plus all Swingline
Loans outstanding shall not exceed the Revolving Committed Amount, (ii) the
amount of all LC Obligations outstanding shall not exceed the LC Committed
Amount and (iii) the sum of all Swingline Loans outstanding shall not exceed the
Swingline Committed Amount.
          (e) Term Borrowings. In the case of the initial Revolving Borrowing
after the Effective Date, the fact that prior to, or concurrently with, such
Revolving Borrowing, the Borrower has made an Additional Term B Borrowing in the
full amount of the Additional Term B Commitments.
          The delivery of each Notice of Borrowing, Swingline Loan Request and
each request for a Letter of Credit shall constitute a representation and
warranty by the Credit Parties of the correctness of the matters specified in
subsections (b), (c) and (d) above.
          Section 4.03 Effective Date. The effectiveness of the amendments set
forth herein and the obligation of each Incremental Term B Lender to make an
Additional Term B Loan on the Effective Date are subject to the satisfaction of:
          (a) The Administrative Agent shall have received copies of executed
signature pages to (i) this Agreement from (x) each Credit Party and (y) each
Incremental Term B Lender (ii) the Lender Consent by the Lenders holding 100% of
the Loans and Revolving Committed Amount under the Existing Credit Agreement and
(iii) the Acknowledgment and Agreement from each of the Guarantors.
          (b) The Borrower shall have paid all fees, costs, and expenses owing
to the Administrative Agent and its counsel invoiced to the Borrower on or
before the Effective Date and reimbursable by the Borrower under the terms of
the Amended and Restated Fee Letter and the Finance Documents. The
Administrative Agent shall have received, for its own account or for the account
of each Lender (as defined in the Existing Credit Agreement) all interest and
fees accrued under the Existing Credit Agreement through the Effective Date.
          (c) The Collateral Agent shall have received evidence that each Credit
Party shall have taken or caused to be taken any other action, executed and
delivered or caused to be executed and delivered any other agreement, document
and instrument (including, without limitation, UCC financing

- 81 -



--------------------------------------------------------------------------------



 



statements, date-down title policies with respect to Mortgaged Properties,
originals of securities, instruments and chattel paper and any agreements
governing deposit and/or securities accounts as provided therein) and made or
caused to be made any other filing and recording (other than as set forth
herein) reasonably required by the Collateral Agent.
          (d) Each of the Credit Parties shall have delivered to the
Administrative Agent an originally executed (i) Effective Date Certificate,
together with all attachments thereto, and certificate of the Secretary of such
Credit Party, together with the attachments thereto, to the extent as was
required under Section 4.01(c).
          (e) On or prior to the Effective Date, the Borrower shall have
delivered or caused to be delivered to the Administrative Agent a solvency
certificate from the chief financial or chief accounting officer of the
Borrower, substantially in the form of Exhibit K hereto and otherwise in form
and substance reasonably satisfactory to the Administrative Agent, setting forth
the conclusions that, after giving effect to the consummation of all
transactions contemplated by this Agreement, Holdings and its Subsidiaries (on a
consolidated basis) and the Borrower and its Subsidiaries (on a consolidated
basis) are solvent.
          (f) [Reserved]
          (g) On the Effective Date, the Administrative Agent shall have
received (i) a written opinion of Kirkland & Ellis, LLP, special counsel to the
Credit Parties, (ii) a written opinion of Baker, Donelson, Bearman, Caldwell &
Berkowitz, P.C., special Tennessee local counsel to the Credit Parties, (iii) a
written opinion of Porter Wright Morris & Arthur LLP, special Ohio local counsel
to the Credit Parties and (iv) a written opinion of Ellis & Baker, P.C., special
Arizona local counsel to the Credit Parties, each in form and substance
reasonably satisfactory to the Administrative Agent.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
          Each of Holdings, Intermediate Holdings and the Borrower represents
and warrants that:
          Section 5.01 Organization and Good Standing. Each of the Group
Companies is a corporation, partnership or limited liability company duly
organized or formed, validly existing and in good standing under the laws of the
jurisdiction of its formation, has all corporate, partnership or limited
liability company powers and all material governmental licenses, franchises,
permits, certificates, authorizations, qualifications, accreditations,
easements, rights of way and other rights, consents and approvals required to
own its property and carry on its business as now conducted and is duly
qualified as a foreign corporation, licensed and in good standing in each
jurisdiction where qualification or licensing is required by the nature of its
business or the character and location of its property, business or customers,
except to the extent the failure to so qualify or be licensed, as the case may
be, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
          Section 5.02 Power; Authorization; Enforceable Obligations. Each of
the Credit Parties has the corporate, partnership, limited liability company or
other necessary power and authority, and the legal right, to execute, deliver
and perform the Transaction Documents to which it is a party and, in the case of
the Borrower, to obtain extensions of credit hereunder, and has taken all
necessary corporate, partnership or limited liability action to authorize the
borrowings and other extensions of credit on the terms and conditions of this
Agreement and to authorize the execution, delivery and performance of the
Transaction Documents to which it is a party. No consent or authorization of,
filing with, notice to or other similar act by or in respect of, any
Governmental Authority or any other Person is required to be

- 82 -



--------------------------------------------------------------------------------



 



obtained or made by or on behalf of any Credit Party in connection with the
borrowings or other extensions of credit hereunder or with the execution,
delivery, performance, validity or enforceability of the Transaction Documents,
except for (i) consents, authorizations, notices and filings disclosed in
Schedule 5.02, all of which have been obtained or made, and (ii) filings to
perfect the Liens created by the Collateral Documents. This Agreement has been,
and each other Transaction Document to which Holdings or any of its Subsidiaries
is a party will be, duly executed and delivered on behalf of such Person. This
Agreement constitutes, and each other Transaction Document to which any Credit
Party or Holdings is a party when executed and delivered will constitute, a
legal, valid and binding obligation of each Credit Party thereto and, to the
knowledge of Holdings and the Borrower enforceable against each such Person in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and (ii) that rights of
acceleration and the availability of equitable remedies may be limited by
equitable principles of general applicability (regardless of whether enforcement
is sought by proceedings in equity or at law).
          Section 5.03 No Conflicts. Neither the execution and delivery by any
Credit Party of the Transaction Documents to which it is a party, nor the
consummation of the transactions contemplated therein, nor performance of and
compliance with the terms and provisions thereof by such Person, nor the
exercise of remedies by the Agents and the Lenders under the Senior Finance
Documents, will (i) violate or conflict with any provision of the articles or
certificate of incorporation, bylaws, partnership agreement, operating agreement
or other organizational or governing documents of such Person, (ii) violate,
contravene or conflict with any Law applicable to it or its properties,
(iii) violate, contravene or conflict with contractual provisions of, cause an
event of default under, or give rise to material increased, additional,
accelerated or guaranteed, rights of any Person under, any indenture, loan
agreement, mortgage, deed of trust or other instrument, material contract or
material lease to which it is a party or by which it may be bound or (iv) result
in or require the creation of any Lien (other than the Lien of the Collateral
Documents) upon or with respect to its properties, except in the case of clause
(iii) for such violations as could not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.
          Section 5.04 No Default. Except as disclosed on Schedule 5.04, none of
the Group Companies is in default in any respect under (i) any loan agreement,
indenture, mortgage, security agreement or other agreement relating to Debt or
any other contract, lease, agreement or obligation to which it is a party or by
which any of its properties is bound which default could reasonably be expected
to have a Material Adverse Effect, (ii) the Subordinated Debentures Indenture or
(iii) the Junior Debentures Indenture. No Default or Event of Default has
occurred or exists.
          Section 5.05 Financial Condition.
          (a) Audited Financial Statements. The consolidated balance sheets of
Holdings and its Consolidated Subsidiaries as of December 31, 2003, December 31,
2004 and December 31, 2005 and the related consolidated and consolidating
statements of income and cash flows for the respective fiscal years then ended,
reported on by PricewaterhouseCoopers LLP, copies of each of which have been
delivered to each of the Lenders, fairly present in all material respects, in
accordance with GAAP (except as disclosed therein), the consolidated financial
position of Holdings and its Consolidated Subsidiaries as of each such date and
their consolidated results of operations and cash flows for such fiscal year.
          (b) Pro-Forma Financial Statements. The consolidated balance sheet of
Holdings and its Consolidated Subsidiaries as of the end of the most recent
fiscal quarter prior to the Closing Date for which financial information is
available, prepared on a pro-forma basis in accordance with Regulation S-X
giving effect to the consummation of the Transactions, has heretofore been
furnished to each Lender

- 83 -



--------------------------------------------------------------------------------



 



as part of the Pre-Commitment Information. Such pro-forma balance sheet has been
prepared in good faith by the Borrower, based on the assumptions used to prepare
the pro-forma financial information contained in the Pre-Commitment Information
(which assumptions are believed by the Borrower on the date hereof and on the
Closing Date to be reasonable and fair in light of current conditions and facts
known to the Borrower), is based on the best information available to the
Borrower as of the date of delivery thereof, accurately reflects all material
adjustments required to be made to give effect to the Transactions and presents
fairly on a pro-forma basis the estimated consolidated financial position of
Holdings and its Consolidated Subsidiaries as of December 31, 2003, assuming
that the Transactions had actually occurred on that date. None of Holdings or
any of its Subsidiaries has any reason to believe that such pro-forma balance
sheet is misleading in any material respect in light of the circumstances
existing at the time of the preparation thereof.
          (c) Projections. The projections prepared as part of, and included in,
the Pre-Commitment Information (which include projected balance sheets, income
and cash flow statements on a quarterly basis for the period from the Closing
Date through December 31, 2008 and on an annual basis for each of the following
three fiscal years) have been prepared on a basis consistent with the financial
statements referred to in subsection (a) above and are based on good faith
estimates and assumptions believed by management of the Borrower to be
reasonable and fair in light of current conditions and facts known to the
Borrower at the time delivered. On the Closing Date, such management believes
that such projections are reasonable and attainable, it being recognized by the
Lenders, however, that projections as to future events are not to be viewed as
facts or guaranties of future performance, that actual results during the period
or periods covered by such projections may differ from the projected results and
that such differences may be material and that the Credit Parties make no
representation that such projections will be in fact be realized. There is no
fact known to Holdings or the Borrower or any of their Subsidiaries which could
reasonably be expected to have a Material Adverse Effect which has not been
disclosed herein or in the Pre-Commitment Information.
          (d) Post-Closing Financial Statements. The financial statements
delivered to the Lenders pursuant to Section 6.01(a) and (b), if any, (i) have
been prepared in accordance with GAAP (except as may otherwise be permitted
under Section 6.01(a) and (b)) and (ii) present fairly in all material respects
(on the basis disclosed in the footnotes to such financial statements, if any)
the consolidated and consolidating financial condition, results of operations
and cash flows of Holdings and its Consolidated Subsidiaries as of the
respective dates thereof and for the respective periods covered thereby.
          (e) No Undisclosed Liabilities. Except as disclosed on Schedule 5.05
hereto or as fully reflected in the financial statements described in subsection
(a) and (b) above and the Debt incurred under this Agreement, the Subordinated
Debentures Documents and the Junior Debentures Documents, (i) there were as of
the Effective Date (and after giving effect to any Loans made and Letters of
Credit issued on such date), no liabilities or obligations (excluding current
obligations and contractual obligations incurred in the ordinary course of
business) with respect to any Group Company of any nature whatsoever (whether
absolute, accrued, contingent or otherwise and whether or not due and including
obligations or liabilities for taxes, long-term leases and unusual forward or
other long-term commitments), and (ii) neither Holdings nor the Borrower knows
of any basis for the assertion against any Group Company of any such liability
or obligation in each case which, either individually or in the aggregate, are
or could reasonably be expected to have, a Material Adverse Effect.
          (f) Sarbanes-Oxley Act Compliance. To the extent applicable to each
Group Company subject thereto, each required form, report and document
containing financial statements that has been filed with or submitted to the
United States Securities and Exchange Commission since July 31, 2002, was
accompanied by the certifications required to be filed or submitted by the chief
executive officer and chief financial officer of any Group Company pursuant to
the Sarbanes-Oxley Act of 2002

- 84 -



--------------------------------------------------------------------------------



 



(the “Sarbanes-Oxley Act”), and at the time of filing or submission of each such
certification, such certification was true and accurate and complied in all
material respects with the Sarbanes-Oxley Act and the rules and regulations
promulgated thereunder, except to the extent the failure to do so could not
reasonably be expected to have a Material Adverse Effect. No Group Company nor,
to the knowledge of Holdings or the Borrower, any director, senior officer,
employee, auditor, accountant or authorized representative of any Group Company
has received or otherwise had or obtained knowledge of any complaint,
allegation, assertion or claim, whether written or oral, regarding the
accounting or auditing practices, procedures, methodologies or methods of any
Group Company or their respective internal accounting controls, including any
complaint, allegation, assertion or claim that any Group Company has engaged in
questionable accounting or auditing practices, in each case which if determined
to be valid could reasonably be expected to have a Material Adverse Effect.
Except as set forth on Schedule 5.05, to the knowledge of Holdings and the
Borrower, no attorney representing any Group Company, whether or not employed by
any Group Company, has reported evidence of a material violation of securities
laws, breach of fiduciary duty or similar violation by any Group Company or any
of its officers, directors, employees or agents to the board of directors of any
Group Company or any committee thereof or to any director or officer of any
Group Company, in each case which if determined to have occurred could
reasonably be expected to have a Material Adverse Effect.
          Section 5.06 No Material Change. Since December 31, 2005 there has
been no Material Adverse Effect, and no event or development has occurred which
could reasonably be expected to result in a Material Adverse Effect.
          Section 5.07 Title to Properties; Possession Under Leases. Each Group
Company has good insurable and legal fee title to (in the case of owned Real
Property), or valid leasehold interests in (in the case of Leaseholds), all its
material properties and assets, except for minor defects in title that do not
interfere with its ability to conduct its business as currently conducted. All
such material properties and assets are free and clear of Liens other than
Permitted Liens. Each Group Company has complied with all obligations under all
leases to which it is a party, other than leases that, individually or in the
aggregate, are not material to the Group Companies, taken as a whole, and the
violation of which will not result in a Material Adverse Effect, and all such
leases are in full force and effect, other than leases that, individually or in
the aggregate, are not material to the Group Companies, taken as a whole, and in
respect of which the failure to be in full force and effect will not result in a
Material Adverse Effect. Each Group Company enjoys peaceful and undisturbed
possession under all such leases with respect to which it is the lessee, other
than leases that, individually or in the aggregate, are not material to the
Group Companies, taken as a whole, and in respect of which the failure to enjoy
peaceful and undisturbed possession will not result in a Material Adverse
Effect.
          Section 5.08 Litigation. Except as disclosed in Schedule 5.08, there
are no actions, suits, investigations or legal, equitable, arbitration or
administrative proceedings pending or, to the knowledge of any Credit Party,
threatened against or affecting any Group Company in which there is a reasonable
possibility of an adverse decision that (i) involve any Senior Finance Document
or any of the Transactions or (ii) if adversely determined, could reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.
          Section 5.09 Taxes. Except as disclosed in Schedule 5.09 or otherwise
permitted by Section 6.05, each Group Company has filed, or caused to be filed,
all federal and all material state, local and foreign tax returns) required to
be filed and paid (i) all amounts of taxes shown thereon to be due (including
interest and penalties) and (ii) all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it. No Credit Party knows of any pending
investigation of such party by any taxing authority or proposed tax assessments
against any Group Company.

- 85 -



--------------------------------------------------------------------------------



 



          Section 5.10 Compliance with Law. Except as disclosed in
Schedule 5.10, each Group Company is in compliance with all requirements of Law
(including Environmental Laws) applicable to it or to its properties, except for
any such failure to comply which could not reasonably be expected to cause a
Material Adverse Effect. Except as disclosed in Schedule 5.10, to the knowledge
of the Credit Parties, none of the Group Companies or any of their respective
material properties or assets is subject to or in default with respect to any
judgment, writ, injunction, decree or order of any court or other Governmental
Authority which, individually or in the aggregate, could reasonably be expected
to result in a Material Adverse Effect. Except as disclosed in Schedule 5.10,
none of the Group Companies has received any written communication from any
Governmental Authority that alleges that any of the Group Companies is not in
compliance in any material respect with any Law, except for allegations that
have been satisfactorily resolved and are no longer outstanding or which,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.
          Section 5.11 Employee Benefit Arrangements.
          (a) ERISA. Except as disclosed in Schedule 5.11:
          (i) Except as could not reasonably be expected to have a Material
Adverse Effect, there are no Unfunded Liabilities (A) with respect to any member
of the Group Companies and (B) with respect to any ERISA Affiliates; provided
that for purposes of this Section 5.11(a)(i)(B) only, Unfunded Liabilities shall
mean the amount (if any) by which the projected benefit obligation exceeds the
value of the plan’s assets as of its last valuation date.
          (ii) Each Plan complies in all respects with the applicable
requirements of ERISA and the Code, and each Group Company complies in all
respects with the applicable requirements of ERISA and the Code with respect to
all Multiemployer Plans to which it contributes, except to the extent that the
failure to comply therewith would not reasonably be expected to have a Material
Adverse Effect.
          (iii) Except to the extent that such ERISA Event could not reasonably
be expected to have a Material Adverse Effect, no ERISA Event has occurred or,
subject to the passage of time, is reasonably expected to occur with respect to
any Plan and, except to the extent that such ERISA Event would not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred or,
subject to the passage of time, is reasonably expected to occur with respect to
any Plan maintained or formerly maintained by an ERISA Affiliate.
          (iv) No Group Company: (A) is or has been within the last six years a
party to any Multiemployer Plan; or (B) has completely or partially withdrawn
from any Multiemployer Plan, except to the extent that the participation in or
withdrawal from such Multiemployer Plan could not reasonably be expected to have
a Material Adverse Effect.
          (v) If any Group Company or any ERISA Affiliate incurred or were to
incur a complete or partial withdrawal (as described in Section 4203 of ERISA)
from any Multiemployer Plan as of the Effective Date, the aggregate withdrawal
liability, as determined under Section 4201 of ERISA, with respect to all such
Multiemployer Plans would not exceed an amount that could reasonably be expected
to have a Material Adverse Effect.
          (vi) The execution and delivery of this Agreement and the consummation
of the transactions contemplated hereunder will not involve any transaction that
is subject to the prohibitions of Section 406 of ERISA or in connection with
which taxes could be imposed

- 86 -



--------------------------------------------------------------------------------



 



pursuant to Section 4975(c)(1)(A)-(D) of the Code, for which an exemption under
ERISA does not apply.
          (vii) Except as could not reasonably be expected to have a Material
Adverse Effect, no Group Company or, to the knowledge of any Group Company, any
ERISA Affiliate has any contingent liability with respect to any post-retirement
benefit under a Welfare Plan, other than liability for continuation coverage
described in Part 6 of Title I of ERISA.
          (viii) No Group Company has any material liability in connection with
or arising from a Foreign Pension Plan.
          (b) Employee Benefit Arrangements.
          (i) All liabilities under the Employee Benefit Arrangements are
(A) funded to at least the minimum level required by law or, if higher, to the
level required by the terms governing the Employee Benefit Arrangements,
(B) insured with a reputable insurance company, (C) provided for or recognized
in the financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01(c) hereof or (D) estimated in the formal notes to the
financial statements most recently delivered to the Administrative Agent
pursuant to Section 6.01(a) hereof where such failure to fund, insure, provide
for, recognize or estimate the liabilities arising under such arrangements could
reasonably be expected to have a Material Adverse Effect.
          (ii) There are no circumstances which may give rise to a liability in
relation to the Employee Benefit Arrangements which are not funded, insured,
provided for, recognized or estimated in the manner described in clause (i)
above and which could reasonably be expected to have a Material Adverse Effect.
          (iii) Each Group Company is in material compliance with all applicable
Laws, trust documentation and contracts relating to the Employee Benefit
Arrangements.
          (iv) Except as set forth on Schedule 5.11, the execution and delivery
of the Acquisition Agreement and the consummation of the transactions
contemplated thereby (i) does not require any Group Company to make any
contributions (including accelerating the timing of contributions) in respect of
the Hillman Companies Inc. Non-Qualified Deferred Compensation Plan and
(ii) does not otherwise increase the liability of any Group Company under such
plan.
          Section 5.12 Subsidiaries. Schedule 5.12 sets forth a complete and
accurate list as of the Effective Date of all Subsidiaries of Holdings.
Schedule 5.12 sets forth as of the Effective Date the jurisdiction of formation
of each such Subsidiary, whether each such Subsidiary is a Subsidiary Guarantor,
the number of authorized shares of each class of Equity Interests of each such
Subsidiary, the number of outstanding shares of each class of Equity Interests,
the number and percentage of outstanding shares of each class of Equity
Interests of each such Subsidiary owned (directly or indirectly) by any Person
and the number and effect, if exercised, of all Equity Equivalents with respect
to Capital Stock of each such Subsidiary. All the outstanding Equity Interests
of each Subsidiary of Holdings are validly issued, fully paid and non-assessable
and were not issued in violation of the preemptive rights of any shareholder
and, as of the Effective Date, are owned by Holdings, directly or indirectly,
free and clear of all Liens (other than those arising under the Collateral
Documents). Other than as set forth on Schedule 5.12, as of the Effective Date,
no such Subsidiary has outstanding any Equity Equivalents nor does any such
Person have outstanding any rights to subscribe for or to purchase or any
options for the purchase of, or any agreements providing for the issuance
(contingent or otherwise) of, or any calls, commitments or

- 87 -



--------------------------------------------------------------------------------



 



claims of any character relating to, its Equity Interests. Holdings has no
Subsidiaries, other than Intermediate Holdings, the Borrower and its
Subsidiaries.
          Section 5.13 Governmental Regulations, Etc.
          (a) None of Holdings and its Subsidiaries is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying “margin stock” within the meaning of
Regulation U. No part of the Letters of Credit or proceeds of the Loans will be
used, directly or indirectly, for the purpose of purchasing or carrying any
“margin stock” within the meaning of Regulation U. If requested by any Lender or
the Administrative Agent, the Borrower will furnish to the Administrative Agent
and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 referred to in Regulation U. No indebtedness being
reduced or retired out of the proceeds of the Loans was or will be incurred for
the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U or any “margin security” within the meaning of Regulation T.
“Margin stock” within the meaning of Regulation U does not constitute more than
25% of the value of the consolidated assets of Holdings and its Consolidated
Subsidiaries. None of the transactions contemplated by this Agreement (including
the direct or indirect use of the proceeds of the Loans) will violate or result
in a violation of the Securities Act, the Exchange Act, or Regulation T, U or X.
          (b) None of the Group Companies is subject to regulation under the
Public Utility Holding Company Act of 1935, the Federal Power Act or the
Investment Company Act of 1940, each as amended. In addition, none of the Group
Companies is (i) an “investment company” registered or required to be registered
under the Investment Company Act of 1940, as amended, (ii) controlled by such a
company, or (iii) a “holding company”, a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company” or of a “subsidiary” of a
“holding company”, within the meaning of the Public Utility Holding Company Act
of 1934, as amended.
          Section 5.14 Purpose of Loans and Letters of Credit. The proceeds of
the Additional Term B Loans made on the Effective Date shall be used by the
Borrower to (i) repay any Revolving Loans outstanding on the Effective Date and
(ii) pay any fees and expenses paid in connection with the Transactions
contemplated by this Agreement. The proceeds of the Revolving Loans and
Swingline Loans made on and after the Effective Date will be used solely to
provide for the working capital requirements of the Borrower and its
Subsidiaries and for the general corporate purposes of the Borrower and its
Subsidiaries. The Letters of Credit shall be used only for or in connection with
appeal bonds, reimbursement obligations arising in connection with surety and
reclamation bonds, reinsurance, domestic or international trade transactions and
other obligations relating to transactions entered into by the Borrower and its
Subsidiaries in the ordinary course of business and for the general corporate
purposes of the Borrower and its Subsidiaries.
          Section 5.15 Labor Matters. There are no strikes against Holdings or
any of its Subsidiaries, other than any strikes that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect. The hours worked and payments made to employees of Holdings and its
Subsidiaries have not been in violation in any material respect of the Fair
Labor Standards Act or any other applicable Law dealing with such matters,
except to the extent any such violation or violations, could not, individually
or in the aggregate, reasonably be expected to result in a Material Adverse
Effect. All payments due from Holdings or any of its Subsidiaries, or for which
any claim may be made against Holdings or any of its Subsidiaries, on account of
wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Borrower and its
Subsidiaries, as applicable. The consummation of the Transactions will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining

- 88 -



--------------------------------------------------------------------------------



 



agreement to which Holdings or any of its Subsidiaries is a party or by which
Holdings or any of its Subsidiaries (or any predecessor) is bound, other than
collective bargaining agreements which, individually or in the aggregate, are
not material to Holdings and its Subsidiaries taken as a whole.
          Section 5.16 Environmental Matters. Except as disclosed on
Schedule 5.16, no Group Company has failed to comply with any Environmental Law
or to obtain, maintain, or comply with any permit, license or other approval
required under any Environmental Law or is subject to any Environmental
Liability which, in any of the foregoing cases, individually or collectively,
could reasonably be expected to result in a Material Adverse Effect, or has
received notice of any claim with respect to any Environmental Liability, or
knows of any basis for any Environmental Liability against any Group Company, in
either case which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          Section 5.17 Intellectual Property. (a) Part A of Schedule 5.17 (as
such schedule may be amended or supplemented from time to time) sets forth a
true and complete list of (i) all United States and foreign registrations of and
applications for Patents, Trademarks, domain names and Copyrights owned by
Holdings and its domestic Subsidiaries and all material United States and
foreign registrations of and applications for Patents, Trademarks, domain names
and Copyrights owned by Foreign Subsidiaries of Holdings, and (ii) all Licenses
material to the business of the Borrower and its Subsidiaries.
          (b) Holdings and its Subsidiaries own, or possess the right to use,
all of the Trademarks, service marks, trade names, Copyrights, Patents, Patent
rights, franchises, Licenses and other rights that are reasonably necessary for
the operation of their respective businesses, without conflict with the rights
of any other Person, except to the extent the failure to own or possess the
right to use any such Intellectual Property could not reasonably be expected to
have a Material Adverse Effect.
          (c) To the best knowledge of Holdings and the Borrower, no Trademark,
slogan or other advertising device, product, process, method, substance, part or
other material now employed, or now contemplated to be employed, by the Borrower
or any Subsidiary infringes upon any rights held by any other Person, except to
the extent any such infringement, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect.
          (d) Holdings, the Borrower and their Subsidiaries have taken all
action to maintain and preserve their rights in the Intellectual Property owned
by Holdings, the Borrower and their Subsidiaries, including without limitation
paying all renewal, maintenance, and other fees and taxes required to maintain
each and every registration and application of Intellectual Property in full
force and effect, except to the extent such action or proceeding would not have
a Material Adverse Effect.
          (e) The Intellectual Property material to the business of Holdings,
the Borrower and their Subsidiaries is valid and enforceable in all material
respects, and no holding, decision, or judgment has been rendered in any action
or proceeding before any court or administrative authority challenging the
validity of Holdings or the Borrower’s or their Subsidiaries’ right to register,
or Holdings or the Borrower’s or their Subsidiaries’ rights to own or use any
Intellectual Property, and no such action or proceeding is pending or, to
Holdings or the Borrower’s and their Subsidiaries’ knowledge, threatened, except
as disclosed in Part E of Schedule 5.17 or except to the extent the failure to
do so would not have a Material Adverse Effect.
          (f) All registrations and applications for Copyrights, Patents and
Trademarks are standing in the name of the Borrower or one of its Subsidiaries,
and no material Intellectual Property has been licensed by Holdings, the
Borrower or their Subsidiaries to any third party, except in the ordinary

- 89 -



--------------------------------------------------------------------------------



 



course of business (such Licenses in effect on the Effective Date being as
disclosed in Part F of Schedule 5.17).
          Section 5.18 Solvency. Each of Holdings and its Consolidated
Subsidiaries (on a consolidated basis) and the Borrower and its Consolidated
Subsidiaries (on a consolidated basis) is and, after consummation of the
Transactions, will be Solvent.
          Section 5.19 Disclosure. No information, or data (excluding financial
projections, budgets, estimates and general market data) made by any Credit
Party in any Senior Finance Document or furnished to the Administrative Agent or
any Lender by or on behalf of any Credit Party in connection with any Senior
Finance Document, when taken as a whole as of the date furnished contains any
untrue statement of a material fact or omits any material fact necessary to make
the statements therein, in light of the circumstances under which they were
made, not materially misleading in light of the circumstances under which such
statements were made; provided that (i) to the extent any such statement,
information or report therein was based upon or constitutes a forecast or
projection, the Borrower represents only that it acted in good faith and
utilized assumptions believed by it to be reasonable at the time made (it being
understood and agreed that projections as to future events are not to be viewed
as facts or guaranties of future performance, that actual results during the
period or periods covered by such projections may differ from the projects
results and that such differences may be material and that the Credit Parties
make no representation that such representations will in fact be realized) and
(ii) as to statements, information and reports specified as having been supplied
by third parties, other than Affiliates of the Borrower or any of its
Subsidiaries, the Borrower represents only that it is not aware of any material
misstatement or omission therein.
          Section 5.20 Collateral Documents.
          (a) Article 9 Collateral. Each of the Security Agreement and the
Pledge Agreement is effective to create in favor of the Collateral Agent, for
the ratable benefit of the Finance Parties, a valid and enforceable security
interest in the Collateral described therein and, taking into account the
financing statements that were filed on or about the Closing Date in the offices
specified on Schedule 4.01 to the Security Agreement and assuming that the
Pledged Collateral that was delivered to the Collateral Agent on the Closing
Date remains under the control of the Collateral Agent, each of the Security
Agreement and the Pledge Agreement constitutes a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in such of the Collateral in which a security interest can be perfected under
Article 9 of the Uniform Commercial Code, in each case securing the Finance
Documents prior in right to any other Person, other than with respect to
Permitted Liens.
          (b) Intellectual Property. When financing statements in appropriate
form are filed in the offices specified on Schedule 4.01 to the Security
Agreement, the Assignment of Patents and Trademarks, substantially in the form
of Exhibit A to the Security Agreement, is filed in the United States Patent and
Trademark Office and the Assignment of Copyrights, substantially in the form of
Exhibit B to the Security Agreement, is filed in the United States Copyright
Office, the Security Agreement shall constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereunder
in the United States trademarks, copyrights, patents, licenses and other
intellectual property rights covered in such Assignments, in each case prior in
right to any other Person (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to perfect a lien on registered trademarks, trademark
applications and copyrights acquired by the Credit Parties after the Effective
Date).
          (c) Real Property Mortgages. The Mortgages are effective to create in
favor of the Collateral Agent, for the ratable benefit of the Finance Parties, a
legal, valid and enforceable Lien on all

- 90 -



--------------------------------------------------------------------------------



 



of the right, title and interest of the Credit Parties in and to the Mortgaged
Properties thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 5.20(c), the Mortgages shall constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the Credit Parties in such Mortgaged Properties and the proceeds thereof, in
each case prior in right to any other Person, other than with respect to
Permitted Liens.
          (d) Status of Liens. The Collateral Agent, for the ratable benefit of
the Finance Parties, will at all times have the Liens provided for in the
Collateral Documents and, subject to the filing by the Collateral Agent of
continuation statements to the extent required by the Uniform Commercial Code,
the Collateral Documents will at all times constitute valid and continuing liens
of record and first priority perfected security interests in all the Collateral
referred to therein, except as priority may be affected by Permitted Liens. As
of the Effective Date, no filings or recordings are required in order to perfect
or maintain the perfection of the security interests created under the
Collateral Documents.
          Section 5.21 Ownership.
          (a) Securities of the Borrower. Intermediate Holdings owns good, valid
and insurable legal title to all the outstanding common stock of the Borrower,
free and clear of all Liens of every kind, whether absolute, matured, contingent
or otherwise, other than those arising under the Collateral Documents. Except as
set forth on Schedule 5.21, there are no shareholder agreements or other
agreements pertaining to Intermediate Holdings’ beneficial ownership of the
common stock of the Borrower, including any agreement that would restrict
Intermediate Holdings’ right to dispose of such common stock and/or its right to
vote such common stock.
          (b) Holdings Equity Interests. Schedule 5.21 sets forth a true and
accurate list as of the Effective Date of each holder of any Equity Interest or
Equity Equivalent of Holdings, indicating the name of each such holder and the
Equity Interest or Equity Equivalent held by each such Person. Except as set
forth on Schedule 5.21, as of the Effective Date there are no shareholders
agreements or other agreements pertaining to the Investor Group’s beneficial
ownership of the common stock of Holdings, including any agreement that would
restrict the Investor Group’s right to dispose of such common Equity Interests
and/or its right to vote such common Equity Interests.
          Section 5.22 Certain Transactions.
          (a) Acquisition Agreement. On the Closing Date, (i) the Acquisition
Agreement had not been amended or modified, nor had any material condition
thereof been waived by Holdings or the Borrower, (ii) all conditions to the
obligations of Holdings and the Borrower to consummate the transactions
contemplated by the Acquisition Agreement were satisfied or waived in accordance
with Section 4.01(h), (iii) all funds advanced on the Closing Date by the
Lenders have been used in accordance with Section 5.14 of the Existing Credit
Agreement and (iv) the transactions contemplated by the Acquisition Agreement
were consummated in accordance with the Acquisition Agreement in all material
respects and all applicable requirements of Law.
          (b) Subordinated Debentures and Junior Debentures. On the Effective
Date, (i) neither the Subordinated Debentures Documents nor the Junior
Debentures Documents have been amended or modified, (ii) nor has any condition
thereof been waived by the Borrower in a manner adverse in any material respect
to the rights or interests of the Lenders, and (iii) all funds advanced by the
Subordinated Debentures Holder on the Closing Date were used to consummate the
transactions contemplated by the Acquisition Agreement.

- 91 -



--------------------------------------------------------------------------------



 



          (c) No Broker’s Fees. Except as disclosed on Schedule 5.22, no
broker’s or finder’s fee or commission will be payable with respect to this
Agreement or any of the transactions contemplated hereby as a result of any
action by or on behalf of the Borrower or their Affiliates, and each of Holdings
and the Borrower hereby indemnifies each Agent and each Lender against, and
agrees that it will hold each Agent and each Lender harmless from, any claim,
demand or liability for any such broker’s or finder’s fees alleged to have been
incurred in connection herewith or therewith and any expenses (including
reasonable fees, expenses and disbursements of counsel) arising in connection
with any such claim, demand or liability.
ARTICLE VI
AFFIRMATIVE COVENANTS
     Each of Holdings, Intermediate Holdings and the Borrower agrees that so
long as any Lender has any Commitment hereunder, any Senior Obligation or other
amount payable hereunder or under any Note or other Senior Finance Document or
any LC Obligation (in each case other than contingent indemnification
obligations) remains unpaid or any Letter of Credit remains in effect:
          Section 6.01 Information. The Borrower will furnish, or cause to be
furnished, to the Administrative Agent for delivery to each of the Lenders:
          (a) Annual Financial Statements. As soon as available, and in any
event within 120 days after the end of each fiscal year of the Borrower, a
consolidated balance sheet and income statement of Holdings and its Consolidated
Subsidiaries, as of the end of such fiscal year, and the related consolidated
statement of operations and retained earnings and consolidated statement of cash
flows for such fiscal year, setting forth in comparative form consolidated
figures for the preceding fiscal year and corresponding figures from the annual
forecast, all such financial statements to be in reasonable form and detail and
(in the case of such consolidated financial statements) audited by independent
certified public accountants of recognized national standing reasonably
acceptable to the Lead Arrangers and accompanied by an opinion of such
accountants (which shall not be qualified or limited in any material respect) to
the effect that such consolidated financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial position and consolidated results of operations and cash
flows of Holdings and its Consolidated Subsidiaries in accordance with GAAP
consistently applied (except for changes with which such accountants concur) and
accompanied by a written statement by the accountants reporting on compliance
with this Agreement to the effect that in the course of the audit upon which
their opinion on such financial statements was based (but without any special or
additional audit procedures for the purpose), they obtained knowledge of no
condition or event relating to financial matters which constitutes a Default or
an Event of Default or, if such accountants shall have obtained in the course of
such audit knowledge of any such Default or Event of Default, disclosing in such
written statement the nature and period of existence thereof, it being
understood that such accountants shall be under no liability, directly or
indirectly, to the Lenders for failure to obtain knowledge of any such condition
or event.
          (b) Quarterly Financial Statements. As soon as available, and in any
event within 45 days after the end of each of the first three fiscal quarters in
each fiscal year of the Borrower, a consolidated balance sheet of Holdings and
its Consolidated Subsidiaries as of the end of such fiscal quarter, together
with related consolidated statement of operations and retained earnings and
consolidated statement of cash flows for such fiscal quarter and the then
elapsed portion of such fiscal year, setting forth in comparative form
consolidated figures for the corresponding periods of the preceding fiscal year
and the annual forecast, all such financial statements to be in form and detail
and reasonably acceptable to the Administrative Agent, and accompanied by a
certificate of the chief financial officer of the Borrower to the effect that
such quarterly financial statements have been prepared in accordance with GAAP
and

- 92 -



--------------------------------------------------------------------------------



 



present fairly in all material respects the consolidated financial position and
consolidated results of operations and cash flows of Holdings and its
Consolidated Subsidiaries in accordance with GAAP consistently applied, subject
to changes resulting from normal year-end audit adjustments and the absence of
footnotes required by GAAP.
          (c) Monthly Financial Statements. As soon as available, and in any
event within 30 days after the end of each month in each fiscal year of the
Borrower, a consolidated balance sheet of Holdings and its Consolidated
Subsidiaries as of the end of such month, together with related consolidated
statement of operations and retained earnings and consolidated statement of cash
flows for such month and the then elapsed portion of such fiscal year, setting
forth in comparative form consolidated figures for the corresponding periods of
the preceding fiscal year and the annual forecast, all such financial statements
to be in form and detail and reasonably acceptable to the Lenders, and
accompanied by a certificate of the chief financial officer of the Borrower to
the effect that such monthly financial statements have been prepared in
accordance with GAAP and present fairly in all material respects the
consolidated financial position and consolidated results of operations and cash
flows of Holdings and its Consolidated Subsidiaries in accordance with GAAP
consistently applied, subject to changes resulting from normal year-end audit
adjustments and the absence of footnotes required by GAAP.
          (d) Officer’s Certificate. At the time of delivery of the financial
statements provided for in Sections 6.01(a) and 6.01(b) above, a certificate of
the chief financial officer or other appropriate Responsible Officer of the
Borrower (i) demonstrating compliance with the financial covenants contained in
Section 7.17 by calculation thereof as of the end of the fiscal period covered
by such financial statements, (ii) stating that no Default or Event of Default
exists, or if any Default or Event of Default does exist, specifying the nature
and extent thereof and what action the Borrower and the other Credit Parties
propose to take with respect thereto and (iii) stating whether, since the date
of the most recent financial statements delivered hereunder, there has been any
material change in the GAAP applied in the preparation of the financial
statements of Holdings and its Consolidated Subsidiaries, and, if so, describing
such change. At the time such certificate is required to be delivered, the
Borrower shall promptly deliver to the Administrative Agent, at the
Administrative Office, information regarding any change in the Leverage Ratio
that would change the then existing Applicable Margin.
          (e) Annual Business Plan and Budgets. At least 90 days after the end
of each fiscal year of the Borrower, an annual business plan and budget of
Holdings and its Consolidated Subsidiaries containing, among other things,
projected financial statements for the then-current fiscal year.
          (f) Excess Cash Flow. Within 120 days after the end of each fiscal
year of the Borrower, a certificate of the chief financial officer of the
Borrower containing information regarding the calculation of Excess Cash Flow
for such fiscal year.
          (g) Auditor’s Reports. Within five Business Days of receipt thereof, a
copy of any other final report or “management letter” submitted by independent
accountants to Holdings, the Borrower or any of their respective Subsidiaries in
connection with any annual, interim or special audit of the books of Holdings,
the Borrower or any of their respective Subsidiaries.
          (h) Reports. Promptly upon transmission or receipt thereof, copies of
all filings and registrations with, and reports to or from, the Securities and
Exchange Commission, or any successor agency, and copies of all financial
statements, proxy statements, notices and reports any Group Company shall send
to its shareholders generally or to a holder of the Subordinated Debentures or
the Junior Debentures or holders of any other Debt (excluding Capital Leases)
owed by any Group Company where

- 93 -



--------------------------------------------------------------------------------



 



the outstanding amount of principal and interest in respect of such other Debt
exceeds $5,000,000, in their capacity as such a holder.
          (i) Notices. Prompt notice of: (i) the occurrence of any Default or
Event of Default; (ii) any matter that has resulted or may result in a Material
Adverse Effect, including (A) breach or non-performance of, or any default
under, any material agreement of Holdings or any of its Subsidiaries; (B) any
dispute, litigation, investigation, proceeding or suspension between Holdings or
any of its Subsidiaries and any Governmental Authority; (C) the commencement of,
or any material adverse development in, any litigation or proceeding affecting
Holdings or any of its Subsidiaries, including pursuant to any applicable
Environmental Law; (D) any litigation, investigation or proceeding affecting any
Credit Party in which the amount involved exceeds $5,000,000, or in which
injunctive relief or similar relief is sought, which relief, if granted, could
be reasonably expected to have a Material Adverse Effect; and (E) any material
change in accounting policies or financial reporting practice by Holdings or any
of its Subsidiaries. Each notice pursuant to this Section 6.01(h) shall (i) be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower or any other Credit Party has taken and proposes to take with respect
thereto and (ii) describe with particularity any and all provisions of this
Agreement or the other Senior Finance Documents that have been breached.
          (j) Employee Benefits Arrangements. (i) The Borrower will give written
notice to the Administrative Agent promptly (and in any event within five
Business Days after any officer of any Group Company obtains knowledge thereof)
of: (A) any event or condition that constitutes, or is reasonably likely to lead
to, an ERISA Event; (B) any change in the funding status of any Plan that could
reasonably be expected to have a Material Adverse Effect, together with a
description of any such event or condition or a copy of any such notice and a
statement by the chief financial officer of the Borrower briefly setting forth
the details regarding such event, condition or notice and the action, if any,
which has been or is being taken or is proposed to be taken by the Borrower and
the other Credit Parties with respect thereto; or (C) any event or condition
that constitutes, or is reasonably likely to lead to, an event described in
Section 8.01(h)(iii)-(viii). Promptly upon request, the Borrower shall furnish
the Administrative Agent and the Lenders with such additional information
concerning any Plan or Employee Benefit Arrangement as may be reasonably
requested, including, but not limited to, with respect to any Plans, copies of
each annual report/return (Form 5500 series), as well as all schedules and
attachments thereto required to be filed with the Department of Labor and/or the
Internal Revenue Service pursuant to ERISA and the Code, respectively, for each
“plan year” (within the meaning of Section 3(39) of ERISA) of each Plan; and
(ii) the Borrower will promptly deliver to the Administrative Agent the most
recently prepared actuarial reports in relation to the Employee Benefit
Arrangements for the time being operated by Group Companies which are prepared
in order to comply with the then current statutory or auditing requirements
within the relevant jurisdiction.
          (k) Domestication in Other Jurisdiction. Not less than 20 days prior
to any change in the jurisdiction of organization of any Credit Party, a copy of
all documents and certificates intended to be filed or otherwise executed to
effect such change.
          (l) Other Information. With reasonable promptness upon request
therefor, such other information regarding the business, properties or financial
condition of any Group Company as the Administrative Agent or any other Finance
Party may reasonably request, which may include such information as any Senior
Finance Party may reasonably determine is necessary or advisable to enable it
either (i) to comply with the policies and procedures adopted by it and its
Affiliates to comply with the Bank Secrecy Act, the U.S. Patriot Act and all
applicable regulations thereunder or (ii) to respond to requests for information
concerning Holdings and its Subsidiaries from any government, self-regulatory
organization or financial institution in connection with its anti-money
laundering and anti-terrorism

- 94 -



--------------------------------------------------------------------------------



 




regulatory requirements or its compliance procedures under the U.S. Patriot Act,
including in each case information concerning the Borrower’s direct and indirect
shareholders and its use of the proceeds of the Credit Extensions hereunder.
          Section 6.02 Preservation of Existence and Franchises. Except as a
result of or in connection with a dissolution, merger or disposition of a
Subsidiary of the Borrower permitted under Section 7.04 or Section 7.05, each
Group Company will do all things necessary to preserve and keep in full force
and effect its legal existence and do or cause to be done all things necessary
to obtain, preserve, renew, extend and keep in full force and effect the rights,
licenses, permits, franchises, authorizations, patents, copyrights, trademarks
and trade names material to the conduct of its business and to maintain and
operate such business in substantially the manner in which it is presently
conducted and operated; provided, however, that neither Holdings nor any of its
Subsidiaries shall be required to preserve any such rights, licenses, permits,
franchises, authorizations or Intellectual Property if the preservation thereof
is no longer desirable in the conduct of the business of the Borrower and its
Subsidiaries or the loss thereof could not reasonably be expected to result in a
Material Adverse Effect.
          Section 6.03 Books and Records; Lender Meeting. Each of the Group
Companies will keep complete and accurate books and records of its transactions
in accordance with good accounting practices on the basis of GAAP (including the
establishment and maintenance of appropriate reserves). At the request of the
Administrative Agent, within 110 days after the end of each fiscal year of the
Borrower, the Borrower will conduct a meeting (which may be by telephone) of the
Lenders to discuss such fiscal year’s results and the financial condition of
Holdings and its Consolidated Subsidiaries. Such meetings shall be held at times
and places convenient to the Lenders and to the Borrower.
          Section 6.04 Compliance with Law; Employee Benefit Arrangements. Each
of the Group Companies will comply with all requirements of Law applicable to it
and its properties to the extent that noncompliance with any such requirement of
Law could reasonably be expected to have a Material Adverse Effect. Without
limiting the generality of the foregoing, each of the Group Companies will do
each of the following as it relates to any Plan, Foreign Pension Plan or
Employee Benefit Arrangement, except to the extent that failure to do any of the
following could not reasonably be expected to have a Material Adverse Effect:
(i) maintain each Plan, Foreign Pension Plan and Employee Benefit Arrangement in
compliance in all material respects with the applicable provisions of ERISA, the
Code or other Federal, state or foreign law; (ii) cause each Plan which is
qualified under Section 401(a) of the Code to maintain such qualifications;
(iii) make all required contributions to any Plan subject to Section 412 of the
Code and make all required contributions to Multiemployer Plans; (iv) ensure
that there are no Unfunded Liabilities in excess of an amount that could
reasonably be expected to have a Material Adverse Effect; (v) except for the
obligations set forth on Schedule 5.11, not become a party to any Multiemployer
Plan; (vi) make all contributions (including any special payments to amortize
any Unfunded Liabilities) required to be made in accordance with all applicable
laws and the terms of each Foreign Pension Plan in a timely manner; (vii) ensure
that all liabilities under the Employee Benefit Arrangements are either (A)
funded to at least the minimum level required by Law or, if higher, to the level
required by the terms governing the Employee Benefit Arrangements; (B) insured
with a reputable insurance company; (C) provided for or recognized in the
accounts most recently delivered to the Administrative Agent under
Section 6.01(c); or (D) estimated in the formal notes to the accounts most
recently delivered to the Administrative Agent under Section 6.01(a);
(viii) ensure that the contributions or premium payments to or in respect of all
Employee Benefit Arrangements are and continue to be promptly paid at no less
than the rates required under the rules of such arrangements and in accordance
with the most recent actuarial advice received in relation to the Employee
Benefit Arrangement and generally in accordance with applicable law; and
(ix) shall use its reasonable efforts to cause each ERISA Affiliate to do each
of the items listed in clauses (i) through (iv) above as it relates to Plans
maintained by or contributed to by such ERISA Affiliate.

- 95 -



--------------------------------------------------------------------------------



 



          Section 6.05 Payment of Taxes. Each of the Group Companies will pay
and discharge (i) all taxes, assessments and other governmental charges or
levies imposed upon it, or upon its income or profits, or upon any of its
properties, before they shall become delinquent and (ii) all lawful claims
(including claims for labor, materials and supplies) which, if unpaid, might
give rise to a Lien (other than a Permitted Lien) upon any of its properties;
provided, however, that no Group Company shall be required to pay any such tax,
assessment, charge, levy or claim (i) which is being contested in good faith by
appropriate proceedings diligently pursued and as to which adequate reserves
have been established in accordance with GAAP, (ii) in respect of immaterial,
state, local or foreign taxes, or (iii) unless the failure to make any such
payment (A) could give rise to an immediate right to foreclose on a Lien
securing such amounts (unless proceedings thereto conclusively operate to stay
such foreclosure) or (B) could reasonably be expected to have a Material Adverse
Effect.
          Section 6.06 Insurance; Certain Proceeds.
          (a) Insurance Policies. Each of the Group Companies will at all times
maintain in full force and effect insurance (including worker’s compensation
insurance, liability insurance or casualty insurance) in such amounts, covering
such risk and liabilities and with such deductibles or self-insurance retentions
as are in accordance with normal industry practice or otherwise consistent with
past practice of the Group Companies or prudent in the reasonable business
judgment of the senior management of the Borrower. The Collateral Agent shall be
named as loss payee or mortgagee, as its interest may appear, with respect to
all such property and casualty policies and additional insured with respect to
all such other policies (other than workers’ compensation, employee health and
directors and officers policies), and each provider of any such insurance shall
agree, by endorsement upon the policy or policies issued by it or by independent
instruments furnished to the Collateral Agent, that if the insurance carrier
shall have received written notice from the Collateral Agent of the occurrence
and continuance of an Event of Default, the insurance carrier shall pay all
proceeds otherwise payable to Holdings or one or more of its Subsidiaries under
such policies directly to the Collateral Agent (which agreement shall be
evidenced by a “standard” or “New York” lender’s loss payable endorsement in the
name of the Collateral Agent on Accord Form 27) and that it will give the
Collateral Agent 30 days’ prior written notice before any such policy or
policies shall be altered or canceled, and that no act or default of any Group
Company or any other Person shall affect the rights of the Collateral Agent or
the Lenders under such policy or policies.
          (b) Loss Events. In case of any Casualty or Condemnation with respect
to any property of any Group Company or any part thereof in excess of
$1,000,000, the Borrower shall promptly give written notice thereof to the
Administrative Agent generally describing the nature and extent of such damage,
destruction or taking. The Borrower shall, or shall cause such Group Company to,
repair, restore or replace the property of such Person (or part thereof) which
was subject to such Casualty or Condemnation, at such Person’s cost and expense,
whether or not the Insurance Proceeds or Condemnation Award, if any, received on
account of such event shall be sufficient for that purpose; provided, however,
that such property need not be repaired, restored or replaced to the extent the
failure to make such repair, restoration or replacement (i) is desirable to the
proper conduct of the business of such Person in the ordinary course and
otherwise in the best interest of such Person or (ii) the failure to repair,
restore or replace the property is attributable to the contemplated application
of the Insurance Proceeds from such Casualty or the Condemnation Award from such
Condemnation to the acquisition of other tangible assets used or useful in the
business of the Borrower and its Subsidiaries as contemplated in the definition
of “Reinvestment Funds” in Section 1.01 or to payment of the Senior Obligations
in accordance with the provisions of Section 2.09(b)(iv).
          (c) Certain Rights of the Lenders. In connection with the covenants
set forth in this Section 6.06, it is understood and agreed that none of the
Agents, the Lenders or their respective agents or employees shall be liable for
any loss or damage insured by the insurance policies required to be

- 96 -



--------------------------------------------------------------------------------



 



maintained under this Section 6.06, it being understood that the Group Companies
shall look solely to their insurance companies or any other parties other than
the aforesaid parties for the recovery of such loss or damage.
          Section 6.07 Maintenance of Property. Each of the Group Companies will
maintain and preserve its properties and equipment material to the conduct of
its business in good repair, working order and condition, normal wear and tear
and Casualty and Condemnation excepted, and will make, or cause to be made, as
to such properties and equipment from time to time all repairs, renewals,
replacements, extensions, additions, betterments and improvements thereto as may
be needed or proper in the reasonable good faith business judgment of the
Responsible Officers of such Group Companies.
          Section 6.08 Use of Proceeds. The Borrower will use the proceeds of
the Loans and will use the Letters of Credit solely for the purposes set forth
in Section 5.14.
          Section 6.09 Audits/Inspections. Upon reasonable notice and during
normal business hours, each of the Group Companies will permit representatives
appointed by the Agents or the Required Lenders to visit and inspect its
executive offices and/or manufacturing facilities and, following the occurrence
and during the continuance of any Event of Default, any of its properties, to
review and inspect its books and records, accounts receivable and inventory, and
to make photocopies or photographs thereof and to write down and record any
information such representatives obtain and shall permit the Agents or such
representatives to investigate and verify the accuracy of information provided
to the Lenders and to discuss all such matters with the officers, employees,
independent accountants and representatives of the Group Companies, in each case
so long as a Responsible Officer has been given the opportunity to be present;
provided, however, that prior to the occurrence and continuance of an Event of
Default, such visits shall be limited to one per year per location, and the
Group Companies shall not be obligated to reimburse the expenses of more than
two representatives of the Administrative Agent and the Lenders in the
aggregate.
          Section 6.10 Additional Credit Parties; Additional Security.
          (a) Additional Subsidiary Guarantors. Each of Holdings and the
Borrower will take, and will cause each of its Subsidiaries (other than Foreign
Subsidiaries, except to the extent provided in subsection (d) below) to take,
such actions from time to time as shall be necessary to ensure that all
Subsidiaries of Holdings (other than the Borrower and Foreign Subsidiaries,
except to the extent provided in subsection (d) below) are Subsidiary
Guarantors. Without limiting the generality of the foregoing, if any Group
Company shall form or acquire any new Subsidiary, the Borrower, as soon as
practicable and in any event within 30 days after such formation or acquisition,
will provide the Collateral Agent with notice of such formation or acquisition
setting forth in reasonable detail a description of all of the assets of such
new Subsidiary and will cause such new Subsidiary (other than a Foreign
Subsidiary, except to the extent provided in subsection (d) below) to:
          (i) within 30 days after such formation or acquisition, execute an
Accession Agreement pursuant to which such new Subsidiary shall agree to become
a “Guarantor” under the Guaranty, an “Obligor” under the Security Agreement, an
“Obligor” under the U.S. Pledge Agreement and/or an obligor under such other
Collateral Documents as may be applicable to such new Subsidiary; and
          (ii) deliver such proof of organizational authority, incumbency of
officers, opinions of counsel and other documents as is consistent with those
delivered by each Credit Party pursuant to Section 4.01 on the Closing Date or
as the Administrative Agent, the Collateral Agent or the Required Lenders
reasonably shall have requested.

- 97 -



--------------------------------------------------------------------------------



 



          (b) Additional Security. Each of Holdings and the Borrower will cause,
and will cause each of its Subsidiaries (other than a Foreign Subsidiary, except
to the extent provided in subsection (d) below) to cause, (i) all of its owned
Real Properties and personal property located in the United States, other that
those owned Real Properties set forth on Schedule 6.10(b) and other than owned
Real Properties which are subject to a Permitted Lien the terms of which
prohibit the granting of a Lien thereon in favor of the Finance Parties and
(ii) to the extent deemed to be material by the Administrative Agent or the
Required Lenders in its or their sole reasonable discretion, (A) all of its
personal property located in the United States (except to the extent expressly
excluded from the Collateral Documents), (B) all of its leased Real Properties
located in the United States (other than leaseholds the terms of which prohibit
the granting of a Lien thereon in favor of the Finance Parties) and (C) all
other assets and properties of Holdings and its Domestic Subsidiaries located in
the United States as are not covered by the original Collateral Documents (or
specifically excluded therefrom) and as may be requested by the Collateral Agent
or the Required Lenders in their sole reasonable discretion to be subject at all
times to first priority (subject only to Permitted Liens), perfected and, in the
case of Real Property (whether leased or owned), title insured Liens in favor of
the Collateral Agent pursuant to the Collateral Documents or such other security
agreements, pledge agreements, mortgages or similar collateral documents as the
Collateral Agent shall request in its sole and reasonable discretion
(collectively, the “Additional Collateral Documents”). With respect to any Real
Property (whether leased or owned) located in the United States acquired or
leased by any Credit Party subsequent to the Effective Date for which the
Collateral Agent is entitled to a Lien pursuant to the preceding sentence, such
Person will cause to be delivered to the Collateral Agent with respect to such
Real Property (other than immaterial leased properties or except for properties
with respect to which landlord consent for such Mortgage cannot be obtained
after commercially reasonable efforts by the Borrower, to do so or as otherwise
approved by the Administrative Agent) documents, instruments and other items of
the types required to be delivered pursuant to Section 4.01(k), all in form,
content and scope reasonably satisfactory to the Collateral Agent. In
furtherance of the foregoing terms of this Section 6.10, the Borrower agrees to
promptly provide the Administrative Agent with written notice of the acquisition
by Holdings or any of its Subsidiaries of any Real Property located in the
United States having a market value greater than $500,000 or the entering into a
lease by Holdings or any of its Subsidiaries of any Real Property located in the
United States for annual rent of $150,000 or more, setting forth in each case in
reasonable detail the location and a description of the asset(s) so acquired or
leased. Without limiting the generality of the foregoing, Holdings and the
Borrower will cause, and will cause each of their respective Subsidiaries to
cause, 100% of the Equity Interests of each of their respective direct and
indirect Subsidiaries (or 65% of such Equity Interests, if such Subsidiary is a
direct Foreign Subsidiary, except as provided in subsection (d) below) to be
subject at all times to a first priority, perfected Lien in favor of the
Collateral Agent pursuant to the terms and conditions of the Collateral
Documents, subject only to Permitted Liens described in paragraph (ii) and/or
(iv) of Section 7.02.
          If, subsequent to the Effective Date, a Credit Party shall acquire any
Intellectual Property, securities, instruments, chattel paper or other personal
property required to be delivered to the Collateral Agent as Collateral under
any of the Collateral Documents, the Borrower shall promptly (and in any event
within 10 Business Days after any Responsible Officer of any Credit Party
acquires knowledge of the same) notify the Collateral Agent of the same. Each of
the Credit Parties shall adhere to the covenants regarding the location of
personal property as set forth in the Collateral Documents.
          All such security interests and mortgages shall be granted pursuant to
documentation consistent with the Collateral Documents executed on the Closing
Date and otherwise reasonably satisfactory in form and substance to the
Collateral Agent and shall constitute valid and enforceable perfected security
interests and mortgages prior to the rights of all third Persons and subject to
no other Liens except for Permitted Liens. The Additional Collateral Documents
or instruments related thereto shall have been duly recorded or filed in such
manner and in such places as are required by law to

- 98 -



--------------------------------------------------------------------------------



 



establish, perfect, preserve and protect the Liens in favor of the Collateral
Agent required to be granted pursuant to the Additional Collateral Documents,
and all taxes, fees and other charges payable in connection therewith shall have
been paid in full. The Borrower shall cause to be delivered to the Collateral
Agent such opinions of counsel, title insurance and other related documents as
may be reasonably requested by the Collateral Agent to assure itself that this
Section 6.10(b) has been complied with.
          (c) Real Property Appraisals. If the Collateral Agent or the Required
Lenders determine that they are required by law or regulation to have appraisals
prepared in respect of the Real Property of any Group Company constituting
Collateral, the Borrower shall provide to the Collateral Agent appraisals which
satisfy the applicable requirements set forth in 12 C.F.R., Part 34 — Subpart C
or any successor or similar statute, rule, regulation, guideline or order, and
which shall be in scope, form and substance, and from appraisers, reasonably
satisfactory to the Required Lenders and shall be accompanied by a certification
of the appraisal firm providing such appraisals that the appraisals comply with
such requirements.
          (d) Foreign Subsidiaries Security. If, following a change that is
reasonably determined to be relevant by the Administrative Agent in the relevant
sections of the Code or the regulations, rules, rulings, notices or other
official pronouncements issued or promulgated thereunder, counsel for the
Borrower reasonably acceptable to the Collateral Agent and the Required Lenders
fails within 90 days after a reasonable request from the Collateral Agent and
the Required Lenders to deliver evidence, in form and substance mutually
satisfactory to the Collateral Agent and the Borrower, with respect to any
Foreign Subsidiary of Holdings which has not already had all of the Equity
Interests issued by it pledged pursuant to the Pledge Agreement that (i) a
pledge (A) of two-thirds or more of the total combined voting power of all
classes of capital stock of such Foreign Subsidiary entitled to vote, and (B) of
any promissory note issued by such Foreign Subsidiary to the Borrower or any of
its Domestic Subsidiaries, (ii) the entering into by such Foreign Subsidiary of
a guaranty in form and substance substantially similar to the Guaranty, (iii)
the entering into by such Foreign Subsidiary of a security agreement in form and
substance substantially similar to the Security Agreement, and (iv) the entering
into by such Foreign Subsidiary of a pledge agreement substantially similar to
the Pledge Agreement, in any such case would reasonably be expected to be
restricted by applicable Law of the jurisdiction of organization of such Foreign
Subsidiary or would reasonably be expected to cause the undistributed earnings
or future earnings, if any, of such Foreign Subsidiary as determined for United
States federal income tax purposes to be included as gross income of such
Foreign Subsidiary’s United States parent (or other domestic Affiliate) for
United States federal income tax purposes, then, (A) in the case of a failure to
deliver the evidence described in clause (i) above, that portion of such Foreign
Subsidiary’s outstanding capital stock or any promissory notes so issued by such
Foreign Subsidiary, in each case not theretofore pledged pursuant to the Pledge
Agreement, shall be pledged to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Pledge Agreement (or another pledge agreement in
substantially similar form, if needed), in each case only to the extent that
such pledge would not reasonably be expected to cause the undistributed earnings
or future earnings, if any, of such Foreign Subsidiary as determined for United
States federal income tax purposes to be included in gross income of such
Foreign Subsidiary’s United States parent (or other domestic Affiliate) for
United States federal income tax purposes or would not reasonably be expected to
be restricted by Applicable Law of the jurisdiction of organization of such
Foreign Subsidiary; (B) in the case of a failure to deliver the evidence
described in clause (ii) above, such Foreign Subsidiary shall execute and
deliver the Guaranty (or another guaranty in substantially similar form, if
needed), guaranteeing the Finance Obligations; (C) in the case of a failure to
deliver the evidence described in clause (iii) above, such Foreign Subsidiary
shall execute and deliver the Security Agreement (or another security agreement
in substantially similar form, if needed), granting to the Collateral Agent, for
the benefit of the Finance Parties, a security interest in all of such Foreign
Subsidiary’s assets and securing the Finance Obligations; and (D) in the case of
a failure to

- 99 -



--------------------------------------------------------------------------------



 



deliver the evidence described in clause (iv) above, such Foreign Subsidiary
shall execute and deliver the Pledge Agreement (or another pledge agreement in
substantially similar form, if needed), pledging to the Collateral Agent, for
the benefit of the Finance Parties, all of the capital stock and promissory
notes owned by such Foreign Subsidiary, in each case to the extent that entering
into the Guaranty, Security Agreement or Pledge Agreement is permitted by the
Laws of the respective foreign jurisdiction and with all documents delivered
pursuant to this Section 6.10(d) to be in form, scope and substance reasonably
satisfactory to the Collateral Agent and the Required Lenders.
          (e) Each of Holdings and the Borrower agrees that, except as otherwise
provided in this Section 6.10, each action required by this Section 6.10 shall
be completed as soon as reasonably possible, but in no event later than 90 days
after such action is either requested to be taken by the Collateral Agent or the
Required Lenders or required to be taken by Holdings or any of its Subsidiaries
pursuant to the terms of this Section 6.10.
          Section 6.11 Interest Rate Protection Agreements. Within 90 days after
the Closing Date, the Borrower will have entered into and thereafter maintained
in full force and effect interest rate swaps, rate caps, collars or other
similar agreements or arrangements designed to hedge the position of the
Borrower with respect to interest rates at rates and on terms reasonably
satisfactory to the Lead Arrangers, taking into account current market
conditions, the effect of which is that at least 50% of the Consolidated Debt of
Holdings and its Consolidated Subsidiaries will bear interest at a fixed or
capped rate or the interest cost in respect of which will be fixed or capped for
a period expiring no earlier than 24 months after the Closing Date. The Borrower
shall have promptly delivered evidence of the execution and delivery of such
agreements to the Administrative Agent.
          Section 6.12 Contributions. Within three Business Days following its
receipt thereof, Holdings will contribute as a common equity contribution to the
capital of Intermediate Holdings which will then contribute an equal amount to
the capital of the Borrower, any cash proceeds received by Holdings after the
Effective Date from any Asset Disposition, Casualty, Condemnation, Debt Issuance
or Equity Issuance or any cash capital contributions received by Holdings after
the Effective Date (less any Restricted Payments permitted under Section 7.07
and made in connection with such Asset Disposition, Casualty, Condemnation, Debt
Issuance, Equity Issuance or cash capital contribution).
ARTICLE VII
NEGATIVE COVENANTS
          Each of Holdings, Intermediate Holdings and the Borrower agrees that
so long as any Lender has any Commitment hereunder, any Senior Obligations or
other amount payable hereunder or under any Note or other Senior Finance
Document or any LC Obligation (in each case other than contingent
indemnification obligations) remains unpaid or any Letter of Credit remains
unexpired:
          Section 7.01 Limitation on Debt. None of the Group Companies will
incur, create, assume or permit to exist any Debt, Derivatives Obligations or
Synthetic Lease Obligations except:
          (i) Debt of the Credit Parties under this Agreement and the other
Senior Finance Documents;
          (ii) Debt arising under (A) the Subordinated Debentures Indenture and
the Subordinated Debentures and (B) the Junior Debentures Indenture and the
Junior Debentures (but with respect to this clause (B) not including any
renewal, refinancing or extension thereof);

- 100 -



--------------------------------------------------------------------------------



 



          (iii) Capital Lease Obligations and Purchase Money Debt of the
Borrower and its Subsidiaries incurred after the Closing Date to finance Capital
Expenditures permitted by Section 7.14; provided that (A) the aggregate amount
of all such Debt (together with refinancing thereof permitted by clause (v)
below) does not exceed $10,000,000 at any time outstanding, (B) the aggregate
amount of all such Debt consisting of Capital Lease Obligations (together with
refinancing thereof permitted by clause (v) below) does not exceed $7,500,000 at
any time outstanding, (C) the Debt when incurred shall not be less than 80% or
more than 100% of the lesser of the cost or fair market value as of the time of
acquisition of the asset financed, (D) such Debt is issued and any Liens
securing such Debt are created concurrently with, or within 120 days after, the
acquisition of the asset financed and (E) no Lien securing such Debt shall
extend to or cover any property or asset of any Group Company other than the
asset so financed;
          (iv) Debt of the Borrower or its Subsidiaries secured by Liens
permitted by clauses (xi), (xii) and (xiii) of Section 7.02 or any other Debt
acquired or assumed in a Permitted Business Acquisition or in connection with
the acquisition of assets; provided that (A) the aggregate principal amount of
all Debt incurred or assumed pursuant to this clause (iv) (together with
refinancings thereof permitted by clause (v) below) shall not exceed (x) in the
aggregate, together with all Debt incurred pursuant to clause (xi) below,
$40,000,000 at any time outstanding and (y) in the case of any such Debt that
does not constitute unsecured Subordinated Debt (together with all Debt incurred
pursuant to subclause (B) of the proviso to clause (xi) below), $20,000,000 at
any time outstanding, and (B) such Debt was not incurred in connection with, or
in anticipation of, the events described in such clauses;
          (v) Debt (A) of the Borrower representing a refinancing, replacement
or refunding of the Subordinated Debentures and Subordinated Debentures
Indenture, (B) of Holdings representing a refinancing, replacement or refunding
of the Junior Debentures and Junior Debentures Indenture permitted by clause
(ii) above, provided that the Required Lenders shall have given their prior
written consent to such refinancing, replacement or refunding, which consent
shall not be unreasonably withheld or delayed, or (C) of the Borrower or its
Subsidiaries representing a refinancing, replacement or refunding of Debt
permitted by clause (iii) or (iv) above, provided in each case that (A) such
Debt (the “Refinancing Debt”) is an original aggregate principal amount not
greater than the aggregate principal amount of, and unpaid interest on, the Debt
being refinanced, replaced or refunded plus the amount of any premiums required
to be paid thereon and fees and expense associated therewith, (B) such
Refinancing Debt has a later or equal final maturity and a larger or equal
weighted average life than the Debt being refinanced, replaced or refunded,
(C) if the Debt being refinanced, replaced or refunded is subordinated to the
Senior Obligations, such Refinancing Debt is subordinated to the Senior
Obligations on terms no less favorable to the Lenders than the terms of the Debt
being refinanced, replaced or refunded, (D) the covenants, events of default and
any Guaranty Obligations in respect thereof shall be no less favorable to the
Lenders than those contained in the Debt being refinanced, replaced or refunded
and (E) at the time of, and after giving effect to, such refinancing,
replacement or refunding, no Default or Event of Default shall have occurred and
be continuing;
          (vi) Derivatives Obligations of the Borrower or any Subsidiary under
Derivatives Agreements to the extent entered into after the Closing Date in
compliance with Section 6.11 or to manage interest rate or foreign currency
exchange rate risks and not for speculative purposes;
          (vii) Debt owed to any Person providing property, casualty, liability
or other insurance to the Borrower or any Subsidiary of the Borrower, so long as
such Debt shall not be in excess of the amount of the unpaid cost of, and shall
be incurred only to defer the cost of, such

- 101 -



--------------------------------------------------------------------------------



 



insurance for the year in which such Debt is incurred and such Debt shall be
outstanding only during such year;
          (viii) Debt consisting of Guaranty Obligations (A) by Holdings and
Intermediate Holdings in respect of Debt incurred by the Borrower under the
Subordinated Debentures or otherwise permitted to be incurred by the Borrower or
any of its subsidiaries, provided, however, that all such Guaranty Obligations
by Holdings and Intermediate Holdings shall be unsecured, (B) by Holdings in
respect of Debt incurred by Hillman Group Capital Trust under the Trust
Preferred Securities, (C) by the Borrower in respect of Debt permitted to be
incurred by the Subsidiaries of the Borrower and (D) by Subsidiaries of the
Borrower of Debt permitted to be incurred by the Borrower or Subsidiaries of the
Borrower;
          (ix) (A) Debt owing to the Borrower or a Subsidiary of the Borrower to
the extent permitted by Section 7.06(a)(ix), (x), (xi) or (xxi) and (B) Debt
owing by the Borrower to Holdings or Intermediate Holdings to the extent
permitted by (x) Section 7.06(a)(xi) or (y) incurred in connection with tax
planning, provided that in the case of (y) the Administrative Agent shall have
given its prior consent such consent not to be unreasonably withheld;
          (x) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, incentive, non-compete, consulting,
deferred compensation and similar obligations of Holdings and its Subsidiaries
incurred in connection with the Acquisition and Permitted Business Acquisitions;
          (xi) Debt of the Borrower or any of its Subsidiaries that is issued to
a seller of assets or a Person the subject of a Permitted Business Acquisition
or that is otherwise incurred to fund consideration payable in a Permitted
Business Acquisition (and for no other purpose) in a transaction permitted by
this Agreement in an aggregate principal amount at any one time outstanding not
exceeding $40,000,000; provided that (A) any such Debt that constitutes
Subordinated Debt shall be unsecured and (B) any such Debt other than
Subordinated Debt shall not (together with all Debt assumed pursuant to
subclause (A)(y) of the proviso to clause (iv) above) exceed $20,000,000 at any
one time outstanding;
          (xii) unsecured Debt of Holdings or Intermediate Holdings representing
the obligation of Holdings or Intermediate Holdings to make payments with
respect to the cancellation or repurchase of certain Equity Interests of
officers, employees or directors (or their estates) of Holdings and its
Subsidiaries, to the extent permitted by Section 7.07(iii);
          (xiii) contingent liabilities in respect of any indemnification,
adjustment of purchase price, earn-out, incentive, non-compete, consulting,
deferred compensation and similar obligations of Holdings and its Subsidiaries
incurred or assumed in connection with the disposition of any business, assets
or a Subsidiary, other than Guaranty Obligations in respect of Debt of any
Person acquiring all or any portion of such business, assets or Subsidiary for
the purpose of financing such acquisition;
          (xiv) Debt in respect of performance bonds, bid bonds, appeal bonds,
surety bonds and completion guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business;
          (xv) Debt arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of

- 102 -



--------------------------------------------------------------------------------



 



business; provided that (A) such Debt (other than credit or purchase cards) is
extinguished within three Business Days of its incurrence and (B) such Debt in
respect of credit or purchase cards in extinguished within 60 days from its
incurrence;
          (xvi) accrual of interest on Debt otherwise permitted under this
Section 7.01, accretion or amortization of original issue discount with respect
to Debt otherwise permitted under this Section 7.01 and/or Debt incurred as a
result of payment of interest in kind on Debt otherwise permitted under this
Section 7.01;
          (xvii) Debt or Synthetic Lease Obligations of the Borrower and its
Subsidiaries not otherwise permitted by this Section 7.01 incurred after the
Closing Date in an aggregate principal amount not to exceed $10,000,000 at any
time outstanding; provided that no Default or Event of Default shall have
occurred and be continuing immediately before and immediately after giving
effect to such incurrence; and
          (xviii) Debt of Foreign Subsidiaries of the Borrower organized and
operating in Canada or Mexico incurred after the Closing Date in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding.
          Section 7.02 Restriction on Liens. None of the Group Companies will
create, incur, assume or permit to exist any Lien on any property or assets
(including Equity Interests or other securities of any Person, including any
Subsidiary of Holdings) now owned or hereafter acquired by it or on any income
or rights in respect of any thereof, except Liens described in any of the
following clauses (collectively, “Permitted Liens”):
          (i) Liens created by the Collateral Documents;
          (ii) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) for taxes (including outstanding Chapter 11 taxes),
assessments or governmental charges or levies not yet more than 30 days overdue
or not required to be paid pursuant to Section 6.05;
          (iii) Liens securing the charges, claims, demands or levies of
landlords, carriers, warehousemen, mechanics, sellers of goods, carriers and
other like persons which were incurred in the ordinary course of business and
which (A) secure charges, claims, demands, or levies which are not more than
30 days overdue or not required to be paid pursuant to Section 6.05 or (B) do
not, individually or in the aggregate, materially detract from the value of the
property or assets which are the subject of such Lien or materially impair the
use thereof in the operation of the business of the Borrower or any of its
Subsidiaries or (C) which are being contested in good faith by appropriate
proceedings diligently pursued, which proceedings have the effect of preventing
the forfeiture or sale of the property or assets subject to such Lien;
          (iv) Liens arising from judgments, decrees or attachments (or securing
of appeal bonds with respect thereto) in circumstances not constituting an Event
of Default under Section 8.01; provided that no cash or other property (other
than proceeds of insurance payable by reason of such judgments, decrees or
attachments) the fair value of which exceeds $5,000,000 is deposited or
delivered to secure any such judgment, decree or award, or any appeal bond in
respect thereof;
          (v) Liens (other than any Liens imposed by ERISA or pursuant to any
Environmental Law) not securing Debt or Derivatives Obligations incurred or
deposits made in

- 103 -



--------------------------------------------------------------------------------



 



the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security and other similar
obligations incurred in the ordinary course of business;
          (vi) Liens (including pledges or deposits) securing obligations in
respect of surety bonds (other than appeal bonds), bids, trade contracts, public
or statutory obligations, leases, government contracts, performance and
return-of-money bonds and other similar obligations incurred in the ordinary
course of business;
          (vii) pledges or deposits of cash and Cash Equivalents securing
deductibles, self-insurance, co-payment, co-insurance, retentions and similar
obligations to providers of insurance on the ordinary cause of business;
          (viii) zoning restrictions, building codes, easements, rights of way,
licenses, reservations, covenants, conditions, waivers, restrictions on the use
of property or other minor encumbrances or irregularities of title not securing
Debt or Derivatives Obligations which do not, individually or in the aggregate,
materially impair the use of any property in the operation or business of
Holdings or any of its Subsidiaries or the value of such property for the
purpose of such business;
          (ix) Permitted Encumbrances;
          (x) Liens securing Capital Lease Obligations and Purchase Money Debt
permitted to be incurred under Section 7.01(iii) and Liens securing Debt of
Foreign Subsidiaries permitted under Section 7.01 (xviii);
          (xi) any Lien existing on any asset of any Person at the time such
Person becomes a Subsidiary of the Borrower and not created in contemplation of
such event;
          (xii) any Lien on any asset of any Person existing at the time such
Person is merged or consolidated with or into the Borrower or a Subsidiary of
the Borrower and not created in contemplation of such event;
          (xiii) any Lien existing on any asset prior to the acquisition thereof
by the Borrower or a Subsidiary of the Borrower and not created in contemplation
of such acquisition;
          (xiv) any Lien securing Refinancing Debt in respect of any Debt of the
Borrower or any Subsidiary of the Borrower secured by any Lien permitted by
clauses (xi), (xii), (xiii) or (xxi) of this Section 7.02; provided that such
Debt is not secured by any additional assets;
          (xv) Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights, in
each case incurred in the ordinary course of business;
          (xvi) licenses, sublicenses, leases or subleases granted by a Group
Company as lessor to third Persons in the ordinary course of business not
interfering in any material respect with the business of any Group Company;
          (xvii) Liens on (A) incurred premiums, dividends and rebates which may
become payable under insurance policies and loss payments which reduce the
incurred premiums on such insurance policies and (B) rights which may arise
under State insurance guarantee funds

- 104 -



--------------------------------------------------------------------------------



 



relating to any such insurance policy, in each case securing Debt permitted to
be incurred pursuant to Section 7.01(vii);
          (xviii) any (A) Lien not securing any Debt, Derivatives Obligations or
Synthetic Lease Obligations constituting an interest or title of a licensor,
lessor or sublicensor or sublessor under any Operating Lease or license entered
into by the Borrower or any of its Subsidiaries in compliance with this
Agreement or (B) Lien resulting from the subordination by any such lessor or
sublessor of its interest or title under such Operating Lease to any Lien
described in subparagraph (viii) above; provided that the holder of such Lien or
restriction agrees in writing to recognize the rights of such lessee or
sublessee under such Operating Lease;
          (xix) Liens in favor of customs and revenue authorities arising as a
matter of Law to secure payment of customs duties in connection with the
importation of goods;
          (xx) Liens securing obligations (other than Debt or Derivatives
Obligations) under operating, reciprocal easement or similar agreements entered
into in the ordinary course of business of the Borrower and its Subsidiaries;
          (xxi) Liens existing on the Closing Date and listed on Schedule 7.02
hereto; provided that such Liens shall secure only those obligations which they
secure on the date hereof (and permitted extensions, renewals and refinancings
of such obligations) and shall not subsequently apply to any other property or
assets of Holdings and its Subsidiaries (other than accessions to and the
proceeds of the property or assets subject to such Liens to the extent provided
by the terms thereof on the date hereof);
          (xxii) Liens solely on any cash earnest money deposits made by the
Borrower or any of its Subsidiaries in connection with any letter of intent or
purchase agreement with respect to a Permitted Business Acquisition;
          (xxiii) Liens upon specific items or inventory or other goods and
proceeds of the Borrower or any of its Subsidiaries securing such Person’s
obligations in respect of bankers’ acceptances or documentary letters of credit
issued or created for the account of such Person to facilitate the shipment or
storage of such inventory or other goods; and
          (xxiv) Liens deemed to exist in the ordinary course in connection with
Cash Equivalents; and
          (xxv) other Liens incurred by the Borrower and its Subsidiaries if the
aggregate amount of the obligations secured thereby do not exceed $10,000,000.
          Section 7.03 Nature of Business. None of the Group Companies will
alter in any material respect the character of the business conducted by such
Person as of the Closing Date except that the Borrower and its Subsidiaries may
engage in reasonable extensions thereof and in business reasonably related,
ancillary or complementary thereto.
          Section 7.04 Consolidation, Merger and Dissolution. Except in
connection with an Asset Disposition permitted by the terms of Section 7.05,
none of the Group Companies will enter into any transaction of merger or
consolidation or liquidate, wind up or dissolve itself or its affairs (or suffer
any liquidations or dissolutions); provided that:
          (i) the Merger shall be permitted;

- 105 -



--------------------------------------------------------------------------------



 



          (ii) any Domestic Subsidiary of the Borrower may merge with and into,
or be voluntarily dissolved or liquidated into, the Borrower, so long as (A) the
Borrower is the surviving corporation of such merger, dissolution or
liquidation, (B) the security interests granted to the Collateral Agent for the
benefit of the Finance Parties pursuant to the Collateral Documents in the
assets of the Borrower and such Domestic Subsidiary so merged, dissolved or
liquidated shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, dissolution or
liquidation), (C) no Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such
transaction and (D) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect or as a result of such transaction;
          (iii) any Domestic Subsidiary of the Borrower may merge with and into,
or be voluntarily dissolved or liquidated into, any other Domestic Subsidiary of
the Borrower, so long as (A) in the case of any such merger, dissolution or
liquidation involving one or more Subsidiary Guarantors, (y) a Subsidiary
Guarantor is the surviving corporation of such merger, dissolution or
liquidation, (z) no Person other than the Borrower or a Subsidiary Guarantor
receives any consideration in respect of or as a result of such transaction, (B)
the security interests granted to the Collateral Agent for the benefit of the
Finance Parties pursuant to the Collateral Documents in the assets of each
Domestic Subsidiary so merged, dissolved or liquidated and in the Equity
Interests of the surviving entity of such merger dissolution or liquidation
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
(C) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such transaction;
          (iv) any Foreign Subsidiary of the Borrower may be merged with and
into, or be voluntarily dissolved or liquidated into, the Borrower or any
Subsidiary of the Borrower, so long as (A) in the case of any such merger,
dissolution or liquidation involving one or more Subsidiary Guarantors, (y) the
Borrower or a Subsidiary Guarantor, as the case may be, is the surviving
corporation of any such merger, dissolution or liquidation and (z) no Person
other than the Borrower or a Subsidiary Guarantor receives any consideration in
respect of or as a result of such transaction, (B) the security interests
granted to the Collateral Agent for the benefit of the Finance Parties pursuant
to the Collateral Documents in the assets of such Foreign Subsidiary, if any,
and the Borrower or such other Subsidiary, as the case may be, and in Equity
Interests of the surviving entity of such merger, dissolution or liquidation
shall remain in full force and effect and perfected (to at least the same extent
as in effect immediately prior to such merger, dissolution or liquidation) and
(C) no Default or Event of Default shall have occurred and be continuing
immediately before or immediately after giving effect to such transaction; and
          (v) the Borrower or any Subsidiary of the Borrower may merge with any
Person (other than Holdings) in connection with a Permitted Business Acquisition
if (A) in the case of any such merger involving the Borrower, the Borrower shall
be the continuing or surviving corporation in such merger, (B) in the case of
any such merger involving a Subsidiary Guarantor, such Subsidiary Guarantor, as
the case may be, shall be the continuing or surviving corporation in such merger
or the continuing or surviving corporation in such merger shall, simultaneously
with the consummation of such merger, become a Subsidiary Guarantor having all
the responsibilities and obligations of the Subsidiary Guarantor so merged, or
(C) the Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Lead Arrangers may reasonably request so as
to cause the Credit Parties to be in compliance with the terms of Section 6.10
after giving effect to such transactions.

- 106 -



--------------------------------------------------------------------------------



 



In the case of any merger or consolidation permitted by this Section 7.04 of any
Subsidiary of Holdings which is not a Credit Party into a Credit Party, the
Credit Parties shall cause to be executed and delivered such documents,
instruments and certificates as the Administrative Agent may reasonably request
so as to cause the Credit Parties to be in compliance with the terms of
Section 6.10 after giving effect to such transaction. Notwithstanding anything
to the contrary contained above in this Section 7.04, no action shall be
permitted which results in a Change of Control.
          Section 7.05 Asset Dispositions. None of the Group Companies will make
any Asset Disposition; provided that:
          (i) any Group Company may sell inventory in the ordinary course of
business on an arms’-length basis;
          (ii) the Borrower may make any Asset Disposition to any of the
Subsidiary Guarantors if (A) the Credit Parties shall cause to be executed and
delivered such documents, instruments and certificates as the Administrative
Agent or the Collateral Agent may request so as to cause the Credit Parties to
be in compliance with the terms of Section 6.10 after giving effect to such
Asset Disposition and (B) after giving effect to such Asset Disposition, no
Default or Event of Default exists;
          (iii) the Borrower and its Subsidiaries may liquidate or sell Cash
Equivalents;
          (iv) the Borrower or any of its Subsidiaries may sell, lease,
transfer, assign or otherwise dispose of assets (other than in connection with
any Casualty or Condemnation) to any other Person provided that the aggregate
fair market value of all property disposed of pursuant to this clause (iv) does
not exceed $3,000,000 in the aggregate in any fiscal year of the Borrower or
$10,000,000 in the aggregate from and after the Closing Date;
          (v) the Borrower or any of its Subsidiaries may dispose of machinery
or equipment which will be replaced or upgraded with machinery or equipment put
to a similar use and owned, or otherwise used or useful in the ordinary course
of business of and owned by such Person; provided that (A) such replacement or
upgraded machinery and equipment is acquired within 120 days after such
disposition, and (B) upon their acquisition, such replacement assets become
subject to the Lien of the Collateral Agent under the Collateral Documents (to
the extent in effect immediately prior to such disposition);
          (vi) the Borrower or any of its Subsidiaries may in the ordinary
course of business and in a commercially reasonable manner, dispose of obsolete,
worn-out or surplus tangible assets and other excess property no longer used or
useful in the ordinary course of business;
          (vii) any Group Company may enter into any Sale/Leaseback Transaction
not prohibited by Section 7.13;
          (viii) any Subsidiary of the Borrower may sell, lease or otherwise
transfer (x) any or all or substantially all of its assets (including any such
transaction effected by way of merger or consolidation) to the Borrower or any
Wholly-Owned Domestic Subsidiary of the Borrower, so long as (A) the security
interests granted to the Collateral Agent for the benefit of the Finance Parties
pursuant to the Collateral Documents in such assets shall remain in full force
and effect and perfected (to at least the same extent as in effect immediately
prior to such sale,

- 107 -



--------------------------------------------------------------------------------



 



lease or other transfer) and (B) after giving effect to such Asset Disposition,
no Default or Event of Default exists, and (y) assets to Foreign Subsidiaries or
non-Wholly-Owned Domestic Subsidiaries to the extent permitted by
Section 7.06(x);
          (ix) any non-Wholly-Owned Domestic Subsidiary or Foreign Subsidiary of
the Borrower may sell, lease or otherwise transfer any or all or substantially
all of its assets (including any such transactions effected by way of merger or
consolidation) to any other non-Wholly-Owned Domestic Subsidiary or Foreign
Subsidiary of the Borrower, so long as the security interests granted to the
Collateral Agent for the benefit of the Finance Parties pursuant to the
Collateral Documents in such assets shall remain in full force and effect and
perfected (to at least the same extent as in effect immediately prior to such
sale, lease or other transfer);
          (x) any Group Company may (A) lease, as lessor or sublessor, or
license, as licensor or sublicensor, real or personal property (including
Intellectual Property) in the ordinary course of business and consistent with
past practices and (B) grant options to purchase, lease or acquire real or
personal property in the ordinary course of business, so long as the Asset
Disposition resulting from the exercise of such option would otherwise be
permitted under this Section 7.05;
          (xi) any Group Company may dispose of defaulted receivables and
similar obligations in the ordinary course of business and not as part of an
accounts receivable financing transaction;
          (xii) any Group Company may dispose of non-core assets acquired in
connection with Permitted Business Acquisitions;
          (xiii) any Group Company may make one or more Asset Dispositions
involving any or all of the assets described in Schedule 7.05;
          (xiv) any Group Company may make one or more Asset Dispositions in
connection with a like-kind exchange pursuant to Section 1031 of the Code;
provided that the Borrower shall have delivered to the Administrative Agent a
Pro-Forma Compliance Certificate demonstrating that upon giving effect on a
Pro-Forma Basis to such transaction, the Credit Parties will be in compliance
with all of the financial covenants set forth in Section 7.17(a) as of the last
day of the most recent period of four consecutive fiscal quarters of Holdings
which precedes or ends on the date of such transaction and with respect to which
the Administrative Agent has received the consolidated financial information
required under Section 6.01(a) or (b) and the officer’s certificate required
under Section 6.01(c);
          (xv) any Group Company may sell or dispose of Equity Interests in its
Subsidiaries to qualify directors where required by applicable law or to satisfy
other requirements of applicable law with respect to the ownership of Equity
Interests of Foreign Subsidiaries; and
          (xvi) any Group Company may make any other Asset Disposition; provided
that (A) at least 75% of the consideration therefor is cash or Cash Equivalents;
(B) if such transaction is a Sale/Leaseback Transaction, such transaction is
permitted by Section 7.01 and Section 7.13; (C) such transaction does not
involve the sale or other disposition of a minority Equity Interest in any Group
Company; (D) the aggregate fair market value of all assets sold or otherwise
disposed of by the Group Companies in all such transactions in reliance on this
clause (xvi) shall not exceed $10,000,000 in the aggregate from and after the
Closing Date; and (E) no

- 108 -



--------------------------------------------------------------------------------



 



Default or Event of Default shall have occurred and be continuing immediately
before or immediately after giving effect to such transaction.
Upon consummation of an Asset Disposition permitted under this Section 7.05, the
Lien therein created (but not the Lien on any proceeds thereof) under the
Collateral Documents shall be automatically released and the Administrative
Agent shall (or shall cause the Collateral Agent to) (to the extent applicable)
deliver to the Borrower, upon the Borrower’s request and at the Borrower’s
expense, such documentation as is reasonably necessary to evidence the release
of the Collateral Agent’s security interests, if any, in the assets being
disposed of, including amendments or terminations of Uniform Commercial Code
Financing Statements, if any, the return of stock certificates, if any, and the
release of any Subsidiary being disposed of in its entirety from all of its
obligations, if any, under the Senior Finance Documents.
          Section 7.06 Investments.
          (a) Investments. None of the Group Companies will hold, make or
acquire, any Investment in any Person, except the following:
          (i) Investments existing on the date hereof in Persons which are
Subsidiaries on the date hereof;
          (ii) Holdings, the Borrower, Intermediate Holdings or any Subsidiary
of the Borrower may invest in cash and Cash Equivalents;
          (iii) Holdings or Intermediate Holdings may acquire and hold
obligations of one or more officers or other employees of Holdings or any of its
Subsidiaries in connection with such officers’ or employees’ acquisition of
Equity Interests of Holdings or Intermediate Holdings, so long as no cash is
paid by Holdings or any of its Subsidiaries to such officers or employees in
connection with the acquisition of any such obligations or such cash is
immediately reinvested in such Equity Interests;
          (iv) the Borrower and any Subsidiary of the Borrower may acquire and
hold receivables not constituting Debt owing to them, if created or acquired in
the ordinary course of business;
          (v) the Borrower and each Subsidiary of the Borrower may acquire and
own Investments (including Debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
          (vi) deposits by the Borrower or any Subsidiary of the Borrower made
in the ordinary course of business consistent with past practices to secure the
performance of leases shall be permitted;
          (vii) Holdings may make equity contributions to the capital of
Intermediate Holdings which may make equity contributions to the capital of the
Borrower and both Holdings and Intermediate Holdings may incur Guaranty
Obligations permitted under Section 7.01(viii);
          (viii) Holdings and Intermediate Holdings may hold (i) the Trust
Common Securities and (ii) promissory notes issued by Borrower and Intermediate
Holdings (as applicable);

- 109 -



--------------------------------------------------------------------------------



 



          (ix) the Borrower may make Investments in any of its Wholly-Owned
Domestic Subsidiaries and any Subsidiary of the Borrower may make Investments in
the Borrower or any Wholly-Owned Domestic Subsidiary of the Borrower; provided
that (A) each item of intercompany Debt evidencing intercompany loans and
advances made by a Foreign Subsidiary or a non-Wholly-Owned Domestic Subsidiary
to the Borrower or a Wholly-Owned Domestic Subsidiary of the Borrower shall be
evidenced by a promissory note in the form of Exhibit G hereto containing the
subordination provisions set forth in Exhibit H hereto and (B) each promissory
note evidencing intercompany loans and advances payable to a Credit Party shall
be pledged to the Collateral Agent pursuant to the Collateral Documents;
          (x) the Borrower and its Subsidiaries may make Investments in any
Foreign Subsidiary organized and operating in Canada and Mexico or any
non-Wholly-Owned Domestic Subsidiary of the Borrower (A) in the case of
Investments by the Borrower or any Wholly-Owned Domestic Subsidiary of the
Borrower, in an aggregate amount (determined without regard to any write-downs
or write-offs of any such Investments constituting Debt) and together with the
fair market value of all assets transferred pursuant to Section 7.05(viii) at
any one time outstanding not exceeding $5,000,000 and (B) to the extent such
Investments arise from the sale of inventory in the ordinary course of business
by the Borrower or such Subsidiary to such Foreign Subsidiary or
non-Wholly-Owned Domestic Subsidiary for resale by such Foreign Subsidiary or
non-Wholly-Owned Domestic Subsidiary (including any such Investments resulting
from the extension of the payment terms with respect to such sales); provided
that each promissory note evidencing intercompany loans and advances (other than
promissory notes (A) issued by Foreign Subsidiaries of the Borrower to the
Borrower or any of its Domestic Subsidiaries or (B) held by Foreign Subsidiaries
of the Borrower, in each case except to the extent provided in Section 6.10(d))
or non-Wholly-Owned Subsidiaries of the Borrower who are not and are not
required to be Credit Parties) shall be pledged to the Collateral Agent pursuant
to the Collateral Documents;
          (xi) so long as no Default or Event of Default is then in existence or
would otherwise arise therefrom, the Borrower may make Investments in Holdings
and Intermediate Holdings provided that (A) all proceeds thereof are applied by
Holdings or passed on by Intermediate Holdings to Holdings solely for the
purposes of Section 7.08(d); (B) no such Investment shall be made if an interest
payment in respect of the Junior Debentures could not, but for such Investment,
be made in accordance with Section 7.08(d); and (C) each item of intercompany
Debt evidencing intercompany loans and advances made by the Borrower to Holdings
or Intermediate Holdings shall be evidenced by a promissory note in the form of
Exhibit G hereto containing the subordination provisions set forth in Exhibit H
hereto;
          (xii) the Borrower and its Subsidiaries may make transfers of assets
to the Borrower and its Subsidiaries in accordance with Section 7.05(viii) and
(ix) and in connection with mergers and consolidations permitted under
Section 7.04;
          (xiii) the Borrower and its Subsidiaries may purchase inventory,
machinery, equipment and other assets in the ordinary course of business;
          (xiv) the Borrower and its Subsidiaries may make expenditures in
respect of Permitted Business Acquisitions;
          (xv) the Borrower or any of its Subsidiaries may make loans and
advances to employees of Holdings and its Subsidiaries for moving and travel and
other similar expenses, in each case in the ordinary course of business, in an
aggregate principal amount not to exceed

- 110 -



--------------------------------------------------------------------------------



 



$250,000 at any one time outstanding (determined without regard to any
write-downs or write-offs of such loans and advances);
          (xvi) the Borrower or any of its Subsidiaries may make loans and
advances to Holdings and Intermediate Holdings and Intermediate Holdings may
make loans to Holdings for the purposes and in the amounts necessary to make
payments described in Section 7.07;
          (xvii) Holdings and Intermediate Holdings may redeem or repurchase
Equity Interests to the extent permitted by Section 7.07;
          (xviii) the Borrower and its Subsidiaries may make Investments in
Permitted Joint Ventures in an aggregate amount (determined without regard to
any write-downs or write-offs of any such Investments constituting Debt) at any
one time outstanding not exceeding $5,000,000;
          (xix) Investments existing on the date hereof and identified on
Schedule 7.06;
          (xx) Investments arising out of the receipt by the Borrower or any of
its Subsidiaries of noncash consideration for the sale of assets permitted under
Section 7.05;
          (xxi) Investments resulting from pledges and deposits specifically
referred to in Section 7.02; and
          (xxii) other Investments not otherwise permitted by this Section 7.06
in an aggregate amount (determined without regard to any write-downs or
write-offs of any such Investments constituting Debt but excluding any portion
thereof funded with proceeds of an Qualifying Equity Issuance) at any time
outstanding not exceeding the sum of (A) $5,000,000 plus (B) an amount, not
exceeding $5,000,000 in the aggregate, equal to that portion of Excess Cash Flow
for the fiscal years ended after the Closing Date, if any, not required to be
used to prepay the Loans or Cash Collateralize LC Obligations in accordance with
Section 2.09;
provided that no Group Company may make or own any Investment in Margin Stock.
          (b) Limitation on the Creation of Subsidiaries. No Group Company will
establish, create or acquire after the Closing Date any Subsidiary; provided
that the Borrower and its Subsidiaries shall be permitted to establish, create
or acquire Subsidiaries so long as (i) at least 5 days’ prior written notice
thereof is given to the Administrative Agent, (ii) the Investment resulting from
such establishment, creation or acquisition is permitted pursuant to
Section 7.06(a) above, (iii) the capital stock or other equity interests of such
new Subsidiary (other than a Foreign Subsidiary, except to the extent otherwise
required pursuant to Section 6.10(d)) is pledged pursuant to, and to the extent
required by, the Pledge Agreement and the certificates representing such
interests, together with transfer powers duly executed in blank, are delivered
to the Collateral Agent, (iv) such new Subsidiary (other than a Foreign
Subsidiary, except to the extent otherwise required pursuant to Section 6.10(d))
executes a counterpart of the Accession Agreement, the Guaranty, the Security
Agreement and the Pledge Agreement to the extent required by Section 6.10(b),
and (v) such new Subsidiary, to the extent requested by the Administrative
Agent, takes all other actions required pursuant to Section 6.10.
          Section 7.07 Restricted Payments, etc. None of the Group Companies
will declare or pay any Restricted Payments (other than Restricted Payments
payable solely in Equity Interests (exclusive of Debt Equivalents) of such
Person), except that:

- 111 -



--------------------------------------------------------------------------------



 



          (i) any Wholly-Owned Subsidiary of the Borrower may make Restricted
Payments to the Borrower or to any Wholly-Owned Subsidiary of the Borrower;
          (ii) any non-Wholly-Owned Subsidiary of the Borrower may make
Restricted Payments to the Borrower or to any Wholly-Owned Subsidiary of the
Borrower or ratably to all holders of its outstanding Equity Interests;
          (iii) Holdings and Intermediate Holdings may redeem or repurchase
Equity Interests (or Equity Equivalents) or to make payments on notes issued in
connection with the prior redemption or purchase of such Equity Interests and
permitted pursuant to Section 7.01(xii) from (A) officers, employees and
directors of any Group Company (or their estates, spouses or former spouses)
upon the death, permanent disability, retirement or termination of employment of
any such Person or otherwise or (B) other holders of Equity Interests or Equity
Equivalents in Holdings and Intermediate Holdings, so long as the purpose of
such purchase is to acquire stock for reissuance to new officers, employees and
directors (or their estates) of any Group Company, to the extent so reissued
within 12 months of any such purchase; provided that in all such cases (A) no
Default or Event of Default is then in existence or would otherwise arise
therefrom, (B) the aggregate amount of all cash distributed by the Borrower
directly or indirectly to Holdings and Intermediate Holdings in respect of all
such shares so redeemed or repurchased (or otherwise spent by Holdings and
Intermediate Holdings) does not exceed $2,000,000 in any fiscal year of Holdings
(with unused amounts being carried forward to succeeding fiscal years) or
$10,000,000 in the aggregate from and after the Closing Date, and provided
further that Holdings and Intermediate Holdings may purchase, redeem or
otherwise acquire Equity Interests and Equity Equivalents of Holdings and
Intermediate Holdings pursuant to this clause (iii) without regard to the
restrictions set forth in the first proviso above for consideration consisting
of the proceeds of key man life insurance obtained for the purposes described in
this clause (iii);
          (iv) so long as no Default or Event of Default is then in existence or
would otherwise arise therefrom, the Borrower may make cash Restricted Payments,
directly or indirectly, to Holdings and Intermediate Holdings, if Holdings and
Intermediate Holdings promptly use such proceeds for the purposes described in
clause (iii) above;
          (v) the Borrower and Intermediate Holdings may make cash Restricted
Payments, directly or indirectly, to Intermediate Holdings or Holdings (as the
case may be) for the purpose of paying, and in amounts not to exceed the amount
necessary to pay, (A) the then currently due fees and expenses of Holdings’
counsel, accountants and other advisors and consultants, and other operating and
administrative expenses of Holdings (including employee and compensation
expenditures and other similar costs and expenses) incurred in the ordinary
course of business that are for the benefit of, or are attributable to, or are
related to, including the financing or refinancing of, Holdings’ Investment in
the Borrower and its Subsidiaries, (B) the then currently due fees and expenses
of Holdings’ independent directors and observers and (C) the then currently due
taxes payable by Holdings solely on account of the income of Holdings related to
its Investment in the Borrower and its Subsidiaries and the reasonable expenses
of preparing returns reflecting such taxes; provided that Holdings agrees to be
obligated to contribute to the Borrower any refund Holdings receives relating to
any such taxes and (D) so long as no Default or Event of Default is then in
existence or would arise therefrom, other fees and expenses permitted under
Section 7.09;
          (vi) the Borrower may pay directly or indirectly to Intermediate
Holdings or Holdings the amount that Holdings is required to pay for franchise,
federal, state, local or other taxes as the common parent of an affiliated group
(within the meaning of Section 1504 of the

- 112 -



--------------------------------------------------------------------------------



 



Code) and quarterly or annually for other taxes incurred by Intermediate
Holdings or Holdings; provided that (A) such payments with respect to income
taxes may be made only in respect of the period during which the Borrower is
consolidated with Holdings for purposes of the payment of such taxes and (B) no
such payment by the Borrower may be paid until receipt by the Administrative
Agent of a certificate of the chief financial officer or chief accounting
officer of the Borrower in form and substance acceptable to the Administrative
Agent demonstrating compliance with the foregoing provisions (such payments
being herein referred to as (“Permitted Tax Dividends”).
          (vii) so long as no Default or Event of Default is then in existence
or would otherwise arise therefrom, the Borrower may make Restricted Payments to
Holdings, directly or indirectly, provided that (A) all proceeds thereof are
applied by Holdings solely for the purposes of Section 7.08(d); and (B) no such
Restricted Payment shall be made if an interest payment in respect of the Junior
Debentures could not, but for such Restricted Payment, be made in accordance
with Section 7.08(d);
          (viii) Holdings and its Subsidiaries may make Restricted Payments made
with Net Cash Proceeds of one or more Qualifying Equity Issuances within three
Business Days following the receipt thereof; provided that, after giving effect
to such Restricted Payment, no Change of Control shall have occurred;
          (ix) Holdings and Intermediate Holdings may make noncash repurchases
of Equity Interests deemed to occur upon exercise of stock options if such
Equity Interests represent a portion of the exercise price of such options; and
          (x) cash payments by Holdings and Intermediate Holdings in lieu of the
issuance of fractional shares upon exercise or conversion of Equity Equivalents.
          Section 7.08 Prepayments of Debt, etc.
          (a) Amendments of Agreements. None of the Group Companies will, or
will permit any of their respective Subsidiaries to, after the issuance thereof,
amend, waive or modify (or permit the amendment, waiver or modification of) any
of the terms, agreements, covenants or conditions of or applicable to (i) the
Subordinated Debentures Documents or the Junior Debentures or (ii) any other
Subordinated Debt issued by such Group Company if such amendment, waiver or
modification would add or change any terms, agreements, covenants or conditions
in any manner adverse to any Group Company, or shorten the final maturity or
average life to maturity or require any payment to be made sooner than
originally scheduled or increase the interest rate applicable thereto or change
any subordination provision thereof.
          (b) Prohibition Against Certain Payments of Principal and Interest of
Other Debt. Except as provided in subsection (c) or (d) below, none of the Group
Companies will (i) directly or indirectly, redeem, purchase, prepay, retire,
defease or otherwise acquire for value, prior to scheduled maturity, scheduled
repayment or scheduled sinking fund payment, any Subordinated Debt, or set aside
any funds for such purpose, whether such redemption, purchase, prepayment,
retirement or acquisition is made at the option of the maker or at the option of
the holder thereof, and whether or not any such redemption, purchase,
prepayment, retirement or acquisition is required under the terms and conditions
applicable to such Debt or (ii) make any interest or other payment in respect of
Subordinated Debentures, the Junior Debentures or any other Subordinated Debt.

- 113 -



--------------------------------------------------------------------------------



 



          (c) Certain Allowed Payments in Respect of Subordinated Debt.
Holdings, the Borrower and any of its Subsidiaries may (i) make interest
payments as and when due in respect of the Subordinated Debentures and any other
Subordinated Debt (other than the Junior Debentures) of the Borrower entered
into in compliance with Section 7.01; and other fees, costs and expenses in
connection with the Subordinated Debentures as permitted by the Subordination
Agreement; (ii) refinance Subordinated Debt to the extent expressly permitted
under Section 7.01, in each case other than any such payments prohibited by the
subordination provisions thereof; (iii) exchange Subordinated Debt of Holdings
or any of its Subsidiaries for Equity Interests issued by Holdings or
Intermediate Holdings (provided that Subordinated Debt of Holdings may be
exchanged for Equity Interests of Holdings only); and (iv) permit the
cancellation or forgiveness of Subordinated Debt of Holdings or any of its
Subsidiaries.
          (d) Allowed Payments in Respect of the Junior Debentures.
          (i) Holdings may make (A) interest payments as and when due, and
(B) payments of deferred interest (or a portion thereof), in respect of the
Junior Debentures, in each case, if (x) there is no Event of Default existing
under Section 8.01(a) of the Subordinated Debenture continuing unremedied or
unwaived, and (y) Holdings shall have delivered to the Administrative Agent a
Pro-Forma Compliance Certificate demonstrating that upon giving effect to such
payments on a Pro-Forma Basis, including as if such payments under clause
(A) and (B) were made in the prior period of calculation (with pro-forma
adjustments satisfactory to the Administrative Agent), the Fixed Charge Coverage
Ratio, as of the last day of the period of four consecutive fiscal quarters of
Holdings, taken as a single accounting period, most recent period of four
consecutive fiscal quarters of Holdings which precedes or ends on the date of
such payment, will not be less than the ratio set forth below opposite the
period during which such day occurs:

      Fiscal Quarters Ended During   Ratio
Effective Date through 12/31/06
  1.20 to 1.0
1/01/07 through 12/31/07
  1.25 to 1.0
1/01/08 through 12/31/08
  1.30 to 1.0
1/01/09 through 12/31/09
  1.35 to 1.0
1/01/10 through 3/31/11
  1.40 to 1.0

          (ii) In the event that Holdings cannot make a payment pursuant to the
terms of paragraph (i) above, Holdings will within 5 Business Days after the
calculation under clause (i) above prior to the relevant scheduled interest
payment date under the Junior Debentures serve a notice on the Junior Debenture
Holders of an Extension Period for a period of not less than six months (as such
term is defined in the Junior Debentures Indenture) (an “Extension Notice”),
with a copy of such notice, certified as true and correct, to be simultaneously
delivered to the Administrative Agent; and
          (iii) Holdings hereby irrevocably appoints the Administrative Agent as
its attorney-in-fact (with full power of substitution and delegation) in its
name and on its behalf to serve an Extension Notice on the Junior Debentures
Holders, in the event that Holdings does not deliver an Extension Notice to the
Junior Debentures Holders and the Administrative Agent within the applicable
period as prescribed in paragraph (ii) above.
          Section 7.09 Transactions with Affiliates. None of the Group Companies
will engage in any transaction or series of transactions with any Affiliate of
Holdings other than:

- 114 -



--------------------------------------------------------------------------------



 



          (i) the payment of management and other fees when due, pursuant to the
Management Agreement and OTPP Side Letters, in each case, as in effect, on the
date hereof; provided that no such payment may be made if the Administrative
Agent shall have notified the Borrower (which notice may be provided by
electronic mail) that a Default or Event of Default shall have occurred and be
continuing immediately before or immediately after giving effect to such payment
(it being understood and agreed that any payment which cannot be made when due
as a result of a Default or an Event of Default shall continue to accrue and may
be made upon the cure or waiver of such Default or Event of Default or otherwise
with the consent of the Required Lenders);
          (ii) reimbursement of reasonable out-of-pocket expenses and
indemnities pursuant to the Management Agreement and OTPP Side Letters;
          (iii) transfers of assets to any Credit Party other than Holdings
permitted by Section 7.05;
          (iv) transactions expressly permitted by Section 7.01, Section 7.04,
Section 7.05, Section 7.06 or Section 7.07;
          (v) normal compensation, indemnities and reimbursement of reasonable
expenses of officers, directors and board observers;
          (vi) other transactions in existence on the Closing Date to the extent
disclosed in Schedule 7.09;
          (vii) any transaction entered into among the Borrower and its
Wholly-Owned Subsidiaries or among such Wholly-Owned Subsidiaries;
          (viii) preemptive rights held by the Investor Group in respect of the
Equity Interests of Holdings or Intermediate Holdings; and
          (ix) so long as no Default or Event of Default has occurred and is
continuing, other transactions which are engaged in by the Borrower or any of
its Subsidiaries in the ordinary course of its business on terms and conditions
as favorable to such Person as would be obtainable by it in a comparable
arms’-length transaction with an independent, unrelated third party.
Notwithstanding the foregoing, none of Holdings or any of its Subsidiaries will
enter into any management, consulting or similar agreement or arrangement other
than the Management Agreement with, or otherwise pay any professional,
consulting, management or similar fees to or for the benefit of, the Sponsor
Group or its successors or transferees, except for payments pursuant to the
Management Agreement permitted under clause (i), (ii), (vi) or (viii) above.
          Section 7.10 Fiscal Year; Organizational and Other Documents. None of
the Group Companies will (i) change its fiscal year or (ii) consent to any
amendment, modification or supplement that is adverse in any respect to the
Lenders to its articles or certificate of incorporation, bylaws (or analogous
organizational documents), the Acquisition Documents, the Management Agreement
or any agreement entered into by it with respect to its Equity Interests
(including the Capitalization Documents and the Stockholder Agreements), in each
case as in effect on the Closing Date. The Borrower will cause the Group
Companies to promptly provide the Lenders with copies of all amendments to the
foregoing documents and instruments as in effect as of the Closing Date.

- 115 -



--------------------------------------------------------------------------------



 



          Section 7.11 Restrictions with Respect to Intercorporate Transfers.
None of the Group Companies will create or otherwise cause or permit to exist
any consensual encumbrance or restriction which prohibits or otherwise restricts
(i) the ability of any such Subsidiary to (A) make Restricted Payments or pay
any Debt owed to the Borrower or any Subsidiary of the Borrower, (B) pay Debt or
other obligations owed to any Credit Party, (C) make loans or advances to the
Borrower or any Subsidiary of the Borrower, (D) transfer any of its properties
or assets to the Borrower or any Subsidiary of the Borrower or (E) act as a
Subsidiary Guarantor and pledge its assets pursuant to the Senior Finance
Documents or any renewals, refinancings, exchanges, refundings or extensions
thereof or (ii) the ability of Holdings or any Subsidiary of Holdings to create,
incur, assume or permit to exist any Lien upon its property or assets whether
now owned or hereafter acquired to secure the Senior Obligations, except in each
case for prohibitions or restrictions existing under or by reason of:
          (i) this Agreement and the other Senior Finance Documents;
          (ii) restrictions in effect on the date of this Agreement contained in
the Subordinated Debentures Documents or the Junior Debentures Documents, all as
in effect on the date of this Agreement, and, if such Debt is renewed, extended
or refinanced, restrictions in the agreements governing the renewed, extended or
refinancing Debt (and successive renewals, extensions and refinancings thereof)
if such restrictions are no more restrictive than those contained in the
agreements governing the Debt being renewed, extended or refinanced;
          (iii) customary non-assignment provisions with respect to contracts,
leases or licensing agreements entered into by the Borrower or any of its
Subsidiaries, in each case entered into in the ordinary course of business and
consistent with past practices;
          (iv) any restriction or encumbrance with respect to any asset of the
Borrower or any of its Subsidiaries or a Subsidiary of the Borrower imposed
pursuant to an agreement which has been entered into for the sale or disposition
of such assets or all or substantially all of the capital stock or assets of
such Subsidiary, so long as such sale or disposition is permitted under this
Agreement;
          (v) customary provisions in joint venture agreements and other similar
agreements entered into in the ordinary course of business in connection with
Permitted Joint Ventures;
          (vi) restrictions on cash and other deposits or net worth imposed by
customers or suppliers in the ordinary course of business and consistent with
past practice;
          (vii) any restriction applicable to an acquired Subsidiary of the
Borrower pursuant to agreements in effect on the date such Subsidiary became a
Subsidiary of the Borrower and otherwise permitted to remain in effect
hereunder; provided that such restrictions apply only to such Subsidiary;
          (viii) Liens permitted under Section 7.02 and any documents or
instruments governing the terms of any Debt or other obligations secured by any
such Liens; provided that such prohibitions or restrictions apply only to the
assets subject to such Liens; and
          (ix) documents evidencing indebtedness incurred by Foreign
Subsidiaries to the extent permitted under Section 7.01.

- 116 -



--------------------------------------------------------------------------------



 



          Section 7.12 Ownership of Subsidiaries; Limitations on Holdings and
the Borrower.
          (a) Holdings and the Borrower will not (i) permit any Subsidiary of
the Borrower to issue Equity Interests to any Person, except (A) the Borrower or
any Wholly-Owned Subsidiary of the Borrower, (B) to qualify directors where
required by applicable Law or to satisfy other requirements of applicable Law
with respect to the ownership of Equity Interests of Foreign Subsidiaries or
(C) in the case of non-Wholly-Owned Subsidiaries of the Borrower, ratably to all
holders of its outstanding Equity Interests or (ii) permit any non Wholly Owned
Subsidiary of the Borrower to issue any shares of Preferred Stock.
          (b) Each of Holdings and Intermediate Holdings will not (i) hold any
material assets other than the Trust Common Securities, the Equity Interests of
Intermediate Holdings and the Borrower respectively and cash or Cash Equivalents
expressly permitted to be received and held by it from time to time in
accordance with this Agreement, (ii) have any material liabilities other than
(A) liabilities under the Senior Finance Documents, the Subordinated Debentures,
the Junior Debentures or the Management Put Rights and other obligations or
liabilities expressly permitted to be incurred by it pursuant to Section 7.01
and (B) tax and accrued liabilities and expenses in the ordinary course of
business or (iii) engage in any business activity other than (A) owning the
Trust Common Securities, the common stock of Intermediate Holdings and the
Borrower, respectively (including purchasing additional shares of common stock
after the Closing Date), and activities incidental or related thereto or to the
maintenance of the corporate existence of Holdings and Intermediate Holdings,
respectively, or compliance with applicable law, (B) acting as a Guarantor under
its Guaranty and pledging its assets to the Collateral Agent, for the benefit of
the Lenders, pursuant to the Collateral Documents to which it is a party,
(C) acting as a guarantor in respect of the Debt arising under (x) the
Subordinated Debentures Indenture and the Subordinated Debentures, and (y) the
Trust Preferred Securities, and other Guaranty Obligations expressly permitted
to be incurred by it pursuant to Section 7.01 and (D) issuing its own Capital
Stock (other than Debt Equivalents).
          (c) Holdings and Intermediate Holdings will not permit any Person
other than (i) Holdings to hold any Equity Interests comprising of common stock
of Intermediate Holdings and (ii) Intermediate Holdings to hold Equity Interests
or Equity Equivalents of the Borrower.
          Section 7.13 Sale and Leaseback Transactions. None of the Group
Companies will directly or indirectly become or remain liable as lessee or as
guarantor or other surety with respect to any lease (whether an Operating Lease
or a Capital Lease) of any property (whether real, personal or mixed), whether
now owned or hereafter acquired, (i) which such Group Company has sold or
transferred or is to sell or transfer to any other Person which is not a Group
Company or (ii) which such Group Company intends to use for substantially the
same purpose as any other property which has been sold or is to be sold or
transferred by such Group Company to another Person which is not a Group Company
in connection with such lease; provided, however, that the Group Companies may
enter into any Sale/Leaseback Transaction if (i) after giving effect on a
Pro-Forma Basis to such Sale/Leaseback Transaction, the aggregate outstanding
Attributable Debt in respect of all Sale/Leaseback Transactions does not exceed
$5,000,000 and the Borrower shall be in compliance with all other provisions of
this Agreement, including Section 7.01 and Section 7.02, (B) the gross cash
proceeds of any such Sale/Leaseback Transaction are at least equal to the fair
market value of such property (as determined by the Board of Directors, whose
determination shall be conclusive if made in good faith) and (C) the Net Cash
Proceeds are applied as set forth in Section 2.09(b)(iv) to the extent required
therein.

- 117 -



--------------------------------------------------------------------------------



 



          Section 7.14 Capital Expenditures.
          (a) None of the Group Companies will make any Consolidated Capital
Expenditures, except that during any of the fiscal years set forth below, the
Borrower and its Subsidiaries may make Consolidated Capital Expenditures so long
as the aggregate amount of such Consolidated Capital Expenditures (other than
Consolidated Capital Expenditures made with the Net Cash Proceeds of one or more
Qualified Equity Issuances) does not exceed the amount indicated opposite such
period:

          Period   Amount
2006
  $ 15,000,000  
2007
  $ 16,000,000  
2008
  $ 16,000,000  
2009
  $ 17,000,000  
2010
  $ 17,000,000  
2011
  $ 18,000,000  

          (b) To the extent that Consolidated Capital Expenditures permitted
under subsection (a) above for any period set forth above are less than the
applicable amount specified in the table in subsection (a) above, the difference
may be carried forward and utilized to make Consolidated Capital Expenditures
during succeeding fiscal years so long as the aggregate amount of Consolidated
Capital Expenditures made during any fiscal year does not exceed 120% of the
applicable amount set forth for such year in the table above.
          (c) Notwithstanding the foregoing, the Borrower and its Subsidiaries
may make Consolidated Capital Expenditures (which Consolidated Capital
Expenditures will not be included in any determination under subsection (a)
above) with the Net Cash Proceeds of Asset Dispositions, to the extent such Net
Cash Proceeds are not required to be applied to repay Loans or Cash
Collateralize Letter of Credit Liabilities pursuant to Section 2.09(b)(iii).
          Section 7.15 Additional Negative Pledges. None of the Group Companies
will enter into, assume or become subject to any agreement prohibiting or
otherwise restricting the creation or assumption of any Lien upon its properties
or assets, whether now owned or hereafter acquired, or requiring the grant of
any security for an obligation if security is given for some other obligation,
except (i) pursuant to this Agreement and the other Senior Finance Documents,
the Subordinated Debentures Indenture and any Debt consisting of Refinancing
Debt issued to refinance all or any portion of the foregoing, (ii) pursuant to
any document or instrument governing Capital Lease Obligations or Purchase Money
Debt incurred pursuant to Section 7.01 if any such restriction contained therein
relates only to the assets or assets acquired in connection therewith,
(iii) pursuant to any Derivatives Agreement entered into pursuant to Section
7.01(vi), (iv) pursuant to any document or instrument governing Debt incurred by
Foreign Subsidiaries and permitted by Section 7.01, (v) pursuant to any
documents or agreements creating any Lien referred to in Section 7.02(xvii) if
such restriction contained therein relates only to the incurred premiums,
dividends, rebates and other rights permitted to be subject to such Lien in
accordance with Section 7.02(xvii), (vi) any documents or agreements creating
any Lien referred to in Section 7.02(vi) if such restriction contained therein
relates only to the property of assets subject to the surety bond or similar
obligation permitted to be secured thereby pursuant to Section 7.02(vi),
(vii) pursuant to an agreement which has been entered into by the Borrower or
any of its Subsidiaries for the sale or disposition of any assets of the
Borrower or such Subsidiary or of any Subsidiary of the Borrower if such
restriction contained therein relates only to the Subsidiary or its assets which
is the subject of the sale provided for therein, and (viii) pursuant to a joint
venture or other similar agreement entered into in the ordinary course of
business in connection with Permitted Joint Ventures so long as any such
restriction

- 118 -



--------------------------------------------------------------------------------



 



contained therein relates only to the assets of, or the interest of the Borrower
and its Subsidiaries in, such Permitted Joint Venture.
          Section 7.16 Impairment of Security Interests. None of the Group
Companies will (i) take or omit to take any action which action or omission
could reasonably be expected to materially impair the security interests in
favor of the Collateral Agent with respect to the Collateral or (ii) grant to
any Person (other than the Collateral Agent pursuant to the Collateral
Documents) any interest whatsoever in the Collateral, except for Permitted
Liens.
          Section 7.17 Financial Covenants.
          (a) Leverage Ratio. The Leverage Ratio as of the last day of the most
recently ended fiscal quarter of Holdings ending on the last day of any calendar
quarter ending during any period described below will not be greater than the
ratio set forth below opposite the period during which such calendar quarter
ends:

      Calendar Quarters Ended During   Ratio
Effective Date through 9/30/06
  4.50 to 1.0
10/01/06 through 6/30/07
  4.25 to 1.0
7/01/07 through 6/30/08
  4.00 to 1.0
7/01/08 through 9/30/08
  3.75 to 1.0
10/01/08 through 12/31/08
  3.50 to 1.0
1/01/09 through 12/31/09
  3.25 to 1.0
1/01/10 through 12/31/10
  2.75 to 1.0
1/01/11 through 3/31/11
  2.50 to 1.0

          (b) Interest Coverage Ratio. The Interest Coverage Ratio as of the
last day of the most recently ended fiscal quarter of Holdings and its
Consolidated Subsidiaries ending on or about the last day of any calendar
quarter ending during any period described below, in each case for the period of
four consecutive fiscal quarters of the Borrower and its Consolidated
Subsidiaries then ended, taken as a single accounting period, will not be less
than the ratio set forth below opposite the period during which such calendar
quarter ends:

      Calendar Quarters Ended During   Ratio
Effective Date through 3/31/11
  2.50 to 1.0

          (c) Fixed Charge Coverage Ratio. The Fixed Charge Coverage Ratio as of
the last day of the most recently ended fiscal quarter of Holdings ending on or
about the last day of any calendar quarter ending during any period described
below, in each case for the period of four consecutive fiscal quarters of
Holdings then ended, taken as a single accounting period will not be less than
the ratio set forth below opposite the period during which such calendar quarter
ends:

      Calendar Quarters Ended During   Ratio
Effective Date through 3/31/11
  1.15 to 1.0

          Section 7.18 No Other “Designated Senior Debt”. None of Holdings or
the Borrower shall designate, or permit the designation of, any Debt (other than
under this Agreement and the

- 119 -



--------------------------------------------------------------------------------



 



other Finance Documents) as “Designated Senior Debt” or any other similar term
as such term is commonly used for the purpose of the definition of the same or
the subordination provisions contained in the Subordinated Debentures Indenture,
the Junior Debentures Indenture or any indenture governing any Subordinated Debt
permitted under Section 7.01.
          Section 7.19 Independence of Covenants. All covenants contained herein
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that such action or condition
would be permitted by an exception to, or otherwise be within the limitations
of, another covenant shall not avoid the occurrence of a Default if such action
is taken or condition exists.
ARTICLE VIII
DEFAULTS
          Section 8.01 Events of Default. An Event of Default shall exist upon
the occurrence of any of the following specified events or conditions (each an
“Event of Default”):
          (a) Payment. Any Credit Party shall:
          (i) default in the payment when due (whether by scheduled maturity,
acceleration or otherwise) of any principal of any of the Loans or any LC
Disbursements; or
          (ii) default, and such default shall continue for five or more
Business Days, (A) in the payment when due of any interest on the Loans, or
(B) after receipt of a notice of a default with respect thereto, in the payment
of any fees or other amounts owing hereunder, under any of the other Senior
Finance Documents or in connection herewith.
          (b) Representations. Any representation, warranty or statement made or
deemed to be made by any Credit Party herein, in any of the other Senior Finance
Documents, or in any statement or certificate delivered or required to be
delivered pursuant hereto or thereto shall prove untrue in any material respect
on the date as of which it was made or deemed to have been made.
          (c) Covenants. Any Credit Party shall:
          (i) default in the due performance or observance of any term, covenant
or agreement contained in Sections 6.01(a), (e) or (j), 6.08, 6.11 or
Article VII;
          (ii) default in the due performance or observance of any term,
covenant or agreement contained in Sections 6.01(b) or (c) and such default
shall continue unremedied for a period of five Business Days after the earlier
of an executive officer of a Credit Party becoming aware of such default or
notice thereof given by the Administrative Agent; or
          (iii) default in the due performance or observance by it of any term,
covenant or agreement contained in Section 6.01(d), (f), (g), (h) or (i) and
such default shall continue unremedied for a period of ten Business Days after
the earlier of an executive officer of a Credit Party becoming aware of such
default or notice thereof given by the Administrative Agent; or
          (iv) default in the due performance or observance by it of any term,
covenant or agreement (other than those referred to in subsections (a), (b),
(c)(i), (c)(ii) or (c)(iii) of this Section 8.01) contained in this Agreement
and such default shall continue unremedied for a

- 120 -



--------------------------------------------------------------------------------



 



period of 30 days after the earlier of an executive officer of a Credit Party
becoming aware of such default or notice thereof given by the Administrative
Agent.
          (d) Other Senior Finance Documents. (i) Any Credit Party shall default
in the due performance or observance of any term, covenant or agreement in any
of the other Senior Finance Documents and such default shall continue unremedied
for a period of 30 days after the earlier of an executive officer of a Credit
Party becoming aware of such default or notice thereof given by the
Administrative Agent or (ii) except pursuant to the terms thereof, any Senior
Finance Document shall fail to be in full force and effect or any Credit Party
shall so assert.
          (e) Cross-Default.
          (i) any Group Company (A) fails to make payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise but
after giving effect to all applicable grace periods), regardless of amount, in
respect of any Debt, Guaranty Obligation or Synthetic Lease Obligations (other
than in respect of (x) Debt outstanding under the Senior Finance Documents and
(y) Derivatives Agreements) having an aggregate principal amount (including
undrawn committed or available amounts and including amounts owing to all
creditors under any combined or syndicated credit arrangement) of more than
$5,000,000, (B) fails to perform or observe any other condition or covenant, or
any other event shall occur or condition shall exist, under any agreement or
instrument relating to any such Debt, Guaranty Obligation or Synthetic Lease
Obligations, if the effect of such failure, event or condition is to cause, or
to permit the holder or holders or beneficiary or beneficiaries of such Debt,
Guaranty Obligation or Synthetic Lease Obligations (or a trustee or agent on
behalf of such holder or holders or beneficiary or beneficiaries) to cause, such
Debt or Synthetic Lease Obligations to be declared to be due and payable prior
to its stated maturity or such Guaranty Obligation to become payable, or cash
collateral in respect thereof to be demanded or (C) shall be required by the
terms of such Debt, Guaranty Obligation or Synthetic Lease Obligation to offer
to prepay or repurchase such Debt or Synthetic Lease Obligation or the primary
Debt underlying such Guaranty Obligation (or any portion thereof) prior to the
stated maturity thereof; or
          (ii) there occurs under any Derivatives Agreement or Derivatives
Obligation an Early Termination Date (as defined in such Derivatives Agreement)
resulting from (A) any event of default under such Derivatives Agreement as to
which any Group Company is the Defaulting Party (as defined in such Derivatives
Agreement) or (B) any Termination Event (as so defined) as to which any Group
Company is an Affected Party (as so defined), and, in either event, the
Derivatives Termination Value owed and not paid within 10 Business Days of when
due by a Group Company as a result thereof is greater than $5,000,000.
          (f) Insolvency Events. (i) Any Group Company (other than an
Insignificant Subsidiary) shall commence a voluntary case or other proceeding
seeking liquidation, reorganization or other relief with respect to itself or
its debts under any bankruptcy, insolvency or other similar law now or hereafter
in effect or seeking the appointment of a trustee, receiver, liquidator,
custodian or other similar official of it or any substantial part of its
property, or shall consent to any such relief or to the appointment of or taking
possession by any such official in an involuntary case or other proceeding
commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due, or shall
take any corporate action to authorize any of the foregoing or (ii) an
involuntary case or other proceeding shall be commenced against any Group
Company (other than an Insignificant Subsidiary) seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any

- 121 -



--------------------------------------------------------------------------------



 



substantial part of its property, and such involuntary case or other proceeding
shall remain undismissed and unstayed for a period of 60 days, or any order for
relief shall be entered against any Group Company (other than an Insignificant
Subsidiary) under the federal bankruptcy laws as now or hereafter in effect.
          (g) Judgments. One or more judgments, orders, decrees or arbitration
awards is entered against any Group Company involving in the aggregate a
liability (to the extent not covered by independent third-party insurance or an
indemnity from a creditworthy third party as to which the insurer or indemnitor,
as applicable, does not dispute coverage), as to any single or related series of
transactions, incidents or conditions, of $5,000,000 or more, and the same shall
not have been discharged, vacated or stayed pending appeal within 30 days after
the entry thereof.
          (h) Employee Benefit Plans. (i) An ERISA Event occurs which has
resulted or could reasonably be expected to result in liability of any Group
Company in an amount that could reasonably be expected to have a Material
Adverse Effect.
          (i) Guaranties. Any Guaranty given by any Credit Parties or any
provision thereof shall, except pursuant to the terms thereof, cease to be in
full force and effect, or any Guarantor thereunder or any Person acting by or on
behalf of such guarantor shall deny or disaffirm such Guarantor’s obligations
under such Guaranty.
          (j) Impairment of Collateral. Any security interest purported to be
created by any Collateral Document shall cease to be, or shall be asserted by
any Group Company not to be, a valid, perfected, first-priority (except as
otherwise expressly provided in such Collateral Document) security interest in
the securities, assets or properties covered thereby, other than in respect of
assets and properties which, individually and in the aggregate, are not material
to the Group Companies taken as a whole;
          (k) Ownership. A Change of Control shall occur.
          (l) Subordinated Debt. (i) Any Governmental Authority with applicable
jurisdiction determines that the Lenders are not holders of Senior Indebtedness
(as defined in the Senior Subordinated Debentures Indenture and the Junior
Debentures Indenture and any other Subordinated Debt) or (ii) the subordination
provisions creating the Subordinated Debt shall, in whole or in part terminate,
cease to be effective or cease to be legally valid, binding and enforceable as
to any holder of the Subordinated Debt.
          Section 8.02 Acceleration; Remedies. Upon the occurrence of an Event
of Default, and at any time thereafter unless and until such Event of Default
has been waived in writing by the Required Lenders (or the Lenders as may be
required pursuant to Section 10.03), the Administrative Agent (or the Collateral
Agent, as applicable) shall, upon the request and direction of the Required
Lenders, by written notice to the Borrower, take any of the following actions
without prejudice to the rights of the Agents or any Lender to enforce its
claims against the Credit Parties except as otherwise specifically provided for
herein:
          (a) Termination of Commitments. Declare the Commitments terminated
whereupon the Commitments shall be immediately terminated.
          (b) Acceleration of Loans. Declare the unpaid principal of and any
accrued interest in respect of all Loans, any reimbursement obligations arising
from drawings under Letters of Credit and any and all other indebtedness or
obligations of any and every kind owing by a Credit Party to any of the Lenders
hereunder to be due whereupon the same shall be immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Credit Parties.

- 122 -



--------------------------------------------------------------------------------



 



          (c) Cash Collateral. Direct the Borrower to pay (and the Borrower
agrees that upon receipt of such notice, or upon the occurrence of an Event of
Default under Section 8.01(f), it will immediately pay) to the Collateral Agent
additional cash, to be held by the Collateral Agent, for the benefit of the
Lenders, in a cash collateral account as additional security for the LC
Obligations in respect of subsequent drawings under all then outstanding Letters
of Credit in an amount equal to 105% of the maximum aggregate amount which may
be drawn under all Letters of Credits then outstanding.
          (d) Enforcement of Rights. Enforce any and all rights and interests
created and existing under the Senior Finance Documents, including, without
limitation, all rights and remedies existing under the Collateral Documents, all
rights and remedies against a Guarantor and all rights of set-off.
          Notwithstanding the foregoing, if an Event of Default specified in
Section 8.01(f) shall occur, then the Commitments shall automatically terminate
and all Loans, all reimbursement obligations under Letters of Credit, all
accrued interest in respect thereof and all accrued and unpaid fees and other
indebtedness or obligations owing to the Lenders hereunder and under the other
Senior Finance Documents shall immediately become due and payable without the
giving of any notice or other action by the Administrative Agent or the Lenders,
which notice or other action is expressly waived by the Credit Parties.
          Notwithstanding the fact that enforcement powers reside primarily with
the Administrative Agent, each Lender has, to the extent permitted by law, a
separate right of payment and shall be considered a separate “creditor” holding
a separate “claim” within the meaning of Section 101(5) of the Bankruptcy Code
or any other insolvency statute.
          In case any one or more of the covenants and/or agreements set forth
in this Agreement or any other Senior Finance Document shall have been breached
by any Credit Party, then the Administrative Agent may proceed to protect and
enforce the Lenders’ rights either by suit in equity and/or by action at law,
including an action for damages as a result of any such breach and/or an action
for specific performance of any such covenant or agreement contained in this
Agreement or such other Senior Finance Document. Without limitation of the
foregoing, the Borrower agrees that failure to comply with any of the covenants
contained herein will cause irreparable harm and that specific performance shall
be available in the event of any breach thereof. The Administrative Agent acting
pursuant to this paragraph shall be indemnified by the Borrower against all
liability, loss or damage, together with all reasonable costs and expenses
related thereto (including reasonable legal and accounting fees and expenses) in
accordance with Section 10.05.
          Section 8.03 Allocation of Payments After Event of Default.
          (a) Priority of Distributions. The Borrower hereby irrevocably waives
the right to direct the application of any and all payments in respect of its
Finance Obligations and any proceeds of Collateral after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of Sections 2.09(b) and 2.14, after the occurrence and during the
continuance of an Event of Default, all amounts collected or received by the
Administrative Agent, the Collateral Agent or any Finance Party on account of
amounts then due and outstanding under any of the Senior Finance Documents or
any Derivative Agreement or in respect of the Collateral shall be paid over or
delivered in respect of its Finance Obligations as follows:
          FIRST, to pay interest on and then principal of any portion of the
Revolving Loans that the Administrative Agent may have advanced on behalf of any
Lender for which the Administrative Agent has not then been reimbursed by such
Lender or the Borrower;

- 123 -



--------------------------------------------------------------------------------



 



          SECOND, to pay interest on and then principal of any Swingline Loan;
          THIRD, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of the Administrative Agent or
the Collateral Agent in connection with enforcing the rights of the Finance
Parties under the Finance Documents, including all expenses of sale or other
realization of or in respect of the Collateral, including reasonable
compensation to the agents and counsel for the Collateral Agent, and all
expenses, liabilities and advances incurred or made by the Collateral Agent in
connection therewith, and any other obligations owing to the Collateral Agent in
respect of sums advanced by the Collateral Agent to preserve the Collateral or
to preserve its security interest in the Collateral;
          FOURTH, to the payment of all reasonable out-of-pocket costs and
expenses (including reasonable attorneys’ fees) of (i) each of the Lenders
(including any Issuing Lender in its capacity as such) in connection with
enforcing its rights under the Senior Finance Documents or otherwise with
respect to the Senior Obligations owing to such Lender and (ii) each Derivatives
Creditor in connection with enforcing any of its rights under the Derivatives
Agreements or otherwise with respect to the Derivatives Obligations owing to
such Derivatives Creditor;
          FIFTH, to the payment of all of the Senior Obligations consisting of
accrued fees and interest;
          SIXTH, except as set forth in clauses FIRST through FIFTH above, to
the payment of the outstanding Senior Obligations and Derivatives Obligations
owing to any Finance Party, pro-rata, as set forth below, with (i) an amount
equal to the Senior Obligations being paid to the Collateral Agent (in the case
of Senior Obligations owing to the Collateral Agent) or to the Administrative
Agent (in the case of all other Senior Obligations) for the account of the
Lenders or any Agent, with the Collateral Agent, each Lender and the Agents
receiving an amount equal to its outstanding Senior Obligations, or, if the
proceeds are insufficient to pay in full all Senior Obligations, its Pro-Rata
Share of the amount remaining to be distributed, and (ii) an amount equal to the
Derivatives Obligations being paid to the trustee, paying agent or other similar
representative (each a “Representative”) for the Derivatives Creditors, with
each Derivatives Creditor receiving an amount equal to the outstanding
Derivatives Obligations owed to it by the Credit Parties or, if the proceeds are
insufficient to pay in full all such Derivatives Obligations, its Pro-Rata Share
of the amount remaining to be distributed;
          SEVENTH, to the payment of the surplus, if any, to whomever may be
lawfully entitled to receive such surplus.
          In carrying out the foregoing, (i) amounts received shall be applied
in the numerical order provided until exhausted prior to application to the next
succeeding category; (ii) each of the Finance Parties shall receive an amount
equal to its Pro-Rata Share of amounts available to be applied pursuant to
clauses “FOURTH”, “FIFTH”, and “SIXTH”” above; and (iii) to the extent that any
amounts available for distribution pursuant to clause “SIXTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Collateral Agent in a cash collateral account
and applied (x) first, to reimburse the Issuing Lender from time to time for any
drawings under such Letters of Credit and (y) then, following the expiration of
all Letters of Credit, to all other obligations of the types described in clause
“SIXTH” above in the manner provided in this Section 8.03.
          (b) Pro-Rata Treatment. For purposes of this Section, “Pro-Rata Share”
means, when calculating a Finance Party’s portion of any distribution or amount,
that amount (expressed as a

- 124 -



--------------------------------------------------------------------------------



 



percentage) equal to a fraction the numerator of which is the then unpaid amount
of such Finance Party’s Senior Obligations or Derivatives Obligations, as the
case may be, and the denominator of which is the then outstanding amount of all
Senior Obligations or Derivatives Obligations, as the case may be. When payments
to the Finance Parties are based upon their respective Pro-Rata Shares, the
amounts received by such Finance Parties hereunder shall be applied (for
purposes of making determinations under this Section 8.03 only) (i) first, to
their Senior Obligations and (ii) second, to their Derivatives Obligations. If
any payment to any Finance Party of its Pro-Rata Share of any distribution would
result in overpayment to such Finance Party, such excess amount shall instead be
distributed in respect of the unpaid Senior Obligations or Derivatives
Obligations, as the case may be, of the other Finance Parties, with each Finance
Party whose Senior Obligations or Derivatives Obligations, as the case may be,
have not been paid in full to receive an amount equal to such excess amount
multiplied by a fraction the numerator of which is the unpaid Senior Obligations
or Derivatives Obligations, as the case may be, of such Finance Party and the
denominator of which is the unpaid Senior Obligations or Derivatives
Obligations, as the case may be, of all Finance Parties entitled to such
distribution.
          (c) Distributions with Respect to Letters of Credit. Each of the
Finance Parties agrees and acknowledges that if (after all outstanding Loans and
Reimbursement Obligations with respect to Letters of Credit have been paid in
full) the Lenders are to receive a distribution on account of undrawn amounts
with respect to Letters of Credit issued (or deemed issued) under the Credit
Agreement, such amounts shall be deposited in the LC Cash Collateral Account as
cash security for the repayment of Senior Obligations owing to the Lenders as
such. Upon termination of all outstanding Letters of Credit, all of such cash
security shall be applied to the remaining Senior Obligations of the Lenders. If
there remains any excess cash security, such excess cash shall be withdrawn by
the Collateral Agent from the LC Cash Collateral Account and distributed in
accordance with Section 8.03(a) hereof.
          (d) Distributions of Funds on Deposit in a Prepayment Account.
Notwithstanding the foregoing provisions of this Section 8.03, amounts on
deposit in a Prepayment Account for any Class of Loans shall be applied upon the
occurrence of any Event of Default, first, to pay Loans of such Class and,
second, after all the Loans of such Class have been paid in full, to the other
Senior Obligations in the manner provided in this Section 8.03.
          (e) Reliance by Collateral Agent. For purposes of applying payments
received in accordance with this Section 8.03, the Collateral Agent shall be
entitled to rely upon (i) the Administrative Agent under the Credit Agreement
and (ii) the Representative, if any, for the Derivatives Creditors for a
determination (which the Administrative Agent, each Representative for any
Derivatives Creditor and the Finance Parties agree (or shall agree) to provide
upon request of the Collateral Agent) of the outstanding Senior Obligations or
Derivatives Obligations owed to the Agents, the Lenders or the Derivatives
Creditors, as the case may be. Unless it has actual knowledge (including by way
of written notice from a Derivatives Creditor or any Representatives thereof) to
the contrary, the Collateral Agent, in acting hereunder, shall be entitled to
assume that no Derivatives Agreements are in existence.
ARTICLE IX
AGENCY PROVISIONS
          Section 9.01 Appointment; Authorization.
          (a) Appointment. Each Lender hereby designates and appoints Merrill
Lynch Capital as Administrative Agent and as Collateral Agent and JPMorgan Chase
Bank as Syndication Agent for such Lender to act as specified herein and in the
other Senior Finance Documents, and each such Lender hereby authorizes the
Agents, as the agents for such Lender, to take such action on its behalf under
the provisions of this Agreement and the other Senior Finance Documents and to
exercise such powers and

- 125 -



--------------------------------------------------------------------------------



 



perform such duties as are expressly delegated by the terms hereof and of the
other Senior Finance Documents, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere herein and in the other Senior Finance Documents, the Agents shall not
have any duties or responsibilities, except those expressly set forth herein and
therein, or any fiduciary relationship with any Lender, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any of the other Senior Finance Documents, or
shall otherwise exist against the Agents. In performing its functions and duties
under this Agreement and the other Senior Finance Documents, each Agent shall
act solely as an agent of the Lenders and does not assume and shall not be
deemed to have assumed any obligation or relationship of agency or trust with or
for any Credit Party. Without limiting the generality of the foregoing two
sentences, the use of the term “agent” herein and in the other Senior Finance
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties. The provisions of this Article IX (other than
Section 9.10) are solely for the benefit of the Agents and the Lenders, and none
of the Credit Parties shall have any rights as a third party beneficiary of the
provisions hereof (other than Section 9.10).
          (b) Release of Collateral. The Lenders irrevocably authorize the
Collateral Agent, at the Collateral Agent’s option and in its discretion, to
release any security interest in or Lien on any Collateral granted to or held by
the Collateral Agent (i) upon termination of this Agreement and the other Senior
Finance Documents, termination of the Commitments and all Letters of Credit and
payment in full of all Senior Obligations, including all fees and indemnified
costs and expenses that are payable pursuant to the terms of the Senior Finance
Documents, (ii) if such Collateral constitutes property sold or to be sold or
disposed of as part of or in connection with any disposition permitted pursuant
to the terms of this Agreement or (iii) if approved by the Required Lenders or
Lenders, as applicable, pursuant to the terms of Section 10.03. Upon the request
of the Collateral Agent, the Lenders will confirm in writing the Collateral
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 9.01(b).
          (c) Release of Guarantors. The Lenders irrevocably authorize the
Administrative Agent, at the Administrative Agent’s option and in its
discretion, to release any Guarantor from its obligations hereunder if (i) such
Guarantor is no longer required to be a Guarantor pursuant to the terms of this
Agreement or (ii) if approved by the Required Lenders or Lenders, as applicable,
pursuant to the terms of Section 10.03. Upon the request of the Administrative
Agent, the Lenders will confirm in writing the Administrative Agent’s authority
to release a particular Guarantor pursuant to this Section 9.01(c).
          (d) HLT Classification. Each Lender recognizes that applicable Laws
may require the Administrative Agent to determine whether the transactions
contemplated hereby should be classified as “highly leveraged” or assigned any
similar or successor classification, and that such determination may be binding
upon the other Lenders. Each Lender understands that any such determination
shall be made solely by the Administrative Agent based upon such factors (which
may include the Administrative Agent’s internal policies and prevailing market
practices) as the Administrative Agent shall deem relevant and agrees that the
Administrative Agent shall have no liability for the consequences of any such
determination.
          Section 9.02 Delegation of Duties. An Agent may execute any of its
duties hereunder or under the other Senior Finance Documents by or through
agents, employees or attorneys-in-fact and shall be entitled to advice of
counsel and other consultants or experts concerning all matters pertaining to

- 126 -



--------------------------------------------------------------------------------



 



such duties. An Agent shall not be responsible for the negligence or misconduct
of any agents or attorneys-in-fact selected by it in the absence of bad faith,
gross negligence or willful misconduct.
          Section 9.03 Exculpatory Provisions. No Agent nor any of its or their
directors, officers, employees or agents shall be (i) liable for any action
lawfully taken or omitted to be taken by any of them under or in connection
herewith or in connection with any of the other Senior Finance Documents or the
transactions contemplated hereby or thereby (except for its own bad faith, gross
negligence or willful misconduct in connection with its duties expressly set
forth herein) or (ii) responsible in any manner to any of the Lenders or
participants for any recitals, statements, representations or warranties made by
any of the Credit Parties contained herein or in any of the other Senior Finance
Documents or in any certificate, report, document, financial statement or other
written or oral statement referred to or provided for in, or received by an
Agent under or in connection herewith or in connection with the other Senior
Finance Documents, or enforceability or sufficiency therefor of any of the other
Senior Finance Documents, or for any failure of any Credit Party to perform its
obligations hereunder or thereunder or be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained herein or therein or as to the use of the
proceeds of the Loans or the use of the Letters of Credit or of the existence or
possible existence of any Default or Event of Default or to inspect the
properties, books or records of the Credit Parties.
          Section 9.04 Reliance on Communications. The Agents shall be entitled
to rely, and shall be fully protected in relying, upon any note, writing,
resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex, teletype or e-mail message, statement, order or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons and upon advice and
statements of legal counsel (including, without limitation, counsel to any of
the Credit Parties, independent accountants and other experts selected by the
Agents). The Agents may deem and treat each Lender as the owner of its interests
hereunder for all purposes unless a written notice of assignment, negotiation or
transfer thereof shall have been filed with the Administrative Agent in
accordance with Section 10.06(b). The Agents shall be fully justified in failing
or refusing to take any action under this Agreement or under any of the other
Senior Finance Documents unless it shall first receive such advice or
concurrence of the Required Lenders as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense which may be incurred by it by reason of taking or continuing to take
any such action. The Agents shall in all cases be fully protected in acting, or
in refraining from acting, hereunder or under any of the other Senior Finance
Documents in accordance with a request of the Required Lenders (or to the extent
specifically provided in Section 10.03, all the Lenders) and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders (including their successors and assigns). Where this Agreement
expressly permits or prohibits an action unless the Required Lenders otherwise
determine, any Agent shall, and in all other instances an Agent may, but shall
not be required to, initiate any solicitation for the consent or vote of the
Lenders.
          Section 9.05 Notice of Default. An Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder, except with respect to defaults in the payment of principal, interest
and fees required to be paid to such Agent for the accounts of the Lenders,
unless such Agent has received notice from a Lender or the Borrower referring to
the Agreement, describing such Default or Event of Default and stating that such
notice is a “notice of default”. If an Agent receives such a notice, such Agent
shall give prompt notice thereof to each other Agent and the Lenders. The
Administrative Agent and the Collateral Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders; provided, however, that unless and until the
Administrative Agent has received any such direction, the Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such

- 127 -



--------------------------------------------------------------------------------



 



action, with respect to such Default or Event of Default or it shall deem
advisable or in the best interest of the Lenders.
          Section 9.06 Credit Decision; Disclosure of Information by
Administrative Agent. Each Lender expressly acknowledges that no Agent has made
any representations or warranties to it and that no act by any Agent hereinafter
taken, including any consent to and acceptance of any assignment or review of
the affairs of any Credit Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by any Agent to any Lender as to any
matter, including whether any Agent has disclosed material information in its
possession. Each Lender represents to the Agents that it has, independently and
without reliance upon any Agent or any other Lender, and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, assets, operations, property, financial and
other condition, prospects and creditworthiness of the Credit Parties, and all
requirements of Law pertaining to the Transaction, and made its own decision to
make its Loans hereunder and enter into this Agreement. Each Lender also
represents that it will, independently and without reliance upon any Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit analysis, appraisals
and decisions in taking or not taking action under this Agreement and the other
Senior Finance Documents, and to make such investigation as it deems necessary
to inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and the other
Credit Parties. Except for notices, reports and other documents expressly
required to be furnished to the Lenders by the Administrative Agent hereunder,
the Agents shall not have any duty or responsibility to provide any Lender with
any credit or other information concerning the business, operations, assets,
property, financial or other conditions, prospects or creditworthiness of any
Credit Party or their respective Affiliates which may come into the possession
of any Agent.
          Section 9.07 No Reliance on Arranger’s or Agent’s Customer
Identification Program. Each Lender acknowledges and agrees that neither such
Lender nor any of its Affiliates, participants or assignees may rely on either
Lead Arranger or any Agent to carry out such Lender’s, Affiliate’s,
participant’s or assignee’s customer identification program, or other
obligations required or imposed under or pursuant to the U.S. Patriot Act or the
regulations thereunder, including the regulations contained in 31 C.F.R. 103.121
(as hereafter amended or replaced, the “CIP Regulations”), or any other
Anti-Terrorism Law, including any programs involving any of the following items
relating to or in connection with any of the Credit Parties, their Affiliates or
agents, the Senior Finance Documents or the transactions hereunder or
contemplated hereby: (i) any identification procedures; (ii) and recordkeeping;
(iii) comparisons with government lists, (iv) customer notices; or (v) other
procedures required under the CIP Regulations or such other Laws.
          Section 9.08 Indemnification. Whether or not the transactions
contemplated hereby are consummated, the Lenders agree to indemnify each Agent
(to the extent not reimbursed by the Borrower or any other Credit Party and
without limiting the obligation of the Borrower or any other Credit Party to do
so), ratably according to their respective Commitments (or if the Commitments
have expired or been terminated, in accordance with the respective principal
amounts of outstanding Loans and Participation Interests of the Lenders), from
and against any and all Indemnified Liabilities which may at any time (including
without limitation at any time following payment in full of the Senior
Obligations) be imposed on, incurred by or asserted against an Agent in its
capacity as such in any way relating to or arising out of this Agreement or the
other Senior Finance Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by an Agent under or in connection with any of the
foregoing; provided that no Lender shall be liable for the payment to any Agent
of any portion of such Indemnified Liabilities resulting from such Person’s
gross negligence or willful misconduct; provided, however, that no action taken
in accordance with the directions of the Required Lenders shall be deemed to
constitute gross negligence or willful

- 128 -



--------------------------------------------------------------------------------



 



misconduct for purposes of this Section 9.08. If any indemnity furnished to an
Agent for any purpose shall, in the opinion of such Agent, be insufficient or
become impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. Without limitation of the foregoing, each Lender shall reimburse the
Administrative Agent upon demand for its ratable share of any costs or
out-of-pocket expenses (including fees and disbursements of counsel) incurred by
the Administrative Agent in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement, any other Senior
Finance Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent is not reimbursed for such expenses by or
on behalf of the Borrower or any other Credit Party. The agreements in this
Section 9.08 shall survive the payment of the Senior Obligations and all other
obligations and amounts payable hereunder and under the other Senior Finance
Documents.
          Section 9.09 Agents in Their Individual Capacity. Each Agent and its
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in, and generally engage in any kind of
banking, trust, financial advisory, underwriting and other business with the
Borrower or any other Credit Party as though such Agent were not an Agent
hereunder or under another Senior Finance Document. The Lenders acknowledge
that, pursuant to any such activities, an Agent or its Affiliates may receive
information regarding any Credit Party or its Affiliates (including information
that may be subject to confidentiality obligations in favor of such Credit Party
or such Affiliate) and acknowledge that no Agent shall be under any obligation
to provide such information to them. With respect to the Loans made by and
Letters of Credit issued by and all obligations owing to it, an Agent shall have
the same rights and powers under this Agreement as any Lender and may exercise
the same as though it was not an Agent, and the terms “Lender” and “Lenders”
shall include each Agent in its individual capacity.
          Section 9.10 Successor Agents. Any Agent may, at any time, resign upon
30 days’ written notice to the Lenders. If an Agent resigns under a Senior
Finance Document, the Required Lenders shall appoint from among the Lenders a
successor Agent, which successor Agent shall be consented to by the Borrower at
all times other than during the existence of an Event of Default (which consent
of the Borrower shall not be unreasonably withheld or delayed). If no successor
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment prior to the effective date of the resignation of the
resigning Agent, then the resigning Agent shall have the right, after consulting
with the Lenders and the Borrower, to appoint a successor Agent; provided such
successor is a Lender hereunder or an Eligible Assignee. If no successor Agent
is appointed prior to the effective date of the resignation of the resigning
Agent, the Administrative Agent may appoint, after consulting with the Lenders
and the Borrower, a successor Agent from among the Lenders. Upon the acceptance
of any appointment as an Agent hereunder by a successor, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations as an Agent, as appropriate, under
this Agreement and the other Senior Finance Documents and the provisions of this
Section 9.10 shall inure to its benefit as to any actions taken or omitted to be
taken by it while it was an Agent under this Agreement. If no successor
Administrative Agent has accepted appointment as Administrative Agent within
60 days after the retiring Administrative Agent’s giving notice of resignation,
the retiring Administrative Agent’s resignation shall nevertheless become
effective and the Lenders shall perform all duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
Administrative Agent as provided for above. Likewise, if no successor Collateral
Agent has accepted appointment as Collateral Agent within 60 days after the
retiring Collateral Agent’s giving notice of resignation, the retiring
Collateral Agent’s resignation shall nevertheless become effective and the

- 129 -



--------------------------------------------------------------------------------



 



Lenders shall perform all duties of the Collateral Agent under the Collateral
Documents until such time, if any, as the Required Lenders appoint a successor
Collateral Agent as provided for above.
          Section 9.11 Certain Other Agents. None of the Lenders identified on
the facing page or signature pages of this Agreement as a “syndication agent”,
“documentation agent”, “co-agent”, “bookrunner”, “lead manager” or “arranger”
shall have any right, power, obligation, liability, responsibility or duty under
the Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of the Lenders or any such Person so identified
shall have or be deemed to have any fiduciary relationship to any Lender or
Credit Party. Each Lender acknowledges that it has not relied, and will not
rely, on any of the Lenders or other Persons so identified in deciding to enter
into this Agreement or in taking or not taking action hereunder.
          Section 9.12 Agents’ Fees; Arranger Fee. The Borrower shall pay to the
Administrative Agent for its own account, to the Collateral Agent for its own
account and to the Lead Arrangers, in their capacity as Lead Arrangers, for
their own account, fees in the amounts and at the times previously agreed upon
between the Borrower and the Administrative Agent, the Collateral Agent and the
Lead Arrangers, respectively, in each case with respect to this Agreement, the
other Senior Finance Documents and the transactions contemplated hereby and
thereby.
ARTICLE X
MISCELLANEOUS
          Section 10.01 Notices and Other Communications.
          (a) General. Unless otherwise expressly provided herein, all notices
and other communications provided for hereunder shall be in writing (including
by facsimile transmission) and mailed, faxed or delivered, to the address,
facsimile number or (subject to subsection (c) below) electronic mail address
specified for notices: (i) in the case of Holdings, Intermediate Holdings, the
Borrower, the Administrative Agent, or the Swingline Lender, as set forth on the
signature pages hereof, (ii) in the case of any Issuing Lender, as set forth on
the signature pages hereto, or in any applicable agreement pursuant to which
such Issuing Lender was designated as an Issuing Lender hereunder, (iii) in the
case of any Lender, as set forth in Schedule 1.01E hereto or in any applicable
Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder, and (iv) in the case of any party, at such other address as shall be
designated by such party in a notice to the Borrower, the Administrative Agent,
any Issuing Lender and the Swingline Lender. All such notices and other
communications shall be deemed to be given or made upon the earlier to occur of
(i) actual receipt by the intended recipient and (ii) (A) if delivered by hand
or by courier, when signed for by the intended recipient; (B) if delivered by
mail, four Business Days after deposit in the mails, postage prepaid; (C) if
delivered by facsimile, when sent and receipt has been confirmed by telephone;
and (D) if delivered by electronic mail (which form of delivery is subject to
the provisions of subsection (c) below), when delivered; provided, however, that
notices and other communications to the Administrative Agent, any Issuing Lender
and the Swingline Lender pursuant to Article II shall not be effective until
actually received by such Person. Any notice or other communication permitted to
be given, made or confirmed by telephone hereunder shall be given, made or
confirmed by means of a telephone call to the intended recipient at the number
specified pursuant to this Section 10.01, it being understood and agreed that a
voicemail message shall in no event be effective as a notice, communication or
confirmation hereunder.
          (b) Effectiveness of Facsimile Documents and Signatures. Senior
Finance Documents may be transmitted and/or signed by facsimile or signed and
delivered by electronic mail in an Adobe PDF document. The effectiveness of any
such documents and signatures shall, subject to requirements of Law, have the
same force and effect as manually-signed originals and shall be binding on

- 130 -



--------------------------------------------------------------------------------



 



all Credit Parties, the Agents and the Lenders. The Administrative Agent may
also require that any such documents and signatures be confirmed by a
manually-signed original thereof; provided, however, that the failure to request
or deliver the same shall not limit the effectiveness of any facsimile document,
Adobe PDF document or signature.
          (c) Limited Use of Electronic Mail. Except as expressly provided
herein or as may be agreed by the Administrative Agent in its sole discretion,
electronic mail and internet and intranet websites may be used only to
distribute routine communications, such as financial statements and other
information, and to distribute Senior Finance Documents for execution by the
parties thereto, to distribute executed Senior Finance Documents in Adobe PDF
format and may not be used for any other purpose.
          (d) Reliance by Agents and Lenders. The Agents and the Lenders shall
be entitled to rely and act upon any notices purportedly given by or on behalf
of the Borrower or any other Credit Party even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify each Agent and each Lender from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.
          Section 10.02 No Waiver; Cumulative Remedies. No failure or delay on
the part of an Agent or any Lender in exercising any right, power or privilege
hereunder or under any other Senior Finance Document and no course of dealing
between the Agents or any Lender and any of the Credit Parties shall operate as
a waiver thereof; nor shall any single or partial exercise of any right, power
or privilege hereunder or under any other Senior Finance Document preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder or thereunder. The rights and remedies provided herein are
cumulative and not exclusive of any rights or remedies which the Agents or any
Lender would otherwise have. No notice to or demand on any Credit Party in any
case shall entitle the Credit Parties to any other or further notice or demand
in similar or other circumstances or constitute a waiver of the rights of the
Agents or the Lenders to any other or further action in any circumstances
without notice or demand.
          Section 10.03 Amendments, Waivers and Consents. Neither this Agreement
nor any other Senior Finance Document nor any of the terms hereof or thereof may
be amended, changed, waived, discharged or terminated except, in the case of
this Agreement pursuant to an agreement or agreements in writing entered into by
Holdings, the Borrower, and the Required Lenders or, in the case of any other
Senior Finance Document, pursuant to an agreement or agreements in writing
entered into by Holdings, the Borrower, any other Credit Parties party thereto
and the Administrative Agent and/or the Collateral Agent, as applicable, party
thereto; provided that (i) the foregoing shall not restrict the ability of the
Required Lenders to waive any Event of Default prior to the time the
Administrative Agent shall have declared, or the Required Lenders shall have
requested the Administrative Agent to declare, the Loans immediately due and
payable pursuant to Article VIII and (ii) the Administrative Agent and the
Borrower may, with the consent of the other, amend, modify or supplement this
Agreement and any other Senior Finance Document to cure any ambiguity,
typographical error, defect or inconsistency if such amendment, modification or
supplement does not adversely affect the rights of any Agent, any Lender or any
Issuing Lender; provided, however, that:
          (i) no such amendment, change, waiver, discharge or termination shall,
without the consent of each Lender directly affected thereby:

- 131 -



--------------------------------------------------------------------------------



 



          (A) extend the final maturity of any Loan or the time of payment of
any reimbursement obligation, or any portion thereof, arising from drawings
under Letters of Credit, or extend or waive any Principal Amortization Payment
or any portion thereof (it being understood that only Required Lenders are
necessary to consent to the amendment or waiver of any prepayment required under
Section 2.09(b)); provided that this clause (A) shall not restrict the ability
of the Required Lenders to waive any Event of Default (other than an Event of
Default the waiver of which would effectively result in any such extension or
waiver), prior to the time the Administrative Agent shall have declared, or the
Required Lenders shall have requested the Administrative Agent to declare, the
Loans immediately due and payable pursuant to Article VIII;
          (B) reduce the rate, or extend the time of payment, of interest on any
Loan (other than as a result of waiving the applicability of any post-default
increase in interest rates) thereon or fees hereunder;
          (C) reduce or waive the principal amount of any Loan or any LC
Disbursement;
          (D) change the Commitment of a Lender from the amount thereof in
effect (it being understood and agreed that a waiver of any Default or Event of
Default or a mandatory reduction in the Commitments shall not constitute a
change in the terms of any Commitment of any Lender);
          (E) release all or substantially all of the Collateral securing the
Senior Obligations hereunder (provided that the Collateral Agent may, without
consent from any other Lender, release any Collateral that is sold or
transferred by a Credit Party in compliance with Section 7.05 or released in
compliance with Section 9.01(b));
          (F) release the Borrower or substantially all of the other Credit
Parties from its or their obligations under the Senior Finance Documents
(provided that the Administrative Agent may, without the consent of any other
Lender, release any Guarantor that is sold or transferred in compliance with
Section 7.05);
          (G) amend, modify or waive any provision of this Section 10.03, or
reduce any percentage specified in, or otherwise modify, the definition of
Required Lenders;
          (H) consent to the assignment or transfer by the Borrower or all or
substantially all of the other Credit Parties of any of its or their rights and
obligations under (or in respect of) the Senior Finance Documents, except as
permitted thereby; or
          (I) amend the priority of distributions to made pursuant to
Section 8.03 (a);
          (ii) no provision of Article IX may be amended without the consent of
the Administrative Agent and the Collateral Agent, no provision of Section 2.05
may be amended without the consent of each Issuing Lender and no provision of
Section 2.01(c) may be amended without the consent of the Swingline Lender.
          Notwithstanding the above, the right to deliver a Senior Default
Notice (as defined in the Subordination Agreement and a notice of an Extension
Period as defined in the Junior Debentures

- 132 -



--------------------------------------------------------------------------------



 



Indenture and the equivalent of a payment blockage notice under any other
Subordinated Debt), shall reside solely with the Administrative Agent, and the
Administrative Agent shall deliver such notice, only upon the direction of the
Required Lenders.
          Notwithstanding the fact that the consent of all the Lenders is
required in certain circumstances as set forth above, (i) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans or the Letters of Credit, and each Lender acknowledges
that the provisions of Section 1126(c) of the Bankruptcy Code supersede the
unanimous consent provisions set forth herein and (ii) the Required Lenders may
consent to allow a Credit Party to use cash collateral in the context of a
bankruptcy or insolvency proceeding.
          The various requirements of this Section 10.03 are cumulative. Each
Lender and each holder of a Note shall be bound by any waiver, amendment or
modification authorized by this Section 10.03 regardless of whether its Note
shall have been marked to make reference therein, and any consent by any Lender
or holder of a Note pursuant to this Section 10.03 shall bind any Person
subsequently acquiring a Note from it, whether or not such Note shall have been
so marked.
          Section 10.04 Expenses. Holdings and the Borrower, jointly and
severally, agree (i) to pay or reimburse the Administrative Agent for all
reasonable out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation and execution of this Agreement and the other Senior
Finance Documents and any amendment, waiver, consent or other modification of
the provisions hereof and thereof (whether or not the transactions contemplated
hereby or thereby are consummated), and the consummation of the transactions
contemplated hereby and thereby, including all reasonable fees, disbursements
and other charges of Fried, Frank, Harris, Shriver & Jacobson, LLP, counsel for
the Lead Arrangers and the Administrative Agent, and (ii) to pay or reimburse
(without duplication of any amount paid pursuant to Section 10.05) each Agent
and each Lender for all reasonable costs and expenses incurred in connection
with the enforcement, attempted enforcement or preservation of any rights or
remedies under this Agreement or the other Senior Finance Documents (including
all such costs and expenses incurred during any “workout” or restructuring in
respect of the Senior Obligations and during any legal proceeding, including any
proceeding under any bankruptcy or insolvency proceeding), including all
reasonable fees and disbursements of counsel (including the allocated charges of
internal counsel), provided that the Borrower shall not be required to reimburse
the legal fees and expenses of more than one outside counsel (in addition to up
to one local counsel in each applicable local jurisdiction) for all Persons
indemnified under this clause (ii) unless, in the written opinion of outside
counsel reasonably satisfactory to the Borrower, representation of all such
indemnified persons would be inappropriate due to the existence of an actual or
potential conflict of interest. The foregoing costs and expenses shall include
all search, filing, recording, title insurance and appraisal charges and fees
and taxes related thereto, and other out-of-pocket expenses incurred by any
Agent and the cost of independent public accountants and other outside experts
retained by or on behalf of the Agents and the Lender. The agreements in this
Section 10.04 shall survive the termination of the Commitments and repayment of
all Senior Obligations.
          Section 10.05 Indemnification. Whether or not the transactions
contemplated hereby are consummated, Holdings and the Borrower jointly and
severally agree to indemnify, save and hold harmless each Agent, each Lender and
their respective Affiliates, directors, officers, employees, counsel, agents,
trustees, investment advisors and attorneys-in-fact and their respective
successors and assignors (collectively, the “Indemnitees”) from and against:
(i) any and all claims, demands, actions or causes of action that are asserted
against any Indemnitee by any Person (other than the Administrative Agent or any
Lender) relating directly or indirectly to a claim, demand, action or cause of
action that such Person asserts or may assert against any Credit Party, any
Affiliate of any Credit Party or any of their respective officers or directors;
(ii) any and all claims, demands, actions or causes of action that may at any
time

- 133 -



--------------------------------------------------------------------------------



 



(including at any time following repayment of the Senior Obligations and the
resignation or removal of any Agent or the replacement of any Lender) be
asserted or imposed against any Indemnitee, arising out of or relating to, the
Senior Finance Documents, any predecessor Senior Finance Documents, the
Commitments, the use of or contemplated use of the proceeds of any Credit
Extension, or the relationship of any Credit Party, any Agent and the Lenders
under this Agreement or any other Senior Finance Document or from any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by any Group Company , or any Environmental Liability related in any
way to any Group Company; (iii) any administrative or investigative proceeding
by any Governmental Authority arising out of or related to a claim, demand,
action or cause of action described in clause (i) or (ii) above; and (iv) any
and all liabilities (including liabilities under indemnities), losses, costs or
expenses (including fees and disbursements of counsel) that any Indemnitee
suffers or incurs as a result of the assertion of any foregoing claim, demand,
action, cause of action or proceeding, or as a result of the preparation of any
defense in connection with any foregoing claim, demand, action, cause of action
or proceeding, in all cases, and whether or not an Indemnitee is a party to such
claim, demand, action, cause of action, or proceeding (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that no Indemnitee shall
be entitled to indemnification for any claim to the extent such claim is
determined by a court of competent jurisdiction is a final and nonappealable
judgment to have been caused by its own gross negligence, bad faith or willful
misconduct and provided further that Holdings and the Borrower shall not be
required to reimburse the legal fees and expenses of more than one outside
counsel (in addition to up to one local counsel in each applicable local
jurisdiction) for all Indemnities unless, in the written opinion of outside
counsel reasonably satisfactory to the Borrower, representation of all such
Indemnitees would be inappropriate due to the existence of an actual or
potential conflict of interest. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Credit Party, its directors, shareholders or
creditors or an Indemnitee or any other Person or any Indemnitee is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. Each of Holdings and the Borrower agrees not to assert or permit
any of their respective Subsidiaries to assert any claim against any Agent, any
Lender, any of their Affiliates or any of their respective directors, officers,
employees, attorneys, agents and advisers, and each of the Agents and the
Lenders agrees not to assert or permit any of their respective Subsidiaries to
assert any claim against Holdings, the Borrower or any of their respective
Subsidiaries or any of their respective directors, officers, employees,
attorneys, agents, trustees or advisors, on any theory of liability, for
special, indirect, consequential or punitive damages arising out of or otherwise
relating to the Senior Finance Documents, any of the transactions contemplated
herein or therein or the actual or proposed use of the proceeds of the Loans or
the Letters of Credit. Without prejudice to the survival of any other agreement
of the Credit Parties hereunder and under the other Senior Finance Documents,
the agreements and obligations of the Credit Parties contained in this Section
10.05 shall survive the repayment of the Loans, LC Obligations and other
obligations under the Senior Finance Documents and the termination of the
Commitments hereunder.
          Section 10.06 Successors and Assigns.
          (a) Generally. This Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto; provided that none of the Credit Parties may assign or transfer
any of its interests and obligations without the prior written consent of either
the Required Lenders or the Lenders, as the terms set forth in Section 10.03 may
require;
          (b) Assignments. Any Lender may assign all or a portion of its rights
and obligations under this Agreement (including, without limitation, all or a
portion of its Loans, its Notes, its Commitments and any Participation Interest
in Letters of Credit and Swingline Loans held by it); provided, however, that

- 134 -



--------------------------------------------------------------------------------



 



          (i) each such assignment shall be to an Eligible Assignee;
          (ii) except in the case of an assignment to another Lender, an
Affiliate of an existing Lender or any Approved Fund (A) the aggregate amount of
the Revolving Commitment or Term B Loans of an assigning Lender subject to each
such assignments (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent or, if a
“Trade Date” is specified in the Assignment and Acceptance, as of the Trade
Date) shall not, without the consent of the Lead Arrangers and, if no Default or
Event of Default has occurred and is continuing, the Borrower, be less (with
respect to any such Class) than $1,000,000, and an integral multiple of
$1,000,000 (or such lesser amount as shall equal the assigning Lender’s entire
Revolving Commitment or Term B Loans) and (B) after giving effect to such
assignment, unless otherwise consented to by the Borrower if no Default or Event
of Default has occurred and is continuing, the aggregate amount of the Revolving
Commitment and Term B Loans at the time owing to, the assigning Lender shall not
be less than $1,000,000 (unless the assigning Lender shall have assigned its
entire Revolving Commitment and Term B Loans at the time owing it pursuant to
such assignment or assignments otherwise complying with this Section 10.06
executed substantially simultaneously with such assignment); provided however,
assignments in connection with the primary syndication of the Revolving
Commitments or Term B Loans (x) may be made and may be recorded in the Register
by the Administrative Agent without any further consent or approval by the Lead
Arrangers or the Borrower notwithstanding that the amount subject to any such
assignment fails to equal or exceed $1,000,000 or any integral multiple thereof;
and (y) may be less than $1,000,000;
          (iii) each such assignment by a Lender shall be of a constant, and not
varying, percentage of all rights and obligations in respect of a particular
Class of Commitments under this Agreement and the other Senior Finance
Documents; and
          (iv) the parties to such assignment shall execute and deliver to the
Administrative Agent and, only with respect to any assignment of all or a
portion of the Revolving Committed Amount, the Issuing Lenders for their
acceptance an Assignment and Acceptance in the form of Exhibit C, together with
any Note subject to such assignment and a processing fee of $3,500 (the
“Assignment Fee”), payable or agreed between the assigning Lender and the
assignee (and which shall not be required to be paid by the Borrower); provided
however, if the parties of such assignment shall electronically execute and
deliver to the Administrative Agent an Assignment and Acceptance via an
electronic settlement system acceptable to the Administrative Agent in its sole
discretion (which initially shall be Clearpar, LLC) the Assignment Fee shall be
$500. No Assignment Fee shall be payable in connection with any assignment to
which Merrill Lynch, Pierce, Fenner & Smith, Inc., Merrill Lynch Capital
Corporation or any of their affiliates are a party.
          (c) Assignment and Acceptance. By executing and delivering an
Assignment and Acceptance in accordance with this Section 10.06, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and the
assignee warrants that it is an Eligible Assignee; (ii) except as set forth in
clause (i) above, such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement, any of the other
Senior Finance Documents or any other instrument or document furnished pursuant
hereto or thereto, or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this Agreement, any of the other Senior
Finance Documents or any other instrument or document furnished pursuant hereto
or thereto or the financial

- 135 -



--------------------------------------------------------------------------------



 



condition of the Credit Parties or the performance or observance by any Credit
Party of any of its obligations under this Agreement, any of the other Senior
Finance Documents or any other instrument or document furnished pursuant hereto
or thereto; (iii) such assignee represents and warrants that it is legally
authorized to enter into such assignment agreement; (iv) such assignee confirms
that it has received a copy of this Agreement, the other Senior Finance
Documents, together with copies of the most recent financial statements
delivered pursuant to Section 6.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Acceptance; (v) such assignee will independently and
without reliance upon the Administrative Agent, any Issuing Lender, such
assigning Lender or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement and the
other Senior Finance Documents; (vi) such assignee appoints and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf and to exercise such powers under this Agreement or any other Senior
Finance Document as are delegated to such Persons by the terms hereof or
thereof, together with such powers as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement and the other Senior
Finance Documents are required to be performed by it as a Lender. Upon
execution, delivery, and acceptance of such Assignment and Acceptance, the
assignee thereunder shall be a party hereto and, to the extent of such
assignment, have the obligations, rights, and benefits of a Lender hereunder and
the assigning Lender shall, to the extent of such assignment, relinquish its
rights and be released from its obligations under this Agreement. Upon the
consummation of any assignment pursuant to this Section 10.06(c), the assignor,
the Administrative Agent and the Credit Parties shall make appropriate
arrangements so that, if required, new Notes are issued to the assignor and the
assignee. If the assignee is not a United States person under
Section 7701(a)(30) of the Code, it shall deliver to the Credit Parties and the
Administrative Agent certification as to exemption from deduction or withholding
of Taxes in accordance with Section 3.01. In addition, if applicable, the
assignee shall deliver to the Administrative Agent the information referred to
in Section 10.20.
          (d) Register. The Borrower hereby designates the Administrative Agent
to serve as its agent, solely for purposes of this subsection 10.06(d), to
(i) maintain a register (the “Register”) on which the Administrative Agent will
record the Commitments from time to time of each Lender, the Loans made by each
Lender and each repayment in respect of the principal amount of the Loans of
each Lender and to (ii) retain a copy of each Assignment and Acceptance
delivered to the Administrative Agent pursuant to this Section 10.06. Failure to
make any such recordation, or any error in such recordation, shall not affect
the Borrower’s obligation in respect of such Loans. The entries in the Register
shall be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent, the Issuing Lenders and the Lenders shall treat each
Person in whose name a Loan and the Note evidencing the same is registered as
the owner thereof for all purposes of this Agreement, notwithstanding notice or
any provision herein to the contrary. With respect to any Lender, the assignment
or other transfer of the Commitments of such Lender and the rights to the
principal of, and interest on, any Loan made and any Note issued pursuant to
this Agreement shall not be effective until such assignment or other transfer is
recorded on the Register and, except to the extent provided in this subsection
10.06(d), otherwise complies with Section 10.06, and prior to such recordation
all amounts owing to the transferring Lender with respect to such Commitments,
Loans and Notes shall remain owing to the transferring Lender. The registration
of assignment or other transfer of all or part of any Commitments, Loans and
Notes for a Lender shall be recorded by the Administrative Agent on the Register
only upon the acceptance by the Administrative Agent of a properly executed and
delivered Assignment and Acceptance and payment of the administrative fee
referred to in Section 10.06(b)(iv). The Register shall be available at the
offices where kept by the Administrative Agent for inspection by the Borrower
and any Lender at any reasonable time upon reasonable prior notice to the
Administrative Agent. The Borrower

- 136 -



--------------------------------------------------------------------------------



 



may not replace any Lender pursuant to Section 2.10(d), unless, with respect to
any Notes held by such Lender, the requirements of subsection 10.06(b) and this
subsection 10.06(d) have been satisfied.
          (e) Participations. Each Lender may, without the consent of the
Borrower, the Issuing Lenders, the Swingline Lender or any Agent, sell
participations to one or more Persons in all or a portion of its rights,
obligations or rights and obligations under this Agreement (including all or a
portion of its Loans, its Notes, its Commitments and any Participation Interest
in Letters of Credit and Swingline Loans held by it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participant shall be entitled to
the benefit of the right of setoff contained in Section 10.08 and the yield
protection provisions contained in Sections 3.01, 3.04 and 3.05 and to the same
extent that the Lender from which such participant acquired its participation
would be entitled to the benefits of such yield protection provisions; provided
that the Borrower shall not be required to reimburse any participant pursuant to
Sections 3.01, 3.04 or 3.05 in an amount which exceeds the amount that would
have been payable thereunder to such Lender had such Lender not sold such
participation and (iv) the Credit Parties, the Agents, the Issuing Lenders, the
Swingline Lender and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Credit Parties relating to the Senior Obligations
owing to such Lender and to approve any amendment, modification or waiver of any
provision of this Agreement (other than amendments, modifications or waivers
decreasing the amount of principal of or the rate at which interest is payable
on such Loans or Notes, extending any scheduled principal payment date or date
fixed for the payment of interest on such Loans or Notes or extending its
Commitment).
          (f) Other Assignments. Any Lender may at any time (i) assign all or
any portion of its rights under this Agreement and any Notes to a Federal
Reserve Bank, (ii) pledge or assign a security interest in all or any portion of
its interest and rights under this Agreement (including all or any portion of
its Notes, if any) to secure obligations of such Lender (including, without
limitation, any pledge or assignment to any holders of obligations owed, or
securities issued, by such Lender as collateral security for such obligations or
securities, or to any trustee for, or any other representative of such holders)
and (iii) grant to an SPC referred to in subsection (h) below identified as such
in writing from time to time by such Lender to the Administrative Agent and the
Borrower the option to provide to the Borrower all or any part of any Loans that
such Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that no such assignment, option, pledge or security
interest shall release a Lender from any of its obligations hereunder or
substitute any such Federal Reserve Bank or other Person to which such option,
pledge or assignment has been made for such Lender as a party hereto.
          (g) Information. Any Lender may furnish any information concerning any
Credit Party or any of their respective Subsidiaries in the possession of such
Lender from time to time to assignees and participants (including prospective
assignees and participants), subject, however, to the provisions of
Section 10.07.
          (h) Other Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPC”) the option to fund all or any part of any
Loan that such Granting Lender would otherwise be obligated to fund pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to fund all or any part of such Loan, the Granting Lender
shall be obligated to fund such Loan pursuant to the terms hereof, (iii) no SPC
shall have any voting rights pursuant to Section 10.01 and (iv) with respect to
notices, payments and other matters hereunder, the Borrower, the Administrative
Agent and the Lenders shall not be obligated to deal with an SPC, but may limit
their communications and other dealings relevant to such SPC to the

- 137 -



--------------------------------------------------------------------------------



 



applicable Granting Lender. The funding of a Loan by an SPC hereunder shall
utilize the Revolving Commitment of the Granting Lender to the same extent that,
and as if, such Loan were funded by such Granting Lender. Each party hereto
hereby agrees that no SPC shall be liable for any indemnity or payment under
this Agreement for which a Lender would otherwise be liable for so long as, and
to the extent, the Granting Lender provides such indemnity or makes such
payment. Notwithstanding anything to the contrary contained in this Agreement,
any SPC may disclose on a confidential basis any non-public information relating
to its funding of Loans to any rating agency, commercial paper dealer or
provider of any surety or guarantee to such SPC. This subsection (h) may not be
amended without the prior written consent of each Granting Lender, all or any
part of whose Loan is being funded by an SPC at the time of such amendment.
          Section 10.07 Confidentiality and Disclosure. (a) Each of the
Administrative Agent and the Lenders agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(i) to its and its Affiliates’ directors, officers, employees, trustees and
agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential); (ii) to the extent requested by any regulatory
authority (in which case the Administrative Agent or such Lender, as applicable,
shall use reasonable efforts to notify the “Borrower prior to such disclosure);
(iii) to the extent required by applicable Laws or regulations or by any
subpoena or similar legal process; (iv) to any other party to this Agreement;
(v) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder; (vi) subject to an agreement containing provisions substantially the
same as those of this Section 10.07, to (A) any Eligible Assignee of or
participant in, or any prospective Eligible Assignee of or participant in, any
of its rights or obligations under this Agreement or (B) any direct or indirect
contractual counterparty or prospective counterparty (or such contractual
counterparty’s or prospective counterparty’s professional advisor) to any credit
derivative transaction relating to obligations of the Borrower; (vii) with the
consent of the Borrower; (viii) to the extent such information (A) becomes
publicly available other than as a result of a breach of this Section 10.07 or
(B) becomes available to an Agent or any Lender on a nonconfidential basis from
a source other than the Borrower; or (ix) to the National Association of
Insurance Commissioners or any other similar organization or any nationally
recognized rating agency that requires access to information about a Lender’s or
its Affiliates’ investment portfolio in connection with ratings issued with
respect to such Lender or its Affiliates. For the purposes of this
Section 10.07, “Information” means all information received from the Borrower or
any of its Affiliates relating to the Borrower or any of its Affiliates or their
respective businesses, other than any such information that is available to the
Administrative Agent or any Lender on a nonconfidential basis prior to
disclosure by the Borrower or any of its Affiliates; provided that, in the case
of information received from the Borrower after the date hereof, such
information is clearly identified in writing at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section 10.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Notwithstanding the foregoing, any Agent and
any Lender may place advertisements in financial and other newspapers and
periodicals or on a home page or similar place for dissemination of information
on the Internet or worldwide web as it may choose, and circulate similar
promotional materials, after the closing of the transactions contemplated by
this Agreement in the form of a “tombstone” or otherwise describing the names of
the Credit Parties, or any of them, and the amount, type and closing date of
such transactions, all at their sole expense.
          (b) Notwithstanding the foregoing or any other contrary provision in
this Agreement or any other Senior Finance Documents, the parties hereto hereby
agree that, from the commencement of discussions with respect to the
Transactions and the Senior Finance Documents, each of the parties hereto

- 138 -



--------------------------------------------------------------------------------



 



and each of their respective employees, representatives and other agents may
disclose to any and all Persons, without limitation of any kind, the tax
treatment and tax structure (as such terms are used in Sections 6011, 6111 and
6112 of the Code and the Treasury Regulations promulgated thereunder) of the
Senior Finance Documents and the Transaction and all materials of any kind
(including opinions or other tax analyses) that are provided to any of the
parties hereto relating to such tax treatment and tax structure, other than any
information for which nondisclosure is reasonably necessary in order to comply
with applicable securities laws; provided, however, that for this purpose the
U.S. federal income tax treatment and U.S. federal income tax structure shall
not include (i) the identity of any existing or future party (or affiliate of
such party) to this Agreement or (ii) any specific market pricing information,
including the amount of any fees, expenses, rates or payments, arising in
connection with this Agreement or the transactions contemplated hereby.
          Section 10.08 Set-off. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender (and each of its Affiliates) is authorized at any time and
from time to time, without presentment, demand, protest or other notice of any
kind (all of such rights being hereby expressly waived), to set-off and to
appropriate and apply any and all deposits (general or specific, but excluding
Exempt Deposit Accounts as defined in the Security Agreement) and any other
indebtedness at any time held or owing by such Lender (including, without
limitation, branches, agencies or Affiliates of such Lender wherever located) to
or for the credit or the account of any Credit Party against obligations and
liabilities of such Credit Party then due to the Lenders hereunder, under the
Notes, under the other Senior Finance Documents or otherwise, and any such
set-off shall be deemed to have been made immediately upon the occurrence of an
Event of Default even though such charge is made or entered on the books of such
Lender subsequent thereto. The Credit Parties hereby agree that to the extent
permitted by law any Person purchasing a participation in the Loans, Commitments
and LC Obligations hereunder pursuant to Section 2.01(c), 2.05(a) or (e), 2.13
or 10.06(e) may exercise all rights of set-off with respect to its participation
interest as fully as if such Person were a Lender hereunder and any such set-off
shall reduce the amount owed by such Credit Party to the Lender.
          Section 10.09 Interest Rate Limitation. Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan,
together with all fees, charges and other amounts that are treated as interest
on such Loan under applicable law (collectively, the “Charges”), shall exceed
the maximum lawful rate (the “Maximum Rate”) that may be charged or contracted
for, charged or otherwise received by the Lender holding such Loan in accordance
with applicable law, the rate of interest payable in respect of such Loan
hereunder, together with all Charges payable in respect thereof, shall be
limited to the Maximum Rate and, to the extent lawful, the interest and Charges
that would have been payable in respect of such Loan but were not payable as a
result of the operation of this Section 10.09, shall be cumulated and the
interest and Charges payable to such Lender in respect of other Loans or periods
shall be increased (but not above the Maximum Rate therefor) until such Lender
shall have received such cumulated amount, together with interest thereon at the
Federal Funds Rate to the date of payment.
          Section 10.10 Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.
          Section 10.11 Integration. This Agreement, together with the other
Senior Finance Documents, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. In the event of any
conflict between the provisions of this Agreement and those of any other Senior
Finance Document,

- 139 -



--------------------------------------------------------------------------------



 



the provisions of this Agreement shall control; provided that the inclusion of
supplemental rights or remedies in favor of the Administrative Agent or the
Lenders in any other Senior Finance Document shall not be deemed a conflict with
this Agreement. Each Senior Finance Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.
          Section 10.12 Survival of Representations and Warranties. All
representations and warranties made hereunder and in any other Senior Finance
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof. Such representations and warranties have been or will be relied upon by
the Agents and each Lender, regardless of any investigation made by any Agent or
any Lender or on their behalf and notwithstanding that any Agent or any Lender
may have had notice or knowledge of any Default or Event of Default at the time
of any Credit Extension, and shall continue in full force and effect as long as
any Loan or any other Senior Obligation shall remain unpaid or unsatisfied or
any Letter of Credit shall remain outstanding.
          Section 10.13 Severability. Any provision of this Agreement and the
other Senior Finance Documents to which any Credit Party is a party that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
          Section 10.14 Headings. The headings of the sections and subsections
hereof are provided for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.
          Section 10.15 Defaulting Lenders. Each Lender understands and agrees
that if such Lender is a Defaulting Lender then, notwithstanding the provisions
of Section 10.03, it shall not be entitled to vote on any matter requiring the
consent of the Required Lenders or to object to any matter requiring the consent
of all the Lenders adversely affected thereby; provided, however, that all other
benefits and obligations under the Senior Finance Documents shall apply to such
Defaulting Lender, except as provided in Section 2.03(e).
          Section 10.16 Governing Law; Submission to Jurisdiction.
          (a) THIS AGREEMENT AND THE OTHER SENIOR FINANCE DOCUMENTS (OTHER THAN
LETTERS OF CREDIT AND OTHER THAN AS EXPRESSLY SET FORTH IN SUCH OTHER SENIOR
FINANCE DOCUMENTS) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND
THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH LETTER OF CREDIT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES DESIGNATED IN
SUCH LETTER OF CREDIT, OR IF NO SUCH LAWS OR RULES ARE DESIGNATED, THE UNIFORM
CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993 REVISION), INTERNATIONAL
CHAMBER OF COMMERCE, PUBLICATION NO. 500 AND, AS TO MATTERS NOT GOVERNED BY SUCH
UNIFORM CUSTOMS, THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF

- 140 -



--------------------------------------------------------------------------------



 



LAWS PRINCIPLES. Any legal action or proceeding with respect to this Agreement
or any other Senior Finance Document may be brought in the courts of the State
of New York in New York County, or of the United States for the Southern
District of New York and, by execution and delivery of this Agreement, each of
Holdings and the Borrower hereby irrevocably accepts for itself and in respect
of its property, generally and unconditional, the nonexclusive jurisdiction of
such courts. Each of Holdings and the Borrower irrevocably waives, to the
fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such proceeding brought in such court and
any claim that any such proceeding brought in any such court has been brought in
an inconvenient forum.
          (b) Each of Holdings and the Borrower hereby irrevocably consents and
agrees that any and all process which may be served in any suit, action or
proceeding of the nature referred to in this Section 10.16 may be served by the
mailing of a copy thereof by registered or certified mail, postage prepaid,
return receipt requested, to Holdings’ or the Borrower’s address referred to in
Section 10.03, as the case may be. Each of Holdings and the Borrower agrees that
such service (i) shall be deemed in every respect effective service of process
upon it in any such suit, action or proceeding and (ii) shall, to the fullest
extent permitted by law, be taken and held to be valid personal service upon and
personal delivery to it. Nothing in this Section 10.16 shall affect the right of
any Lender to serve process in any manner permitted by law or limit the right of
any Lender to bring proceedings against Holdings or the Borrower in the courts
of any jurisdiction or jurisdictions.
          Section 10.17 Waiver of Jury Trial. EACH PARTY TO THIS AGREEMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER ANY SENIOR FINANCE DOCUMENT OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO ANY SENIOR FINANCE DOCUMENT, OR THE TRANSACTIONS
RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
WHETHER FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY
FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. EACH PARTY HERETO CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED
TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
          Section 10.18 Binding Effect. This Agreement shall become effective at
such time when it shall have been executed by Holdings, Intermediate Holdings,
the Borrower, and the Administrative Agent shall have received copies hereof
(telefaxed or otherwise) which, when taken together, bear the signatures of each
Lender, and thereafter this Agreement shall be binding upon and inure to the
benefit of Holdings, Intermediate Holdings, the Borrower, each Agent and each
Lender and their respective successors and assigns; provided, however, unless
the conditions set forth in Section 4.03 have been satisfied by the Credit
Parties or waived by the Lenders on or before July 21, 2006, none of Holdings,
the Borrower, the Agents or the Lenders shall have any obligations under this
Agreement.
          Section 10.19 Lenders’ U.S. Patriot Act Compliance Certification. Each
Lender or assignee or participant of a Lender that is not incorporated under the
Laws of the United States or a State thereof (and is not excepted from the
certification requirement contained in Section 313 of the U.S.

- 141 -



--------------------------------------------------------------------------------



 



Patriot Act and the applicable regulations because it is both (i) an Affiliate
of a depository institution or foreign bank that maintains a physical presence
in the United States or foreign country and (ii) subject to supervision by a
banking regulatory authority regulating such affiliated depository institution
or foreign bank) shall deliver to the Administrative Agent the certification or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the U.S. Patriot Act
and the applicable regulations thereunder: (i) within 10 days after the
Effective Date or, if later, the date such Lender, assignee or participant of a
Lender becomes a Lender, assignee or participant of a Lender hereunder and
(ii) at such other times as are required under the U.S. Patriot Act.
          Section 10.20 U.S. Patriot Act Notice. Each Senior Finance Party (for
itself and not on behalf of any other Senior Finance Party) hereby notifies each
of Holdings and the Borrower that, pursuant to the requirements of the U.S.
Patriot Act, such Senior Finance Party is required to obtain, verify and record
information that identifies each of Holdings and each other Credit Party, which
information includes the name and address of each such Credit Party and other
information that will allow such Senior Finance Party to identify each such
Credit Party in accordance with the U.S. Patriot Act.
          Section 10.21 Amendment and Restatement. It is the intention of each
of the parties hereto that the Existing Credit Agreement be amended and restated
so as to preserve the perfection and priority of all security interests securing
indebtedness and obligations under the Existing Credit Agreement and that all
Indebtedness and obligations of the Borrower hereunder and thereunder shall be
supported by the Guaranty and secured by the Collateral Documents and that this
Agreement does not constitute a novation of the obligations and liabilities
existing under the Existing Credit Agreement. The parties hereto further
acknowledge and agree that this Agreement constitutes an amendment of the
Existing Credit Agreement made under and in accordance with the terms of
Section 10.03 of the Existing Credit Agreement. In addition, unless specifically
amended or updated hereby, each of the Credit Documents, the Exhibits and
Schedules to the Existing Credit Agreement shall continue in full force and
effect and that, from and after the Effective Date, all references to the
“Credit Agreement” contained therein shall be deemed to refer to this Agreement.
          Section 10.22 Reaffirmation and Grant of Security Interests.
          (a) Each Credit Party (other than the Borrower) has guaranteed the
Finance Obligations and each Credit Party has created Liens in favor of Lenders
on all Collateral to secure its obligations hereunder, under the Guaranty, the
Security Agreement and the Pledge Agreement, respectively. Each Credit Party
hereby acknowledges that it has reviewed the terms and provisions of this
Agreement and consents to the amendment and restatement of the Existing Credit
Agreement effected pursuant to this Agreement. Each Credit Party hereby
(i) confirms that each Credit Document to which it is a party or is otherwise
bound and all Collateral encumbered thereby will continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the Credit Documents, the payment and performance of the obligations under the
Credit Documents, as the case may be, including without limitation, the payment
and performance of all such obligations which are joint and several obligations
of each Credit Party now or hereafter existing, and (ii) grants to the
Administrative Agent for the benefit of the Lenders a continuing lien on and
security interest in and to such Credit Party’s right, title and interest in, to
and under all Collateral as collateral security for the prompt payment and
performance in full when due of the obligations of the Credit Parties under the
Credit Documents (whether at stated maturity, by acceleration or otherwise).
          (b) Each Credit Party acknowledges and agrees that any of the Credit
Documents to which it is a party or otherwise bound shall continue in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of the amendment and restatement of the Existing Credit Agreement,
except (i) as such

- 142 -



--------------------------------------------------------------------------------



 



enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and (ii) that rights of acceleration and the
availability of equitable remedies may be limited by equitable principles of
general applicability (regardless of whether enforcement is sought by
proceedings in equity or at law). Each Credit Party represents and warrants that
all representations and warranties contained in the Credit Documents to which it
is a party or otherwise bound are true, correct and complete on and as of the
Effective Date to the same extent as though made on and as of that date, except
to the extent such representations and warranties specifically relate to an
earlier date, in which case they were true, correct and complete on and as of
such earlier date.
[Signature Pages Follow]

- 143 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be duly executed by their respective authorized officers as of the day and year
first above written.

            THE HILLMAN GROUP, INC.
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012
      THE HILLMAN COMPANIES, INC.
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012
      HILLMAN INVESTMENT COMPANY
      By:           Name:           Title:           10590 Hamilton Avenue
Cincinnati, Ohio 45231-0012
   

 



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
    as Issuing Lender
      By:           Name:           Title:           222 N. LaSalle Street
16th Floor
Chicago, IL 60601
   

- 2 -



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
    as Swingline Lender
      By:           Name:           Title:           222 N. LaSalle Street
16th Floor
Chicago, IL 60601
   

- 3 -



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
    as Administrative Agent
      By:           Name:           Title:           222 N. LaSalle Street
16th Floor
Chicago, IL 60601
   

- 4 -



--------------------------------------------------------------------------------



 



         

            JPMORGAN CHASE BANK,
    as Syndication Agent
      By:           Name:           Title:  

270 Park Avenue
New York, NY 10017     

- 5 -



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH & CO., MERRILL LYNCH,
PIERCE, FENNER & SMITH INCORPORATED,
    as Joint Lead Arranger and Joint
    Bookrunner
      By:           Name:           Title:      

- 6 -



--------------------------------------------------------------------------------



 



         

            J.P. MORGAN SECURITIES INC.,
        as Joint Lead Arranger and Joint
        Bookrunner
      By:           Name:           Title:      

- 7 -



--------------------------------------------------------------------------------



 



         

            MERRILL LYNCH CAPITAL, a division of
Merrill Lynch Business Financial Services Inc.,
    as Additional Term B Lender
      By:           Name:           Title:           222 N. LaSalle Street
16th Floor
Chicago, IL 60601
   

- 8 -